Exhibit 10.1

Execution Version

 

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of March 27, 2013

among

REVEL AC, INC.,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as the Borrower,

THE GUARANTORS PARTY HERETO,

each a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank

 

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

DEFINITIONS

     1   

Section 1.01

 

Defined Terms.

     1   

Section 1.02

 

Classification of Loans and Borrowings.

     41   

Section 1.03

 

Terms Generally.

     41   

Section 1.04

 

Accounting Terms; GAAP.

     41    ARTICLE II  

THE LOANS

     41   

Section 2.01

 

Commitments to Lend.

     41   

Section 2.02

 

Loans and Borrowings.

     42   

Section 2.03

 

Borrowing Procedure.

     43   

Section 2.04

 

Funding of Borrowings.

     44   

Section 2.05

 

Repayment of Loans; Evidence of Debt.

     44   

Section 2.06

 

Fees.

     45   

Section 2.07

 

Interest on Loans.

     46   

Section 2.08

 

Termination and Reduction of Commitments.

     46   

Section 2.09

 

Interest Elections.

     47   

Section 2.10

 

Prepayment of Loans.

     48   

Section 2.11

 

Alternate Rate of Interest.

     50   

Section 2.12

 

Yield Protection.

     50   

Section 2.13

 

Breakage Payments.

     52   

Section 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

     52   

Section 2.15

 

Taxes.

     54   

Section 2.16

 

Mitigation Obligations; Replacement of Lenders.

     57   

Section 2.17

 

[Reserved].

     58   

Section 2.18

 

Letters of Credit.

     58   

Section 2.19

 

Defaulting Lenders.

     61   

Section 2.20

 

Cash Collateral.

     63   

Section 2.21

 

Priority of Claims.

     65   

Section 2.22

 

Exit Facility.

     65   

Section 2.23

 

Roll-Up Borrowings.

     66    ARTICLE III  

REPRESENTATIONS AND WARRANTIES

     67   

Section 3.01

 

Organization; Powers.

     67   

Section 3.02

 

Authorization; Enforceability.

     67   

Section 3.03

 

No Consents; No Conflicts; No Defaults.

     68   

Section 3.04

 

Financial Statements; Projections.

     68   

Section 3.05

 

Properties.

     69   

Section 3.06

 

Intellectual Property.

     71   

Section 3.07

 

Equity Interests and Subsidiaries.

     72   

Section 3.08

 

Litigation.

     72   

Section 3.09

 

Agreements.

     73   

 

-i-



--------------------------------------------------------------------------------

Section 3.10

 

Federal Reserve Regulations.

     73   

Section 3.11

 

Investment Company Act; Other Regulations.

     73   

Section 3.12

 

Use of Proceeds.

     73   

Section 3.13

 

Taxes.

     73   

Section 3.14

 

No Material Misstatements.

     74   

Section 3.15

 

Labor Matters.

     74   

Section 3.16

 

[Reserved].

     74   

Section 3.17

 

Employee Benefit Plans.

     74   

Section 3.18

 

Environmental Matters.

     74   

Section 3.19

 

Orders.

     75   

Section 3.20

 

Permits.

     75   

Section 3.21

 

Anti-Terrorism Law.

     75   

Section 3.22

 

Flood Insurance Laws.

     76   

Section 3.23

 

Insurance.

     76   

Section 3.24

 

Compliance with Gaming Laws.

     76   

Section 3.25

 

CRDA Obligations; Special Assessments.

     76   

Section 3.26

 

Status of Obligations; Perfection and Priority of Security Interests.

     77    ARTICLE IV  

CONDITIONS TO CREDIT EXTENSIONS

     78   

Section 4.01

 

Conditions to Effectiveness.

     78   

Section 4.02

 

Final Effective Date.

     81   

Section 4.03

 

Each Credit Extension.

     81    ARTICLE V  

AFFIRMATIVE COVENANTS

     82   

Section 5.01

 

Financial Statements, Reports, Etc.

     82   

Section 5.02

 

Litigation and Other Notices.

     83   

Section 5.03

 

Existence; Businesses and Properties.

     84   

Section 5.04

 

Insurance.

     85   

Section 5.05

 

Obligations.

     85   

Section 5.06

 

Employee Benefits.

     85   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings.

     86   

Section 5.08

 

Use of Proceeds.

     86   

Section 5.09

 

Compliance with Environmental Laws; Permits.

     86   

Section 5.10

 

Additional Collateral; Additional Guarantors.

     88   

Section 5.11

 

Security Interests; Further Assurances.

     90   

Section 5.12

 

Information Regarding Collateral.

     91   

Section 5.13

 

Compliance with Laws; Permits.

     91   

Section 5.14

 

[Reserved].

     91   

Section 5.15

 

Appraisals.

     91   

Section 5.16

 

Coverage Ratio Properties.

     91   

Section 5.17

 

Perfection and Priority of Security Interests.

     92   

Section 5.18

 

Certain Bankruptcy Matters.

     92    ARTICLE VI  

NEGATIVE COVENANTS

     92   

Section 6.01

 

Indebtedness.

     92   

 

-ii-



--------------------------------------------------------------------------------

Section 6.02

 

Liens.

     94   

Section 6.03

 

Sale and Leaseback Transactions.

     97   

Section 6.04

 

Investments, Loans and Advances.

     97   

Section 6.05

 

Mergers and Consolidations.

     98   

Section 6.06

 

Asset Sales.

     99   

Section 6.07

 

[Reserved].

     102   

Section 6.08

 

Dividends.

     102   

Section 6.09

 

Transactions with Affiliates.

     102   

Section 6.10

 

Financial Covenant.

     104   

Section 6.11

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, Etc.

     104   

Section 6.12

 

Limitation on Certain Restrictions on Subsidiaries.

     105   

Section 6.13

 

Limitation on Issuance of Capital Stock.

     105   

Section 6.14

 

Phase II Development.

     105   

Section 6.15

 

Business; Holding Company Status.

     106   

Section 6.16

 

Fiscal Year; Accounting Policies.

     106   

Section 6.17

 

No Further Negative Pledge.

     106   

Section 6.18

 

Anti-Terrorism Law; Anti-Money Laundering.

     106   

Section 6.19

 

Limitation on Hedge Agreements.

     107   

Section 6.20

 

Limitation on Zoning and Contract Changes and Compliance.

     107   

Section 6.21

 

No Joint Assessment; Separate Lots.

     107   

Section 6.22

 

Additional Bankruptcy Matters.

     107    ARTICLE VII  

GUARANTEE

     107   

Section 7.01

 

The Guarantee.

     107   

Section 7.02

 

Obligations Unconditional.

     108   

Section 7.03

 

Reinstatement.

     109   

Section 7.04

 

Subrogation; Subordination.

     109   

Section 7.05

 

Remedies.

     109   

Section 7.06

 

Instrument for the Payment of Money.

     109   

Section 7.07

 

Continuing Guarantee.

     109   

Section 7.08

 

General Limitation on Guarantee Obligations.

     109   

Section 7.09

 

Release of Guarantors.

     110   

Section 7.10

 

Right of Contribution.

     110    ARTICLE VIII  

EVENTS OF DEFAULT

     110   

Section 8.01

 

Events of Default.

     110   

Section 8.02

 

Rescission.

     114   

Section 8.03

 

Application of Proceeds.

     114    ARTICLE IX  

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     115   

Section 9.01

 

Appointment and Authority.

     115   

Section 9.02

 

Rights as a Lender.

     116   

Section 9.03

 

Exculpatory Provisions.

     116   

Section 9.04

 

Reliance by Agent.

     117   

Section 9.05

 

Delegation of Duties.

     117   

 

-iii-



--------------------------------------------------------------------------------

Section 9.06

 

Resignation of Agent.

     117   

Section 9.07

 

Non-Reliance on Agent and Other Lenders.

     118   

Section 9.08

 

Withholding Tax.

     118   

Section 9.09

 

No Other Duties, Etc.

     119   

Section 9.10

 

Collateral Matters.

     119   

Section 9.11

 

Enforcement.

     120    ARTICLE X  

MISCELLANEOUS

     120   

Section 10.01

 

Notices.

     120   

Section 10.02

 

Waivers; Amendment.

     124   

Section 10.03

 

Expenses; Indemnity; Damage Waiver.

     127   

Section 10.04

 

Successors and Assigns.

     128   

Section 10.05

 

Survival of Agreement.

     131   

Section 10.06

 

Counterparts; Integration; Effectiveness.

     131   

Section 10.07

 

Severability.

     131   

Section 10.08

 

Right of Setoff.

     132   

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process.

     132   

Section 10.10

 

Waiver of Jury Trial.

     133   

Section 10.11

 

Headings.

     133   

Section 10.12

 

Treatment of Certain Information; Confidentiality.

     133   

Section 10.13

 

USA PATRIOT Act Notice.

     134   

Section 10.14

 

Interest Rate Limitation.

     134   

Section 10.15

 

Obligations Absolute.

     134   

Section 10.16

 

Waiver of Immunity.

     135   

Section 10.17

 

Certain Matters Affecting Lenders.

     135   

Section 10.18

 

Gaming Authorities and Liquor Laws.

     136   

Section 10.19

 

Absence of Prejudice to the Prepetition Secured Parties With Respect to Matters
Before the Bankruptcy Court.

     136   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

1.01(a)

  ACHA Parcel

1.01(b)

  Buffer Property

1.01(c)

  Restricted Subsidiaries

1.01(d)

  Mortgaged Property

2.01(a)

  Revolving Commitments

2.01(b)

  Term Loan Commitments

3.03

  Consents and Approvals

3.05(b)(i)

  Real Property

3.05(b)(iv)

  Assessments for Public Improvements

3.05(b)(vii)

  Restrictions on Transferability

3.05(c)

  Redevelopment Resolutions

3.05(d)

  Project Property

3.05(e)

  Coverage Ratio Properties

3.06(b)

  Trademarks

3.06(c)

  Patents

3.06(d)

  Copyrights

3.06(e)

  Licenses

3.07(a)

  Subsidiaries

3.07(c)

  Organizational Chart

3.08

  Litigation

3.12

  Regarding Certain Capital Expenditures

3.18

  Environmental Matters

5.04(a)

  Insurance

6.01(c)

  Existing Indebtedness

6.02(b)

  Existing Liens Arising by Operation of Law

6.02(f)

  Existing Liens

6.17

  Existing Negative Pledges

EXHIBITS:

 

A

  Form of Administrative Questionnaire

B

  Form of Assignment and Assumption

C

  Form of Borrowing Request

D

  Approved Budget

E

  Form of Declaration of Covenants and Restrictions

F

  Form of Subordination, Non-Disturbance and Attornment Agreement

G

  Form of Interest Election Request

H

  [Reserved]

I

  Form of Revolving Note

J

  Form of Term Note

K

  Form of Tax Compliance Certificate

L

  Form of Interim Order

M

  Form of Cash Flow Forecast

 

-v-



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) dated as of March 27,
2013 among REVEL AC, INC., a Delaware corporation and a debtor and
debtor-in-possession (the “Borrower”) in a case pending under chapter 11 of the
Bankruptcy Code (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Guarantors, the
Lenders, and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Issuing Bank.

W I T N E S S E T H:

WHEREAS, on March 26, 2013 (the “Filing Date”), the Borrower and each of the
Guarantors filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of New
Jersey (such court, together with any other court having competent jurisdiction
over the Case from time to time, the “Bankruptcy Court”) and commenced cases
numbered 13-16253, 13-16254, 13-16255, 13-16256 and 13-16257 respectively (each,
a “Case,” and, collectively, the “Cases”), and have continued in the possession
and operation of their assets and in the management of their businesses pursuant
to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(a) Revolving Loans and Letters of Credit at any time and from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
time outstanding not to exceed $125,000,000 and (b) Term Loans on the date of
any Roll-Up Borrowing in an aggregate principal amount not to exceed
$125,000,000; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and each
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower and its Subsidiaries, on the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“AC Property Co” shall mean Revel Atlantic City, LLC, a New Jersey limited
liability company.



--------------------------------------------------------------------------------

“Acceptable Reorganization Plan” shall mean a Reorganization Plan that is in
form and substance consistent in all material respects with, and as it may be
amended in accordance with the terms of, the Restructuring Support Agreement and
the Restructuring Term Sheet and provides for, among other things, the
termination of the Revolving Commitments and the payment in full in cash of the
Obligations outstanding under the Loan Documents and, with respect to any Letter
of Credit that does not become a letter of credit under the Exit Facilities,
Cash Collateralization of such Letter of Credit in an amount not less than the
Minimum Collateral Amount, on the Plan Effective Date of such Reorganization
Plan.

“ACHA” shall mean the Housing Authority and Urban Redevelopment Agency of the
City of Atlantic City or any other Governmental Authority succeeding to rights
of the Housing Authority and Urban Redevelopment Agency of the City of Atlantic
City under the ACHA Contract.

“ACHA Contract” shall mean that certain Contract for Sale of Land for Private
Redevelopment, dated as of November 30, 2004, between ACHA and AC Property Co,
as successor in interest, as amended by the First Amendment to Contract for Sale
of Land for Private Redevelopment, dated as of July 28, 2005, the Second
Amendment to Contract for Sale of Land for Private Redevelopment, dated as of
May 3, 2006, the Third Amendment to Contract for Sale of Land for Private
Redevelopment, dated as of May 3, 2006, the Assignment and Fourth Amendment to
Contract For Sale of Land for Private Redevelopment, dated as of June 28, 2007,
and the Fifth Amendment to Contract for Sale of Land for Private Redevelopment,
dated as of January 24, 2008, and the Sixth Amendment to Contract for Sale of
Land for Private Redevelopment, dated as of February 10, 2011, as the same may
be further amended from time to time.

“ACHA Approval” shall mean the earlier to occur of (i) the issuance by the ACHA
of a certificate of completion under any of the ACHA Documents or (ii) the
approval by ACHA of an increase in the Revolving Commitments to at least $100.0
million.

“ACHA Documents” shall mean all agreements, instruments and other documents
between AC Property Co and ACHA and all other agreements, instruments and
documents with, by or in favor of ACHA encumbering or otherwise applicable to
the ACHA Parcel (and entered into by AC Property Co and its Affiliates),
including without limitation, the ACHA Contract, the Initial Deed and the Revel
Deed.

“ACHA Parcel” shall mean that portion of the Mortgaged Property described as
such on Schedule 1.01(a).

“ADA Laws” shall mean the Americans with Disabilities Act of 1990, as amended
and supplemented from time to time, and any state or local laws covering similar
issues.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the higher of (i) (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period and (ii) 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.06(a) hereof.

 

-2-



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Advisors” shall mean (a) counsel to the Agents, the Issuing Bank, the Lenders
and their Related Parties, limited to (i) one primary counsel for the Agents (as
of the Closing Date, Cadwalader, Wickersham & Taft LLP), (ii) one primary
counsel for the Steering Committee (as of the Closing Date, Paul, Weiss,
Rifkind, Wharton & Garrison LLP), (iii) one gaming counsel for the Agents (as of
the Closing Date, Michael & Carroll), (iv) one gaming counsel for the Steering
Committee (as of the Closing Date, Fox Rothschild LLP) and (v) to the extent
reasonably necessary or advisable, local counsel in connection with the
reorganization of the Loan Parties or otherwise and (b) any financial advisors,
investment bankers and other specialty consultants retained by the Agents,
counsel for the Agents, the Steering Committee or counsel for the Steering
Committee.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include any person that directly or indirectly owns more than 15% of
any class of Equity Interests having ordinary voting power for the election of
directors (or persons performing similar functions) of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
highest of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Amenities CapEx” shall mean Capital Expenditures consisting of completion and
refinement of amenities to the Project that are contemplated to be made and
described on Annex A to Schedule 3.12.

“Amenities CapEx Borrowing” shall mean a Revolving Borrowing the proceeds of
which are used to pay for Amenities CapEx.

“Amenities CapEx Budget Reserve” shall mean $8,929,873.94, as such amount may be
adjusted in accordance with Schedule 3.12.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) in the case of Eurodollar Loans, a percentage
per annum equal to (i) 9.00% with respect to the Term Loan and (ii) 7.50% with
respect to each Revolving Loan, and (b) in the case of ABR Loans, a percentage
per annum equal to (i) 8.00% with respect to the Term Loan and (ii) 6.50% with
respect to each Revolving Loan.

“Approved Budget” shall mean the Loan Parties’ budget attached hereto as Exhibit
D, setting forth (i) in reasonable detail the receipts and disbursements of the
Loan Parties on a weekly basis from the Filing Date through and including
June 15, 2013 and (ii) the Loan Parties’ projected consolidated balance sheet
and consolidated statements of income as of the end of each month occurring
prior to June 15, 2013, as such budget may be amended or modified from time to
time by the Borrower provided that the Required Lenders shall have provided
prior written consent to any such amendment or modification.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall mean J.P. Morgan Securities LLC, as sole lead arranger.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding (i) any
of the foregoing for an aggregate consideration of less than $200,000 with
respect to any transaction or series of related transactions, (ii) sales or
dispositions of inventory, in the ordinary course of business, (iii) assignments
and dispositions of cash and cash equivalents and (iv) issuances or sales of
Equity Interests described in the following clause (b) and (b) any issuance or
sale of any Equity Interests of any Subsidiary of the Borrower, to any person
other than (i) the Borrower, (ii) any Subsidiary Guarantor or (iii) other than
for purposes of Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, (i) to the extent
accounted for as a capitalized lease, the amount of the associated Capital Lease
Obligations and (ii) to the extent not accounted for as a capitalized lease, the
present value (discounted at a rate equivalent to the Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.

“Avoidance Actions” shall mean the Loan Parties’ claims and causes of action
under sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy
Code and any other avoidance actions under the Bankruptcy Code and the proceeds
thereof and property received thereby whether by judgment, settlement, or
otherwise.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” shall have the meaning assigned in the Recitals hereto.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and local
rules of the Bankruptcy Court, each as amended, and applicable to the Cases.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
Administrative Agent’s prime rate from time to time; each change in the Base
Rate shall be effective on the date such change is effective. The corporate
prime rate is not necessarily the lowest rate charged by the Administrative
Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the sole member, the sole manager or the board of
managers of such person, (iii) in the case of any partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.

“Bookrunner” shall mean J.P. Morgan Securities LLC, as sole bookrunner.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (i) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (ii) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C or such other
form as shall be approved by the Administrative Agent.

“Boutique Hotel Documents” shall have the meaning assigned to such term in
Section 6.06(p).

“Boutique Hotel Easements” shall have the meaning assigned to such term in
Section 6.06(p).

“Boutique Hotel Lease” shall mean the lease of a portion of the Project to
persons who, either directly or indirectly or through Affiliates of such
persons, intend to operate or manage a boutique hotel within such portion of the
Project.

“Boutique Hotel Up Front Lease Proceeds” shall mean with respect to a Boutique
Hotel Lease, the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries as an upfront payment in consideration for the entering into of the
Boutique Hotel Lease, and not as ongoing lease payments, and which for the
avoidance of doubt, shall not include any payments received after the opening of
any boutique hotel, net of (i) selling or leasing expenses (including reasonable
brokers’ or bankers’ fees or commissions, reasonable incentive bonuses paid to
officers and employees, legal, accounting and other professional and
transactional fees, transfer and similar taxes and the Borrower’s good faith
estimate of income taxes actually paid or payable in connection with such lease
including any taxes payable upon the repatriation of any such proceeds);
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Boutique
Hotel Lease or (y) any other liabilities retained by the Borrower or any of its
Restricted

 

-5-



--------------------------------------------------------------------------------

Subsidiaries associated with the properties leased in such Boutique Hotel Lease
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Boutique Hotel Up Front Lease
Proceeds); (iii) the Borrower’s good faith estimate of payments required to be
made within 180 days of such Boutique Hotel Lease with respect to unassumed
liabilities relating to the properties sold or leased (provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within 180 days of the entering into of such Boutique
Hotel Lease, such cash proceeds shall constitute Boutique Hotel Up Front Lease
Proceeds); (iv) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness which is secured by a Lien on the properties
leased in such Boutique Hotel Lease (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) all cash costs incurred or to be
incurred (as reasonably estimated by the Borrower) by the Borrower or any of its
Restricted Subsidiaries in connection with or related to the design,
development, construction, equipping and opening of the boutique hotel
associated with the Boutique Hotel Lease, including any such costs relating to
modifications to be made to portions of the Project other than that portion to
be operated as a boutique hotel, in order to facilitate the use, operation,
construction or development of such boutique hotel (all such costs referenced in
this clause (v), the “Boutique Hotel Construction Costs”).

“Buffer Property” shall mean the Real Property described on Schedule 1.01(b).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Cage Cash” shall mean cash that is located and maintained on-site at the
Project required to be maintained by the provisions of applicable Gaming Laws to
satisfy minimum bankroll requirements, mandatory game security reserves,
allowances for redemption of casino chips and tokens or payment of winning
wagers to gaming patrons.

“Capital Expenditure” shall mean with respect to any person for any period,
without duplication, the aggregate amounts that would be reflected as additions
to property, plant or equipment on a consolidated balance sheet of such person
and its Restricted Subsidiaries in accordance with GAAP, but excluding
(i) amounts for replacements, substitutions, restorations, acquisitions or
repairs of fixed assets, capital assets or equipment in each case to the extent
made with insurance or condemnation proceeds resulting from a Casualty Event or
with proceeds of an Asset Sale, (ii) the purchase price of property acquired in
ordinary course trade-ins to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) expenditures that constitute any
part of consolidated lease expense or arise out of a sale leaseback transaction
permitted hereunder, (iv) expenditures that are accounted for as capital
expenditures by the Borrower or any Restricted Subsidiary and that actually are
paid for, or reimbursed to the Borrower or any Restricted Subsidiary in cash or
cash equivalents, by a person other than the Borrower or any Restricted
Subsidiary and for which neither the Borrower nor any Restricted Subsidiary has
liability, (v) the book value of any asset owned by the Borrower or any
Restricted Subsidiary prior to or during such period as a result of such person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period,
(vi) expenditures that constitute (x) acquisitions permitted under Section 6.04,
including additions to plant, property or equipment acquired as part of a
purchase of an ongoing business pursuant to such acquisition or transaction
expenses constituting transition capital expenditures in connection with such
acquisition or (y) other Investments permitted under Section 6.04 constituting
an acquisition of a person, business unit or division or

 

-6-



--------------------------------------------------------------------------------

substantially all of a person’s assets, (vii) expenditures financed with the net
cash proceeds of Indebtedness permitted to be incurred under Section 6.01(e)
or (s), (viii) expenditures financed with net cash proceeds received by the
Borrower from a contribution to its common equity capital or the issuance of its
Equity Interests (and identified at the time of such contribution or issuance as
being for the purpose of expenditures referred to above) and (ix) interest or
labor costs capitalized in accordance with GAAP during such period or reflected
as additions to property, plant or equipment in the consolidated balance sheet
of the Borrower and its Subsidiaries. For purposes of this definition, the
purchase price of equipment or other fixed assets that are purchased
simultaneously with the trade-in of existing assets or with insurance proceeds
shall be included in Capital Expenditures only to the extent of the gross amount
by which such purchase price exceeds the credit granted by the seller of such
assets for the assets being traded in at such time or the amount of such
insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that, notwithstanding the foregoing, the obligations of the
Loan Parties under the Energy Services Agreement shall not, for purposes of the
Loan Documents, constitute Capital Lease Obligations.

“Carve-Out” shall have the meaning assigned to such term in the Orders.

“Case” and “Cases” shall each have the meaning assigned in the Recitals hereto.

“Cash” shall mean money, currency or a credit balance in any demand or Cash
Account.

“Cash Account” shall mean a demand, time, savings, passbook or like account with
a bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral”, “Cash
Collateralized’ and “Cash Collateralization” shall each have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than 18 months from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender (determined at the time of
acquisition or deposit) or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500.0 million and a rating of “A” (or such
other similar equivalent rating) or higher (determined at the time of
acquisition or deposit) by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than one year from the date of acquisition by such person;
(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any bank

 

-7-



--------------------------------------------------------------------------------

meeting the qualifications specified in clause (b) above (determined at the time
of acquisition), which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper and
variable or fixed rate notes issued by an Approved Fund (or by the parent
company thereof) (determined at the time of acquisition) or any person
incorporated in the United States, in each case rated at least A-1 or the
equivalent thereof by Standard & Poor’s Financial Services LLC or at least P-1
or the equivalent thereof by Moody’s Investors Service Inc. (determined at the
time of acquisition), and in each case maturing not more than one year after the
date of acquisition by such person; (e) marketable direct obligations issued by,
or unconditionally guaranteed by, any state, commonwealth or territory of the
United States or any political subdivision or taxing authority thereof having
one of the two highest rating categories obtainable from either Standard &
Poor’s Financial Services LLC or Moody’s Investors Service Inc. (determined at
the time of acquisition) and maturities not more than 18 months from the date of
acquisition by such person; (f) investments in investment funds, money market
funds or mutual funds substantially all of whose assets are comprised of
securities of the types described in clauses (a) through (e) above;
(g) investments in money market funds governed by Rule 2(a)(7) of the Investment
Company Act of 1940, as amended, rated AAA- (or the equivalent thereof) or
better by Standard & Poor’s Financial Services LLC or Aaa3 (or the equivalent
thereof) or better by Moody’s Investors Service Inc. at the time of issuance;
and (h) demand deposit accounts maintained in the ordinary course of business
with any commercial bank meeting the qualifications specified in clause (b)
above.

“Cash Flow Forecast” shall have the meaning assigned to such term in
Section 5.01(h).

“Cash Management Order” shall mean the Bankruptcy Court order, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, relating to the cash management system, bank accounts, and business
forms of the Loan Parties.

“Casino License” shall mean any and all licenses, approvals and authorizations
under the Gaming Laws required by any Gaming Authority and necessary for the
ownership (directly or indirectly) of the Project or for the operation of gaming
at the Project.

“Casualty Event” shall mean any involuntary loss of title, damage to or any
destruction of, or any condemnation or other Taking (including by any
Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to Events of
Eminent Domain.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

“Change in Control” shall mean the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Subsidiaries taken as a whole to any person, other than
the transactions contemplated by the REG Lease (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other
than a Permitted Investor, becomes the

 

-8-



--------------------------------------------------------------------------------

beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of
more than 30% of the Voting Stock of the Borrower or any parent company of the
Borrower, measured by voting power rather than number of shares; or

(4) after an initial public offering of the Borrower or any parent company of
the Borrower (in either case, the “public company”), the first day on which a
majority of the members of the public company Board of Directors are not
Continuing Directors.

For purposes of this definition, (i) a person shall not be deemed to have
beneficial ownership of Equity Interests subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (ii) it is acknowledged and agreed that
nothing in any stockholders or securityholders agreement relating to the Units,
the Warrants or the shares of common stock receivable upon exercise of the
Warrants, will result in the holders of the Units or the Warrants or the shares
of stock being considered a “person” or a “group” referred to in clause (3)
above.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Claims Cap” shall have the meaning assigned to such term in Section 8.01(z).

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing is a Revolving Loan (or Revolving Borrowing) or a Term Loan
(or Term Borrowing).

“Closing Date” shall mean the first date following the Interim Order Entry Date
on which the conditions precedent set forth in Sections 4.01 and 4.03 shall have
been satisfied or waived in accordance with Section 10.02 (which in no event
shall be more than three (3) Business Days following the Interim Order Entry
Date (or such later date as the Administrative Agent and the Required Lenders
may agree in their sole discretion)).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all real, personal and mixed property
(including Equity Interests and following entry of the Final Order, the proceeds
of Avoidance Actions) of the Loan Parties’ respective estates in the Cases,
including, without limitation, all inventory, accounts receivable, general
intangibles, contracts, chattel paper, owned real estate, real property
leaseholds, governmental approvals, licenses and permits, fixtures, machinery,
equipment, deposit accounts, patents, copyrights, trademarks, trade names,
rights under license agreements and other intellectual property, securities,
partnership or membership interests in limited liability companies and capital
stock of any Subsidiary of any Loan Party, including, without limitation, the
products and proceeds thereof (but for the avoidance of

 

-9-



--------------------------------------------------------------------------------

doubt excluding any property over which the creation or granting of a Lien would
violate any applicable Gaming Laws).

“Collateral Agent” shall mean JPMorgan Chase Bank, in its capacity as collateral
agent under the Loan Documents for the benefit of the Secured Parties, as the
context may require.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Companies” shall mean the Borrower and its Restricted Subsidiaries; and
“Company” shall mean any one of them.

“Competitor” shall mean a person or Affiliate of any person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any Loan
Party or JPMorgan Chase Bank or any Affiliate thereof) that owns or controls,
directly or indirectly, any Equity Interests in, or operates, or has entered
into any agreement to own or control, directly or indirectly, any Equity
Interests in, or to operate, a casino or a convention, trade show or exhibition
facility (provided, that the foregoing shall not cause a person that holds a
passive investment constituting, directly or indirectly, less than 15% of the
Equity Interests of any entity owning or operating such casino, convention,
trade show or exhibition facility to be a Competitor).

“Construction Cap” shall have the meaning assigned to such term in
Section 8.01(z).

“Construction Consultant” shall mean Merritt & Harris, Inc. or such other
construction consultant of recognized national standing appointed by the
Administrative Agent.

“Construction Costs” shall have the meaning assigned to such term in
Section 8.01(z).

“Construction Management Agreement” shall mean that certain Construction
Management Agreement between REG and the Construction Manager dated April 5,
2007, together with all riders, addenda and other instruments referred to
therein, as amended, modified or supplemented from time to time.

“Construction Manager” shall mean Tishman Construction Corporation of
New Jersey, or such other construction manager of recognized national standing
appointed by the Borrower with the reasonable consent of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed).

“Construction Manager Litigation Proceeds” shall mean the actual net cash
proceeds received by the Borrower or any of its Restricted Subsidiaries from or
on behalf of Tishman Construction Corporation of New Jersey as damages or in
settlement of claims arising from or in connection with disputes between the
Borrower and its Restricted Subsidiaries and Tishman Construction Corporation of
New Jersey, net of (i) legal, accounting and other professional fees, (ii) taxes
paid or payable in connection therewith, (iii) amounts reserved from such amount
for settlement of claims or other actual or potential liabilities (provided
that, to the extent and at any time such amounts are released from such reserve
such amounts shall constitute Construction Manager Litigation Proceeds) and
(iv) amounts previously paid by the Borrower and its Restricted Subsidiaries
constituting disputed amounts under the Construction Management Agreement.

 

-10-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or
(d) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

“Continuing Directors” shall mean the directors (or equivalent persons) of the
Borrower on the date of an initial public offering of the Borrower or any parent
company of the Borrower and each other director (or equivalent person), if, in
each case, such other director’s (or equivalent person’s) nomination for
election to the board of directors (or equivalent governing body) of the
Borrower is recommended by a majority of the then Continuing Directors or such
other director (or equivalent person) receives the vote, directly or indirectly,
of the Permitted Investors in his or her election by the equityholders of the
Borrower.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other contract
to which such person is a party or by which it or any of its property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreements” shall mean each control agreement executed and delivered by
any Loan Party from time to time pursuant to the Security Agreement.

“Coverage Ratio Properties” shall mean any parcel of real property, excluding
the Mortgaged Property, which is included by any owner of the Mortgaged Property
or by any Governmental Authority for purposes of determining whether or not the
Mortgaged Property complies with any applicable maximum (impervious) lot
coverage ratio, it being understood that real property which is Coverage Ratio
Property may subsequently cease to be Coverage Ratio Property as a result of a
change in the applicable coverage ratio requirements, other action or waiver by
any Governmental Authority, or the inclusion of other real property for purposes
of determining whether or not the Mortgaged Property complies with any
applicable maximum (impervious) lot coverage ratio.

“CRDA” shall mean the Casino Reinvestment Development Authority.

“CRDA Obligations” shall have the meaning assigned to such term in Section 3.25.

 

-11-



--------------------------------------------------------------------------------

“Credit Extension” shall mean each of the following: (a) a borrowing of Loans or
(b) an issuance of Letters of Credit.

“CUP” shall mean the central utility plant that provides energy, hot water and
chilled water to the Project.

“CUP Documents” shall mean the Energy Services Agreement and the CUP Land Lease.

“CUP Easements” shall have the meaning assigned to such term in Section 6.06(m).

“CUP Holder” shall mean ACR Energy Partners, LLC.

“CUP Land Lease” shall mean that certain Lease between the CUP Holder and NB
Acquisition LLC, a New Jersey limited liability company, dated as of April 8,
2011.

“Day Club” shall mean a daytime club destination on or near the beach at the
Project.

“Day Club CapEx” shall mean Capital Expenditures in respect of the completion of
the Day Club as described on Annex B to Schedule 3.12.

“Day Club CapEx LC” shall mean a reducing Letter of Credit issued by the Issuing
Bank for the account of the Borrower for the benefit of the general contractor
for the construction of the Day Club to pay for Day Club CapEx in accordance
with Schedule 3.12.

“Day Club CapEx LC Maximum Amount” shall mean, as of any date of determination,
an amount equal to $6,148,088.23 less the amount drawn under the Day Club CapEx
LC at any time prior to such date plus the amount by which the Day Club CapEx LC
Maximum Amount may be increased pursuant to Schedule 3.12.

“Day Club CapEx Revolving Loan Basket” shall mean, as of any date of
determination, an amount equal to $1,076,132.79 less the aggregate amount of
Revolving Loans the proceeds of which have been used prior to such date for
payment of Day Club CapEx, as such amount may be increased or decreased pursuant
to Schedule 3.12.

“Declaration of Covenants and Restrictions” shall mean an agreement
substantially in the form of Exhibit E or in such other form reasonably
satisfactory to the Collateral Agent, including such provisions as shall be
necessary to conform such document to applicable laws or as shall be customary
under applicable laws, pursuant to which each Coverage Ratio Property shall be
deed restricted in such manner that no action may be taken with respect to a
Coverage Ratio Property (for so long as it is Coverage Ratio Property), the
effect of which would be to cause the Mortgaged Property to fail to comply with
any applicable maximum impervious coverage area limitations.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.07(c).

“Defaulting Lender” shall mean, subject to Section 2.19(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to

 

-12-



--------------------------------------------------------------------------------

funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank, or any other Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Bankruptcy Code, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19) upon delivery of
written notice of such determination to the Borrower, the Issuing Bank and any
other Lender.

“Disbursement Agent” shall mean JPMorgan Chase Bank, in its capacity as
Disbursement Agent under the Disbursement Agreement, and any successor
Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.

“Disbursement Agreement” shall mean that certain Master Disbursement Agreement,
dated as of March 27, 2013, among the Borrower, the Administrative Agent and the
Disbursement Agent.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests which are not
otherwise Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the 91st day following the Revolving Commitment Termination
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in clause (a) above, in each case at any time on or prior to the date that is
91 days after the Revolving Commitment Termination Date, or (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which

 

-13-



--------------------------------------------------------------------------------

such Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the date that is
91 days after the Revolving Commitment Termination Date shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interests pursuant to such provisions
prior to the repayment in full of the Obligations or to the extent such
redemption is permitted under this Agreement.

“Disqualified Lender” shall mean any Lender with respect to which a finding of
Disqualification has occurred.

“Disqualification” shall mean, with respect to any person:

(a) the failure of such person if not extended, timely to (i) file pursuant to
applicable Gaming Laws any application or waiver request required of such person
by any Gaming Authority in connection with any licensing or qualification of
such person by reason of the status of such person in connection with the Loan
Parties or request designation that the Lender has no status under the Gaming
Laws and/or that the Gaming Authorities will not exercise their discretion to
require qualification or (ii) have a finding of failure to cooperate with any
Gaming Authority or provide any information or documentation required by any
Gaming Authority withdrawn;

(b) the withdrawal by such person (except where requested or permitted by the
applicable Gaming Authority) of any such application; or

(c) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws (i) that such person is “unsuitable” or disqualified as a lender to the
Loan Parties or (ii) denying the issuance to such person of any Casino License
required under applicable Gaming Laws to be held by such person as a lender to
the Loan Parties.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend (other than a dividend of Qualified Capital Stock of such
person) or returned any equity capital to the holders of its Equity Interests or
authorized or made any other distribution, payment or delivery of property
(other than Qualified Capital Stock of such person) or cash to the holders of
its Equity Interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration (other than consideration
consisting of Qualified Capital Stock of such person) any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Restricted Subsidiaries
to purchase or otherwise acquire for consideration any of the Equity Interests
of such person outstanding (or any options or warrants issued by such person
with respect to its Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any person shall also include all payments (other
than payments in Qualified Capital Stock) made by such person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“Eligible Assignee” shall mean (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the

 

-14-



--------------------------------------------------------------------------------

laws of the United States or any state thereof; (iii) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided, that (x) such bank is acting through a branch or agency
located in the United States or (y) such bank is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; (iv) any other entity
which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which extends credit or buys loans in the ordinary course,
including insurance companies, mutual funds and lease financing companies; and
(v) any Lender or Approved Fund; provided, that “Eligible Assignee” shall not
include (w) the Borrower or any Affiliate of the Borrower (other than a person
who is an Affiliate solely because such person owns Voting Stock or other Equity
Interests of the Borrower or any of its Subsidiaries), (x) any person that is
subject to a Disqualification, (y) any Competitor or (z) any Defaulting Lender
or any of its Subsidiaries.

“Eminent Domain Proceeds” shall mean all cash and cash equivalents received by a
Loan Party in respect of any Event of Eminent Domain, net of (a) all direct
costs of recovery of such Eminent Domain Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses), (b) amounts required to be
applied to the repayment of Indebtedness secured by a Permitted Lien (including
any penalty, premium or make-whole amounts related thereto) on any asset which
is the subject of the Event of Eminent Domain to which such Eminent Domain
Proceeds relate and (c) all taxes paid or reasonably estimated to be payable as
a result thereof by a Loan Party or any direct or indirect owner of the Borrower
(after taking into account any tax credits or deductions and any tax sharing
arrangements attributable to the Loan Parties, in each case reducing the amount
of taxes so paid or estimated to be payable).

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, any Loan Party or any of its ERISA Affiliates.

“Energy Services Agreement” shall mean the Second Amended and Restated Energy
Sales Agreement, dated April 11, 2011, between REG and CUP Holder.

“Entertainment Venue Documents” shall have the meaning assigned to such term in
Section 6.06(o).

“Entertainment Venue Easements” shall have the meaning assigned to such term in
Section 6.06(o).

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata and natural resources.

“Environmental Claim” shall mean any claim, notice, governmental enforcement
lien, demand, order, action, suit or proceeding alleging liability or obligation
for any investigation, re-mediation, removal, cleanup, response, corrective
action, damages to natural resources, personal injury, property damage, punitive
damages, fines, penalties or costs resulting from or arising out of (i) the
presence, Release or threatened Release of Hazardous Material at any Mortgaged
Property or (ii) any violation or alleged violation of any Environmental Law by
a Loan Party, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
or arising out of the presence, Release or threatened Release of Hazardous
Material or alleged injury or threat of injury to public health, safety (as it
relates to environmental matters), or the Environment.

 

-15-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any Laws regulating protection of public health
and safety (as it relates to environmental matters) or the Environment, the
Release or threatened Release of Hazardous Materials or Hazardous Materials
Activity.

“Environmental Permit” shall mean any permit, license, registration, or written
exemption, consent, notification, approval or other authorization, required by
or from a Governmental Authority under Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited), and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, any such person, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt convertible or
exchangeable into such equity.

“ERGG Agreement” shall mean The State Economic Redevelopment and Growth
Incentive Grant Agreement, dated as of February 11, 2011 by and among Revel
Atlantic City, LLC, a New Jersey limited liability company, Revel Entertainment
Group, LLC, a Delaware limited liability company, the New Jersey Economic
Development Authority and the Treasurer of The State of New Jersey.

“ERGG Proceeds” shall mean cash proceeds received by the Borrower or REG from
the State of New Jersey under the ERGG Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code or, solely for purposes of
Section 302 of ERISA and Section 412(b) or (c) of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which would reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a

 

-16-



--------------------------------------------------------------------------------

Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (i) the “substantial cessation of
operations” within the meaning of Section 4062(e) of ERISA with respect to a
Plan; (j) with respect to any Plan, the imposition of a lien or the posting of a
bond or other security pursuant to Section 436(f) of the Code or Section 206(g)
of ERISA; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to any Company.

“Eurodollar” when used in reference to any Loan or Borrowing, is used when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Event of Eminent Domain” shall mean, with respect to any property, (a) any
compulsory transfer or taking by condemnation, seizure, eminent domain or
exercise of a similar power, or transfer under threat of such compulsory
transfer or taking or confiscation of such property or the requisition of the
use of such property, by any agency, department, authority, commission, board,
instrumentality or political subdivision of any state, the United States or
another Governmental Authority having jurisdiction or (b) any settlement in lieu
of any of the actions described in clause (a) above.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.

“Excluded Real Property” shall mean (i) the Buffer Property and (ii) (a) any
real property constituting a leasehold interest and (b) any fee interest in real
property having a fair market value of less than $2,500,000 and which, in each
case, is not material to the Project.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) Taxes imposed on or
measured by its overall net income (however denominated) and franchise Taxes
imposed on it (in lieu of net income taxes) by a jurisdiction (or any

 

-17-



--------------------------------------------------------------------------------

political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction or having any other present or former
connection with such jurisdiction (other than a connection deemed to arise
solely from such recipient having executed, delivered, become a party to, or
performed its obligations or received a payment under, or enforced, and/or
engaged in any other transaction pursuant to this Agreement or any other Loan
Document), (b) any Taxes in the nature of the branch profits tax within the
meaning of Section 884 of the Code imposed by any jurisdiction described in
clause (a), (c) other than an assignee pursuant to a request by any Loan Party
under Section 2.16, any U.S. federal withholding tax imposed pursuant to a law
in effect (including FATCA) at the time such person becomes a party hereto (or
designates a new lending office), except to the extent that such person (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 2.15(a), and (d) any withholding tax
resulting from a person’s failure to comply with Section 2.15(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.21.

“Existing LC” shall mean letter of credit number TFTS-234767 issued by JPMorgan
Chase Bank for the account of the Borrower for the benefit of Companion Property
and Casualty with a face amount of $1,900,000 as of the Closing Date, as such
letter of credit may be amended, restated, modified or extended from time to
time provided that the outstanding face amount thereof shall not be in excess of
the Existing LC Maximum Amount.

“Existing LC Maximum Amount” shall mean, as of any date of determination, an
amount equal to $1,900,000 less the amount drawn under the Existing LC at any
time prior to such date.

“Exit Agents” shall mean the administrative agent and the collateral agent under
each of the Exit Credit Agreements.

“Exit Borrower” shall mean the Borrower as defined in each of the Exit Credit
Agreements.

“Exit Credit Agreements” shall mean each of the credit agreements for the Exit
Facilities of the reorganized Borrower and consistent in form and substance with
the Exit Facility Term Sheet, with such amendments, modifications, supplements
and changes permitted or agreed to pursuant to the terms of the Restructuring
Support Agreement or otherwise.

“Exit Facilities” shall mean, collectively, the term loan and revolving credit
facility under the Exit Credit Agreements.

“Exit Facility Term Sheet” shall mean the term sheet in respect of the Exit
Credit Agreements attached as Exhibit C to the Restructuring Term Sheet.

“Exit Guarantors” shall mean the Guarantors as defined in each of the Exit
Credit Agreements.

“Exit Lenders” shall mean the Lenders as defined in each of the Exit Credit
Agreements.

“Exit Loan Documents” shall mean the Loan Documents as defined in each of the
Exit Credit Agreements.

 

-18-



--------------------------------------------------------------------------------

“Extraordinary Receipts” shall mean actual net cash proceeds received by the
Borrower or any of its Restricted Subsidiaries in excess of $2,000,000 in any
single occurrence or series of related occurrences (a) as damages or settlement
amounts in connection with any Commercial Tort Claims (as defined in the UCC),
now or hereafter arising and excluding any of such damages or settlement amounts
constituting Special Proceeds, in each case, net of (i) legal, accounting and
other professional fees, and taxes paid or payable in connection therewith and
(ii) amounts reserved, in accordance with GAAP, from such amount for settlement
or payment of claims or other actual or potential liabilities (provided that, to
the extent and at any time such amounts are released from such reserve and not
applied to such settlement or payment or liabilities, such amounts shall
constitute Extraordinary Receipts at such time) or (b) as an upfront payment in
consideration for the entering into any joint venture (excluding any such
payments constituting Special Proceeds or relating to the Day Club and excluding
ongoing lease payments or payments relating to the joint venture or
distributions, and which for the avoidance of doubt, shall not include any
payments received after the opening of any such joint venture), net of
(i) selling or leasing expenses associated with such joint venture (including
reasonable brokers’ or bankers’ fees or commissions, reasonable incentive
bonuses paid to officers and employees, legal, accounting and other professional
and transactional fees, transfer and similar taxes and the Borrower’s good faith
estimate of income taxes actually paid or payable in connection with such
upfront payment including any taxes payable upon the repatriation of any such
proceeds); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
joint venture or (y) any other liabilities retained by the Borrower or any of
its Restricted Subsidiaries associated with such joint venture (provided that,
to the extent and at the time any such amounts are released from such reserve,
such amounts shall constitute Extraordinary Receipts); and (iii) all cash costs
incurred or to be incurred (as reasonably estimated by the Borrower) by the
Borrower or any of its Restricted Subsidiaries in connection with or related to
the design, development, construction, equipping and opening of the facilities
associated with such joint venture, including any such costs relating to
modifications to be made to portions of the Project, in order to facilitate the
use, operation, construction or development of such joint venture.

“FATCA” shall mean Sections 1471 through 1474 of the Code and any federal
regulation promulgated or Revenue Ruling, Revenue Procedure, Notice or other
official guidance issued thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day for such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fees” shall mean each of the fees under Section 2.06.

“Filing Date” shall have the meaning assigned in the Recitals hereto.

“Final Effective Date” shall mean the first date following the Final Order Entry
Date on which the conditions precedent set forth in Sections 4.01, 4.02 and 4.03
shall have been satisfied or waived in accordance with Section 10.02 (which in
no event shall be more than three (3) Business Days following the Final Order
Entry Date (or such later date as the Administrative Agent and the Required
Lenders may agree in their sole discretion)).

“Final Order” shall mean a final order of the Bankruptcy Court entered in the
Cases, in substantially the form of the Interim Order and in form and substance
reasonably satisfactory to the Agents, the Issuing Bank and the Required
Lenders, authorizing and approving on a final basis, among

 

-19-



--------------------------------------------------------------------------------

other things, the matters and provisions in the Interim Order, the borrowing by
the Borrower of the full amount of the aggregate Revolving Commitments and the
Roll-Up Borrowings to occur on the Final Effective Date as set forth in
Section 2.23(c).

“Final Order Entry Date” shall mean the date that the Final Order is entered by
the Bankruptcy Court in the Cases.

“Financial Advisor” shall have the meaning assigned to such term in
Section 8.01(p)(i) hereof.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Day Orders” shall mean all orders entered or to be entered by the
Bankruptcy Court granting the relief requested in the motions filed with the
Bankruptcy Court on the Filing Date or within five (5) Business Days of the
Filing Date or based on motions filed on or about the Filing Date (including,
for the avoidance of doubt, the Cash Management Order), which shall each be in
form and substance reasonably satisfactory to the Agents and the Required
Lenders.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not organized under the laws of the United States, any State
thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LC Exposure with respect to Letters of Credit
issued by such Issuing Bank other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Gaming Approvals” shall mean, with respect to any action or status by a
particular person, any consent, approval or other authorization required for
such action or status by such person from a Gaming Authority or under Gaming
Laws.

“Gaming Authority” shall mean, any Governmental Authorities that hold
regulatory, licensing or permitting authority over gambling, gaming or related
casino activities conducted by the Loan Parties within its jurisdiction, or
before which an application for licensing to conduct such activities is pending.

“Gaming Facility” shall mean any building or other structure as described within
the provisions of N.J.S.A. 5:12-19, including a building or other structure used
or expected to be used to

 

-20-



--------------------------------------------------------------------------------

enclose space in which a gaming operation is conducted (including any outdoor
space where gaming is allowed) and (a) which is wholly owned by a Loan Party or
(b) any portion or aspect of which is managed or used, or expected to be managed
or used, by a Loan Party.

“Gaming Laws” shall mean all laws, regulations, orders, resolutions, decisions
or other rules or rulings pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming or related
casino activities conducted or to be conducted by the Loan Parties, including,
but not limited to, those in connection with material debt transactions and
those relating to qualification, waiver or other requirements with respect to
the Lenders, the Arranger and the Agents.

“Governmental Authority” shall mean any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including the Gaming Authorities,
Liquor Authorities, any zoning authority, the FDIC, the Comptroller of the
Currency, the Federal Reserve Board, any redevelopment authority, any central
bank and any comparable authority), any self-regulatory agency (e.g., FINRA),
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or any arbitrator with
authority to bind a party at law.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean each Restricted Subsidiary listed on Schedule 1.01(c),
and each other Restricted Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.10, each a debtor and debtor-in-possession in a
case pending under chapter 11 of the Bankruptcy Code.

“Hazardous Materials” shall mean the following: polychlorinated biphenyls
(“PCBs”) or PCB-containing equipment; asbestos or asbestos-containing materials;
radon gas, radiation, petroleum, crude oil or any fraction thereof; and any
other pollutant, contaminant, or hazardous or toxic chemicals, wastes,
materials, or substances, regulated under any Environmental Laws.

“Hazardous Materials Activity” shall mean any manufacture, storage, generation,
transportation, processing, treatment, disposal, disposition, abatement,
corrective action, response action, removal or remediation of any Hazardous
Materials.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates either generally
or under specific contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Improvements” shall mean the improvements, alterations or appurtenances now, or
at any time hereafter, located upon, in, under or above the Land or any part
thereof.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and

 

-21-



--------------------------------------------------------------------------------

accrued obligations incurred in the ordinary course of business and not overdue
by more than 90 days and (ii) earn out obligations which do not constitute a
liability on the balance sheet of such person in accordance with GAAP); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the lesser of (x) the aggregate principal amount of such Indebtedness
and (y) the fair market value of such property; (f) all Capital Lease
Obligations of such person; (g) for purposes of Section 8.01(f) only, all
Hedging Obligations to the extent required to be reflected on a balance sheet of
such person; (h) all Attributable Indebtedness of such person; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (j) all Contingent Obligations of such person in respect of
Indebtedness of others of the kinds referred to in clauses (a) through (i)
above; provided that the term “Indebtedness” shall not include (x) deferred or
prepaid revenue and (y) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the seller. The Indebtedness of any person shall include the Indebtedness of
any partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or limited partnership in which such
person is a limited partner) in which such person is a general partner or a
joint venturer, unless such Indebtedness is non-recourse to such person.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in no event shall the Energy Services Agreement or the transactions
contemplated thereunder, the Special Assessment Obligations, casino “chips” or
gaming winnings of customers constitute Indebtedness.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Initial Deed” shall mean that certain Bargain and Sale Deed, dated as of May 3,
2006, between ACHA and MS Atlantic City, LLC and recorded in the real property
records of Atlantic County, New Jersey as instrument number 2006 05 77 03, as
amended by that certain First Amendment to Multiple Bargain and Sale Deeds,
dated as of January 24, 2008 and recorded in the real property records of
Atlantic County, New Jersey as instrument number 2008 00 72 62.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner, lessee or operator of
Mortgaged Property or any part of the Project pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Proceeds” shall mean all cash and cash equivalents paid under any
casualty insurance policy maintained by a Loan Party (other than payments in
respect of business interruption as reasonably determined by the Borrower), net
of (a) all costs of recovery of such Insurance Proceeds (including legal,
accounting, appraisal and insurance adjuster fees and expenses), (b) all amounts
required to be applied to the repayment of Indebtedness secured by a Permitted
Lien (including any penalty, premium or make-whole amounts related thereto) on
any asset which is the subject of the event to which such Insurance Proceeds
relate and (c) all taxes paid or reasonably estimated to be payable as a result
thereof, whether by a Loan Party or any direct or indirect owner thereof (after
taking into account any tax credits or deductions and any tax sharing
arrangements, in each case reducing the amount of taxes so paid or estimated to
be payable).

“Insurance Requirements” shall mean, collectively, all material provisions of
the Insurance Policies, all material requirements of the issuer of any of the
Insurance Policies and all orders, rules, regulations and any other requirements
of the National Board of Fire Underwriters (or any other

 

-22-



--------------------------------------------------------------------------------

body exercising similar functions) binding upon each Loan Party which is an
owner, lessee or operator of Mortgaged Property and applicable to the Mortgaged
Property or any use or condition thereof.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, state, multinational or foreign laws or otherwise,
including, without limitation, copyrights, patents, trademarks, service-marks,
trade names, technology, know-how and processes, recipes, formulas, trade
secrets, or licenses (under which the applicable person is licensor or licensee)
relating to any of the foregoing and all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intellectual Property Collateral” shall mean all Intellectual Property of the
Loan Parties, now owned or hereafter acquired, upon which a Lien is purported to
be created by the Intellectual Property Security Agreements, the Security
Agreement or the Orders.

“Intellectual Property License Agreements” shall mean those agreements providing
for the assignment and/or license of trademarks and related property from one or
more Loan Parties to a Permitted Investor, parent company of the Borrower or
Affiliate thereof and the license to one or more Loan Parties of trademarks or
related property for use in Atlantic City, New Jersey.

“Intellectual Property Security Agreements” shall mean any Intellectual Property
Security Agreement executed and delivered by a Loan Party from time to time,
substantially in the form of Exhibit 4, 5 or 6, as applicable, to the Security
Agreement.

“Intercompany Note” shall mean the intercompany note, dated as of March 27,
2013, among the Loan Parties.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09(b), substantially in the
form of Exhibit G.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each calendar month to occur during any period in which such
Loan is outstanding, (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to such Loan and, in the case of a Eurodollar
Loan with an Interest Period of more than one month’s duration, each day prior
to the last day of such Interest Period that occurs at intervals of one month’s
duration after the first day of such Interest Period and (c) the Revolving
Commitment Termination Date with respect to any Revolving Loan or the Term Loan
Maturity Date with respect to the Term Loan, as applicable.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

-23-



--------------------------------------------------------------------------------

“Interim Availability Amount” shall mean, as of any date of determination, the
lesser of (a) the sum of (x) $20,000,000 plus (y) the then applicable Existing
LC Maximum Amount plus (z) the then applicable Day Club CapEx LC Maximum Amount
and (b) such lower amount as the Bankruptcy Court may order.

“Interim Order” shall mean an interim order or orders of the Bankruptcy Court
entered in the Cases authorizing and approving, among other things, this
Agreement, the other Loan Documents, the extension of credit to the Borrower
(x) under Revolving Commitments in the form of Letters of Credit and NM Loans up
to the Interim Availability Amount and (y) under Roll-Up Borrowings as set forth
in Section 2.23, and the transactions contemplated hereby and thereby and
granting Liens on the Collateral, with the applicable priority thereof, and the
Superpriority Claims, each as described in Section 3.26, in favor of the
Collateral Agent for the ratable benefit of the Secured Parties, substantially
in the form of Exhibit L hereto, as such order or orders may be extended,
amended, supplemented or modified in a manner reasonably satisfactory to the
Agents, the Issuing Bank and the Required Lenders.

“Interim Order Entry Date” shall mean the date on which the Interim Order is
entered by the Bankruptcy Court.

“Investigation Budget” shall have the meaning assigned to such term in the
Orders.

“Investigation” shall mean (a) the initiation or prosecution of any claims,
causes of action, adversary proceedings or other litigation against (i) any
Agent, the Issuing Bank or any Lender or their respective Related Parties,
including with respect to any of the Liens created in connection with the Loan
Documents or (ii) the agents, trustee, noteholders or lenders, as applicable,
under any of the Prepetition 2012 Credit Agreement, the Prepetition Term Loan
Credit Agreement or the Prepetition Second Lien Indenture or their respective
Related Parties, (b) the review or challenge of any Liens granted in connection
with the Prepetition 2012 Credit Agreement, the Prepetition Term Loan Credit
Agreement or the Prepetition Second Lien Indenture, or (c) the investigation,
initiation or prosecution of claims, causes of action, adversary proceedings or
other litigation with respect to Avoidance Actions against any such persons,
including but not limited to those that may exist under 11 U.S.C §§ 544, 547,
548 or otherwise.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean JPMorgan Chase Bank or such other Lender designated as
an Issuing Bank pursuant to Section 2.18(j).

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.

“Land” shall mean the real estate comprising the Mortgaged Property, which
together with the Mortgaged Property as more specifically described, and as
shall be more specifically described, in the Mortgages including all oil, gas
and mineral rights, oil, gas and minerals, easements, appurtenances, water
rights, water stock, rights in and to streets, roads and highways (whether
before or after vacation thereof), hereditaments and privileges relating, in any
manner whatsoever, to the Land.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

-24-



--------------------------------------------------------------------------------

“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Revolving Commitment Percentage of the total LC Exposure at
such time.

“LC Reimbursement Obligation” shall mean, for any Letters of Credit, the
obligations of any person to pay any amounts due in connection therewith.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Superpriority Claim” shall have the meaning assigned to such term in
Section 3.26(a).

“Lenders” shall mean (a) the financial institutions that are a party hereto and
(b) any financial institution that has become party hereto pursuant to an
Assignment and Assumption, other than, in each case, any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” shall mean any letter of credit issued or deemed issued
pursuant to this Agreement.

“Letter of Credit Fee” shall have the meaning assigned to such term in
Section 2.06(c).

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such screen) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such interest period,
as the rate for dollar deposits in the London interbank market with a maturity
comparable to such Interest Period. In the event that such rate does not appear
on such page (or on any such successor or substitute page), the “LIBOR Rate”
shall be determined by reference to such other publicly available service for
displaying interest rates for dollar deposits in the London interbank market as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such interest period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

“License Revocation or Suspension” shall mean the revocation, failure to renew
or suspension of, or the appointment of a receiver, conservator, supervisor or
similar official with respect to any casino, gaming or Liquor License issued by
any Gaming Authority or applicable Governmental Authority covering any casino or
gaming facility operated in connection with the Project.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance for security, claim, charge, assignment,
hypothecation, or security interest of any

 

-25-



--------------------------------------------------------------------------------

kind as security, in each of the foregoing cases whether voluntary or imposed by
law; and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property; provided in no event shall an operating lease be deemed to
constitute a Lien.

“Liquor Authorities” shall mean, in any jurisdiction in which the Borrower or
any of its Restricted Subsidiaries possesses, stores, sells and/or distributes
beer, wine or liquor, or proposes to possess, store, sell and/or distribute
beer, wine or liquor, the applicable alcoholic beverage commission or other
Governmental Authority responsible for interpreting, administering or enforcing
the Liquor Laws.

“Liquor Laws” shall mean, the laws, rules, regulations and orders applicable to
or involving the possession, storage, sale and/or distribution of beer, wine or
liquor by the Borrower or any of its Restricted Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations or administration thereof by the applicable Liquor Authorities.

“Liquor License” shall mean, in any jurisdiction in which the Borrower or any of
its Restricted Subsidiaries possesses, stores, sells and/or distributes beer,
wine or liquor, or proposes to sell and/or distribute beer, wine or liquor, any
license, permit or other authorization to possess, store, sell and distribute
beer, wine or liquor that is granted or issued by the Liquor Authorities.

“Loan” shall mean the Term Loan and each Revolving Loan made by the Lenders to
the Borrower pursuant to this Agreement.

“Loan Documents” shall mean this Agreement, the Notes (if any) executed and
delivered pursuant to Section 2.05(c), the Security Documents, the Disbursement
Agreement and any other instruments, certificates, documents or agreements
executed and delivered by any Loan Party with or for the benefit of the
Administrative Agent or any Lender in its capacity as such pursuant hereto or
thereto or in connection herewith or therewith (in each case as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Lease Documents” shall have the meaning assigned to such term in
Section 6.06(n).

“Master Lease Easements” shall have the meaning assigned to such term in
Section 6.06(n).

“Material Adverse Effect” shall mean any event or circumstance which: (a) has a
material adverse effect on the business, assets, operations, condition
(financial or otherwise), liabilities, properties or prospects of the Borrower
and its Restricted Subsidiaries, taken as a whole, (b) materially and adversely
affects the ability of the Borrower and its Restricted Subsidiaries, taken as a
whole, to pay the Obligations or (c) materially and adversely affects the rights
of the Secured Parties under their respective Loan Documents, including the
validity, enforceability or priority of the Liens purported to be created by the
Security Documents.

“Material Agreement” shall mean (a) the Intellectual Property License
Agreements, (b) the Energy Services Agreement, (c) the Transportation
Improvement Project Documents, (d) the Redevelopment Agreement, and (e) the REG
Lease (but in any case excluding the Loan Documents).

 

-26-



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean any Indebtedness (other than the Loans) or
Hedging Obligations of the Borrower or any of its Subsidiaries entered into
after the Filing Date in an aggregate outstanding principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” in respect of any Hedging Obligations of any Loan Party at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if the related Hedging Agreement
were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the applicable Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with Sections 2.08, 2.09, 2.10 or 2.19, an amount equal
to 103% of the principal outstanding amount of all LC Exposure subject to such
provision or (iii) with respect to any repayment of Revolving Loans, the
outstanding principal amount of such Revolving Loans.

“Minimum Liquidity Requirement” shall have the meaning ascribed to such term in
Section 6.10(a).

“MNPI” shall have the meaning assigned to such term in Section 10.01(e).

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document or instrument, including any Order, creating
and evidencing a Lien on a Mortgaged Property for the benefit of the Secured
Parties in form reasonably satisfactory to the Collateral Agent, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Mortgaged Property” shall mean the Real Property listed on Schedule 1.01(d) or
otherwise as to which the Collateral Agent for the benefit of the Secured
Parties shall be granted a Lien pursuant to the Orders.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Borrower or any of its Restricted
Subsidiaries (including cash proceeds subsequently received (as and when
received by Borrower or any of its Restricted Subsidiaries) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including reasonable brokers’ or bankers’ fees or commissions, reasonable
incentive bonuses paid to officers and employees, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes actually paid or payable in connection with
such sale including any taxes payable upon the repatriation of any such
proceeds); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset

 

-27-



--------------------------------------------------------------------------------

Sale or (y) any other liabilities retained by Borrower or any of its Restricted
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s good
faith estimate of payments required to be made within 180 days of such Asset
Sale with respect to unassumed liabilities relating to the properties sold
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 180 days of such Asset Sale,
such cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness which is secured by a Lien on the properties sold in such Asset
Sale (so long as such Lien was permitted to encumber such properties under the
Loan Documents at the time of such sale) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such properties);

(b) with respect to any issuance of Indebtedness by the Borrower or any of its
Restricted Subsidiaries, the net cash proceeds thereof, net of customary fees,
commissions, costs and other expenses (including legal, accounting and
investment banking fees and expenses) incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof,
including but not limited to Insurance Proceeds and Eminent Domain Proceeds, net
of all costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event
(including (i) any costs incurred in connection with the adjustment or
settlement of any claims in respect thereof and (ii) costs incurred in
connection with any sale of such assets, including income taxes payable as a
result of any gain recognized in connection therewith).

“NM Loan” shall mean any Revolving Loan that was not borrowed as part of a
Roll-Up Borrowing.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” shall mean each Revolving Note and each Term Note made by the Borrower in
favor of a Lender evidencing Loans made by such Lender, substantially in the
form of Exhibit I or Exhibit J hereto, as applicable.

“Obligations” shall mean obligations of the Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower and the other Loan Parties under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of LC Reimbursement Obligations, interest thereon and
obligations to provide Cash Collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of the Cases and any other bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.21.

 

-28-



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate executed on behalf of a Loan
Party by the chairman of the Board of Directors (if an officer), the chief
executive officer, the president, any Financial Officer, Vice President or
Secretary each in his or her official (and not individual) capacity.

“Orders” shall mean the Interim Order or the Final Order or both, as the context
may require.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary Taxes and any other excise, property, mortgage recording or similar
Taxes, which arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“Patriot Act” shall have the meaning assigned to such term in Section 4.01(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Plan” shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, that is subject to Section 412 of the Code or Section 302 of ERISA.

“Permits” shall mean the collective reference to any and all consents, orders,
licenses, permits, approvals, notifications, certifications, registrations,
regulatory filings or notices and authorizations required under any Requirement
of Law (including Gaming Laws), including, without limitation, any Casino
License or other Gaming Approvals and the Redevelopment Agreement.

“Permitted Businesses” shall mean (a) the gaming business, (b) the development,
construction, ownership and operation of a Gaming Facility, (c) any development,
construction, ownership or operation of lodging, retail, restaurant or
convention facilities, sports or entertainment facilities, food and beverage
distribution operations, transportation services, parking services, recreation,
spa, pool, exercise and gym facilities or sales and marketing services, (d) any
development, construction, ownership or operation of a full service destination
resort, including, without limitation, residential or vacation housing
facilities (including, without limitation, timeshares, interval ownership and
condominiums and similar developments), parking services or sales and marketing
services, (e) any business or other activity, whether or not licensed by Gaming
Authorities (including any related internet business) that is ancillary to,
necessary for, incidental to, useful to, arising out of, supportive of, related
to, connected to or a reasonable extension, development or expansion of any of
the foregoing and/or (f) the ownership by a person of Equity Interests in its
Subsidiaries and other Investments permitted hereunder; provided, however, that
with respect to the Borrower and its Subsidiaries the foregoing shall only be

 

-29-



--------------------------------------------------------------------------------

Permitted Businesses to the extent related to (or ancillary to, necessary for,
incidental to, useful to, arising out of, supportive of, or connected to) the
Project or in furtherance of the Project’s development, construction, ownership
or operation.

“Permitted Encumbrances” shall mean those exceptions specified in Schedule B-II
of the Title Policy.

“Permitted Investors” shall mean (i) any members of management of the Borrower
on the Closing Date and family members thereof, (ii) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, members,
managers, owners or persons beneficially holding a controlling interest of which
(or persons which are the principal beneficiaries of which) consist of any one
or more of the persons referred to in the immediately preceding clause (i),
(iii) any group (as defined in the rules promulgated under Section 13(d) of the
Exchange Act), which is controlled by any of the persons referred to in the
immediately preceding clauses (i) or (ii), and (iv) any Affiliates of any of the
persons referenced in clauses (i), (ii) or (iii), provided that for this
purpose, the proviso in the definition of “Affiliate” shall not apply.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” shall mean, with respect to any person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by (i) an amount equal to unpaid accrued interest, make-whole
amounts, penalties and premium thereon plus other amounts paid, and fees
(including, without limitation, upfront fees and original issue discount) and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and (ii) an amount equal to any existing
commitments unutilized thereunder, (b) the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) at the time thereof, no Default shall have occurred and be
continuing, (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, that are determined in good faith by a
Responsible Officer of the Borrower to be at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (e) Indebtedness of a
Subsidiary that is not a Guarantor or the Borrower shall not refinance
Indebtedness of the Borrower or a Guarantor, and (f) no person is an obligor
under such modified, refinanced, refunded, renewed or extended Indebtedness that
was not an obligor (or required to become an obligor) under such Indebtedness
prior to such modification, refinancing, refunding, renewal or extension;
provided that if any Loan Party is an obligor under such modified, refinanced,
refunded, renewed or extended Indebtedness, other Loan Parties may be guarantors
of such Indebtedness.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

 

-30-



--------------------------------------------------------------------------------

“Plan Effective Date” shall mean the date of the effectiveness of an Acceptable
Reorganization Plan that has been confirmed pursuant to a final order of the
Bankruptcy Court.

“Plans and Specifications” shall have the meaning assigned to such term in the
Disbursement Agreement.

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Prepetition” shall mean, when used with respect to any agreement or instrument
or any claim or proceeding or any other matter with respect of any Loan Party,
an agreement or instrument that was entered into or became effective, a claim or
proceeding that first arose or was first instituted, or another matter that
first occurred or, by operation of law, is deemed to have occurred, prior to the
Filing Date.

“Prepetition 2012 Credit Agreement” shall mean that certain Credit Agreement,
dated as of May 3, 2012, by and among Revel AC, Inc., as borrower, the
guarantors party thereto, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent, collateral agent, swingline lender and an issuing bank, as
amended, supplemented or otherwise modified from time to time.

“Prepetition 2012 Credit Agreement Lender” shall mean each “Lender” (under and
as defined in the Prepetition 2012 Credit Agreement) from time to time party to
the Prepetition 2012 Credit Agreement.

“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any Prepetition
(i) Indebtedness, (ii) “critical vendor payments” or (iii) trade payables
(including, without limitation, in respect of reclamation claims), or any other
Prepetition claims against any Loan Party.

“Prepetition Second Lien Collateral Agent” shall mean U.S. Bank National
Association, in its capacity as collateral agent under the Prepetition Second
Lien Documents, and its successors and assigns.

“Prepetition Second Lien Documents” shall mean the Prepetition Second Lien
Indenture and the other Collateral Documents (as defined in the Prepetition
Second Lien Indenture), including each mortgage and other security documents and
any guarantee entered into in connection therewith and any related notes.

“Prepetition Second Lien Indenture” shall mean that certain indenture, dated as
of February 17, 2011, among the Borrower, the Guarantors and the Prepetition
Second Lien Trustee, as trustee and collateral agent for the Prepetition Second
Lien Secured Parties, as amended, restated, supplemented or modified from time
to time to the extent permitted by this Agreement.

“Prepetition Second Lien Notes” shall mean the $304,400,000 12% second lien
notes due 2018 issued on February 17, 2011 under the Prepetition Second Lien
Indenture as part of the Units and any notes issued in connection therewith (or
increases thereto) resulting from payment of interest in kind and any notes
issued in exchange therefor having the same economic terms, including guarantees
thereof by the Guarantors.

“Prepetition Second Lien Secured Parties” shall mean the Prepetition Second Lien
Trustee, the Prepetition Second Lien Collateral Agent and each person that is a
holder of Prepetition Second Lien Notes (either separately or as part of a
Unit).

 

-31-



--------------------------------------------------------------------------------

“Prepetition Second Lien Noteholder” shall mean each person that is a holder of
Prepetition Second Lien Notes (either separately or as part of a Unit).

“Prepetition Second Lien Trustee” shall mean U.S. Bank National Association, in
its capacity as Trustee under the Prepetition Second Lien Indenture, and its
successors and assigns.

“Prepetition Term Loan Credit Agreement” shall mean the Credit Agreement, dated
as of February 17, 2011, by and among the Borrower, as borrower, the guarantors
party thereto, JPMorgan Chase Bank, as administrative agent and collateral agent
and the other parties thereto, as amended, supplemented or otherwise modified
from time to time.

“Prepetition Term Loan Credit Agreement Lender” shall mean each “Lender” (under
and as defined in the Term Loan Credit Agreement) from time to time party to the
Term Loan Credit Agreement.

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(e).

“Primed Liens” shall have the meaning assigned to such term in Section 3.26(d).

“Priming Liens” shall have the meaning assigned to such term in Section 3.26(d).

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(e).

“Proceedings” shall have the meaning assigned to such term in Section 5.02(a).

“Project” shall mean the beachfront casino entertainment resort commonly known
as Revel Atlantic City Hotel and Casino in Atlantic City, New Jersey.

“Project Completion Costs” shall have the meaning assigned to such term in the
Disbursement Agreement.

“Project Site” shall mean that portion of the Mortgaged Property described on
Schedule 3.05(b)(i), on which the Project is located.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of acquisition,
repair, installation, construction or improvement of any property and any
refinancing thereof; provided, however, that (i) such Indebtedness is incurred
or committed within 180 days after such acquisition, repair, installation,
construction or improvement of such property by such person and (ii) the amount
of such Indebtedness does not exceed 100% of the cost of such acquisition,
repair, installation, construction or improvement, as the case may be (including
financing costs).

 

-32-



--------------------------------------------------------------------------------

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property which the relevant Loan Party or Restricted
Subsidiary owns in fee or in which it holds a leasehold interest as a tenant or
in which it holds an easement right as an easement holder or otherwise occupies,
or in which it holds an option, which includes, without limitation, the
easements on the Project Site, the Project Site and the other Mortgaged
Property.

“Redevelopment Agreement” shall mean that certain Redevelopment Agreement, dated
November 8, 2007, by and between the City of Atlantic City, The City Council of
Atlantic City and Revel Entertainment Group, LLC, as amended by that certain
Amendment to the Redevelopment Agreement, dated November 30, 2010, by and
between the City Council of Atlantic City and Revel Entertainment Group, LLC,
that certain Second Amendment to the Redevelopment Agreement, dated February 10,
2011, by and between the City, the City Council and Revel Entertainment
Group, LLC, that certain Third Amendment to the Redevelopment Agreement dated
September 22, 2011, by and between the City, the City Council and Revel
Entertainment Group, LLC, that certain Fourth Amendment to the Redevelopment
Agreement dated November 30, 2011 by and between the City, the City Council and
Revel Entertainment Group, LLC, that certain Fifth Amendment to the
Redevelopment Agreement, dated November 30, 2011, by and between the City, the
City Council and Revel Atlantic City, LLC and that certain Sixth Amendment to
the Redevelopment Agreement dated January 27, 2012 and April 9, 2012 by and
between the City, the City Council and Revel Entertainment Group, LLC.

“REG” shall mean Revel Entertainment Group, LLC, a New Jersey limited liability
company.

“REG Lease” shall mean that certain Ground Lease, dated as of February 17, 2011,
between AC Property Co as lessor and REG as lessee, together with all
amendments, extensions and renewals of the foregoing.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents, advisors and counsel
of such person and of such person’s Affiliates.

“Release” shall mean any reportable or actionable spilling, leaking, seepage,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing,

 

-33-



--------------------------------------------------------------------------------

dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment, or from, into or throughout any structure or facility.

“REM” shall mean Revel Entertainment Marketing, LLC, a New York limited
liability company.

“Reorganization Plan” shall mean a plan of reorganization of the Loan Parties in
the Cases.

“Required Lenders” shall mean Lenders having Revolving Credit Exposure, unused
Revolving Commitments and outstanding Term Loans representing more than 50% of
the sum of the total Revolving Credit Exposure, unused Revolving Commitments and
the outstanding balance of the Term Loan; provided that Revolving Credit
Exposure, unused Revolving Commitments and Term Loans held by any Defaulting
Lender shall be deemed not to be outstanding for purposes of calculating the
Required Lenders; provided, further that for (a) any amendment to increase the
aggregate Revolving Commitments to an amount in excess of $125,000,000,
“Required Lenders” shall mean Lenders having Revolving Credit Exposure, unused
Revolving Commitments and outstanding Term Loans representing (A) more than 80%
of the sum of the total Revolving Credit Exposure and unused Revolving
Commitments and (B) more than 80% of the outstanding balance of the Term Loan
and (b) any amendment to increase the Term Loan to an amount in excess of
$125,000,000, “Required Lenders” shall mean Lenders having Revolving Credit
Exposure, unused Revolving Commitments and outstanding Term Loans representing
(1) more than 80% of the outstanding balance of the Term Loan and (2) more than
80% of the sum of the total Revolving Credit Exposure and unused Revolving
Commitments; and provided, further that for purposes of the exercise of remedies
pursuant to this Agreement and the other Loan Documents, during the continuance
of an Event of Default, “Required Lenders” shall mean Lenders having Revolving
Credit Exposure, unused Revolving Commitments and outstanding Term Loans
representing (i) more than 50% of the sum of the total Revolving Credit Exposure
and unused Revolving Commitments and (ii) more than 50% of the outstanding
balance of the Term Loan.

“Required Revolving Lenders” shall mean Lenders having Revolving Credit Exposure
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposure and unused Revolving Commitments; provided that
Revolving Credit Exposure and the unused Revolving Commitments held by any
Defaulting Lender shall be deemed not to be outstanding for purposes of
calculating the Required Revolving Lenders.

“Required Term Loan Lenders” shall mean Lenders having outstanding Term Loans
representing more than 50% of the sum of the total outstanding balance of the
Term Loan; provided that Term Loans held by any Defaulting Lender shall be
deemed not to be outstanding for purposes of calculating the Required Term Loan
Lenders.

“Requirements of Law” shall mean, as to any person, the Organizational Documents
of such person, and any law, treaty, order, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, including, without
limitation, zoning and subdivision ordinances, building codes, Permits,
Environmental Laws, ADA Laws and Gaming Laws, in each case applicable to or
binding upon such person or any of its Property or to which such person or any
of its Property is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

-34-



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Restructuring Support Agreement” shall mean that certain Restructuring Support
Agreement dated February 19, 2013 by and among the Loan Parties, JPMorgan Chase
Bank, the Prepetition Term Loan Credit Agreement Lenders party thereto, the
Prepetition 2012 Credit Agreement Lenders party thereto and the Prepetition
Second Lien Noteholders party thereto, as amended in accordance with the terms
thereof.

“Restructuring Term Sheet” shall mean the Restructuring Term Sheet attached as
Exhibit A to the Restructuring Support Agreement, as amended in accordance with
the terms thereof.

“Revel Deed” shall mean that certain Bargain and Sale Deed, dated as of June 11,
2007, between Ventura AC LLC (f/k/a MS Atlantic City, LLC) and AC Property Co
and recorded in the real property records of Atlantic County, New Jersey as
instrument number 2007 06 61 26, as amended by that certain First Amendment to
Multiple Bargain and Sale Deeds, dated as of January 24, 2008 and recorded in
the real property records of Atlantic County, New Jersey as instrument number
2008 00 72 62.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (i) reduced from time to time pursuant to Section 2.08 or
(ii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.02. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01(a) or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments as of the Closing Date is $125,000,000. Notwithstanding the
foregoing, at any time prior to the date on which the “Revolving Loans” (as
defined in the Prepetition 2012 Credit Agreement) are prepaid or repaid in full,
the aggregate amount of the Lenders’ Revolving Commitments (and each Lender’s
pro rata portion thereof) shall be reduced by the aggregate outstanding
principal amount of the “Revolving Loans” (as defined in the Prepetition 2012
Credit Agreement) as of such date.

“Revolving Commitment Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Commitment Termination Date.

“Revolving Commitment Percentage” shall mean, with respect to any Revolving
Lender at any time, the percentage of the aggregate Revolving Commitments
represented by such Revolving Lender’s Revolving Commitment at such time. If the
Revolving Commitments have terminated or expired, the Revolving Commitment
Percentage shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments. The initial Revolving
Commitment Percentage of each Revolving Lender is set forth on Schedule 2.01(a)
or in the Assignment and Assumption pursuant to which such Revolving Lender
shall have assumed its Revolving Commitment, as applicable.

“Revolving Commitment Termination Date” shall mean the earliest to occur of
(a) May 30, 2013, subject to extension to allow for receipt of any Gaming
Approvals required in order to allow the Acceptable Reorganization Plan to
become effective, but in no event later than June 15, 2013, (b) April 24, 2013
if the Bankruptcy Court shall not have entered the Final Order by the end of
such date, (c) the

 

-35-



--------------------------------------------------------------------------------

effective date of the Acceptable Reorganization Plan that is confirmed pursuant
to an order entered by the Bankruptcy Court in the Cases, and (d) the
acceleration of any Loans and the termination of the Revolving Commitments in
accordance with the terms of this Agreement.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.

“Revolving Loan” shall mean a Loan made by a Lender to the Borrower pursuant to
Section 2.01(a).

“Revolving Lender” shall mean a Lender with a Revolving Commitment and/or
Revolving Credit Exposure.

“Revolving Note” shall mean a promissory note made by the Borrower to a
Revolving Lender, substantially in the form of Exhibit I, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Roll-Up Borrowing” shall mean the portion of any Revolving Loan or Term Loan
that is used to repay principal amounts outstanding under the Prepetition 2012
Credit Agreement.

“Roll-Up Ratio” shall mean an amount equal to 5.11:1.0.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03 hereto.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment of all obligations of the Borrower and the other Loan Parties under each
Hedging Agreement entered into with any counterparty that is a Secured Party and
(c) the due and punctual payment of all obligations of the Borrower and the
other Loan Parties (including overdrafts and related liabilities) under each
Treasury Services Agreement existing on or entered into after the Closing Date,
in each case with any counterparty that is a Secured Party; provided that
(i) the Obligations of the Borrower under any such Hedging Agreement or Treasury
Services Agreement shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed, (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under such Hedging Agreements or Treasury Services
Agreement and (iii) the Secured Obligations shall exclude any Excluded Swap
Obligation.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Bank and each
counterparty to a Hedging Agreement or Treasury Services Agreement existing on
or entered into after the Closing Date if such person was an Agent or a Lender
or an Affiliate of an Agent or a Lender (x) on the Closing Date, in the case of
a Hedging Agreement or Treasury Services Agreement existing on the Closing Date
or (y) at the date of entering into such Hedging Agreement or Treasury Services
Agreement, in the case of a Hedging Agreement or Treasury Services Agreement
entered into after the Closing Date (provided that, as consideration for the
benefits of being deemed a Secured Party under the Loan Documents, each such
counterparty appoints the Collateral Agent as its agent under the Loan Documents
and otherwise agrees to be bound by the provisions of the Security Agreement and
the provisions of Article IX hereof as if it were a direct party thereto and
hereto as a Lender).

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

-36-



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof, among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties, as amended, supplemented or otherwise modified from time to
time.

“Security Documents” shall mean the collective reference to the Orders, the
Security Agreement, the Intellectual Property Security Agreements, the Control
Agreements (if any), the Mortgages (if any), and all other pledge and security
documents now or hereafter delivered to the Collateral Agent or the
Administrative Agent granting a Lien on any Property (or associated with such a
grant) of any person to secure the obligations and liabilities of any Loan Party
under any Loan Document. The Security Documents (other than the Orders) shall
supplement, and shall not limit, the grant of a Lien on and security interest in
the Collateral pursuant to the Orders.

“Special Assessment Obligations” shall mean special improvement bonds, special
assessment bonds, municipal bonds, community facility district bonds, private
activity bonds, tax increment financing, general obligation bonds, special
assessment revenue bonds and any similar bonds (i) issued by a government agency
or authority, (ii) all or a portion of the net proceeds of which are utilized or
available to pay or to reimburse the Companies for Project Completion Costs or
which are utilized for the purpose of improving roadways and public access and
other areas adjacent to the Project Site and (iii) which are paid or satisfied
(in whole or in part) through special taxes or assessments on Real Property.

“Special Proceeds” shall mean, collectively, any Boutique Hotel Up Front Lease
Proceeds, Construction Manager Litigation Proceeds or Sportsbook Up Front Lease
Proceeds.

“Sportsbook Lease” shall mean the lease of a portion of the Project to persons
who, either directly or indirectly or through Affiliates of such persons, intend
to operate or manage a sportsbook (and related ancillary activities) within such
portion of the Project.

“Sportsbook Up Front Lease Proceeds” shall mean with respect to a Sportsbook
Lease, the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries as an upfront payment in consideration for the entering into of the
Sportsbook Lease, and not as ongoing lease payments, and which for the avoidance
of doubt, shall not include any payments received after the opening of any
sportsbook, net of (i) selling or leasing expenses (including reasonable
brokers’ or bankers’ fees or commissions, reasonable incentive bonuses paid to
officers and employees, legal, accounting and other professional and
transactional fees, transfer and similar taxes and the Borrower’s good faith
estimate of income taxes actually paid or payable in connection with such lease
including any taxes payable upon the repatriation of any such proceeds);
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such
Sportsbook Lease or (y) any other liabilities retained by the Borrower or any of
its Restricted Subsidiaries associated with the properties leased in such
Sportsbook Lease (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Sportsbook Up
Front Lease Proceeds); (iii) the Borrower’s good faith estimate of payments
required to be made within 180 days of such Sportsbook Lease with respect to
unassumed liabilities relating to the properties sold or leased (provided that,
to the extent such cash proceeds are not used to make payments in respect of
such unassumed liabilities within 180 days of the entering into of such
Sportsbook Lease, such cash proceeds shall constitute Sportsbook Up Front Lease
Proceeds); (iv) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness which is secured by a Lien on the properties
leased in such Sportsbook Lease (so long as such Lien was permitted to encumber
such properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties); and (v) all cash costs incurred or to be incurred
(as reasonably estimated by the Borrower) by the Borrower or any of its
Restricted Subsidiaries in connection with or

 

-37-



--------------------------------------------------------------------------------

related to the design, development, construction, equipping and opening of the
facilities associated with the Sportsbook Lease, including any such costs
relating to modifications to be made to portions of the Project other than that
portion to be operated as a sportsbook, in order to facilitate the use,
operation, construction or development of such sportsbook (all such costs
referenced in this clause (v), the “Sportsbook Construction Costs”).

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).

“Steering Committee” shall have the meaning given therefor in the Restructuring
Term Sheet.

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms or by the terms of the Orders subordinated in
right of payment to the Obligations of the Borrower and such Guarantor, as
applicable.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean any Restricted Subsidiary that is a Guarantor
hereunder.

“Superpriority Claim” shall mean superpriority administrative expense claim with
priority over any and all other obligations, liabilities and indebtedness, now
existing or hereafter arising, of any kind whatsoever, including any and all
administrative expenses or other claims of the kind specified in or arising
under sections 105, 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 552(b),
726, 1113 or 1114 of the Bankruptcy Code.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of the Real Estate, or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, or in
contemplation of, any condemnation or other Event of Eminent Domain affecting
any Real Property or any portion thereof, whether or not the same shall have
actually been commenced.

 

-38-



--------------------------------------------------------------------------------

“Tax Return” shall mean all original and amended returns, declarations, claims
for refund reports, estimates, information returns and statements required to be
filed in respect of any Taxes, including any schedules, forms or other required
attachments thereto.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan” shall mean the term loan in the amount of $125,000,000 made by Term
Loan Lenders to the Borrower pursuant to Section 2.01(b).

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make the Term Loan hereunder on the date
of any Roll-Up Borrowing in the amount set forth on Schedule 2.01(b). The
aggregate amount of the Lenders’ Term Loan Commitments as of the Closing Date is
$125,000,000.

“Term Loan Lender” shall mean a Lender that holds a portion of the Term Loan.

“Term Loan Maturity Date” shall mean the earliest to occur of (a) May 30, 2013,
subject to extension to allow for receipt of any Gaming Approvals required in
order to allow the Acceptable Reorganization Plan to become effective, but in no
event later than June 15, 2013, (b) April 24, 2013 if the Bankruptcy Court shall
not have entered the Final Order by the end of such date, (c) the effective date
of the Acceptable Reorganization Plan that is confirmed pursuant to an order
entered by the Bankruptcy Court in the Cases, and (d) the acceleration of any
Loans and the termination of the Revolving Commitment in accordance with the
terms of this Agreement.

“Term Loan Percentage” shall mean, with respect to any Term Loan Lender at any
time, the percentage of the aggregate Term Loans held by such Term Loan Lender.
The initial Term Loan Percentage of each Term Loan Lender is set forth on
Schedule 2.01(b) or in the Assignment and Assumption pursuant to which such Term
Loan Lender shall have been assigned its Term Loans, as applicable.

“Term Note” shall mean a promissory note made by the Borrower to a Term Loan
Lender, substantially in the form of Exhibit J, either as originally executed or
as the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

“Title Policy” shall mean the mortgagee’s policy of title insurance delivered on
the “Second Amendment Effective Date” under (and as defined in) the Prepetition
2012 Credit Agreement insuring that each mortgage delivered thereunder was a
valid first and prior enforceable lien on the applicable Loan Parties’ fee
simple or leasehold interest in the Mortgaged Property (including any easements
appurtenant thereto) subject only to the Permitted Encumbrances.

“Tower II Air Parcel” shall mean the vertical airspace above the podium for the
second tower.

“Transportation Improvement Project” shall mean that certain road improvement
project for the widening and landscaping of roadways to and from the Project
described in the Amended and Restated South Inlet Transportation Improvement
Project Donation and Credit Agreement dated as of November 22, 2010 between the
CRDA and Revel Entertainment, LLC.

 

-39-



--------------------------------------------------------------------------------

“Transportation Improvement Project Documents” shall mean the (i) Amended and
Restated South Inlet Transportation Improvement Project Donation and Credit
Agreement dated as of November 22, 2010 between the CRDA and Revel
Entertainment, LLC, (ii) Securities Purchase Contract between Revel
Entertainment, LLC and the CRDA dated as of August 5, 2009, (iii) Project Grant
Agreement, dated December 18, 2007 (executed on January 28, 2011), between the
CRDA and Revel Entertainment, LLC, and (iv) Entertainment-Retail District
Project Donation and Credit Agreement, dated December 18, 2007, between CRDA and
Revel Entertainment, LLC.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Units” shall mean the Units of the Borrower, each consisting of (i) $2,000
principal amount of Prepetition Second Lien Notes and (ii) a Warrant.

“Unrestricted Subsidiary” shall mean (i) SI LLC, a New Jersey limited liability
company, (ii) REM and (iii) any Subsidiary of an Unrestricted Subsidiary.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Warrants” shall mean the Warrants of the Borrower, initially issued on
February 17, 2011, each exercisable to purchase 1,000 shares of the common
stock, par value $0.0001, of the Borrower, subject to adjustment as provided
therein.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any person (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

-40-



--------------------------------------------------------------------------------

“Withdrawal Period” has the meaning assigned to such term in Section 10.17(b).

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”), Class (e.g., a Term Loan”) or Class and Type (e.g., a “Eurodollar Term
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”), Class (e.g. a “Term Borrowing”) or Class and Type
(e.g., a “Eurodollar Term Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, restated, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, shall
mean “on, in, under, above or about.”

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by the Borrower and the Required Lenders. Notwithstanding any other provision
contained in the Loan Documents, all terms of an accounting or financial nature
used in the Loan Documents shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value,” as defined therein. Obligations of the Loan Parties under the CUP
Documents shall not constitute Indebtedness or Capital Lease Obligations,
notwithstanding any treatment in GAAP to the contrary. All other determinations
with respect to whether leases constitute Indebtedness or Capital Lease
Obligations shall be made based on GAAP as in effect on the date hereof.

ARTICLE II

THE LOANS

Section 2.01 Commitments to Lend.

(a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, each Revolving

 

-41-



--------------------------------------------------------------------------------

Lender, agrees severally and not jointly, to make Revolving Loans to the
Borrower in amounts such that its Revolving Credit Exposure shall not exceed
(after giving effect to all Revolving Loans repaid and all reimbursements of LC
Disbursements made with the making of any Revolving Loans) its Revolving
Commitment; provided that, immediately after giving effect to each such
Revolving Loan (i) the aggregate Revolving Credit Exposure of all Revolving
Lenders shall not exceed the Revolving Commitments of all Revolving Lenders,
(ii) with respect to each Revolving Lender individually, such Revolving Lender’s
outstanding Revolving Loans plus its participation interests in outstanding LC
Exposure shall not exceed such Revolving Lender’s Revolving Commitment
Percentage of the aggregate amount of Revolving Commitments of all Revolving
Lenders and (iii) prior to the Final Effective Date, the sum of (x) the
aggregate outstanding principal amount of the NM Loans and (y) the aggregate LC
Exposure shall not exceed the Interim Availability Amount. Amounts borrowed
pursuant to this Section 2.01(a) may be repaid and reborrowed during the
Revolving Commitment Period. The Revolving Loans shall (i) bear interest as
provided in Section 2.06 hereof and (ii) be entitled to the security interests,
Collateral and other rights and benefits provided pursuant to the other Loan
Documents.

(b) Term Loans. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Term Loan Lender agrees,
severally and not jointly, to make the Term Loan to the Borrower on the date of
any Roll-Up Borrowing to be comprised of Term Loans pursuant to Section 2.23 in
the principal amount not to exceed its Term Loan Commitment. Amounts paid or
prepaid in respect of the Term Loan may not be reborrowed. The Term Loans shall
(i) bear interest as provided in Section 2.06 hereof and (ii) be entitled to the
security interests, Collateral and other rights and benefits provided pursuant
to the other Loan Documents.

Section 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The Term Loan shall be made by the Term Loan
Lenders ratably in accordance with their respective Term Loan Commitments. The
failure of any Lender to make any Loan required to be made shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than eight Eurodollar Borrowings outstanding
hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing
(other than any Roll-Up Borrowing or any continuance thereof), such Eurodollar
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made (other than any Roll-Up Borrowing or any continuance thereof), such ABR
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing may be in an aggregate amount (i) that is
equal to the entire unused balance of the aggregate Revolving Commitments or
(ii) that is required to finance the reimbursement of an LC Disbursement as

 

-42-



--------------------------------------------------------------------------------

contemplated by Section 2.18(e); provided, further, that, with respect to any
Amenities CapEx Borrowing, the minimum borrowing requirement shall be $500,000
and the integral multiple requirements shall not apply.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request Eurodollar Revolving Loans, or to elect to convert or
continue any Borrowing to Eurodollar Loans, if the Interest Period requested
with respect thereto would end after the Revolving Commitment Termination Date.

Section 2.03 Borrowing Procedure. Except with respect to any Roll-Up Borrowing,
the borrowing procedure for which is set forth Section 2.23, to request a
Borrowing, the Borrower shall deliver, by hand delivery or facsimile, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 12:00 p.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each Borrowing Request
shall be irrevocable and shall specify the following information in compliance
with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) the Class and initial Type of the Loans comprising such Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04; and

(f) in the case of a Amenities CapEx Borrowing, accompanied by a certificate of
a Responsible Officer of the Borrower (i) identifying the item(s) on Annex A to
Schedule 3.12 that are to be paid with the proceeds of such Amenities CapEx
Borrowing, (ii) setting forth (x) the aggregate amount of Amenities CapEx
Borrowings made at any time prior to such Amenities CapEx Borrowing and (y) the
aggregate amount of Amenities CapEx Borrowings made after giving effect to the
making of such Amenities CapEx Borrowing (which shall in no event exceed
$8,929,873.94 as such amount may be adjusted as provided on Schedule 3.12),
(iii) certifying that all proceeds of any previously advanced Amenities CapEx
Borrowing have been applied consistent with Annex A to Schedule 3.12 and
(iv) attaching a schedule setting forth with specificity (x) the proposed
application of the proceeds of such Amenities CapEx Borrowing and (y) the actual
application of proceeds of previously advanced Amenities CapEx Borrowings to
specific expenditures associated therewith to the extent not set forth on a
prior such schedule. Administrative Agent will promptly forward a copy of each
such certificate to the Lenders. Administrative Agent shall have three (3)
Business Days to review each such certificate and the related request for a
Amenities CapEx Borrowing. Such Amenities CapEx Borrowing shall be funded not
later than the expiration of such three-Business Day period unless, within such
three-Business Day period, Administrative Agent notifies the Borrower in writing
that such Amenities CapEx Borrowing does not comply with the terms hereof
(together with reasonable detail regarding the basis for such determination).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s

 

-43-



--------------------------------------------------------------------------------

duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each applicable Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.04 Funding of Borrowings.

(a) Subject to Section 2.23, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
applicable Lenders. Subject to Section 2.23, the Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request or by wire transfer of immediately available funds
to such other account designated by the Borrower from time to time, provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.18(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.04(a) and may, in reliance upon such assumption and in
its sole discretion, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.05 Repayment of Loans; Evidence of Debt.

(a) Promise to Repay. The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan of such Revolving Lender and all
unreimbursed LC Reimbursement Obligations on the Revolving Commitment
Termination Date or as otherwise provided herein and (ii) to the Administrative
Agent for the account of each Term Loan Lender, the principal amount of the Term
Loan advanced by each such Term Loan Lender and then outstanding on the Term
Loan Maturity Date or as otherwise provided herein.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder;
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The entries made
in the accounts maintained

 

-44-



--------------------------------------------------------------------------------

pursuant to this paragraph shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms. In the event of any conflict between
the records maintained by any Lender and the records of the Administrative Agent
in respect of such matters, the records of the Administrative Agent shall
control in the absence of manifest error.

(c) Promissory Notes. Any Lender by written notice to the Borrower (with a copy
to the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a Revolving Note (in the form of Exhibit I) or Term Note (in the
form of Exhibit J), as applicable, to evidence such Lender’s Loans.

Section 2.06 Fees.

(a) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between the Borrower and the Administrative
Agent (the “Administrative Agent Fees”). All Fees shall be paid on the dates
due, in immediately available funds, to the Administrative Agent. Once paid,
none of the Fees shall be refundable under any circumstances.

(b) Revolving Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at 4.00% per annum on the average daily unused amount of the Revolving
Commitment of such Revolving Lender during the period from and including the
Closing Date to but excluding the Revolving Commitment Termination Date. Accrued
commitment fees shall be payable in arrears in respect of the Revolving
Commitments on the last Business Day of each calendar month and on the Revolving
Commitment Termination Date, commencing on the last Business Day of the month in
which the Closing Date occurs. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Revolving Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Revolving Lender.

(c) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit (“Letter of Credit Fees”), which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Revolving Borrowings on the average daily amount of
such Revolving Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the Revolving Commitment Termination
Date and the date on which such Revolving Lender ceases to have any LC Exposure,
and (ii) to each Issuing Bank a fronting fee, which shall accrue at a rate equal
to 0.25% per annum on the average daily amount of the LC Exposure arising from
or related to Letters of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard administrative fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder; provided that notwithstanding the
foregoing no fronting fees shall be payable so long as JPMorgan Chase Bank or
any of its Affiliates are the only Revolving Lenders under this Agreement.
Participation fees and fronting fees shall be payable on the last Business Day
of each calendar month, commencing on the last Business Day of the month in
which the Closing Date occurs; provided that all such fees shall be payable on
the Revolving Commitment

 

-45-



--------------------------------------------------------------------------------

Termination Date and any such fees accruing after the Revolving Commitment
Termination Date shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

Section 2.07 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.07(c), the Loans
comprising each ABR Borrowing shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.07(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing, then all Obligations (whether or not overdue) shall,
to the extent permitted by applicable law, bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of amounts
constituting principal of or interest on any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.07 or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in Section 2.07(a) (in either case, the
“Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.07(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan without a permanent reduction in Revolving Commitments),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

Section 2.08 Termination and Reduction of Commitments.

(a) The Revolving Commitments shall terminate immediately and without further
action on the Revolving Commitment Termination Date. The Term Loan Commitments
shall terminate immediately and without further action upon the initial funding
of the Term Loans.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 and (ii) the Borrower shall

 

-46-



--------------------------------------------------------------------------------

not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent payment of the Revolving Loans in accordance with Section 2.08 (or,
if no such Borrowings are outstanding, the deposit of Cash Collateral in an
account with the Collateral Agent pursuant to Section 2.20), the aggregate
Revolving Credit Exposure would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent by written notice of any
election to terminate or reduce the Revolving Commitments hereunder not later
than 11:00 a.m., New York City time, three Business Days before the date of such
termination or reduction. Each such notice shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of another credit
facility or the closing of a securities offering or acquisition or sale, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the effective date of
such termination or reduction. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Revolving Lenders of the contents
thereof. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Revolving Lenders in accordance with their respective Revolving
Commitments.

Section 2.09 Interest Elections.

(a) General. Subject to Section 2.23, each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request and the Borrowing of the Term Loan on the Closing Date shall
be of ABR Loans. Thereafter, the Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, the Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
eight Eurodollar Borrowings outstanding hereunder at any one time.

(b) Interest Election Notice. To make an election pursuant to this Section, the
Borrower shall deliver, by hand delivery or facsimile (or other electronic
means), a duly completed and executed Interest Election Request to the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.03 if the Borrower was requesting a Loan of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

-47-



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each applicable Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Term Loan Lenders or the
Required Revolving Lenders, as applicable, may require, by notice to the
Borrower, that (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) each Eurodollar Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.10 Prepayment of Loans.

(a) Optional Prepayments.

(i) Prepayments. The Borrower shall have the right at any time and from time to
time to prepay any Borrowing; in whole or in part, subject to the requirements
of this Section 2.10.

(ii) Notice of Prepayment. The Borrower shall notify the Administrative Agent in
writing of any prepayment of any Loans hereunder pursuant to this
Section 2.10(a) by (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of another credit facility or the closing of a securities
offering or acquisition or sale, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Each such notice shall
specify the prepayment date, the principal amount, Type and Class of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of a Credit Extension of the same Type as provided in Section 2.02, except
as necessary to apply fully the required amount of a mandatory prepayment. Each
partial prepayment of the Term Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 or, if less, the outstanding
principal amount of the Term Loan. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.07.

 

-48-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) Revolving Credit Exposure. In the event and on such occasion that the
aggregate Revolving Credit Exposure exceeds the aggregate Revolving Commitments,
the Borrower shall within one (1) Business Day prepay Revolving Borrowings
and/or Cash Collateralize LC Exposure in an amount not less than the applicable
Minimum Collateral Amount applicable to such excess amount; provided, however,
that, subject to Section 2.20, the Borrower shall not be required to Cash
Collateralize the LC Exposure pursuant to this Section 2.10(b)(i) unless after
the prepayment in full of the Revolving Loans, the aggregate LC Exposure exceeds
the aggregate Revolving Commitments then in effect.

(ii) Asset Sales, Debt Issuance, Casualty Events, Special Proceeds and
Extraordinary Receipts. The Borrower shall make or cause to be made prepayments
of the Term Loan from Net Cash Proceeds, Special Proceeds and from the proceeds
of any Extraordinary Receipts, and, if the Term Loan shall have been paid in
full, the Borrower shall make or cause to be made prepayments from Net Cash
Proceeds, Special Proceeds and from the proceeds of any Extraordinary Receipts
of each of the Revolving Borrowings (or, if no such Revolving Borrowings are
outstanding, deposit Cash Collateral in an account with the Administrative Agent
pursuant to Section 2.20) and the Revolving Commitment shall be reduced dollar
for dollar in connection with each such prepayment, in each case as follows:

(A) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by the Borrower or any of its Restricted
Subsidiaries, the Borrower shall make or cause to be made such prepayments and
reductions in an aggregate amount equal to 100% of such Net Cash Proceeds in
excess of $500,000 in the aggregate; provided that no such prepayment or
reduction shall be required under this section with respect to (1) any Asset
Sale permitted by Section 6.06(a), (b), (c), (e), (f), (g), (h), (i), (j), (k),
(l), (m), (n), (o), (p) or (q); (2) the granting of any Lien permitted by
Section 6.02, or (3) any Asset Sale permitted by Section 6.05.

(B) Debt Issuance. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any issuance of Indebtedness (other than Indebtedness not
prohibited hereunder) by the Borrower or any of its Subsidiaries after the
Closing Date, the Borrower shall make or cause to be made such prepayments and
reductions in an aggregate amount equal to 100% of such Net Cash Proceeds.

(C) Casualty Events. Not later than 10 Business Days following the receipt of
any Net Cash Proceeds of any Casualty Event (excluding an amount not to exceed,
in the aggregate, $5,000,000 of cash insurance proceeds received in connection
with claims related to the 2012 Superstorm Sandy event) by the Borrower or any
of its Subsidiaries, the Borrower shall make or cause to be made such
prepayments and reductions in an aggregate amount equal to 100% of such Net Cash
Proceeds.

(D) Special Proceeds; Extraordinary Receipts. Not later than ten (10) Business
Days following receipt of Special Proceeds or Extraordinary Receipts, the
Borrower shall apply 100% of any amount of Special Proceeds or Extraordinary
Receipts toward such prepayments and reductions.

 

-49-



--------------------------------------------------------------------------------

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.10(b) shall be applied as follows:

(A) with respect to all amounts paid pursuant to Sections 2.10(b)(i), first, to
the prepayment of Revolving Borrowings (without any corresponding reductions of
Revolving Commitment) and second, if no Revolving Borrowings are outstanding, to
deposit Cash Collateral in an account with the Administrative Agent pursuant to
Section 2.20; and

(B) with respect to all amounts paid pursuant to Section 2.10(b)(ii), first, to
the prepayment of Term Loans, second, to the prepayment of Revolving Borrowings
(and corresponding permanent reduction of Revolving Commitment) and third, if no
Revolving Borrowings are outstanding, to deposit Cash Collateral in an account
with the Administrative Agent pursuant to Section 2.20 (and corresponding
permanent reduction of Revolving Commitment).

(iv) Notice of Mandatory Prepayment Events. The Borrower shall use commercially
reasonable efforts to give to the Administrative Agent at least one (1) Business
Day’s prior written notice of each and every prepayment required under this
Section 2.10(b), including the amount of such prepayment and the anticipated
timing therefor.

(c) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Loans shall be applied, first, to prepay outstanding ABR Loans and, second, to
prepay outstanding Eurodollar Loans.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent determines or is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account

 

-50-



--------------------------------------------------------------------------------

of, or credit extended or participated in, by any Lender (except any reserve
requirement reflected in the Adjusted LIBOR Rate) or any Issuing Bank;

(ii) subject any Lender or any Issuing Bank to any (i) Tax of any kind
whatsoever with respect to this Agreement or any Loan made by such Lender or any
Letter of Credit or participation therein, or change the basis of taxation of
payments to such Lender or Issuing Bank in respect thereof (except for
(A) Indemnified Taxes or Other Taxes covered by Section 2.15 or (B) the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or maintaining
its obligation to participate in any Letter of Credit), or to reduce the amount
of any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender or Issuing Bank, the Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as applicable, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Revolving Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
prepared in good faith setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.12 and setting
forth in reasonable detail the basis of such amounts and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or Issuing Bank the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or such Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing

 

-51-



--------------------------------------------------------------------------------

Bank, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.16(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to equal an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
shall be delivered to the Borrower (with a copy to the Administrative Agent) and
shall be conclusive and binding absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 5 Business
Days after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. The Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Borrower, except
payments to be made directly to an Issuing Bank as expressly provided herein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.

 

-52-



--------------------------------------------------------------------------------

(b) Pro Rata Treatment. Each Borrowing, each payment or prepayment of principal
of or interest on any Loan, each payment of fees (other than the fronting fees
and administrative fees paid to the Issuing Bank pursuant to Section 2.06(c)(ii)
retained by the Issuing Bank for its own account, and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Commitment, each payment with respect to LC Exposure and each conversion or
continuation of any Loan, shall be allocated pro rata among the relevant Lenders
in accordance with the respective Revolving Commitment Percentage or Term Loan
Percentage, as applicable, of such Lenders; provided that, in the event any
amount paid to any Lender pursuant to this Section 2.14(b) is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. For the avoidance of doubt, the provisions of this Section shall
be subject to Section 2.19 and Section 10.17 to the extent applicable.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder with respect
to the Loans, such funds shall be applied (i) first, toward payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
It is understood that the foregoing does not apply to any adequate protection
payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that the Administrative Agent may,
subject to any applicable federal, state or foreign bankruptcy, insolvency,
receivership or similar orders, distribute any adequate protection payments it
receives on behalf of the Lenders to the Lenders in its sole discretion (i.e.,
whether to pay the earliest accrued interest, all accrued interest on a pro rata
basis or otherwise).

(d) Sharing of Setoff. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or other
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon or other Obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and such other obligations of the other relevant Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the relevant Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective relevant Loans
and participations in LC Disbursements and other amounts owing them, as
applicable; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (y) the application of Cash Collateral as provided for
in Section 2.20(d) or (z) any

 

-53-



--------------------------------------------------------------------------------

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14 applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Unless required by applicable Law (as determined in
good faith by the applicable withholding agent), any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes; provided that if the applicable
withholding agent shall be required by Law to deduct any Indemnified Taxes
(including any Other Taxes), then (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) have been made, each Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.

(b) Payment of Other Taxes by Loan Parties. Without limiting the provisions of
paragraph (a) above, the relevant Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrower. The Borrower shall, without duplication of
additional amounts paid pursuant to Section 2.15(a), indemnify each Agent and
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
imposed on such Agent or Lender by any Governmental Authority in connection with
this Agreement or any other Loan Document and reasonable expenses arising
therefrom or with respect

 

-54-



--------------------------------------------------------------------------------

thereto, regardless of whether such Indemnified Taxes or Other Taxes were
correctly or legally imposed, asserted or otherwise determined to be payable by
the relevant Governmental Authority. A certificate, prepared in good faith, as
to the amount of such payment or liability and setting forth in reasonable
detail the calculation of such payment or liability delivered to the Borrower by
a Lender (with a copy to the Administrative Agent), or by an Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Each Lender shall, at the time or times prescribed by
applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent, provide the Borrower and the Administrative Agent with
any documentation prescribed by Law, or reasonably requested by the Borrower or
the Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent if such Lender may not lawfully deliver such documentation
under applicable Law. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the Borrower,
Administrative Agent or other applicable withholding agent may withhold amounts
required to be withheld by applicable Law from such payments at the applicable
rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

 

-55-



--------------------------------------------------------------------------------

(III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

(iii) If a payment made to any Lender or the Administrative Agent under any Loan
Document would be subject to United States federal withholding tax imposed by
FATCA if such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) and 1472(b) of the Code, as applicable) and such Lender or the
Administrative Agent is entitled to an exemption from such withholding, such
Lender and the Administrative Agent shall deliver to the Borrower and the
Administrative Agent, at such time or times reasonably requested by the Borrower
and/or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine whether such
Lender or the Administrative Agent has complied with its obligations under FATCA
or to determine the amount, if any, to deduct and withhold from such payment.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) in the event such Lender is
incapable of delivering such forms, certificates or other evidence under
applicable Law, notify the Administrative Agent and the Borrower if such Lender
may not lawfully deliver such forms, certificates or other evidence under
applicable Law.

 

-56-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Treatment of Certain Refunds. If any Agent or Lender determines, in good
faith and in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of such Agent or Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund net of any Taxes payable by any Agent or
Lender); provided that the applicable Loan Party, upon the request of such Agent
or Lender, agrees to repay the amount paid over such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or Lender in the event such Agent or Lender is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Agent or Lender to make available its Tax Returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other person. Notwithstanding anything to the contrary, in no
event will any Agent or Lender be required to pay any amount to any Loan Party
under this Section 2.15(f) the payment of which would place such Agent or Lender
in a less favorable net after-tax position than such Agent or Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

(g) Payments Made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

(h) Issuing Bank. For all purposes of this Section 2.15, the term “Lender” shall
include the Issuing Bank.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the Borrower shall be conclusive absent manifest
error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender or if the Borrower
exercises its replacement rights under Section 10.02(d), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and

 

-57-



--------------------------------------------------------------------------------

obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 from the assignee or the Borrower);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law,
including the receipt of any required Gaming Approvals.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each Lender agrees that, if the Borrower elects to replace such Lender in
accordance with this Section 2.16(b), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent any Note (if Notes have been
issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

Section 2.17 [Reserved].

Section 2.18 Letters of Credit.

(a) General. Upon the Closing Date, the Existing LC and the Day Club CapEx LC
shall each be deemed to have been issued hereunder and shall be a Letter of
Credit for all purposes hereunder. Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit as the
applicant thereof for the support of its or its Restricted Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving Commitment
Period, and the Issuing Bank agrees to issue Letters of Credit requested in
accordance with this Section 2.18. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days or such shorter period as is acceptable to the

 

-58-



--------------------------------------------------------------------------------

Issuing Bank) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by Issuing Bank, the Borrower also shall submit a letter
of credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed the sum of (x) $1,000,000 plus (y) the then
applicable Existing LC Maximum Amount plus (z) the then applicable Day Club
CapEx LC Maximum Amount and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Revolving Commitments.

(c) Expiration Date. Maturities for Letter of Credit shall not exceed twelve
months (in the case of standby Letters of Credit) or 180 days (in the case of
trade Letters of Credit), renewable automatically annually thereafter in the
case of standby Letters of Credit. All Letters of Credit shall expire no later
than the date that is five Business Days prior to the Revolving Commitment
Termination Date (such date, the “Letter of Credit Expiration Date”), unless the
Borrower agrees, at the time the Borrower requests any such Letter of Credit
expiring later than the Letter of Credit Expiration Date, to Cash Collateralize
such Letter of Credit on the Business Day prior to the Letter of Credit
Expiration Date or all the Revolving Lenders have approved such expiry date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Revolving Commitment Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m., New York City time, (i) two Business Days after the
Borrower shall have received notice of such LC Disbursement, if such notice is
received by the Borrower prior to 10:00 a.m., New York City time, or (ii) three
Business Days after the Borrower received such notice, if such notice is not
received prior to such time. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Commitment Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Revolving Commitment Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.04

 

-59-



--------------------------------------------------------------------------------

with respect to Loans made by such Revolving Lender (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

-60-



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.07(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.07(d). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Additional Issuing Banks. The Borrower may at any time, and from time to
time, designate one or more additional Revolving Lenders to act as an issuing
bank under this Agreement with the consent of the Administrative Agent (not to
be unreasonably withheld) and such Revolving Lender. Any Revolving Lender
designated as an issuing bank pursuant to this Section 2.18(j) shall be deemed
to be and shall have all the rights and obligations of an “Issuing Bank”
hereunder.

Section 2.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, Required
Revolving Lenders and Required Term Loan Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender pursuant to Section 2.20; fourth, as the

 

-61-



--------------------------------------------------------------------------------

Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.20; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and LC Exposure are held
by the Lenders pro rata in accordance with their Revolving Commitment Percentage
and Term Loan Percentage, as applicable, without giving effect to
Section 2.19(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(I) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.06(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(II) Each Defaulting Lender shall be entitled to receive Letter of Credit Fee
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.20.

(III) With respect to any other fees required to be paid to any Defaulting
Lender pursuant to clause (II) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

-62-



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentage (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.03 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.20.

(b) Defaulting Lender Cure. If the Borrower, Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Revolving Commitment Percentage and Term Loan
Percentage (without giving effect to Section 2.19(a)(iv)), as applicable,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

Section 2.20 Cash Collateral.

(a) Certain Credit Support Events.

(i) Event of Default. Subject to the Orders, if any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Issuing Bank, the Administrative Agent or the Required Revolving Lenders
demanding the deposit of Cash Collateral, the Borrower shall provide Cash
Collateral in an amount not less than the Minimum Collateral Amount of the
aggregate outstanding LC Exposure plus any accrued and unpaid interest on
unreimbursed LC Disbursements.

(ii) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within three Business Days following the written request of the Administrative
Agent or any Issuing

 

-63-



--------------------------------------------------------------------------------

Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.19(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(iii) Letter of Credit Expiration Date. Unless waived by the Issuing Bank in its
sole discretion, if, as of the Letter of Credit Expiration Date, there are any
issued and outstanding Letters of Credit that have not been Cash Collateralized,
the Borrower shall Cash Collateralize such LC Exposure in an amount not less
than the Minimum Collateral Amount (or, with the consent of the Issuing Bank,
cause a back-stop letter of credit to be issued for the benefit of, and
delivered to, the Issuing Bank by a letter of credit issuer reasonably
acceptable to the Issuing Bank in a face amount not less than the Minimum
Collateral Amount applicable to such outstanding LC Exposure).

(iv) Other Provisions. In addition to the requirements pursuant to clauses
(i) through (iii) above, the Borrower shall provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount on the terms and subject
to the conditions set forth in other provisions of this Agreement.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the obligations which such Cash Collateral may
be applied pursuant to Section 2.20(d). If at any time the Administrative Agent
determines that Cash Collateral is subject to any prior right or claim of any
person other than the Administrative Agent and the Issuing Banks as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(c) Holding of Cash Collateral. Subject to the Orders, the Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over any account holding Cash Collateral. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
or Defaulting Lender’s, as applicable, risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements with respect
to such Letters of Credit for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure with respect to such Letters of
Credit at such time.

(d) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 in respect of
Letters of Credit shall be applied to the satisfaction of the specific LC
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(e) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure or to secure
other obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.20 following (i) the elimination of the

 

-64-



--------------------------------------------------------------------------------

applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.19(a),
the person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided, further, that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Security Documents.

Section 2.21 Priority of Claims.

(a) Notwithstanding anything contained herein or in any of the Loan Documents to
the contrary, if (x) an Event of Default has occurred and is continuing and the
maturity of Loans has been accelerated, and the Collateral Agent is taking
action to enforce rights in respect of any Collateral or (y) any distribution is
made in respect of any Collateral in any bankruptcy or insolvency proceeding of
any Loan Party, all proceeds of any sale, collection or other liquidation of any
Collateral, all Insurance Proceeds received in circumstances described in
clauses (x) or (y) above and all proceeds of any such distribution, subject to
the Carve-Out, shall be applied (i) FIRST, to the payment of all amounts owing
to each Agent and the Issuing Bank (each, in its capacity as such) pursuant to
the terms of this Agreement and any other Loan Document or in connection with
the transactions contemplated thereunder and hereunder, (ii) SECOND, to the
payment in full of all Obligations in respect of Revolving Loans and Cash
Collateralization of all LC Exposure pursuant to Section 2.20 in accordance with
the terms of this Agreement and (iii) THIRD, after the Revolving Credit Exposure
has been repaid or terminated in full, to the payment in full of the Obligations
in respect of the Term Loan.

(b) Notwithstanding anything contained herein or in any of the Loan Documents to
the contrary, if an Event of Default has occurred and is continuing, subject to
the Carve-Out, Net Cash Proceeds shall be applied (i) FIRST, to the payment of
all amounts owing to each Agent (in its capacity as such) pursuant to the terms
of this Agreement and any other Loan Document or in connection with the
transactions contemplated thereunder and hereunder, (ii) SECOND, to the payment
in full of all Obligations in respect of Revolving Loans and Cash
Collateralization of all LC Exposure pursuant to Section 2.20 in accordance with
the terms of this Agreement and (iii) THIRD, after the Revolving Credit Exposure
has been repaid or terminated in full, to the payment in full of the Obligations
in respect of the Term Loan.

(c) Each Term Loan Lender hereby agrees that if it shall obtain possession of
any Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to any Security Document or by the exercise of any rights
available to it under applicable law or in any insolvency or liquidation
proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement) at any time prior to the payment or termination in full
of the Revolving Credit Exposure, then it shall hold such Collateral, proceeds
or payment in trust for the other Secured Parties and promptly transfer such
Collateral, proceeds or payment, as the case may be, to the Collateral Agent, to
be distributed in accordance with the provisions of this Section 2.21.

Section 2.22 Exit Facility. Subject to the conditions set forth in this
Section 2.22 and the conditions to the effectiveness of the Acceptable
Reorganization Plan, upon the satisfaction or waiver by the requisite lenders
under each of the Exit Credit Agreements of the conditions precedent set forth
therein and upon the Plan Effective Date, the outstanding Loans and other
Obligations governed by this Agreement shall be repaid or refinanced by the Exit
Facilities, as provided in the Acceptable Reorganization Plan. Each Lender shall
have the option of becoming an Exit Lender. Each of the Loan Parties, the
Administrative Agent, the Issuing Bank and the Lenders shall take such actions
and execute and deliver such agreements, instruments or other documents as the
Administrative Agent may reasonably

 

-65-



--------------------------------------------------------------------------------

request to give effect to the provisions of this Section 2.22 and as are
required to complete the Exit Loan Documents on terms substantially similar to
the terms set forth therefor in the Restructuring Term Sheet.

Section 2.23 Roll-Up Borrowings.

(a) Letters of Credit. Upon each issuance of a Letter of Credit (other than the
Day Club CapEx LC or the Existing LC), or amendment of a Letter of Credit that
increases the face amount thereof, the Borrower shall simultaneously be deemed
to have made a request for a Roll-Up Borrowing in a principal amount equal to
the Roll-Up Ratio multiplied by the amount of such issued Letter of Credit or
the amount of such increase.

(b) Revolving Borrowings Prior to Final Effective Date. Upon each Revolving
Borrowing of an NM Loan (other than a NM Loan the proceeds of which are used
repay an LC Disbursement with respect to the Day Club CapEx LC or the Existing
LC) made prior to the Final Effective Date, the Borrower shall simultaneously be
deemed to have made a request for a Roll-Up Borrowing in a principal amount
equal to the Roll-Up Ratio multiplied by the principal amount of such Revolving
Borrowing of an NM Loan.

(c) Final Effective Date. Subject to the Final Order, upon the Final Effective
Date, the Borrower shall be deemed to have made a request for a Roll-Up
Borrowing comprised of (i) Revolving Loans in an principal amount equal to the
aggregate principal amount of “Revolving Loans” (as defined in the Prepetition
2012 Credit Agreement) outstanding as of such date and (ii) the Term Loan in a
principal amount equal to the aggregate principal amount of the “Term Loan” (as
defined in the Prepetition 2012 Credit Agreement) outstanding as of such date.

(d) Roll-Up Borrowing Mechanics. Notwithstanding anything herein to the
contrary, as an administrative accommodation, the aggregate amount each Lender
is obligated to fund hereunder with respect to any Roll-Up Borrowing shall be
netted against the aggregate amount that such Lender, in its capacity as a
Prepetition 2012 Credit Agreement Lender, is entitled to receive as repayment or
prepayment for the principal amount of the loans owed to such Lender, in its
capacity as a Prepetition 2012 Credit Agreement Lender, under the Prepetition
2012 Credit Agreement on the date of such Roll-Up Borrowing; provided, that each
Lender shall have been deemed to have made each Roll-Up Borrowing, and each Loan
with respect thereto shall be deemed to be outstanding hereunder, in the
aggregate principal amount of such Roll-Up Borrowing notwithstanding the netting
provisions of this sentence. Any Roll-Up Borrowing made pursuant to this
Section 2.23 shall be comprise of, first, a Revolving Borrowing, until the
“Revolving Loans” (as defined in the Prepetition 2012 Credit Agreement) are
repaid in full and then, a Term Borrowing. The Type(s) of, and applicable
Interest Periods (or portions thereof) with respect to, any Term Borrowing (or
each portion thereof) made on with respect to a Roll-Up Borrowing shall be the
same as the type(s) of, and applicable interest periods (or portions thereof)
with respect to, the “Term Loan” (as defined in the Prepetition 2012 Credit
Agreement) (or each portion thereof) outstanding as of the date of such Roll-Up
Borrowing and each such Interest Period shall be deemed to have commenced on the
date that the interest period for the relevant portion of the “Term Loan” (as
defined in the Prepetition 2012 Credit Agreement) (or each portion thereof)
commenced under the Prepetition 2012 Credit Agreement. The Type(s) of, and
applicable Interest Periods (or portions thereof) with respect to, the Revolving
Borrowing (or each portion thereof) made with respect to a Roll-Up Borrowing
shall be the same as the type(s) of, and applicable interest periods (or
portions thereof) with respect to, the “Revolving Loans” (as defined in the
Prepetition 2012 Credit Agreement) (or each portion thereof) outstanding as of
the date of such Roll-Up Borrowing and each such Interest Period shall be deemed
to have commenced on the date that the interest period for the relevant portion
of the “Revolving Loans” (as defined in the Prepetition 2012 Credit Agreement)
(or each portion thereof) commenced under the Prepetition 2012 Credit Agreement.
The Borrower shall not be required to pay any

 

-66-



--------------------------------------------------------------------------------

“LIBOR breakage” costs under the Prepetition 2012 Credit Agreement with respect
to any Roll-Up Borrowing and application of proceeds thereof. Any interest
accrued and unpaid on any loan under the Prepetition 2012 Credit Agreement
prepaid pursuant to a Roll-Up Borrowing shall be deemed outstanding under this
Agreement, payable in accordance with the terms hereof, on the dates and in the
manner set forth herein as if such interest had been accrued with respect to
such Roll-Up Borrowing as of the beginning of the then current Interest Period,
and each Lender hereby agrees that such interest deemed outstanding hereunder
shall be in full satisfaction of the amount that such Lender, in its capacity as
a Prepetition 2012 Credit Agreement Lender, is entitled to receive as payment
for such interest owed to such Lender, in its capacity as a Prepetition 2012
Credit Agreement Lender, under the Prepetition 2012 Credit Agreement. For the
avoidance of doubt, the Borrower shall be required to pay all accrued fees and
other amounts (other than principal or interest) with respect to that portion of
the obligations repaid under the Prepetition 2012 Credit Agreement on each date
so repaid in accordance with the terms of the Prepetition 2012 Credit Agreement.
The making of each Roll-Up Borrowing shall constitute a representation and
warranty by the Borrower that, on and as of the date thereof (both immediately
before and after giving effect to such borrowing and the application of the
proceeds thereof), the conditions specified in Sections 4.03(a) and 4.03(b) have
been satisfied. Each netting and funding amount as set forth in this paragraph
shall be determined by the Administrative Agent, which such determination shall
be conclusive absent manifest error. To the extent requested by the
Administrative Agent, the Borrower shall deliver, by hand delivery or facsimile,
a duly completed and executed Borrowing Request to the Administrative Agent with
respect to each of the requests or deemed requests made pursuant to this
Section 2.23.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:

Section 3.01 Organization; Powers. Each Company (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate, limited liability company or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent the
failure to be so qualified or in good standing would not reasonably be expected
to result in a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

Section 3.02 Authorization; Enforceability.

(a) Subject to entry of the Orders, each Loan Party has the corporate, limited
liability company or other organizational power and authority, and the legal
right, to execute, deliver and perform the Loan Documents to which it is a party
and to carry out the transactions contemplated thereby, subject to any
informational filings or reports required by the Gaming Authorities and subject
to the receipt, to the extent not already received, of requisite Gaming
Approvals such as those relating to the Loan Documents, the Project, the Loan
Parties and the Lenders, including the pledges of Equity Interests of the Loan
Parties and their Subsidiaries that are licensed, qualified or registered by the
Gaming Authorities and the granting of Liens on other Collateral under the Loan
Documents, which filings and reports will be provided, and approvals shall be
sought, diligently and in good faith by the Borrower or REG as promptly

 

-67-



--------------------------------------------------------------------------------

as possible and, in the case of the Borrower, to borrow and issue Indebtedness
hereunder. Subject to the entry of the Orders, each Loan Party has taken all
necessary corporate, limited liability company or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings and
issuances of Indebtedness on the terms and conditions of this Agreement and the
other Loan Documents.

(b) Each Loan Document has been duly executed and delivered on behalf of each
Loan Party party thereto. Subject to entry of the Orders, this Agreement
constitutes, and each other Loan Document upon execution by all parties thereto
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (ii) applicable
Gaming Laws.

Section 3.03 No Consents; No Conflicts; No Defaults.

(a) Subject to entry of the Orders, no material approval, consent or material
authorization of, material filing with, material notice to or other act by or in
respect of, any Governmental Authority or any person is required to be obtained,
made or taken by any Loan Party in connection with the borrowings hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Loan Documents, except (i) approvals, consents,
authorizations, filings, notices and other acts described in Schedule 3.03,
including the requisite Gaming Approvals such as those relating to the Loan
Documents, the Project, the Loan Parties and the Lender, including the pledge of
Equity Interests of the Loan Parties and their Subsidiaries that are licensed,
qualified or registered by the Gaming Authorities and the granting of Liens on
other Collateral under the Loan Documents which approvals consents,
authorizations, filings, notices and other acts have, unless otherwise indicated
on Schedule 3.03, been obtained, made or taken (or waived) and are in full force
and effect, (ii) ministerial filings and filings with respect to notices given
or issued to Governmental Authorities, including notices as to the status of
construction of the Project and (iii) organizational approvals of the Loan
Parties and other Affiliates that have been obtained.

(b) Subject to entry of the Orders, the execution, delivery and performance of
this Agreement, the other Loan Documents, the borrowings hereunder and the use
of the proceeds thereof will not violate (i) any Requirement of Law, (ii) any
Contractual Obligation of any Loan Party entered into after the Filing Date or
(iii) the Organizational Documents of any Loan Party, except to the extent that
any such violations, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any material Requirement of Law or any such
Contractual Obligation (other than the Liens created, or permitted to be
incurred, by the Security Documents).

(c) No Loan Party is in default under or with respect to any Contractual
Obligation (except in respect of Contractual Obligations entered into prior to
the Filing Date) in any respect that would reasonably be expected to result in a
Material Adverse Effect.

Section 3.04 Financial Statements; Projections.

(a) [Reserved].

(b) [Reserved].

 

-68-



--------------------------------------------------------------------------------

(c) No Material Adverse Effect. Since March 13, 2013, there have been no
developments or events that, individually or in the aggregate, have resulted in
or would reasonably be expected to result in a Material Adverse Effect.

(d) Projections and Approved Budget. The projections, forward-looking
statements, estimates and pro forma financial information contained in this
Agreement, any other Loan Document, or any other document, certificate or
statement furnished to the Agents, the Arranger or the Lenders (including,
without limitation, the Approved Budget) are based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by the Agents, the Arranger and the Lenders that such projections,
forward-looking statements, estimates and pro forma financial information are
not to be viewed as facts and are subject to material contingencies and
assumptions, many of which are beyond the control of the Loan Parties, and that
actual results during the period or periods covered by any such projections,
forward-looking statements, estimates and pro forma financial information may
differ materially from the projected results.

Section 3.05 Properties.

(a) Generally. The Loan Parties are the sole owners of, and have legal title to,
or a valid right to use, all of their property necessary to the operation of
their businesses, and none of such property is subject to any claims,
liabilities, obligations, charges or restrictions of any kind, nature or
description (other than claims, liabilities, obligations, charges or
restrictions that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect) or to any Lien, other than Permitted
Liens.

(b) Real Property.

(i) As of the Closing Date, Schedule 3.05(b)(i) sets forth a true, complete and
correct list of all Real Property, including a brief description thereof,
including, in the case of leases where a Loan Party or Restricted Subsidiary
holds a leasehold interest as tenant, the street address, landlord name, tenant
name, lease date and lease expiration date. The Borrower has delivered to the
Administrative Agent true, complete and correct copies of all such leases as in
effect on the Closing Date.

(ii) All Real Property and the current use thereof comply with all applicable
Requirements of Law (including applicable building and zoning ordinances and
codes) and with all Insurance Requirements, and none of the Loan Parties are
non-conforming users of such Real Property, except, in each case, where
noncompliance or such non-conforming use would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(iii) No Taking has been commenced with respect to all or any portion of any
Real Property or for the relocation of roadways providing access to such Real
Property except, in each case, as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(iv) Except for those disclosed in the Title Policy or as set forth on
Schedule 3.05(b)(iv), and except in connection with any municipal bonds to be
issued to finance the Transportation Improvement Project, as of the Closing Date
(x) there are no current or pending special or other assessments (other than for
ad valorem taxes) for public improvements or otherwise affecting any Real
Property, nor (y) are there any contemplated improvements to such Real Property
that may reasonably be expected to result in such special or other assessments,
in any case that would reasonably be expected to result in a Material Adverse
Effect.

 

-69-



--------------------------------------------------------------------------------

(v) None of the Loan Parties has suffered, permitted or initiated the joint
assessment of any Real Property with any other real property constituting a
separate tax lot that is not owned by a Loan Party or is not subject to a
Mortgage. As of the Closing Date, the Mortgaged Properties have been properly
subdivided or entitled to exception therefrom, and for all purposes the
Mortgaged Properties may be mortgaged, conveyed and otherwise dealt with as
separate legal lots or parcels.

(vi) Other than exceptions to any of the following that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (A) all approvals from Governmental Authorities having jurisdiction over
the Land and Improvements, including, but not limited to, building permits,
street openings or closings, zoning or use permits, variances or special
exceptions, zoning reclassifications, setback requirements however established,
and approvals of fire underwriters, have been obtained for the portion of the
Improvements that have been constructed, to the extent required under applicable
Law, and to the extent so obtained, have not been withdrawn, (B) the
construction of the Improvements shall be performed in conformity with all
applicable Laws, and the Plans and Specifications, (C) the Plans and
Specifications to the extent required by applicable law, have been approved by
all applicable Governmental Authorities and (D) all construction heretofore
performed on the Improvements has been performed within the perimeter of the
Land in accordance with the Plans and Specifications and all applicable
Governmental Authorities, and in accordance with any restrictive covenants
applicable thereto. There are no existing material structural defects in the
Improvements and no material violation of any governmental requirements exists
with respect thereto. The anticipated use thereof complies with applicable
zoning ordinances and all regulations affecting the Project and all governmental
requirements for such use have been satisfied, to the extent required to be
satisfied at such time and subject to receipt of Gaming Approvals, except to the
extent such noncompliance or failure to satisfy government requirements would
not reasonably be expected to result in a Material Adverse Effect.

(vii) As of the Closing Date, except as set forth on Schedule 3.05(b)(vii),
there are no outstanding options to purchase or rights of first refusal or
restrictions on transferability affecting any Real Property (other than those
restrictions on transfer set forth in, or otherwise permitted under, the ACHA
Documents and the Redevelopment Agreement (each as in effect on the Closing
Date) or set forth in the Loan Documents, including, without limitation,
Permitted Liens).

(viii) (A) Other than exceptions to any of the following that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, as of the Closing Date, (i) all utility services necessary for
the current state of construction of the Project are available, including,
without limitation, public sanitary sewer service and storm sewers, public
water, electricity, gas and telephone service, and (ii) all permits and
approvals have been obtained or are available so that the Improvements may be
hooked up to the public sanitary sewer service, which public sanitary sewer
service shall be available to the full extent required for the full operation of
the Project and shall permit the discharge of sewage for the types and amounts
anticipated to be produced from the Project. Other than exceptions to any of the
following that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, after the Closing Date, the
Borrower reasonably expects to have all utilities available, as and when
necessary, to complete the construction of the Improvements.

(B) Other than exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, all public sanitary sewer service and storm sewers necessary for the
full operation of the Project are available at the title lines of the Land (or,
if they pass through adjoining

 

-70-



--------------------------------------------------------------------------------

private land, in accordance with valid public or unencumbered private easements
which inure to the benefit of the Borrower and any applicable Loan Parties and
run with the Land, copies of which have been delivered to the Administrative
Agent).

(C) The Project has all hot and chilled water for purposes of heating and air
conditioning, electricity, and gas services necessary for the operation of the
Project at the title lines of the Land (or, if they pass through adjoining
private or public land, in accordance with valid public or unencumbered private
easements or licenses which inure to the benefit of the Borrower and any
applicable Loan Parties and run with the Land, copies of which have been
delivered to the Administrative Agent).

(ix) All roads necessary for the utilization of the Real Property related to the
Project Site for its current and intended purposes are indicated on the Survey
and the Plans and Specifications with respect to its intended purposes as of the
Closing Date are completed and dedicated to public use and accepted by all
Governmental Authorities or are the subject of access easements for the benefit
of such Real Property.

(x) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, no building or structure
constituting Real Property or any appurtenance thereto or equipment thereon, or
the use, operation or maintenance thereof, violates any restrictive covenant
affecting such Real Property or encroaches on any easement or on any property
owned by others.

(c) Redevelopment. As of the Closing Date, (i) all resolutions pertaining to the
Project and adopted by ACHA, the City of Atlantic City, or the City Council of
Atlantic City are set forth on Schedule 3.05(c) hereto, (ii) each of such
resolutions is in full force and effect and (iii) the Loan Parties have not
breached any of their obligations in respect of such resolutions, except to the
extent such breach would not reasonably be expected to result in a Material
Adverse Effect.

(d) Project Property. As of the Closing Date, the Real Property set forth on
Schedule 3.05(d) constitutes all of the real property currently owned or leased
by the Loan Parties and used in the development of the Project, and no other
Real Property is necessary to complete the development of the Project and begin
operations.

(e) Coverage Ratio Properties. As of the Closing Date, Schedule 3.05(e) sets
forth a true, complete and correct list of the Coverage Ratio Properties and the
record owner thereof, and no other person has an interest therein.

Section 3.06 Intellectual Property.

(a) Ownership No Claims. Each Loan Party owns, or is licensed or otherwise has
the right to use, all Intellectual Property that is material to the conduct of
its business as currently conducted except as would not reasonably be expected
to result in a Material Adverse Effect. As of the Closing Date, no claim has
been asserted or is pending by any person challenging the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property within the past three (3) years, nor as of the Closing Date does the
Borrower know of any valid basis for any such claim, except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Borrower, the use by each Loan Party of
the Intellectual Property that is material to the conduct of its business as
currently conducted, does not infringe on the rights of any person, which
infringement, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------

(b) Trademarks. As of the Closing Date, Schedule 3.06(b) (i) identifies each of
the registrations and pending applications for material trademarks,
service-marks and trade names currently registered by, made by or otherwise held
by the Loan Parties (other than Excluded Property) and identifies which such
person registered, made or otherwise holds, or filed an application with respect
to, such Intellectual Property and (ii) specifies as to each, the jurisdiction
in which such Intellectual Property has been issued or registered (or, if
applicable, in which an application for such issuance or registration has been
filed), including the respective registration or application numbers and
applicable dates of registration or application and expiration.

(c) Patents. As of the Closing Date, Schedule 3.06(c) (i) identifies each of the
material patents and patent applications currently owned or made by the Loan
Parties and identifies which such person applied for or owns such Intellectual
Property and (ii) specifies as to each, the jurisdiction in which such
Intellectual Property has been issued or registered (or, if applicable, in which
an application for such issuance or registration has been filed), including the
respective patent or application numbers and applicable dates of issuance or
application and expiration.

(d) Copyrights. As of the Closing Date, Schedule 3.06(d) (i) identifies each of
the material copyrights applications and registrations currently registered or
applied for by the Loan Parties and identifies which such person applied for or
registered such Intellectual Property and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

(e) Licenses. As of the Closing Date, Schedule 3.06(e) identifies all licenses,
sublicenses and other agreements relating to Intellectual Property (excluding
Intellectual Property available on a commercial basis in the ordinary course) to
which any of the Loan Parties is a party that are material to the conduct of
such person’s business and pursuant to which (i) any of the Loan Parties is a
licensor, sub-licensor, licensee or sub-licensee or the equivalent or (ii) any
other person is authorized to use any Intellectual Property of a Loan Party as a
licensee, sub-licensee or the equivalent.

Section 3.07 Equity Interests and Subsidiaries.

(a) The persons listed on Schedule 3.07(a) constitute all the Subsidiaries of
the Borrower as of the Closing Date. Schedule 3.07(a) sets forth, as of the
Closing Date, (i) the name and jurisdiction of formation of each of the
Subsidiaries of the Borrower and (ii) the persons that own its Equity Interests
and the percentage and number of each class of Equity Interests owned by any
such person. As of the Closing Date, each such Subsidiary is a Wholly Owned
Subsidiary of the Borrower.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees, officers or directors and directors’ qualifying
shares and the Warrants) of any nature relating to any Equity Interests of the
Borrower or any Subsidiary of the Borrower.

(c) An accurate organizational chart, showing the ownership structure of the
Borrower and each of its Subsidiaries on the Closing Date is set forth on
Schedule 3.07(c).

Section 3.08 Litigation. Other than the Cases, except as set forth on
Schedule 3.08, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Loan Party, or against any of
their respective properties or revenues (a) as of the Closing Date, with respect
to any of the Loan

 

-72-



--------------------------------------------------------------------------------

Documents or any of the transactions contemplated hereby or thereby or (b) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

Section 3.09 Agreements. As of the Closing Date, no Requirement of Law or
Contractual Obligation applicable to any Loan Party would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
The Borrower has delivered to the Administrative Agent complete and correct
copies of all material amendments to any Material Agreements entered into prior
to the Closing Date, and all Material Agreements are in full force and effect as
of the Closing Date (subject to the Cases).

Section 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its principal activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.

Section 3.11 Investment Company Act; Other Regulations. No Loan Party is an
“investment company” or a company “controlled” by an “investment company,”
subject to regulation under, the Investment Company Act of 1940, as amended.
None of the Loan Parties is subject to regulation under the Federal Power Act or
the Interstate Commerce Act or registration under the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness (other than the Gaming Laws and laws of
general applicability) or which may otherwise render all or any portion of the
Obligations unenforceable.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Loans, the Term Loans and the Letters of Credit to (a) repay amounts
outstanding under the Prepetition 2012 Credit Agreement, (b) pay reasonable
costs, fees and expenses, including fees of the Agents, the Steering Committee,
the Issuing Bank and the Lenders, associated with the transactions contemplated
by this Agreement and the other Loan Documents, (c) pay for fees, costs and
expenses incurred by persons or firms retained by the Loan Parties pursuant to
section 327, 328 or 363 of the Bankruptcy Code (“Loan Parties’ Professional
Fees”), (d) provide ongoing working capital requirements of the Loan Parties and
to pay for fees, costs and expenses relating to the Cases (other than Loan
Parties’ Professional Fees), each in accordance with the Approved Budget and
(e) for Day Club CapEx and Amenities CapEx, to the extent set forth on Schedule
3.12. Notwithstanding anything herein to the contrary, the proceeds of the
Revolving Loans, the Term Loans and the Letters of Credit shall not be used in
contravention of Section 6.22(a).

Section 3.13 Taxes.

(a) Each of the Loan Parties has filed, or caused to be filed, all material tax
returns that are required to have been filed by it in any jurisdiction. Each of
the Loan Parties has paid all taxes shown to be due and payable on such returns
and all other taxes payable by it, to the extent the same have become due and
payable (other than those taxes it is contesting in good faith and by
appropriate proceedings in accordance with applicable law (or which have been
subject to such a contest) and with respect to which it has established reserves
as are required by GAAP). The Borrower is unaware of any proposed or pending tax
assessments, deficiencies or audits which would be imposed on any Real Property
or Loan Party that would reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect. As of the Closing Date, no Loan
Party has received any notice that any portion of the Real Property has been
reassessed or is currently the subject of a reassessment.

 

-73-



--------------------------------------------------------------------------------

(b) There are no Liens for taxes on any of the properties of the Loan Parties
other than Liens permitted pursuant to Section 6.02.

Section 3.14 No Material Misstatements. No statement or information (excluding
projections, forward-looking statements, estimates, pro forma financial
information (as such pro forma financial information relates to future events or
forward-looking circumstances) and information of a general, economic or
industry nature) contained in this Agreement, any other Loan Document, or any
other document, certificate or written statement furnished to the Agents, the
Arranger or the Lenders, or any of them, by or on behalf of any Loan Party for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, when taken as a whole and as updated from time to time
(but without any obligation on behalf of any Loan Party to provide such update,
except expressly as set forth herein), contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which the same were made.

Section 3.15 Labor Matters. There are no strikes, stoppages, lockouts, slowdowns
or other labor disputes pending against any Loan Party, or to the knowledge of
the Borrower, threatened against any Loan Party, in each case that would
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect. The hours worked by, and payments made to, employees of
any Company have not been in violation of the Fair Labor Standards Act of 1938,
as amended, or any other applicable Requirement of Law dealing with such
matters, in any manner which would reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect. All payments due from any
Loan Party on account of employee health and welfare insurance that would
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of such Loan Party.

Section 3.16 [Reserved].

Section 3.17 Employee Benefit Plans. Except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect, (a) no ERISA
Event has occurred or would reasonably be expected to occur, (b) no liability to
the PBGC (other than required premium payments) or the Internal Revenue Service
in respect of any Employee Benefit Plan, or to any Employee Benefit Plan or any
trust established under Title IV of ERISA has been or would reasonably be
expected to be incurred by any Company or any of their respective ERISA
Affiliates, and (c) the actuarial present value of all benefit liabilities under
each Pension Plan (based on those assumptions that would be used to determine
whether each such Pension Plan could be terminated in a standard termination
under Section 4041(b) of ERISA) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Pension Plan allocable to such accrued benefits.
Except to the extent required under Section 4980B of the Code or similar state
laws, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of their respective ERISA Affiliates. As of the most recent
valuation date for each Multiemployer Plan for which an actuarial report is
available, the potential liability of the Loan Parties and their ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA, would not reasonably be expected
to result in a Material Adverse Effect.

Section 3.18 Environmental Matters. Except as set forth on Schedule 3.18:

 

-74-



--------------------------------------------------------------------------------

(a) To the knowledge of the Borrower, each of the Loan Parties is, and during
the past three years has been, in compliance with all applicable Environmental
Laws and Environmental Permits, except as would not reasonably be expected to
result in a Material Adverse Effect.

(b) To the knowledge of the Borrower, there has not been a Release of Hazardous
Materials at, on, under or from the Mortgaged Properties, or at any other
location to which any Loan Party has sent Hazardous Material for treatment,
storage, or disposal and for which any Loan Party would reasonably be expected
to incur liability, in either case which would reasonably be expected to result
in a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there is no Environmental Claim under any Environmental Law to which any
of the Loan Parties is named as a party that is pending or, to the knowledge of
the Borrower, threatened in writing.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties has received any written request for
information, or been notified that it is a potentially responsible party, under
CERCLA or otherwise liable for a Release of Hazardous Materials under any other
Environmental Law.

(e) Except as would not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties has (i) entered into any written consent
decree, order, or settlement or other agreement that remains outstanding, or is
subject to any judgment, decree, or order, in any judicial, administrative,
arbitral, or other forum for dispute resolution, pertaining to compliance with
or liability under any Environmental Law or as a result of any Environmental
Claim or (ii) assumed by contract or, to the knowledge of the Borrower, by
operation of law any specific liabilities under any Environmental Law or for any
Hazardous Materials.

Section 3.19 Orders. The Interim Order is (and the Final Order when entered will
be) effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable perfected security
interest in the Collateral and the proceeds and products thereof without the
necessity of the execution of mortgages, security agreements, pledge agreements,
financing statements or other agreements or documents.

Section 3.20 Permits. Other than exceptions to any of the following that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect: (a) each Loan Party has obtained and holds all Permits
required to own, lease and operate its respective properties and to operate its
respective businesses; and (b) each Loan Party has performed and observed all
requirements of such Permits (to the extent required to be performed by the date
this representation is deemed made) and all such Permits are in full force and
effect. Neither the Borrower nor any of its Subsidiaries has received written
notice that any Gaming Authority has commenced proceedings to suspend, revoke or
not renew any such Permits where such suspension, revocation or failure to renew
would reasonably be expected to result in a Material Adverse Effect.

Section 3.21 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

-75-



--------------------------------------------------------------------------------

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

Section 3.22 Flood Insurance Laws. No Mortgage encumbers improved real property
which is located in an area that has been identified by the Director of the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under Flood Insurance Laws
(except any Mortgaged Properties as to which such flood insurance as required by
Flood Insurance Laws has been obtained and is in full force and effect as
required by this Agreement or the other Loan Documents).

Section 3.23 Insurance. Each of the Loan Parties is insured by insurers of
recognized financial responsibility (as of the date such insurance was
purchased) against such losses and risks and in such amounts as are customary in
the businesses in which it is engaged, for companies located in a similar
geographic area, taking into account the activities and relative size (as
compared to other similarly situated companies) of the Loan Parties and in any
event in accordance with Section 5.04.

Section 3.24 Compliance with Gaming Laws. Incurrence of the Obligations by the
Loan Parties under the Loan Documents complies with all applicable provisions of
the Gaming Laws, subject to any informational filings or reports required by the
Gaming Authorities and subject to the receipt, to the extent not already
received, of requisite Gaming Approvals such as those relating to the Loan
Documents, the Project, the Loan Parties and the Lenders, including the pledges
of Equity Interests of the Loan Parties and their Subsidiaries that are
licensed, qualified or registered by the Gaming Authorities and the granting of
Liens on other Collateral under the Loan Documents and qualification or waiver
of the Arranger, the Agents and each Lender.

Section 3.25 CRDA Obligations; Special Assessments.

 

-76-



--------------------------------------------------------------------------------

(a) The obligations of the Loan Parties under the Securities Purchase Contract
between Revel Entertainment, LLC and the CRDA dated as of August 5, 2009
pursuant to N.J.S.A. 5:12 §§ 144.1, 162, 163 and 177, are limited to either
purchasing bonds of CRDA or making a donation to or direct investment in CRDA
eligible projects, in an amount not to exceed 1.25% of the gross gaming revenues
attributable to the Project over the fifty year period after opening of the
casino (the “CRDA Obligations”).

(b) Except as set forth in Section 3.25(a), the financial obligations of the
Loan Parties under the Transportation Improvement Project Documents are to fund
a CRDA demolition program for blighted properties in the amount of $500,000 of
which an amount not exceeding $250,000 is remaining as of the Closing Date.

(c) As of the Closing Date, no Loan Parties have any Special Assessment
Obligations and the Borrower has no knowledge of any actual Special Assessment
Obligations that are to be imposed on any Loan Party after the Closing Date.

Section 3.26 Status of Obligations; Perfection and Priority of Security
Interests. The Secured Obligations are, subject to the Carve-Out and the Orders:

(a) pursuant to section 364(c)(1) of the Bankruptcy Code, entitled (without the
need to file a proof of claim) to a joint and several Superpriority Claim
against the Borrower and each Guarantor, with priority over any and all other
obligations, liabilities and indebtedness against the Borrower and each
Guarantor, now existing or hereafter arising, of any kind whatsoever, including
on the proceeds of avoidance actions following entry of the Final Order (but not
the actions themselves), and including any and all administrative expenses or
other claims of the kind specified in or arising under sections 105, 326, 328,
330, 331, 503(b), 506(c) (following entry of the Final Order), 507, 546(c),
552(b), 726, 1113 or 1114 of the Bankruptcy Code, whether or not such expenses
or claims may become secured by a judgment lien or other non-consensual lien,
levy or attachment, whether now in existence or hereafter incurred by the Loan
Parties, and shall at all times be senior to the rights of the Borrower and each
Guarantor, the Borrower’s and each Guarantor’s estate and any successor trustee,
estate representative or any creditor, in any of the Cases or any subsequent
cases or proceedings under the Bankruptcy Code (the “Lender Superpriority
Claim”), and the Lender Superpriority Claim shall have recourse to and be
payable from all prepetition and postpetition assets of the Loan Parties
(including, but not limited to, the Collateral but, for the avoidance of doubt,
excluding any property over which the creation or granting of such claim would
violate any applicable Gaming Laws); such Lender Superpriority Claim in respect
of the Revolving Commitments and the Term Loans shall be pari passu;

(b) pursuant to section 364(c)(2) of the Bankruptcy Code, secured by a perfected
first priority lien on all Collateral that is not subject to valid, perfected
and non-avoidable Liens as of the Filing Date and such Liens are perfected
without the necessity of the execution or filing of mortgages, security
agreements, pledge agreements, financing statements or other agreements;

(c) pursuant to section 364(c)(3) of the Bankruptcy Code, secured by a perfected
lien on all Collateral (other than Collateral described in Section 3.26(b) or
(d), as to which the Liens in favor of the Collateral Agent are as described in
such sections) that is subject to valid and non-avoidable liens as of the Filing
Date that were permitted pursuant to the terms of the Prepetition 2012 Credit
Agreement or (with respect to statutory Liens) applicable Laws and which were
senior to the Liens under the Prepetition 2012 Credit Agreement and that were
either perfected as of the Filing Date or subsequently perfected pursuant to
section 546(b) of the Bankruptcy Code, which Liens are junior to such valid,
perfected and non-avoidable Liens and are perfected without the necessity of the
execution or filing of mortgages, security agreements, pledge agreements,
financing agreements or other agreements; and

 

-77-



--------------------------------------------------------------------------------

(d) pursuant to section 364(d)(1) of the Bankruptcy Code, secured by a perfected
first priority, senior priming Lien on all of the Collateral (except the ERGG
Proceeds) on which (A) Liens were granted as security for the obligations under
or in connection with the Prepetition 2012 Credit Agreement, Prepetition Term
Loan Credit Agreement or the Prepetition Second Lien Indenture or (B) Liens were
granted as of the Filing Date that were not permitted pursuant to the terms of
the Prepetition 2012 Credit Agreement or (with respect to statutory liens)
applicable law or which were junior to the liens that were granted as security
for the obligations under or in connection with the Prepetition Term Loan Credit
Agreement, all of which existing liens, rights and interests (the “Primed
Liens”) shall be primed by and made subject and subordinate to the perfected
first priority senior liens to be granted to the Collateral Agent for its and
the Secured Parties’ benefit (the “Priming Liens”), which Priming Liens also
prime any Liens granted after the Filing Date to provide adequate protection in
respect of any of the Primed Liens, and such Liens are perfected without
necessity of the execution or filing of mortgages, security agreements, pledge
agreements, financing statements or other agreements. For the avoidance of
doubt, notwithstanding Section 3.26(c), the Priming Liens prime and are senior
to the Primed Liens.

The priorities set forth above are subject, in each case, only to the Carve-Out.
All of the Liens and security interests described in this Section 3.26 shall be
effective and perfected as of the date that the Bankruptcy Court enters the
Interim Order without the necessity of the execution of mortgages, security
agreements, pledge agreements, financing statements or other agreements or
documents. The Borrower and the Guarantors shall execute and deliver to the
Collateral Agent (for recordation or filing, as appropriate) such mortgages and
pledges (and other security instruments), and be authorized pursuant to the
Orders to file such financing statements and other instruments and documents, as
shall be advisable (as reasonably determined by Collateral Agent) to evidence
and secure the Obligations. The cost of such recordation and filing shall be set
forth in the Approved Budget.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Effectiveness. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied:

(a) Loan Documents. There shall have been delivered to the Administrative Agent
an executed counterpart of each of the Loan Documents.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i)); and

 

-78-



--------------------------------------------------------------------------------

(ii) a certificate as to the good standing of each Loan Party as of a recent
date, from such Secretary of State (or other applicable Governmental Authority).

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Financial Officer of the
Borrower, certifying that the conditions specified in Sections 4.03(a) and
4.03(b) have been satisfied and confirming that there has been no event or
circumstance since March 13, 2013 which has resulted in, or which would
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

(d) Approved Budget. The Agent and the Lenders shall have received the Approved
Budget, which shall be in form and substance satisfactory to the Agent and the
Lenders.

(e) Fees. The Arranger, Administrative Agent, the Steering Committee, the
Issuing Bank and the Lenders shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, reimbursement or payment
of all out-of-pocket expenses (including legal fees and expenses of any
Advisors) required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.

(f) Collateral Requirements. The Collateral Agent shall have received evidence
satisfactory to it that it has or concurrently with the Closing Date shall have
a perfected Lien on, and security interest in, the Collateral as set forth in
Section 3.26.

(g) Flood Hazard Determinations. The Collateral Agent shall have received
evidence indicating whether the Property is located within a one hundred year
flood plain or identified as a special flood hazard area as defined by the
Federal Insurance Administration, and, if so, a flood notification form signed
by the Borrower as evidence that flood insurance is in place for the building
and contents.

(h) Insurance Coverage. Evidence of insurance required pursuant to Section 5.04
along with certificates showing the Collateral Agent listed as an additional
insured or loss payee, as applicable.

(i) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) including the information described in Section 10.13.

(j) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Loans to be made by it or
participation in the LC Exposure to be participated in by it. It is understood
and agreed that if any Lender is restrained by any occurrence set forth above,
no other unaffected Lender shall be relieved from its obligation to make Loans
or participate in LC Exposure subject to satisfaction of the conditions
hereunder.

(k) Approvals. All necessary Gaming Approvals and Governmental Authority and
third party approvals and/or consents in connection with the transactions
contemplated by the Loan Documents shall have been obtained and shall remain in
full force and effect.

(l) Notes. If requested by any Lender, the Borrower shall have delivered an
original Note for such Lender duly executed.

 

-79-



--------------------------------------------------------------------------------

(m) Litigation. Except for the Cases, there shall not exist any pending or
threatened litigation, proceeding or investigation that (i) would prohibit,
enjoin or contest the transactions contemplated by the Loan Documents or
(ii) could have a Material Adverse Effect.

(n) [Reserved].

(o) Liquidity Requirement. After giving effect to the funding of the Loans and
deemed issuance of Letters of Credit at the Closing Date, the aggregate unused
Revolving Commitments shall be in an amount equal to at least $30,000,000.

(p) Restructuring Support Agreement. The Restructuring Support Agreement shall
have been duly executed by the Loan Parties and each other party thereto, all
conditions to the effectiveness of the Restructuring Support Agreement shall
have been satisfied or waived and the Restructuring Support Agreement shall be
in full force and effect, subject to any necessary Bankruptcy Court approvals.

(q) Restructuring Documents. The disclosure statement, Acceptable Reorganization
Plan, the Plan Related Documents (as defined in the Restructuring Support
Agreement) and other material definitive documents with respect to the Cases, in
each case, as applicable and in form and substance satisfactory to the Agents,
the Issuing Bank and the Steering Committee, shall have been filed in the Cases
and the solicitation for the Acceptable Reorganization Plan shall have been
commenced.

(r) Interim Order. The Interim Order shall have been entered by the Bankruptcy
Court in the Cases and shall have been in form and substance satisfactory to the
Agents, the Issuing Bank and the Lenders in their reasonable discretion, and
shall be in full force and effect and shall not have been vacated, stayed,
revised, modified or amended in any manner without the prior written consent of
the Agents, the Issuing Bank and the Lenders.

(s) Intercreditor Arrangements. The Interim Order shall include intercreditor
provisions setting forth the relative claim and lien priorities in respect of
the Obligations of the Borrower and the Guarantors under and in connection with
this Agreement and the other Loan Documents, the adequate protection payments,
and the obligations under the Prepetition 2012 Credit Agreement, Prepetition
Term Loan Credit Agreement and Prepetition Second Lien Indenture, in each case
consistent with the Restructuring Support Agreement and otherwise satisfactory
to the satisfactory to the Agents, the Issuing Bank and the Lenders in their
reasonable discretion.

(t) Filing Date. The Filing Date with respect to each Loan Party shall have
occurred, and the First Day Orders sought by the Loan Parties shall have been
entered by the Bankruptcy Court and shall have been in form and substance
satisfactory to the Administrative Agent in its sole discretion.

(u) Cash Management. All orders entered by the Bankruptcy Court pertaining to
cash management (including the Cash Management Order) and adequate protection,
and all other motions and documents filed or to be filed with, and submitted to,
the Bankruptcy Court in connection therewith, shall be in form and substance
reasonably satisfactory to the Agents, the Issuing Bank and the Lenders in their
reasonable discretion.

(v) Declaration of Covenants and Restrictions. The Administrative Agent shall
have received the Declaration of Covenants and Restrictions, duly executed by
each party having an interest in the Coverage Ratio Properties.

 

-80-



--------------------------------------------------------------------------------

(w) Exit Financing. The Administrative Agent shall have received evidence that
the Borrower has executed an engagement letter and a facilities fee letter with
respect to the Exit Facilities, in form and substance reasonably satisfactory to
the Arranger (as defined in the Exit Term Sheet).

Section 4.02 Final Effective Date. The obligations of the Revolving Lenders to
make NM Loans and of each Issuing Bank to issue Letters of Credit hereunder in
an aggregate amount in excess of the Interim Availability Amount shall not
become effective until the date on which each of the following conditions is
satisfied:

(a) Orders. (i) The Interim Order shall be in full force and effect and shall
not have been stayed, reversed, vacated, rescinded, modified or amended in any
respect; (ii) the Administrative Agent and the Lenders shall have received a
certified copy of the Final Order which, in any event, shall have been entered
by the Bankruptcy Court no later than April 24, 2013 (or such later date agreed
to by the Required Lenders in their sole discretion) and at the time of any such
extension of credit the Final Order shall be in full force and effect, and shall
not have been vacated, stayed, reversed, modified or amended in any respect
without the prior written consent of the Administrative Agent and the Required
Lenders; and (iii) if either the Interim Order or the Final Order is the subject
of a pending appeal in any respect, none of the making of such extensions of
credit, the grant of Liens and Superpriority Claims pursuant to Section 3.26 or
otherwise hereunder or the performance by the Borrower or any Guarantor of any
of their respective obligations under any of the Loan Documents shall be the
subject of a presently effective stay;

(b) Closing Date. The Closing Date shall have occurred.

Section 4.03 Each Credit Extension. The obligation of each Lender to make any
Loan and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit is subject to the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties in Article III or any other Loan Document shall be true and correct
in all material respects on and as of the date of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent that such representation or warranty
(i) specifically refers to an earlier date, in which case it shall be true and
correct in all material respects as of such earlier date or (ii) is qualified as
to materiality, in which case it shall be true and correct in all respects.

(b) No Default or Event of Default. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

(c) Total Revolving Commitments. The sum of the aggregate amount of the
outstanding Revolving Loans plus the aggregate outstanding LC Exposure shall not
exceed the aggregate Revolving Commitments then in effect.

(d) Additional Reporting Requirements. With respect to any Loan or Letter of
Credit the proceeds of which will be used to finance Day Club CapEx and
Amenities CapEx, the Administrative Agent shall have received such reports or
other data from the Financial Advisor related to the use of proceeds of such
Loan or Letter of Credit as the Administrative Agent shall have reasonably
requested.

 

-81-



--------------------------------------------------------------------------------

(e) Notice of Borrowing. Except with respect to any Roll-Up Borrowing (unless
requested by the Administrative Agent), the Administrative Agent shall have
received a Borrowing Request or notice requesting the issuance, amendment,
renewal or extension of a Letter of Credit in accordance with the requirements
hereof. Each Borrowing request or notice delivered by the Borrower hereunder
shall constitute a representation and warranty by the Borrower that on and as of
the date of such notice and on and as of the relevant borrowing date or date of
issuance of a Letter of Credit (both immediately before and after giving effect
to such borrowing or issuance and the application of the proceeds thereof) that
the conditions specified in Sections 4.03(a) and 4.03(b) have been satisfied.

(f) ACHA Approvals. With respect to making any Revolving Loan or the issuance,
amendment, renewal or extension of any Letter of Credit, the Administrative
Agent shall have received satisfactory evidence that ACHA Approval has been
received if required pursuant to applicable Law.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that from and after the
Closing Date and until the Revolving Commitments have expired or been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have expired, been terminated or been Cash Collateralized or
supported by “back to back” letters of credit reasonably satisfactory to the
Administrative Agent and all LC Disbursements shall have been reimbursed, unless
the Required Lenders shall otherwise consent in writing, each Loan Party will,
and will cause each of its Restricted Subsidiaries to:

Section 5.01 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent:

(a) [Reserved];

(b) [Reserved];

(c) [Reserved];

(d) Narrative Discussion. On the last Business Day of each week (unless waived
by the Administrative Agent), a conference call discussing and analyzing the
financial condition and results of operations of each of the Loan Parties for
such preceding week;

(e) Proceedings. Within fifteen days after the end of each calendar month, a
schedule of any Proceedings not previously disclosed pursuant to this
Section 5.01(e) involving an alleged liability of, or claims against, any Loan
Party, equal to or greater than $2,000,000, and promptly after request by the
Administrative Agent, such other information as may be reasonably requested by
the Administrative Agent to enable the Administrative Agent and its counsel to
evaluate any of such Proceedings (to the extent delivery of such information
will not violate any confidentiality obligations binding upon the Loan Parties
or constitute a waiver of attorney client privilege and in any event excluding
any information concerning Proceedings relating to workers’ compensation
claims);

(f) [Reserved];

(g) Governmental Filings and Notices. Promptly upon request by the
Administrative Agent, copies of any other material reports or documents that
were filed by any Loan Party with any

 

-82-



--------------------------------------------------------------------------------

Governmental Authority and copies of any and all material notices and other
material communications from any Governmental Authority with respect to any Loan
Party;

(h) Cash Flow Forecast; Weekly Variance Report. On the third Business Day of
each week, (A) a rolling 13-week cash flow forecast (each, a “Cash Flow
Forecast”) of the cash receipts and cash disbursements of the Borrower and its
Subsidiaries for the immediately following consecutive 13-weeks, set forth on a
weekly basis and substantially in the form attached as Exhibit M and (B) a
variance report comparing (i) actual cash receipts and cash disbursements for
the preceding week to projected cash receipts and cash disbursements provided
for such week in the most recently delivered Cash Flow Forecast and (ii) actual
cumulative cash receipts and disbursements to the Approved Budget;

(i) Monthly Financial Statements. As soon as available, but in any event not
later than twenty-five days after the end of each calendar month, an unaudited
consolidated balance sheet and an unaudited consolidated statement of income for
such month, in each case setting forth a variance report comparing such balance
sheet and statement of income against the projected consolidated balance sheet
and related consolidated statements of income provided to the Administrative
Agent in the Approved Budget, in each case, certified by a Responsible Officer
of the Borrower as being fairly stated in all material respects (subject to
normal year end audit adjustments and the absence of footnotes); all such
financial statements delivered pursuant to this Section 5.01(i) shall be
complete and correct in all material respects (subject to normal year-end audit
adjustments and quarterly adjustments and the absence of footnotes) and shall be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by the accountants or Responsible Officer referred to above, as the
case may be, and disclosed therein);

(j) Project Costs. Within twenty-five days after the end of each calendar month,
a schedule or analysis of the status and any payments of the outstanding Project
Costs; provided that such schedule or analysis shall not be required to be
delivered on or after the occurrence of the Final Completion Date (as defined in
the Disbursement Agreement); and

(k) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, as the Administrative Agent or any Lender (through the Agent) may
reasonably request (to the extent delivery of such information will not violate
any confidentiality obligations binding upon the Loan Parties or constitute a
waiver of attorney client privilege).

Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three
Business Days of the occurrence or obtaining knowledge thereof):

(a) the institution of any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration against or
affecting any Company, or any property of any Company (collectively,
“Proceedings”) not previously disclosed in writing by the Borrower to the
Administrative Agent that would reasonably be expected to result in a Material
Adverse Effect, or any material development in any such Proceeding, in each case
together with such other information as may be reasonably available to the Loan
Parties to enable the Administrative Agent and its counsel to evaluate such
matters (to the extent delivery of such information will not violate any
confidentiality obligations binding upon the Loan Parties or constitute a waiver
of attorney client privilege and in any event excluding any information
concerning Proceedings relating to workers’ compensation claims);

 

-83-



--------------------------------------------------------------------------------

(b) copies of all notices provided to any Company pursuant to any documents
evidencing Material Indebtedness relating to material defaults and promptly upon
execution and delivery thereof, copies of all amendments to any of the documents
evidencing Material Indebtedness;

(c) the institution of any special or other assessments (other than ad valorem
taxes) for public improvements or otherwise affecting any Real Property, or any
contemplated improvements to such Real Property that would reasonably result in
such special or other assessments;

(d) the occurrence of any Default or Event of Default;

(e) the occurrence, or any Responsible Officer of a Loan Party obtaining
knowledge of a forthcoming occurrence, of any ERISA Event and in any event
within 10 days after any Responsible Officer of a Loan Party knows of such ERISA
Event, a written notice specifying the nature thereof, what actions the affected
Loan Party or ERISA Affiliate has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

(f) any other developments or events that, individually or in the aggregate,
have resulted in, or would reasonably be expected to result in, a Material
Adverse Effect; and

(g) if reasonably practicable, at least two (2) Business Days prior to the date
when the Borrower intends to file or distribute any such pleading, motion or
other document (and, if not reasonably practicable, as soon as reasonably
practicable), copies of all pleading, motions, applications, judicial
information, financial information and other documents to be filed by or on
behalf of Borrower or any Guarantor with the Bankruptcy Court in the Cases or to
be distributed by or on behalf of Borrower or any Guarantor to any official
committee appointed in the Cases.

Each notice pursuant to clauses (a), (d) and (f) of this Section 5.02 shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
proposes to take with respect thereto.

Section 5.03 Existence; Businesses and Properties.

(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and in each case remain a Wholly Owned Subsidiary of the Borrower and
(ii) take all reasonable action to maintain all rights, privileges, franchises,
Permits and licenses (including Liquor Licenses) necessary in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 6.05 or
Section 6.06 and except, in the case of subsection (ii) above, to the extent
that failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(b) Keep all property and systems material to the operation of the business of
the Loan Parties in good working order and condition, ordinary wear and tear,
accidents and force majeure and, casualty and condemnation events, excepted.

(c) Maintain, as of a particular date, all rights of way, easements, grants,
privileges, licenses (including Liquor Licenses), certificates and Permits
necessary for the intended use by the Loan Parties of any Real Property at such
date, except any such item the loss of which, individually or in the aggregate,
would not reasonably be expected to materially and adversely affect or interfere
with the Project or Project Site.

 

-84-



--------------------------------------------------------------------------------

(d) Comply with the terms of each lease or other grant of Real Property,
including easement grants, so as to not permit any material uncured default on
its part to exist thereunder, except, in each case, where noncompliance
therewith would not reasonably be expected to materially and adversely affect or
interfere with the Project or Project Site.

Section 5.04 Insurance.

(a) Generally. At all times maintain in full force and effect the insurance
policies and programs listed on Schedule 5.04(a), which policies and programs
may be modified or cancelled from time to time if, (i) and only to the extent
that, such policies and programs are not then available on commercially
reasonable terms and (ii) the resulting coverage is, at the time of the
modification or cancellation, customary for companies engaged in the same or
similar business, which are similarly situated, and which have obtained or are
then obtaining insurance coverage under similar conditions as those then
currently applicable to the applicable Loan Party. In the event that, in
accordance with the preceding sentence, any Loan Party is, at any time or from
time to time, permitted to deviate from the insurance policies and programs
described in Schedule 5.04(a) and, thereafter, any such policy or program as set
forth in Schedule 5.04(a) becomes available on commercially reasonable terms,
the applicable Loan Party, as the case may be, shall promptly procure coverage
satisfying the requirement for such policy or program.

(b) Notice to Agents. Deliver to the Administrative Agent on behalf of the
Lenders, (i) promptly upon request of the Administrative Agent or any Lender
from time to time, information as to the insurance carried, (ii) promptly
following receipt thereof, from any insurer, a copy of any notice of
cancellation, non-renewal or material change in coverage from that existing on
the Closing Date, unless such coverage is replaced prior to the cancellation or
non-renewal thereof in accordance with Schedule 5.04(a), (iii) forthwith, notice
of any cancellation, non-renewal or material change in coverage received by any
Loan Party, unless such insurance is replaced prior to the cancellation or
non-renewal thereof in accordance with Schedule 5.04(a) and (iv) promptly after
such information is available to any Loan Party, information as to any claim for
an amount in excess of $5,000,000 with respect to any property or casualty
insurance policy maintained by any such Loan Party.

Section 5.05 Obligations.

(a) Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all post-Filing
Date Taxes imposed upon it or its properties, and all post-Filing Date lawful
claims for labor, material and supplies which, if unpaid might give rise to a
Lien upon such properties, except where (a) the amount or validity thereof is
currently being contested in good faith by appropriate proceedings in accordance
with applicable law and reserves in conformity with GAAP with respect thereto
have been provided on the books of the relevant Loan Party or (b) the failure to
do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, in each case consistent with the Approved
Budget.

(b) Filing of Returns. Each Loan Party shall timely file, or cause to be filed,
all material Tax Returns that are required to be filed by it in any
jurisdiction.

Section 5.06 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within 10
business days after any Responsible Officer of any Company knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event would reasonably be expected to result in liability of the
Companies or any of their ERISA Affiliates in an aggregate amount that would
reasonably be expected to have a Material Adverse Effect or

 

-85-



--------------------------------------------------------------------------------

the imposition of a Lien on any of the property of any Company, a statement of a
Responsible Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Companies propose to take with respect thereto;
(y) upon the reasonable request by the Administrative Agent, copies of (i) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by any Company or any ERISA Affiliate with the Internal Revenue Service
with respect to each Plan; (ii) the most recent actuarial valuation report for
each Plan; (iii) all notices received by any Company or any ERISA Affiliate from
a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan (or employee benefit plan (as such term is defined in Section 3(3)
of ERISA) sponsored or contributed to by any Company) as the Administrative
Agent shall reasonably request and (z) promptly following any request therefor,
copies of (i) any documents described in Section 101(k) of ERISA that any
Company or its ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(1) of ERISA that any Company
or its ERISA Affiliate may request with respect to any Multiemployer Plan;
provided that if any Company or its ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the applicable Company or ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep in all material respects records and books of account in accordance
with GAAP. Subject to any Gaming Laws restricting or modifying such actions,
each Company will permit representatives of the Administrative Agent and any
Lender (coordinated through the Administrative Agent), at the Borrower’s
expense, to visit and inspect any of its properties and examine any of its
financial books and records at any reasonable time and upon reasonable prior
notice, and as often as may reasonably be desired and during normal business
hours, to discuss the business, operations, properties and financial and other
condition of any Company with officers of such Company and with their respective
independent certified public accountants (provided that a Responsible Officer
may be present for any such discussions with independent certified public
accountants if the Borrower so chooses); provided that, notwithstanding the
foregoing, such inspection rights shall be subject to confidentiality
restrictions binding on the Loan Parties and their Subsidiaries, and shall not
encompass materials subject to attorney client privilege.

(b) Within 125 days after the end of each fiscal year commencing after the
Closing Date, at the request of the Administrative Agent or Required Lenders,
hold a meeting or conference call (at a mutually agreeable time and, to the
extent applicable, location and venue, the costs of such venue or call to be
paid by the Borrower) with all Lenders who choose to attend such meeting, at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 of this Agreement.

Section 5.09 Compliance with Environmental Laws; Permits.

(a) Except to the extent failure to do so would not reasonably be expected to
result in a Material Adverse Effect, comply with, and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all Environmental Laws, and obtain, maintain and comply with,

 

-86-



--------------------------------------------------------------------------------

and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain, maintain and comply with any and all Environmental Permits.

(b) Except to the extent failure to do so would not reasonably be expected to
result in a Material Adverse Effect, conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and comply as required with all Environmental
Laws governing the Mortgaged Property or the improvements thereon or any other
Collateral.

(c) The Administrative Agent may (but shall not be required to) at the
Borrower’s expense, (i) at any time that the Administrative Agent has a
reasonable basis to believe that a Release of Hazardous Materials has occurred
at, on or under the Mortgaged Property in violation of Environmental Law or
(ii) at any other time but not more than once in any twelve-month period (unless
the Administrative Agent has a reasonable basis to believe that a Release of
Hazardous Materials has occurred at, on or under the Mortgaged Property in
violation of Environmental Law, in which case such limitation shall not apply)
(A) retain an independent professional consultant to review any environmental
audits, investigations, analyses and reports relating to Hazardous Materials
prepared by or for the Loan Parties, (B) conduct its own investigation of the
Mortgaged Property in respect of such Release or (C) conduct a further Phase I
investigation or other environmental assessment of the Mortgaged Property. The
Administrative Agent shall retain a Licensed Site Remediation Professional
(“LSRP”), as defined in N.J.S.A. 58:10C-2, to conduct any such investigation
pursuant to this Section 5.09. For purposes of conducting such a review and/or
investigation, the Administrative Agent and its agents, employees, consultants
and contractors shall have the right, upon prior notice, to enter into or onto
the Mortgaged Property and to perform such tests on such property (including
taking samples of soil, groundwater and suspected asbestos containing materials)
as are reasonably necessary to investigate such Release, to conduct such further
Phase I investigation or other environmental assessment, or investigate such
recommendations as may be set forth in such subsequent Phase I or other
environmental assessment report. The Administrative Agent shall share the
results of such investigation with the Borrower, shall provide copies of the
non-privileged portions of associated reports to the Borrower and provide the
Borrower with the reasonable opportunity to participate in any sampling
investigation, including the right to take split or other verification samples.
Any such investigation shall be conducted, unless otherwise agreed to in writing
by the Borrower and the Administrative Agent, during normal business hours and
shall be conducted so as not to unreasonably interfere with the ongoing
operations at the Mortgaged Property or the Project or cause any damage or loss
to any property at the Mortgaged Property or the Project. Any report of any
investigation conducted at the request of the Administrative Agent pursuant to
this Section 5.09 will be obtained and shall be used by the Administrative Agent
and the Lenders solely for the purposes of the Lenders’ internal credit
decisions, to monitor and police the Loans and to protect the Lenders’ security
interests, if any, created by the Loan Documents, and unless an Event of Default
has occurred and is continuing, or except as may be required by applicable Law
and subject to any independent obligations of the LSRP, neither the
Administrative Agent nor any Lender shall confer with, make filings to or
otherwise correspond with any Governmental Authority with respect to or relating
to such sampling or investigation without the reasonable consent of, or
participation by, the Borrower; provided, however, should any such investigation
conducted at the request of the Administrative Agent confirm a Release of
Hazardous Materials at, on, under or from the Mortgaged Property, the Borrower
shall, at the Borrower’s sole cost and expense without prejudice to the
Borrower’s right to assert any claims against any Governmental Authority or
other person, if and to the extent required under Environmental Law, undertake
to remediate such Release and shall otherwise comply with any Environmental Law
with respect to such Release.

(d) Deliver to the Administrative Agent (i) as soon as practicable following
receipt thereof, copies in such Loan Party’s possession or control of all
non-privileged portions of environmental

 

-87-



--------------------------------------------------------------------------------

audits, investigations, analyses and reports not previously made available to
the Administrative Agent, whether prepared by personnel of such Loan Party or by
independent consultants, Governmental Authorities or any other persons, with
respect to the Mortgaged Property or with respect to any Environmental Claims,
(ii) reasonably promptly upon the occurrence thereof, written notice describing
in reasonable detail (A) any Release required to be reported to any Governmental
Authority under any Environmental Laws, (B) any remedial action taken by any
person in response to (1) any Release of Hazardous Materials which would
reasonably be expected to result in a Material Adverse Effect, or (2) any
Environmental Claims against such Loan Party that would reasonably be expected
to result in a Material Adverse Effect, (iii) as soon as practicable following
the sending or receipt thereof by such Loan Party, a copy of any and all
material written communications with any third parties with respect to (A) any
Environmental Claims that would reasonably be expected to result in a Material
Adverse Effect, (B) any Release required to be reported to any Governmental
Authority that would reasonably be expected to result in a Material Adverse
Effect, and (C) any request for information from any Governmental Authority
stating that such Governmental Authority is investigating whether such Loan
Party may be potentially responsible under CERCLA or any analogous Environmental
Law or may otherwise have liability under any Environmental Law and (iv) with
reasonable promptness, such other documents and information as from time to time
may be reasonably requested by the Administrative Agent regarding any matters
disclosed pursuant to this Section 5.09(d) or otherwise affecting the Mortgaged
Property under any Environmental Law that would reasonably be expected to have a
Material Adverse Effect.

Section 5.10 Additional Collateral; Additional Guarantors.

(a) If requested by the Collateral Agent, with respect to any property or
property interest acquired after the Closing Date by any Loan Party as to which
the Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected security interest (other than any (i) Excluded Property, (ii) Excluded
Real Property, (iii) property described in paragraph (c) below, (iv) cash and
cash equivalents and (v) other property with respect to which the Loan Documents
do not require the Collateral Agent or any other Secured Party to have a
perfected security interest), subject to compliance with applicable Gaming Laws
promptly (and in any event within twenty (20) Business Days following the date
of such acquisition or such longer period as may be reasonably approved by the
Administrative Agent) execute and deliver to the Collateral Agent a joinder to
this Agreement in a form reasonably satisfactory to the Collateral Agent and
such amendments to the Security Agreement or such other documents, and take all
the actions, as the Administrative Agent or the Collateral Agent reasonably
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest in such property (subject
only to Permitted Liens and prior and superior in right to any other Lien
(except Permitted Liens)), including, without limitation, the filing of UCC
financing statements in such jurisdictions as may be reasonably required by the
Security Documents or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent. In addition to the foregoing, upon
the request of the Administrative Agent, promptly (and, in any event, no later
than twenty (20) Business Days following the date of such request or such longer
period as may be reasonably approved by the Administrative Agent) (A) execute
and deliver a Control Agreement with respect to any deposit account, securities
account or commodity account of any Loan Party, (B) execute and deliver a
mortgage, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, such mortgage to be recorded in the real
property records of the appropriate jurisdiction, or execute and deliver to the
Collateral Agent for recording a supplement to an existing Mortgage, in either
case pursuant to which the applicable Loan Party grants to the Collateral Agent
on behalf of the Secured Parties a Lien on any Real Property (other than
Excluded Real Property) subject only to Permitted Liens and prior and superior
in right to any other Lien (except Permitted Liens), (C) provide the
Administrative Agent with an environmental assessment report or reports with
respect to any Real Property (other than Excluded Real Property) along with a
corresponding reliance letter from an environmental consultant, such reports and

 

-88-



--------------------------------------------------------------------------------

reliance letters to be reasonably satisfactory to the Administrative Agent,
confirming that no Hazardous Materials were found in, on or under such Real
Property in a manner that could reasonably be expected to result in a Material
Adverse Effect and (D) execute and/or deliver such other documents or provide
such other information in furtherance thereof as the Administrative Agent or the
Collateral Agent may reasonably request to obtain or maintain security interest
in any Real Property (other than Excluded Real Property).

(b) If requested by the Collateral Agent, with respect to any new Subsidiary
(other than an Unrestricted Subsidiary) created or acquired after the Closing
Date (which, for the purpose of this paragraph shall include any existing
Subsidiary that ceases to be an Unrestricted Subsidiary) by any Loan Party,
subject to compliance with Gaming Laws, promptly (and in any event within
twenty (20) Business Days following the date of such acquisition or creation or
such longer period as may be reasonably approved by the Administrative Agent)
(i) execute and deliver to the Collateral Agent such amendments to the Security
Agreement as the Administrative Agent or the Collateral Agent reasonably deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest in the Equity Interests of such
new Subsidiary (subject only to Permitted Liens); provided that if such new
Subsidiary is a Foreign Subsidiary, in no event shall more than 65% of the total
outstanding Equity Interests of such new Subsidiary be required to be so pledged
and provided further if such Equity Interests constitute Excluded Property, such
Equity Interests shall not be required to be pledged, (ii) except with respect
to Equity Interests constituting Excluded Property, deliver to the Collateral
Agent the certificates (if any) representing such Equity Interests, together
with undated stock or similar powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, as applicable, (iii) if such new
Subsidiary is a Wholly Owned Subsidiary that is a Domestic Subsidiary, cause
such new Subsidiary (A) to become a party to the Security Agreement, the
Intercompany Note, and, to the extent applicable, the Intellectual Property
Security Agreements and the other Security Documents, and (B) to take such
actions reasonably necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured Parties a perfected security interest (subject only
to Permitted Liens and prior and superior in right to any other Lien (except
Permitted Liens)) in the Collateral described in the Security Documents with
respect to such new Subsidiary owned by any Loan Party, including, without
limitation, the execution and delivery by all necessary persons of Control
Agreements (if requested by the Administrative Agent) and the filing of UCC
financing statements and other filings in such jurisdictions as may be required
by the Security Documents or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent, (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above and (v) execute and/or deliver
such other documents or provide such other information as the Administrative
Agent or the Collateral Agent may reasonably request with respect to the
foregoing requirements, including delivering documents and taking such other
actions which would have been required under Section 4.01 if such new Subsidiary
were a Loan Party on the Closing Date. In addition to the foregoing, in the
event any such new Subsidiary owns or otherwise has interests in any Real
Property or other property with respect to which a recording in the real
property records of an appropriate jurisdiction is required or advisable in
order to perfect a security interest therein, the Borrower shall, or shall cause
the other Loan Parties to, take the actions required by clause (a) of this
Section in relation thereto.

(c) If requested by the Collateral Agent, with respect to any Unrestricted
Subsidiary created or acquired after the Closing Date by any Loan Party,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Security Agreement or such other documents as the Administrative Agent deems
necessary or advisable in order to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest in the Equity
Interests of such new Unrestricted Subsidiary that is owned by such Loan Party;
provided that if any such new Unrestricted Subsidiary is a Foreign Subsidiary,
in no event shall more than 65% of the total outstanding Equity Interests of
such Subsidiary be required to be so pledged and (ii) deliver to the Collateral
Agent the

 

-89-



--------------------------------------------------------------------------------

certificates (if any) representing such Equity Interests, together with undated
stock or similar powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party and take such other action as may be necessary or, in
the opinion of the Administrative Agent or Collateral Agent advisable to perfect
the Lien of the Collateral Agent thereon.

(d) Notwithstanding anything to the contrary in this Section 5.10, the Loan
Parties shall not be required to (i) (A) take the actions necessary to grant a
perfected security interest in, or (B) obtain title and extended coverage
insurance with respect to, any Property acquired after the Closing Date to the
extent that the Administrative Agent has determined in its sole discretion that
the collateral value thereof is insufficient to justify the difficulty, time
and/or expense of taking such actions or obtaining such insurance or
(ii) deliver a Phase I Report or a Phase II Report with respect to any fee,
easement or other interest in real property acquired after the Closing Date to
the extent the Administrative Agent in its reasonable discretion has determined
that the size, location and proposed use thereof are insufficient to justify the
time and expense of obtaining such reports. Additionally, to the extent any such
acquisition relates to Real Property, the definitions, exhibits and schedules to
this Agreement and any other Loan Document (including the Disbursement
Agreement) related to descriptions of Real Property shall be deemed amended to
the extent necessary to reflect such acquisition (and the Administrative Agent
is authorized to execute written amendment to such Loan Documents in connection
therewith).

Section 5.11 Security Interests; Further Assurances. From time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may deem necessary or desirable for the continued validity, perfection and
priority of the Lien of the Collateral Agent on the Collateral (or with respect
to any additions thereto or replacements or proceeds or products thereof which
do not constitute Excluded Property, Excluded Real Property or other property
with respect to which the Loan Documents do not require the Collateral Agent to
have a security interest) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent, Collateral Agent or any Secured Party of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower shall, or shall cause any other applicable
Loan Party to, execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, Collateral Agent or such Secured Party may be
required to obtain from the Borrower or the applicable Loan Party for such
governmental consent, approval, recording, qualification or authorization. In
the event that, notwithstanding the covenants contained in Section 6.02, a Lien
not otherwise permitted under this Agreement shall encumber the Mortgaged
Property, any other item of Collateral or any portion thereof (or a mechanic’s
or materialmen’s claim of lien shall be filed or otherwise asserted against the
Mortgaged Property, any other item of Collateral or any portion thereof), the
relevant Loan Party shall promptly discharge or cause to be discharged by
payment to the lienor or lien claimant or promptly secure removal by bonding or
deposit with the county clerk or otherwise or, at the Administrative Agent’s
option, and if obtainable promptly obtain title insurance against, any such Lien
or mechanics’ or materialmen’s claims of lien filed or otherwise asserted
against the Mortgaged Property or such other item of Collateral or any portion
thereof within 60 days after the date of notice thereof (which period the
Administrative Agent may extend in its sole discretion so long as the relevant
Loan Party is diligently pursuing such actions); provided, that the provisions
of this Section 5.11 (and compliance therewith) shall not be deemed to
constitute a waiver of any of the provisions of Section 6.02. Each of the Loan
Parties shall fully preserve the Lien and the priority (subject to Permitted
Liens) of each of the Mortgages and the other Security Documents without cost or
expense to the Administrative Agent, the Collateral Agent or the Secured
Parties. If any Loan Party fails to promptly discharge, remove or bond off any
Lien on the Collateral which is not a Permitted Lien and which is not being
contested by the applicable Loan Party in good faith by appropriate proceedings
promptly instituted and diligently conducted, within 90 days after the receipt
of notice thereof from the Administrative Agent, then the Administrative Agent
may, but shall

 

-90-



--------------------------------------------------------------------------------

not be required to, procure the release and discharge of such Lien, and in
furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or lien claimant or post any bond or furnish any
security or indemnity as the Administrative Agent, in its sole discretion, may
elect. In settling, compromising or arranging for the discharge of any Liens or
claims of Liens under this Section 5.11, the Administrative Agent shall not be
required to establish or confirm the validity or amount of the Lien or the
claim. The Borrower agrees that all costs and expenses reasonably expended or
otherwise incurred pursuant to this Section 5.11 (including reasonable
attorneys’ fees and disbursements) by the Administrative Agent, the Collateral
Agent or any Secured Party shall constitute Obligations and shall be paid by the
Borrower in accordance with the terms hereof.

Section 5.12 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent prior written notice of its
intention so to do, clearly describing such change and providing such other
information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified Organizational
Documents reflecting any of the changes described in the preceding sentence.

Section 5.13 Compliance with Laws; Permits.

(a) Comply with all Requirements of Law, noncompliance with which would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and comply in all material respects with its Organizational
Documents.

(b) From time to time obtain, maintain, retain, observe, keep in full force and
effect and comply with the terms, conditions and provisions of all Permits as
shall now or hereafter be necessary under applicable Requirements of Law, except
to the extent the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.14 [Reserved].

Section 5.15 Appraisals. At any time that the Administrative Agent requests (but
not more than once per calendar year), the Loan Parties will provide the
Administrative Agent with appraisals or updates thereof of their Real Property
from an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis satisfactory to the Administrative Agent, such appraisals and updates
to include, without limitation, information required by applicable law and
regulations; provided, that (i) the first appraisal requested by the
Administrative Agent pursuant to this Section 5.15 shall be completed at the
sole expense of the Loan Parties, (ii) each appraisal requested by the
Administrative Agent thereafter shall be completed at the sole expense of the
Administrative Agent and (iii) except if a Default has occurred and is
continuing, no new appraisal or updated appraisal shall be required prior to the
first anniversary of the Closing Date.

Section 5.16 Coverage Ratio Properties. Cause each Coverage Ratio Property to be
subject at all times to a Declaration of Covenants and Restrictions.

 

-91-



--------------------------------------------------------------------------------

Section 5.17 Perfection and Priority of Security Interests. Maintain the
perfection and priority of the security interests securing the Secured
Obligations as set forth in Section 3.26.

Section 5.18 Certain Bankruptcy Matters.

(a) Milestones. The Loan Parties shall cause:

(i) the Final Order to have been entered by the Bankruptcy Court on or before
April 24, 2013;

(ii) a combined hearing for consideration of approval of the Loan Parties’
disclosure statement filed with the Bankruptcy Court on the Filing Date and the
Acceptable Reorganization Plan to have been held by the Bankruptcy Court on or
before May 22, 2013;

(iii) an order in form and substance reasonably satisfactory to the Agents, the
Issuing Bank and the Required Lenders confirming the Acceptable Reorganization
Plan to have been entered by the Bankruptcy Court on or before May 24, 2013; and

(iv) the Plan Effective Date to have occurred on or before May 30, 2013;
provided, that such date shall be extended to allow for receipt of any Gaming
Approvals required in order to allow the Plan Effective Date to occur to a date
on or before June 15, 2013.

(b) Other Bankruptcy Matters. The Loan Parties shall use their reasonable best
efforts to cause the confirmation order for the Acceptable Reorganization Plan
entered by the Bankruptcy Court with respect to the Cases to be effective
immediately upon entrance thereof without any stay period.

(c) Cash Management. Maintain at all times all of the cash and Cash Equivalents
of the Loan Parties in accordance with the requirements under the Cash
Management Order in all respects.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, from and after the
Closing Date and until the Revolving Commitments have expired or been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have expired, been terminated or been Cash Collateralized or
supported by “back to back” letters of credit reasonably satisfactory to the
Administrative Agent and all LC Disbursements shall have been reimbursed, unless
the Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Restricted Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) Indebtedness of any Loan Party to the Borrower or any Guarantor; provided,
that in each case such Indebtedness is evidenced by, and subject to the terms
and conditions of, the Intercompany Note;

 

-92-



--------------------------------------------------------------------------------

(c) Indebtedness outstanding on the date hereof and listed on Schedule 6.01(c);

(d) Indebtedness of the Borrower incurred pursuant to the Prepetition 2012
Credit Agreement or the Prepetition Term Loan Credit Agreement;

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations and Attributable Indebtedness in respect of Sale and Leaseback
Transactions and Permitted Refinancings thereof in an aggregate principal amount
not to exceed $1,000,000 at any time outstanding;

(f) Indebtedness of the Borrower incurred pursuant to the Prepetition Second
Lien Notes;

(g) [Reserved];

(h) [Reserved];

(i) To the extent constituting Indebtedness of the Loan Parties, agreements to
pay service fees to professionals (including architects, engineers and
designers) in furtherance of and in connection with the development of the
Project, in each case to the extent such agreements and related payment
provisions are reasonably consistent with commonly accepted industry practices
(provided that no such agreements shall give rise to Indebtedness for borrowed
money);

(j) Contingent Obligations of the Loan Parties with respect to Indebtedness of
the Loan Parties permitted under this Section 6.01;

(k) Indebtedness consisting of endorsements of instruments for deposit in the
ordinary course of business;

(l) to the extent constituting Indebtedness, agreements for the deferred payment
of premiums or to finance the deferred payment of premiums owing by any Loan
Party under any insurance policies entered into in the ordinary course of
business in connection with a Permitted Business;

(m) Indebtedness under Hedging Agreements with respect to interest rates not
entered into for speculative purposes; provided that such Hedging Agreements
(i) relate to payment obligations on Indebtedness otherwise permitted to be
incurred by the Loan Documents and (ii) the notional principal amount of such
Hedging Agreements at the time incurred does not exceed the principal amount of
the Indebtedness to which such Hedging Agreements relate;

(n) [Reserved];

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five business days of its incurrence;

(p) [Reserved];

(q) the guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that was
permitted to be incurred by another provision of this Section 6.01;

 

-93-



--------------------------------------------------------------------------------

(r) to the extent constituting Indebtedness, the obligations under or payments
or advances made under the Transportation Improvement Project Documents; and

(s) additional Indebtedness of the Loan Parties in an aggregate principal amount
(with respect to all Loan Parties) not to exceed $1,000,000 at any time
outstanding.

Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) Liens for taxes, assessments or governmental charges or claims not yet due
and payable or due and payable but not yet delinquent or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect to such taxes, assessments, governmental charges or claims
being contested are maintained on the books of the applicable Loan Party, to the
extent required by GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’
repairmen’s, landlord’s or other similar Liens (x) arising in the ordinary
course of business for amounts which are not overdue for a period of more than
60 days or that are being contested in good faith by appropriate proceedings or
(y) that are referenced on Schedule 6.02(b) (in the case of either (x) or (y),
in any event, so long as no foreclosure proceedings have been commenced with
respect thereto or if commenced, such proceedings are stayed during the pendency
of such contest); provided that (i) adequate reserves with respect to such
obligations contested in good faith are maintained on the books of the
applicable Loan Party, to the extent required by GAAP, (ii) with respect to any
Lien permitted pursuant to clause (x) above, such Lien did not become of record
prior to the Closing Date, (iii) except as otherwise set forth on
Schedule 6.02(b), the aggregate amount of all such Liens referenced on
Schedule 6.02(b) shall not exceed the amount set forth on Schedule 6.02(b) as of
the Closing Date and (iv) clause (x) above shall not apply to Liens referenced
on Schedule 6.02(b) as of the Closing Date;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, old age pensions and social
security benefits or other similar benefits (or to secure letters of credit
issued for such purposes), so long as no foreclosure, sale, termination or
similar proceedings have been commenced with respect thereto;

(d) Liens incurred on deposits made or cash collateral provided (including in
respect of deposits made in the form of letters of credit) to secure the
performance of bids, tenders, trade contracts (other than for borrowed money),
leases, statutory obligations, appeal bonds, indemnities, release bonds, fee and
expense arrangements with trustees and fiscal agents and other obligations of a
like or similar nature incurred in the ordinary course of business; provided,
that the obligations secured by such Liens and any deposits related thereto
shall be no more than as were in effect on the Filing Date;

(e) easements, covenants, rights-of-way, restrictions, subdivisions,
parcelizations, encroachments and other similar encumbrances and other minor
defects and irregularities in title that, in the aggregate, are not substantial
in amount and do not materially detract from the value of the Real Property
taken as a whole or materially interfere with the development, construction or
operation of the Project on the Project Site, including, without limitation,
those matters set forth on any title policy provided to the Collateral Agent on
or prior to the Closing Date or subsequent to the Closing Date with respect to
property acquired subsequent to the Closing Date;

(f) Liens in existence on the date hereof listed on Schedule 6.02(f); provided,
that no such Lien is spread to cover any additional property (other than
proceeds of the sale or other disposition

 

-94-



--------------------------------------------------------------------------------

thereof and property appurtenant thereto or improvements thereof) after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased; and provided further that no such Lien shall (i) materially interfere
with the development, construction or operation of the Project on the Project
Site, or (ii) result in a Material Adverse Effect or a judgment of foreclosure
on any part of the Mortgaged Property;

(g) Liens created pursuant to the Security Documents or the Orders or otherwise
securing the Secured Obligations (including Liens created thereunder securing
Hedging Agreements entered into with any counterparty that is a Secured Party);

(h) leases and subleases, in each case permitted under Section 6.06, and any
lease hold mortgage granted by a lessee or sublessee in favor of any party
financing the lessee or sub lessee under any such lease or sublease; provided,
that (i) no Loan Party is liable for the payment of any principal of, or
interest, premiums or fees on, such financing and (ii) such leasehold mortgage
does not affect or encumber fee title to the property subject to the lease
(other than as a result of the encumbrance of such leasehold interest);

(i) licenses of patents, trademarks, copyrights and other Intellectual Property
rights granted by a Loan Party in the ordinary course of business and, in the
aggregate, not interfering in any material respect with the ability of the Loan
Parties to operate the Project in the ordinary course and licenses permitted
under Section 6.06(g) or (l);

(j) Liens securing Indebtedness permitted under Section 6.01(d);

(k) Liens in respect of an agreement to effect an Asset Sale, to the extent such
Lien extends only to the Property to be disposed of and such Asset Sale is
permitted by Section 6.05 or 6.06;

(l) Liens securing Indebtedness permitted under Section 6.01(f);

(m) Liens arising out of judgments, attachments or awards not resulting in a
Default or Event of Default under Section 8.01(i);

(n) Permitted Encumbrances; provided that the same do not (i) materially
interfere with the development, construction or operation of the Project on the
Project Site or (ii) result in a Material Adverse Effect or a judgment of
foreclosure on any part of the Mortgaged Property;

(o) Liens arising from the filing of precautionary UCC financing statements
relating solely to operating leases permitted by this Agreement;

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any Real Property;

(q) Liens securing Indebtedness permitted under Section 6.01(e); provided that
(i) such Liens either exist on the date hereof or are created in connection with
the acquisition, design, installation, construction, repair or improvement of
property financed by such Indebtedness or are created in connection with a
refinancing of Indebtedness incurred under Section 6.01(e) and (ii) such Liens
do not at any time encumber any property other than the property (and proceeds
of the sale or other disposition thereof and the proceeds (including insurance
proceeds), products, rents, profits, accessions and replacements thereof or
thereto) financed by such Indebtedness;

 

-95-



--------------------------------------------------------------------------------

(r) Liens in respect of customary rights of set off, revocation, refund or
chargeback or similar rights under deposit, disbursement or concentration
account agreements or under the UCC or arising by operation of law, of banks or
other financial institutions where any Loan Party maintains deposit,
disbursement or concentration accounts in the ordinary course of a Permitted
Business;

(s) [Reserved];

(t) subject to the requirements of Section 6.22(c), Liens relating to cash
proceeds held in escrow or segregated accounts intended to be used or held for
potential use for Boutique Hotel Construction Costs or Sportsbook Construction
Costs;

(u) Liens of sellers of goods to any Loan Party arising under Section 2 of the
UCC or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

(v) the filing of a subdivision map(s) over Real Property held by the Loan
Parties designed to merge one or more of the separate parcels thereof together
so long as (i) the entirety of each such parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property is merged with any Real Property that
is not part of the Mortgaged Property and (iii) the gross acreage and footprint
of the Mortgaged Property remains unaffected in any material respect;

(w) Liens securing Indebtedness permitted under Section 6.01(m), so long as such
Liens attach only to the insurance policies with respect to which such
Indebtedness is incurred, the proceeds thereof, or deposits made as security for
the obligations thereunder;

(x) Liens created pursuant to the Interim Order or the Final Order;

(y) Asset Sales described in Sections 6.06(f) and 6.06(k);

(z) Liens arising under the ACHA Documents, as the same may be amended from time
to time as permitted hereunder, so long as such Liens are at no time materially
broader or secure materially broader obligations than such Liens as in effect on
the Closing Date;

(aa) From and after the lease or sublease of any interest pursuant to
Section 6.06(e), (n), (o) or (p), any reciprocal easement agreement entered into
between a Loan Party and the holder of such interest;

(bb) Liens relating to the Special Assessment Obligations;

(cc)(i) the Master Lease Easements, the Entertainment Venue Easements and the
Boutique Hotel Easements in connection with the transactions contemplated under
Sections 6.06(n), (o) and (p), (ii) the CUP Easements in connection with the
transactions contemplated under Sections 6.06(m), and (iii) any other easements,
covenants or rights of way which are not material in nature and granted to
tenants in connection with the leases contemplated under Sections 6.06(e);

(dd) [Reserved];

(ee) Liens securing Indebtedness permitted under Section 6.01(r); provided, that
no such Lien is spread to cover any property of any Loan Party other than the
Liens on (x) the ERGG Agreement, and (y) any rights, title and interest of any
Loan Party to any ERGG Proceeds;

 

-96-



--------------------------------------------------------------------------------

(ff) additional Liens incurred by any Loan Party so long as (i) the obligations
secured by such Liens does not exceed $1,000,000 in the aggregate (with respect
to all Loan Parties) at any time and (ii) after April 30, 2013, no such Lien is
referenced on Schedule 6.02(b) as of the Closing Date.

Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) the
Attributable Indebtedness is permitted by Section 6.01 and (iii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

Section 6.04 Investments, Loans and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other securities of,
or any other equity interest in, or make any capital contribution to, any other
person, or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract (all of the foregoing, collectively, “Investments”),
except that the following shall be permitted:

(a) extensions of trade credit in the ordinary course of business (including,
without limitation, advances to patrons of the Project’s casino operation
consistent with ordinary course gaming operations and applicable Gaming Laws);

(b) Investments in Cash Equivalents;

(c) to the extent constituting Investments, the incurrence of Indebtedness
permitted by Section 6.01(b);

(d) loans and advances to employees of the Loan Parties in the ordinary course
of business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount (with respect to all Loan Parties)
not to exceed $50,000 at any one time outstanding;

(e) Investments by any Loan Party in the Borrower or any Subsidiary Guarantor;

(f) Investments received in settlement of debt as liabilities owed to the Loan
Parties or in satisfaction of judgments;

(g) [Reserved];

(h) to the extent constituting Investments, (i) any Loan Party may consummate a
transaction permitted pursuant to Section 6.05, (ii) any Loan Party may engage
in Asset Sales permitted pursuant to Section 6.06 (including receipt of
consideration constituting Investments), (iii) any Loan Party may make Dividends
permitted pursuant to Section 6.08 and (iv) any Loan Party may take actions
permitted pursuant to Section 6.09;

(i) Investments consisting of pledges or deposits made in the ordinary course of
business, including the investment of such sums as provided in Sections 6.02(d)
and (r);

(j) Investments consisting of debt securities and other non-cash consideration
received as consideration for an Asset Sale permitted by Section 6.06;

 

-97-



--------------------------------------------------------------------------------

(k) prepaid expenses and similar items in the ordinary course of business
pursuant to transactions not otherwise prohibited hereunder;

(l) Investments or other payments made in respect of (i) the Transportation
Improvement Project in an aggregate amount not to exceed $10,000,000 following
February 17, 2011 and (ii) the CRDA Obligations or Investments relating thereto;

(m) in addition to Investments otherwise expressly permitted by this
Section 6.04, so long as no Default or Event of Default shall have occurred and
be continuing at the time such Investments are made or would result therefrom,
Investments by the Loan Parties in an aggregate amount (with respect to all Loan
Parties), not to exceed $1,000,000 at any time outstanding;

(n) Investments in Unrestricted Subsidiaries and joint ventures established to
develop or operate restaurants, night clubs, hotel space, entertainment venues,
retail space or other activities within the Project, which Investments may be
made pursuant to (or in lieu of) dispositions in the manner contemplated under
Sections 6.06(o) and (p) or received in consideration for dispositions under
Sections 6.06(o) and (p);

(o) Investments in Unrestricted Subsidiaries and joint ventures constituting
Buffer Property and in an amount not to exceed the amount invested as of the
Petition Date for the purpose of maintaining such properties.

The amount of any Investment shall be the initial cost thereof (or, in the case
of Investments under clause (m) (in a form other than cash or Cash Equivalents),
based on the fair market value of the assets contributed on the date of such
contributions), minus all payments received from time to time with respect to
such Investment, whether constituting dividends, distributions, sale proceeds,
interest, principal or otherwise; and in the case of an Investment which is a
Contingent Obligation, the amount thereof shall be determined as provided in the
definition of Contingent Obligation and shall be reduced as the underlying
obligation is reduced.

Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, except that
the following shall be permitted:

(a) (i) any Loan Party may be merged or consolidated with or into the Borrower
or any Subsidiary Guarantor (provided, that in the event any such merger or
consolidation involves the Borrower, the Borrower shall be the continuing or
surviving entity) and (ii) any Loan Party which is not a Subsidiary Guarantor
may be merged or consolidated with or into any Loan Party which is not a
Subsidiary Guarantor;

(a) any Subsidiary Guarantor may dispose of any or all of its assets (including,
to the extent permitted hereunder, upon voluntary liquidation, dissolution,
winding up or otherwise) to the Borrower or any other Subsidiary Guarantor;

(b) any Subsidiary of the Borrower may liquidate, wind up or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and its Subsidiaries taken as a whole and is not
materially disadvantageous to the Lenders; and

(c) any Loan Party or Subsidiary of a Loan Party may dispose of any of its
property in accordance with Section 6.06.

 

-98-



--------------------------------------------------------------------------------

Section 6.06 Asset Sales. Effect any Asset Sale, except that the following shall
be permitted:

(a) the disposition for fair market value of obsolete, surplus or worn out
property or property no longer useful or necessary in the business of the Loan
Parties;

(b) the disposition of cash or Cash Equivalents (in each case in transactions
not prohibited hereunder), Investments permitted pursuant to Section 6.04,
inventory in the ordinary course of business, and receivables (in connection
with the collection thereof and otherwise as customary in businesses of the type
conducted by the Loan Parties);

(c) dispositions permitted by Section 6.05 or Section 6.08;

(d) dispositions of property having a fair market value not in excess of
$1,000,000 in the aggregate (with respect to all the Loan Parties) in any fiscal
year; provided, that (i) the consideration received for such property shall be
in an amount at least equal to the fair market value thereof (determined as of
the time of execution of a binding agreement with respect to such dispositions);
and (ii) the consideration received therefor shall be at least 75% in cash or
Cash Equivalents; provided that for purposes of this clause (ii), each of the
following shall be deemed to be cash: (A) any liabilities (as shown the most
recent balance sheet of the Borrower and its consolidated Subsidiaries provided
hereunder or in the footnotes thereto) of the Borrower or such Loan Party, other
than liabilities that are by their terms subordinated to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable disposition and for which the Borrower and the applicable Loan
Parties shall have been validly released and (B) any securities or instruments
received by the Borrower or such Loan Party from such transferee that are
converted by the Borrower or such Loan Party into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
disposition;

(e) subject to the last paragraph of this Section 6.06, the Borrower and its
Restricted Subsidiaries may enter into any leases or subleases with respect to
any of its Real Property;

(f) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of the Project; provided, that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the use or operations (or intended use
or operations) of, the Project;

(g) any Loan Party may (i) license trademarks, trade names, copyrights, patents
and other Intellectual Property in the ordinary course of business, provided
that such licensing, individually or in the aggregate (with respect to all Loan
Parties), does not interfere in any material respect with the ordinary conduct
of the business of the Loan Parties and (ii) abandon any trademarks, trade
names, copyrights, patents or other Intellectual Property no longer necessary in
the business of the Loan Parties;

(h) the incurrence of Liens permitted under Section 6.02; provided, that any
leases (whether or not constituting Permitted Liens) shall be permitted only to
the extent provided in subsection (f) above and the last paragraph of this
Section 6.06;

(i) Asset Sales in connection with or as a result of any Casualty Event;
provided, that the Loan Parties otherwise comply with Section 2.10;

(j) Asset Sales by any Loan Party to the Borrower or any Subsidiary Guarantor,
including the lease of the land constituting the Project Site by AC Property Co
to REG; provided, that in

 

-99-



--------------------------------------------------------------------------------

each case each Subsidiary Guarantor shall have taken all actions required
pursuant to Section 5.10 with respect to any property acquired by it pursuant to
this clause (k);

(k) the granting of easements, rights of way and rights of access to
Governmental Authorities, utility providers, cable or other communication
providers and other parties providing services or benefits to the Project, the
Real Property held by the Loan Parties or the public at large that (i) do not in
any case materially detract from the value of the Real Property, taken as a
whole, and (ii) would not reasonably be expected to interfere in any material
respect with the construction, development or operation of the Project or the
Real Property;

(l) the assignment and/or license of trademarks and related property made
pursuant to the Intellectual Property License Agreements;

(m) the lease of the property subject to the CUP Land Lease to CUP Holder or any
other party that operates the CUP on the terms set forth in the CUP Land Lease,
and any other Asset Sales contemplated under the CUP Land Lease, the Energy
Services Agreement or any agreement related or ancillary thereto, in each case
on the terms set forth in and in accordance with the Energy Services Agreement;
provided that the Collateral Agent on behalf of the Secured Parties shall
provide the party to the CUP Land Lease and the agent or representative for the
lenders to CUP Holder with a subordination, non-disturbance and attornment
agreement relating to (i) the CUP Land Lease and (ii) easements, licenses,
leases, permits, rights of way, restrictive covenants and other rights or
privileges in the nature of easements or restrictive covenants with respect to
or that pertain to any property included in the Project that are reasonably
necessary or advisable in connection with the provision of utility services to
any Mortgaged Property (the “CUP Easements”), in each case as reasonably
required pursuant to the terms thereof;

(n) subject to the requirements of Section 6.22(c), any Loan Party may, subject
to obtaining any necessary Gaming Approvals, (i) enter into a master lease with
respect to any portion of the Project with a person who shall from time to time
directly or indirectly lease or sublease such property to persons who, either
directly or through Affiliates of such persons, shall operate or manage all or
some of the food and beverage or retail venues within the Project, including
without limitation restaurants, night clubs and bars, or recreation venues
within the Project, and (ii) grant related declarations of covenants, conditions
and restrictions and reservation of easements and common area spaces benefiting
the tenants of such lease and subleases generally (collectively, “Master Lease
Easements,” and together with any such master lease, are referred to
collectively as “Master Lease Documents” and individually as a “Master Lease
Document”); provided that (A) no Event of Default shall exist and be continuing
at the time any such Master Lease Document is entered into or would occur as a
result of entering into such Master Lease Document or sublease permitted
pursuant thereto, (B) the Loan Parties shall be required to maintain control
(which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased or subleased space, and (C) no
Master Lease Document or operations conducted pursuant thereto would be
reasonably expected to materially interfere with, or materially impair or
detract from, the operation of the Project; provided, further that (x) the
Collateral Agent on behalf of the Secured Parties shall provide the master
lessee tenant under any master lease and any tenants under any sublease entered
into pursuant to such master lease with a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit F hereto or in such
other form as is reasonably satisfactory to the Collateral Agent and the
applicable Loan Party, and (y) unless the Administrative Agent shall otherwise
waive such requirement, with respect to any such lease or sublease having a term
of five years or more and reasonably anticipated annual rents (whether due to
base rent, fixed rents, reasonably anticipated percentage rents or other
reasonably anticipated rental income from such lease or sublease) in excess of
$5,000,000 (other than leases solely between Loan Parties) the applicable Loan
Party shall enter into, and cause the tenant under

 

-100-



--------------------------------------------------------------------------------

any such Master Lease Document to enter into, such subordination,
non-disturbance and attornment agreement;

(o) subject to the requirements of Section 6.22(c) and obtaining any necessary
Gaming Approvals, the (i) lease or sublease of, any portion of the Project to
persons who, either directly or through Affiliates of such persons, intend to
operate or manage a night club, bar, restaurant, recreation, spa, pool, exercise
or gym facility, or entertainment or retail venues within the Project and
(ii) the grant of related declarations of covenants, conditions and restrictions
and reservation of easements and common area spaces benefiting such tenants of
such lease and subleases generally (collectively, the “Entertainment Venue
Easements,” and together with any such lease or sublease, are referred to
collectively as the “Entertainment Venue Documents” and individually as an
“Entertainment Venue Document”); provided that (A) no Event of Default shall
exist and be continuing at the time any such Entertainment Venue Document is
entered into or would occur as a result of entering into such Entertainment
Venue Document, (B) the Loan Parties shall be required to maintain control
(which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased or subleased space and (C) no
Entertainment Venue Document or operations conducted pursuant thereto would
reasonably be expected to materially interfere with, or materially impair or
detract from, the operation of the Project; provided further that (x) upon
request by the Borrower, the Collateral Agent on behalf of the Secured Parties
shall provide the tenant under any Entertainment Venue Document with a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit F hereto or in such other form as is reasonably satisfactory to
the Collateral Agent and the applicable Loan Party, and (y) unless the
Administrative Agent shall otherwise waive such requirement, with respect to any
such lease having a term of five years or more and reasonably anticipated annual
rents (whether due to base rent, fixed rents, reasonably anticipated percentage
rents or other reasonably anticipated rental income from such lease or sublease)
in excess of $5,000,000 (other than leases solely between Loan Parties), the
applicable Loan Party shall enter into, and cause the tenant under any such
Entertainment Venue Document to enter into, such subordination, non-disturbance
and attornment agreement;

(p) subject to the requirements of Section 6.22(c) and obtaining any necessary
Gaming Approvals, the (i) lease or sublease of, any portion of the Project to
persons who, either directly or indirectly or through Affiliates of such
persons, intend to operate or manage a boutique hotel within the Project and
(ii) the grant of related declarations of covenants, conditions and restrictions
and reservation of easements and common area spaces benefiting such tenants of
such lease and subleases generally (collectively, “Boutique Hotel Easements,”
and together with any such master lease, are referred to collectively as
“Boutique Hotel Documents” and individually as a “Boutique Hotel Document”);
provided that (A) no Event of Default shall exist and be continuing at the time
such Boutique Hotel Document is entered into or would occur as a result of
entering into such Boutique Hotel Document, (B) the Loan Parties shall be
required to maintain control (which may be through required contractual
standards) over the primary aesthetics and standards of service and quality of
the business being operated or conducted in connection with any such leased or
subleased space, (C) no Boutique Hotel Document or operations conducted pursuant
thereto would reasonably be expected to materially interfere with, or materially
impair or detract from, the operation of the Project, and (D) no more than 350
rooms shall be subject to such boutique hotel; provided, further that (x) upon
request by the Borrower, the Collateral Agent on behalf of the Secured Parties
shall provide the tenant under any Boutique Hotel Document with a subordination,
non-disturbance and attornment agreement substantially in the form of Exhibit F
hereto or in such other form as is reasonably satisfactory to the Collateral
Agent and the applicable Loan Party and (y) unless the Administrative Agent
shall otherwise waive such requirement, with respect to any such lease having a
term of five years or more and reasonably anticipated annual rents (whether due
to base rent, fixed rents, reasonably anticipated percentage rents or other
reasonably anticipated rental income from such lease or sublease) in excess of
$5,000,000 (other than leases solely between Loan Parties), the

 

-101-



--------------------------------------------------------------------------------

applicable Loan Party shall enter into, and cause the tenant under any Boutique
Hotel Document to enter into, such subordination, non-disturbance and attornment
agreement; and

(q) Investments permitted under Section 6.04.

Notwithstanding the foregoing provisions of this Section 6.06, subsection (f)
above shall be subject to the additional provisos that: (a) no Event of Default
shall exist and be continuing at the time such transaction, lease or sublease is
entered into, (b) such transaction, lease or sublease would not reasonably be
expected to materially interfere with, or materially impair or detract from, the
operation of the Project, (c) no gaming, hotel or casino operations (other than
hotel operations approved in writing by the Required Lenders and the operation
of arcades and games for minors) may be conducted on any space that is subject
to such transaction, lease or sublease other than by and for the benefit of the
Loan Parties and (d) no lease or sublease may provide that a Loan Party
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee; provided, that (x) the Collateral Agent on behalf of
the Secured Parties shall provide the tenant under any such lease or sublease
(at the request of the Borrower) with a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit F hereto with such
changes as the Collateral Agent may approve, which approval shall not be
unreasonably withheld, conditioned or delayed, or in such other form as is
reasonably satisfactory to the Collateral Agent and (y) unless the
Administrative Agent shall otherwise waive such requirement, with respect to any
such lease having a term of five years or more and reasonably anticipated annual
rents (whether due to base rent, fixed rents, reasonably anticipated percentage
rents or other reasonably anticipated rental income from such lease or sublease)
in excess of $5,000,000 (other than leases solely between Loan Parties), the
applicable Loan Party shall enter into, and cause the tenant under any such
lease or sublease to enter into with the Collateral Agent for the benefit of the
Secured Parties, a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit F hereto with such changes as the
Collateral Agent may approve, which approval shall not be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, in no event will the
Administrative Agent be required to deliver a subordination, non-disturbance and
attornment agreement to the tenant under the REG Lease.

Section 6.07 [Reserved].

Section 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:

(a) to the extent constituting Dividends, (i) any Loan Party may consummate a
transaction permitted pursuant to Section 6.05, (ii) any Loan Party may make
Investments permitted pursuant to Section 6.04 and (iii) any Loan Party may take
actions permitted pursuant to Section 6.09;

(b) any Loan Party may pay Dividends to the Borrower or any Subsidiary Guarantor
and any person that is not a Loan Party may pay Dividends on a ratable basis to
its equity owners;

(c) to the extent constituting Dividends, the Loan Parties may pay Project
Completion Costs as permitted pursuant to the Disbursement Agreement; and

(d) to the extent constituting a Dividend, payment of State Distribution
Proceeds (as defined in the ERGG Agreement) to the New Jersey Economic
Development Authority.

Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among the Borrower and one or more of its Restricted

 

-102-



--------------------------------------------------------------------------------

Subsidiaries), other than on terms and conditions at least as favorable to such
Company as would reasonably be obtained by such Company at that time in a
comparable arm’s-length transaction with a person other than an Affiliate,
except that the following shall be permitted:

(a) on terms that are not less favorable to the applicable Loan Party than those
that might be obtained at the time in a comparable arm’s length transaction with
persons who are not Affiliates of such Loan Party and the applicable Loan Party
has delivered to the Administrative Agent prior to the consummation of any such
transaction (1) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $10,000,000, a
resolution of the Board of Directors of the applicable Loan Party certifying
that such transaction or series of related transactions complies with this
Section 6.09 and that such transaction or series of related transactions has
been approved by a majority of the disinterested members of the Board of
Directors of the applicable Loan Party, to the extent there are any such
disinterested members of such Board of Directors and (2) with respect to any
such transaction or series of related transactions that involves aggregate
consideration in excess of $10,000,000, an opinion as to the fairness to the
applicable Loan Party at the time such transaction or series of related
transactions is entered into from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing;

(b) a disposition permitted pursuant to Section 6.06 (provided, that the
requirements of subsection (a) above shall apply to leases of portions of the
Project permitted pursuant to Section 6.06(e) and dispositions permitted
pursuant to Section 6.06(b) and provided further that dispositions permitted
pursuant to Section 6.06(n), (o) and (p) shall be on terms at least as favorable
to the Loan Parties, taken as a whole and giving effect to all related
transactions and the benefits to the Project expected to result therefrom, as in
a comparable arm’s length transaction), an Investment permitted pursuant to
Section 6.04 or a Dividend permitted pursuant to Section 6.08;

(c) the payment of Project Completion Costs permitted pursuant to the
Disbursement Agreement;

(d) customary employment, employee benefit, compensation, indemnification and
insurance arrangements with officers, managers and directors of any Loan Party;

(e) the disposition or issuance by any Loan Party of its Equity Interests
permitted pursuant to Section 6.06 and the issuance by the Borrower of its
Equity Interests;

(f) (i) the reimbursement of Affiliates of the Loan Parties permitted under
Section 4.4 of the Disbursement Agreement and (ii) the reimbursement of amounts
provided by an Affiliate for application towards expenditures necessary as a
result of a casualty, Event of Eminent Domain or Taking prior to receipt of
Insurance Proceeds or Eminent Domain Proceeds as the case may be, by the Loan
Parties with respect thereto;

(f) transactions with Unrestricted Subsidiaries or joint ventures pursuant to
this Agreement in the manner contemplated under Sections 6.06(o) and (p) or for
the purpose of developing the assets held by such Unrestricted Subsidiaries or
joint ventures;

(g) transactions contemplated by the Intellectual Property License Agreements;
and

(h) transactions explicitly permitted by the Loan Documents.

 

-103-



--------------------------------------------------------------------------------

Section 6.10 Financial Covenant.

(a) Minimum Liquidity Requirement. Permit, at any time during the periods set
forth below, the sum of (x) the unused amount of the Revolving Commitments
(assuming the full amount is available thereunder regardless of the limitations
of the Interim Availability Amount) plus (y) the lesser of (1) $5,000,000 and
(2) the amount of Cash and Cash Equivalents of the Borrower (excluding Cage Cash
and amounts held in accounts subject to the Disbursement Agreement) (the sum of
(x) and (y), together, the “Minimum Liquidity Requirement”) to be less than the
sum of (a) the Amenities CapEx Budget Reserve as of the date of determination,
(b) the Day Club Revolving Loan Basket as of the date of determination and
(c) the amounts set below for such periods:

 

TIME PERIOD

   MINIMUM LIQUIDITY
REQUIREMENT  

Closing Date though 3/31/13

   $ 25,000,000   

4/1/13 through 4/14/13

   $ 15,000,000   

4/15/13 through 4/30/13

   $ 10,000,000   

5/1/13 and thereafter

   $ 5,000,000   

; provided that the Minimum Liquidity Requirement shall be decreased for the
period from, and including, the Business Day immediately preceding a holiday or
a weekend to, and including, the Business Day immediately succeeding such
holiday or weekend, by the amount, not to exceed $3,000,000 in the aggregate, of
any Borrowing of Revolving Loans the proceeds of which are used by the Borrower
to fund Cage Cash during such period, solely to the extent that each such
Borrowing is repaid on the last day of such period.

The amount of the Minimum Liquidity Requirement is subject to adjustment upwards
from time to time in respect of certain amounts received by the Borrower
relating to cost efficiencies or other savings in accordance with the provisions
of Schedule 3.12.

Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, Etc.

(a) Directly or indirectly make any optional or voluntary payment, prepayment,
repurchase or redemption of principal on, or otherwise voluntarily or optionally
defease, any Subordinated Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, or enter into any derivative
or other transaction with any derivatives counter-party obligating any Loan
Party to make payments to such derivatives counterparty as a result of any
change in market value of such Indebtedness;

(b) terminate, amend or modify, or permit the termination, modification of its
Organizational Documents other than any such termination, amendments or
modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders or in connection with the transactions
permitted under Section 6.04, 6.05 or 6.06;

(c) agree to any amendments to, or assignments, terminations or waivers of, any
of its rights under, any Permits or Material Agreements without in each case
obtaining the prior written consent of the Required Lenders if any such
amendments, assignments, terminations or waivers would,

 

-104-



--------------------------------------------------------------------------------

individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect (taking into consideration any viable replacements or
substitutions therefor at the time such determination is made); or

(d) amend or otherwise change the terms of any Subordinated Indebtedness or make
any payment consistent with an amendment thereof or change thereto if the effect
of such amendment or change is to increase the outstanding principal amount
thereunder (other than as a result of interest payable in kind), increase the
interest rate on such Subordinated Indebtedness, change (to earlier dates) any
dates upon which payments of principal or interest are due thereon, change the
redemption, prepayment or defeasance provisions thereof (to require any
additional or earlier prepayment) or change the subordination provisions of any
such Subordinated Indebtedness (or of any guaranty thereof).

Section 6.12 Limitation on Certain Restrictions on Subsidiaries. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Loan Party to (a) pay Dividends in respect of any Equity
Interest of such Loan Party held by, or pay or subordinate any Indebtedness owed
to, any other Loan Party, (b) make Investments in any other Loan Party or
(c) transfer any of its assets to any other Loan Party, except for such
encumbrances or restrictions existing under or by reason of (i) the Loan
Documents or other Indebtedness permitted hereunder, (ii) Requirements of Law,
including those of any Gaming Authority, (iii) with respect to any property
subject to a Lien permitted in accordance with Section 6.02, an agreement that
has been entered into in connection with the incurrence of such Liens so long as
such restrictions relate solely to the property subject to such Liens and the
proceeds of such property, (iv) provisions limiting the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements, (v) restrictions in respect of Equity Interests and
customary provisions with respect to the disposition or distribution of assets
or property in partnership or joint venture agreements, asset sale agreements,
stock sale agreements and other similar agreements entered into in the ordinary
course of business, (vi) restrictions on cash or deposits constituting amounts
paid under the ERGG Agreement or relating to the ERGG Agreement,
(vii) restrictions with respect to Excluded Property and (viii) other customary
nonassignment provisions in leases, licenses and similar agreements and other
contracts.

Section 6.13 Limitation on Issuance of Capital Stock.

(a) With respect to the Borrower, issue any Equity Interest that is not
Qualified Capital Stock.

(b) With respect to any Subsidiary, issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of the Borrower or any Subsidiary in any class
of the Equity Interest of such Subsidiary; (ii) Subsidiaries of the Borrower
formed after the Closing Date may issue Equity Interests to the Borrower or the
Subsidiary of the Borrower which is to own such Equity Interests; and (iii) for
issuance of nominal directors’ qualifying shares pursuant to Requirements of
Law. All Equity Interests issued in accordance with this Section 6.13(b) shall,
to the extent required by Sections 5.10 and 5.11 or any Security Agreement or if
such Equity Interests are issued by the Borrower, be delivered to the Collateral
Agent for pledge pursuant to the applicable Security Agreement.

Section 6.14 Phase II Development. At any time (x) develop or improve in any
material respect or at any material cost the Tower II Air Parcel, or construct
any material improvements or any material building on the Tower II Air Parcel,
or (y) enter into any contract or agreement for such

 

-105-



--------------------------------------------------------------------------------

construction, development or improvement or for any materials, supplies or labor
necessary in connection with such construction, development or improvement.

Section 6.15 Business; Holding Company Status.

(a) Enter into any material line of business other than Permitted Businesses;

(b) Permit the Borrower to hold title to the Project Site or the principal
assets comprising the Project (except through its Equity Interests in
Subsidiaries which hold title to such assets).

Section 6.16 Fiscal Year; Accounting Policies. Change its fiscal year-end to a
date other than December 31 or make any significant change in its accounting
treatment or reporting practices, except as required by GAAP.

Section 6.17 No Further Negative Pledge. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of a Loan Party to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure the Obligations
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any Liens permitted hereunder (in each such case, any prohibition or
limitation shall only be effective against the property financed thereby or
subject to such Lien and proceeds thereof), (c) customary nonassignment
provisions contained in leases, licenses and similar agreements, joint venture
arrangements and other contracts (in each case other than those with respect to
Real Property) and so long as such restrictions are limited to such leases,
licenses and similar agreements, joint venture arrangements or other contracts,
or, in the case of leases, licenses and similar agreements, the property subject
thereto), (d) any agreements governing any Excluded Property (in which case any
prohibition or limitation shall only be effective against such Excluded Property
applicable thereto and proceeds thereof), (e) as required by applicable law or
any applicable rule or order, including those of any Gaming Authority
(f) restrictions on the transfer of any property subject to a contract with
respect to an Asset Sale or other transfer, conveyance or disposition permitted
under this Agreement, (g) agreements in existence with respect to a Restricted
Subsidiary at the time it is so designated or at the time such person becomes a
Restricted Subsidiary, provided, however, that such agreements are not entered
into in anticipation or contemplation of such designation or of such person
becoming a Restricted Subsidiary, (h) restrictions on deposits made in
connection with license applications or to secure letters of credit or surety or
other bonds issued in connection therewith or deposits made in the ordinary
course of business with respect to insurance premiums, worker’s compensation,
statutory obligations, utility deposits, rental obligations, unemployment
insurance, performance of tenders, surety and appeal bonds and other similar
obligations (or to secure letters of credit or surety or other bonds relating
thereto), (i) the subordination provisions of any Indebtedness owed to the
Borrower or any of its Restricted Subsidiaries, (j) restrictions relating to the
ERGG Agreement, any ERGG Proceeds and any accounts in which payments relating to
the ERGG Agreement are made and (k) any agreements, encumbrances or restrictions
existing on the Closing Date.

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.21, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence

 

-106-



--------------------------------------------------------------------------------

requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

Section 6.19 Limitation on Hedge Agreements. Enter into any Hedging Agreement
other than Hedging Agreements entered into in the ordinary course of business
(and not for speculative purposes) to protect against changes in interest rates
or foreign exchange rates.

Section 6.20 Limitation on Zoning and Contract Changes and Compliance. Without
the knowledge and written consent of the Required Lenders, initiate or consent
to any zoning change of the Project Site or any Buffer Property or seek any
material variance under any existing zoning ordinance or under the Redevelopment
Agreement, except, in each case, to the extent such variance or change in zoning
or the Redevelopment Agreement would not reasonably be expected to materially
and adversely affect the occupancy, use or operation of all or any material
portion of the Project Site as a resort hotel and casino.

Section 6.21 No Joint Assessment; Separate Lots. Suffer, permit or initiate the
joint assessment of any Mortgaged Property owned by it with real property other
than the Mortgaged Property owned by it or other Loan Parties.

Section 6.22 Additional Bankruptcy Matters.

(a) Investigations. Suffer or permit the use of any proceeds of the Loans or the
Letters of Credit or of the Collateral, or suffer or permit any portion of the
Carve-Out, to be used for any Investigation in excess of, in aggregate, the
Investigation Budget.

(b) Alternative Reorganization Plans. File or support the confirmation of any
Reorganization Plan or liquidation other than the Acceptable Reorganization
Plan.

(c) Material Contracts. Enter into a material Contractual Obligation without the
consent of the Required Lenders.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
the Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise)

 

-107-



--------------------------------------------------------------------------------

any of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, the Issuing Bank,
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against

 

-108-



--------------------------------------------------------------------------------

any other person which may be or become liable in respect of all or any part of
the Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns.

Section 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Revolving Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against the Borrower or any other Guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations. Any Indebtedness of any
Loan Party permitted pursuant to Section 6.01(b) shall be subordinated to such
Loan Party’s Secured Obligations in the manner set forth in the Intercompany
Note evidencing such Indebtedness.

Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration in connection with any proceeding as against the Borrower and that,
in the event of such declaration, such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

-109-



--------------------------------------------------------------------------------

Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, the Equity Interests of any Guarantor are sold
or otherwise transferred such that such Guarantor no longer constitutes a
Restricted Subsidiary (a “Transferred Guarantor”) to a person or persons, none
of which is the Borrower or a Restricted Subsidiary, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released
from its obligations under this Agreement (including under Section 10.03 hereof)
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document and the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Agreements shall be automatically released, and,
so long as the Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Collateral Agent shall take
such actions as are necessary to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents, so long as the Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Agreement.

Section 7.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Issuing Bank and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent, the Issuing Bank
and the Lenders for the full amount guaranteed by such Guarantor hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”), provided in no event shall any
such event that occurs prior to the Closing Date constitute an Event of Default:

(a) default shall be made in the payment of any principal of any Loan or any
reimbursement obligations in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by any Loan Party in or
in connection with any Loan Document or Credit Extension hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in (i) Section 5.01(d),
5.01(h), 5.01(i) or 5.01(j), and such default shall continue unremedied or shall
not be waived for a period of two (2) Business Days after the occurrence thereof
or (ii) Section 5.01(e), 5.02(d), 5.02(g), 5.03(a), 5.08, 5.17 or 5.18 or in
Article VI;

 

-110-



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 15 days
after the earlier of (i) an officer of such Loan Party becoming aware of such
default or (ii) receipt by the Borrower of written notice of such default from
the Administrative Agent or the Required Lenders to the Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations and
Indebtedness incurred prior to the Filing Date), when and as the same shall
become due and payable beyond any applicable grace period, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee or other representative
on its or their behalf to cause, such Indebtedness to become due prior to its
stated maturity or become subject to a mandatory offer purchase by the obligor;
provided that it shall not constitute an Event of Default pursuant to this
paragraph (f) unless the aggregate amount of all such Indebtedness referred to
in clauses (i) and (ii) exceeds $1,000,000 at any one time (provided that, in
the case of Hedging Obligations, the amount counted for this purpose shall be
the net amount payable by all Companies if such Hedging Obligations were
terminated at such time);

(g) [Reserved];

(h) [Reserved];

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount (to the extent not paid or covered by insurance) in excess of
$1,000,000 required to be satisfied as an administrative expense claim shall be
rendered against any Company or any combination thereof after the Filing Date
and the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed;

(j) one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect or in the imposition of a material Lien on
any properties of a Company;

(k) (i) with respect to any portion of the Collateral with a fair market value
in excess of $1,000,000, any security interest and Lien purported to be created
by any Security Document or the Orders shall cease to be in full force and
effect, or shall cease to give the Collateral Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document or Order, taken as a whole in
favor of the Collateral Agent, or shall be asserted by the Borrower or any other
Loan Party not to be a valid, perfected (except as otherwise provided in any
Loan Document) security interest in or Lien on the Collateral covered thereby;
provided, that no Event of Default shall occur under this clause (k) if the Loan
Parties cooperate with the Secured Parties to replace or perfect such security
interest and Lien, such security interest and Lien is replaced and the rights,
powers and privileges of the Secured Parties are not materially adversely
affected by such replacement;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party, seeking to establish
the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Loan Party shall repudiate or
deny any portion of its liability or obligation for the Obligations;

 

-111-



--------------------------------------------------------------------------------

(m) there shall have occurred a Change in Control;

(n) a License Revocation or Suspension that continues for ten or more
consecutive Business Days prohibiting gaming operations accounting for ten
percent or more of the consolidated gross revenues (calculated in accordance
with GAAP) of the Loan Parties related to gaming operations, including, but not
limited to, the appointment of a conservator over the Casino License by the
Gaming Authorities;

(o) any Permit or any material provision thereof shall be suspended, revoked,
cancelled, terminated or materially and adversely modified or fail to be in full
force and effect, if any such failure, violation, breach, suspension,
revocation, cancellation, termination or modification, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

(p) (i) failure by the Borrower to continuously retain a financial advisor
reasonably acceptable to the Administrative Agent and the Required Lenders with
a scope of responsibilities reasonably acceptable to the Administrative Agent
and the Required Lenders (it being agreed by the Administrative Agent and the
Required Lenders that the retention and scope of work (in effect as of the
Closing Date) of Alvarez & Marsal North America LLC, is acceptable to the
Administrative Agent and the Required Lenders) (the “Financial Advisor”),
subject to review and approval by applicable Gaming Authorities as and to the
extent required under applicable gaming laws and regulations, or (ii) failure by
the Borrower to cooperate with the Financial Advisor in the performance of its
duties within the scope of its responsibilities, or interference by the Borrower
with the Financial Advisor in the performance of its duties within the scope of
its responsibilities, in each case as reasonably determined by the
Administrative Agent or the Required Lenders after consultation with the
Financial Advisor;

(q) (i) the Bankruptcy Court shall dismiss any of the Cases or convert any of
the Cases to a case under chapter 7 of the Bankruptcy Code or (ii) the Borrower
or any Guarantor shall file a motion or other pleading seeking the dismissal of
any Case under section 1112 of the Bankruptcy Code or otherwise, in each case
without the consent of the Administrative Agent and the Required Lenders;

(r) the Bankruptcy Court shall appoint in any of the Cases a trustee, a
responsible officer or an examiner with enlarged powers relating to the
operation of the business of the Borrower or any Guarantor (powers beyond those
set forth in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) under
section 1106(b) of the Bankruptcy Code;

(s) (i) the Bankruptcy Court shall enter an order terminating the exclusive
right of the Borrower and the other Guarantors to file any Reorganization Plan
or (ii) a Reorganization Plan or liquidation other than the Acceptable
Reorganization Plan is filed without the consent of the Administrative Agent and
the Required Lenders;

(t) (i) the Bankruptcy Court shall enter an order reversing, amending,
supplementing, staying, vacating or otherwise amending, supplementing or
modifying the Interim Order or the Final Order, or the Borrower or any Guarantor
shall apply for authority to do so, without the prior written consent of the
Required Lenders, (ii) the Interim Order or Final Order shall cease to create a
valid and perfected lien or to be in full force and effect; (iii) the Borrower
or any Guarantor shall fail to comply with the Orders; or (iv) the Bankruptcy
Court shall enter a final non-appealable order in the Cases charging any of the
Collateral under section 506(c) of the Bankruptcy Code against the Lenders;

(u) the Borrower or any Guarantor shall file any motion or other request with
the Bankruptcy Court seeking the authority to, or the Bankruptcy Court shall
enter any order authorizing the Borrower or any Guarantor to, (i) use any cash
proceeds of any of the Collateral or (ii) obtain any

 

-112-



--------------------------------------------------------------------------------

financing under section 364 of the Bankruptcy Code other than the Loans, in each
case, without the prior written consent of the Administrative Agent, the Issuing
Bank and the Required Lenders;

(v) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of the Borrower or any
Guarantor with an aggregate value of greater than $1,000,000, which such value
with respect to each such asset shall be deemed to be the greater of the fair
market value or book value of such asset;

(w) the Borrower or any Guarantor shall cease all or any material part of its
business operations;

(x) without the consent of the Administrative Agent and the Required Lenders,
the Borrower or any Guarantor shall file in any Case an application for the
approval and/or allowance of any other Superpriority Claim (other than the
Carve-Out) or any “claim” (as such word is defined in the Bankruptcy Code) that
is pari passu with or senior to the claims of the Secured Parties, or there
shall arise or be granted and/or allowed any such pari passu or senior
Superpriority Claim or claim;

(y) except as permitted by the Orders, the Borrower or any Guarantor shall make
any Prepetition Payment (including, without limitation, any adequate protection
payment) other than (i) in respect of accrued payroll and related expenses as of
Filing Date or (ii) in respect of certain creditors, in each case to the extent
authorized by the Bankruptcy Court and in accordance with the Approved Budget
and the Orders;

(z) the Required Lenders shall have reasonably determined that the aggregate
amount of (i) claims in the Cases with respect to Capital Expenditures
(“Construction Costs”) will likely exceed $10,000,000 in the aggregate (the
“Construction Cap”) or (ii) general unsecured claims (other than any such claims
that constitute Construction Costs) in the Cases will likely exceed $70,000,000
(the “Claims Cap”); provided, however, that (x) the Steering Committee may waive
any violation of the Construction Cap or the Claims Cap in writing and (y) any
claim or counterclaim, if any, that may be asserted by Tishman Construction
Corporation shall be excluded from the Construction Cap and the Claims Cap;

(aa) the liquidation of Borrower’s or any Guarantor’s business or a sale of any
part of the Collateral pursuant to section 363 of the Bankruptcy Code without
the consent of the Required Lenders;

(bb) the Restructuring Support Agreement shall cease, for any reason, to be in
full force and effect;

(cc) the Borrower or any Guarantor or any creditor thereof shall fail to comply
with the terms of any applicable subordination, lien priority or intercreditor
agreements; or

(dd) the Required Lenders shall determine that there shall have occurred a
regulatory event, including the failure to receive any applicable Gaming
Approvals, that could reasonably be expected to prohibit the implementation of
the Acceptable Reorganization Plan and Exit Facilities within the time periods
set forth in the Loan Documents;

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent, at the written request of the Required
Lenders shall, by notice to the Borrower,

 

-113-



--------------------------------------------------------------------------------

take either or both of the following actions, at the same or different times,
without application to or order of the Bankruptcy Court: (i) terminate forthwith
the Revolving Commitments, (ii) declare the Loans and reimbursement obligations
in respect of any LC Disbursement then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans and
reimbursement obligations in respect of any LC Disbursement so declared to be
due and payable, together with accrued interest thereon and any unpaid accrued
Fees and all other Obligations of the Borrower accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding,
(iii) subject to any notice or other requirements in the Interim Order (or Final
Order, as applicable), set-off amounts held as cash collateral or in the
accounts of the Loan Parties and apply such amounts to the Obligations of the
Loan Parties hereunder and under the other Loan Documents and (iv) exercise any
and all remedies under this Agreement, the Interim Order (or Final Order, as
applicable), and applicable law available to the Agents, the Issuing Bank and
the Lenders; provided, however, that (x) prior to enforcing any liens or other
remedies with respect to the Collateral, the Collateral Agent, the
Administrative Agent or the Lenders shall provide to the Borrower (with copies
to any official committee and the U.S. Trustee) three (3) Business Days prior
written notice or as otherwise provided in the Orders, (y) upon receipt of any
such notice, the Borrower may only make distributions in the ordinary course of
business and with respect to the Carve-Out or as otherwise provided in the
Orders, but may not make any other disbursements and (z) in any hearing after
the giving of such notice, the only issue that may be raised by any party in
opposition thereto shall be whether, in fact, an Event of Default has occurred
and is continuing.

In addition, the automatic stay provided in section 362 of the Bankruptcy Code
shall, as provided in the Interim Order or the Final Order, as the case may be,
be deemed automatically vacated without further action or order of the
Bankruptcy Court and the Collateral Agent and the Secured Parties shall be
entitled to exercise all of their respective rights and remedies with respect to
the Collateral (including rights and remedies under the UCC). In addition to the
remedies set forth above, the Collateral Agent may exercise any other remedies
provided for by the Loan Documents and the Orders in accordance with the terms
hereof and thereof or any other remedies provided by applicable law.

Section 8.02 Rescission. If at any time after termination of the Revolving
Commitments or acceleration of the maturity of the Loans, the Borrower shall pay
all arrears of interest and all payments on account of principal of the Loans
owing by it that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 10.02, then
upon the written consent of the Required Lenders and written notice to the
Borrower, the termination of the Revolving Commitments or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
to a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit the Borrower and do not give the Borrower
the right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.

Section 8.03 Application of Proceeds. Subject to the Carve-Out and Section 2.21,
the proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:

 

-114-



--------------------------------------------------------------------------------

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
reimbursement obligations in respect of LC Disbursements and obligations to Cash
Collateralize Letters of Credit) and any fees, premiums and scheduled periodic
payments due under Hedging Agreements or Treasury Services Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including reimbursement obligations in respect of LC
Disbursements and obligations to Cash Collateralize Letters of Credit in an
amount not less than the Minimum Collateral Amount) and any premium thereon and
any breakage, termination or other payments under Hedging Agreements and
Treasury Services Agreements constituting Secured Obligations and any interest
accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Bank hereby irrevocably appoints
JPMorgan Chase Bank, to act on its behalf as a Collateral Agent hereunder and
under the other Loan Documents for the benefit of the Secured Parties with
respect to the Mortgaged Property (and all Collateral provided for with respect
to the Mortgages) and authorizes such Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints JPMorgan Chase Bank, to act on its behalf as a Collateral
Agent hereunder and

 

-115-



--------------------------------------------------------------------------------

under the other Loan Documents for the benefit of the Secured Parties with
respect to the Collateral provided for under the Security Agreement and any
other Security Document (other than the Mortgages) and authorizes such
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to such Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Section 9.06 and Section 9.10 which
benefit, and may be enforced by, the Loan Parties) are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Bank, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

Section 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, own equity interests in, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower, a
Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan

 

-116-



--------------------------------------------------------------------------------

Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term us used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of the Borrower and the other Loan Parties. No
Agent shall be liable for any action taken or not taken by such service
provider.

Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 9.06 Resignation of Agent. (a) Each Agent may at any time give notice of
its resignation to the Lenders, the Issuing Bank and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, so
long as no Default has occurred and is continuing, with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above, provided
that if the Agent shall notify the Borrower and the Lenders that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any

 

-117-



--------------------------------------------------------------------------------

collateral security held by the Collateral Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security as nominee until such time as a successor Collateral
Agent is appointed) and (2) all payments and communications provided to be made
by, to or through an Agent shall instead be made by or to each Lender and the
Issuing Bank directly (and any determinations to be made by the Collateral Agent
shall instead by made by the Required Lenders), until such time as the Required
Lenders appoint a successor Agent as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

(b) Any resignation by JPMorgan Chase Bank as Administrative Agent pursuant to
Section 9.06(a) shall, unless JPMorgan Chase Bank gives notice to the Borrower
otherwise, also constitute its resignation as Issuing Bank, and such resignation
as Issuing Bank shall become effective simultaneously with the discharge of the
Administrative Agent from its duties and obligations as set forth in the
immediately preceding paragraph (except as to already outstanding Letters of
Credit and LC Disbursements, as to which the Issuing Bank shall continue in such
capacities until the LC Exposure relating thereto shall be reduced to zero or
until the successor Administrative Agent shall succeed to the role of Issuing
Bank in accordance with the next sentence and perform the actions required by
the next sentence). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, unless JPMorgan Chase Bank and such successor
give notice to the Borrower otherwise, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit. At the time any such resignation of the
Issuing Bank shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the retiring Issuing Bank pursuant to
Section 2.06(c).

Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has reviewed
each document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof. Each Lender and the Issuing Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 9.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax

 

-118-



--------------------------------------------------------------------------------

from amounts paid to or for the account of any Lender or the Issuing Bank for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender or the Issuing Bank
failed to notify the Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding Tax ineffective, or for
any other reason), such Lender or the Issuing Bank shall indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower pursuant to Sections 2.12 and
2.15 and without limiting any obligation of the Borrower to do so pursuant to
such Sections) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or the Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and the Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the Issuing Bank under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 9.08. The agreements in this
Section 9.08 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.

Section 9.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Bookrunner nor the Arranger shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder.

Section 9.10 Collateral Matters. The Lenders and the Agents irrevocably agree
that any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent and the Guarantees provided by the Loan Parties under any
Loan Document shall be automatically terminated and released (i) upon payment in
full of all Obligations (other than (x) Hedging Obligations not yet due and
payable, (y) obligations under Treasury Services Agreements not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable), (ii) at the time the property subject to such Lien is transferred or
to be transferred as part of or in connection with any transfer permitted
hereunder or under any other Loan Document (and the Administrative Agent or
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) to
any person other than a Loan Party, (iii) subject to Section 10.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 7.09.

The Agents shall, upon the request of the Borrower, and is hereby irrevocably
authorized by the Lenders to:

(i) release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(q), to the extent required by the
terms of the obligations secured by such Liens;

(ii) consent to and enter into (and execute documents permitting the filing and
recording, where appropriate) (x) the grant of easements and covenants,
conditions, restrictions and declarations and (y) subordination, non-disturbance
and attornment agreements, in each case in favor of the ultimate purchasers, or
tenants under leases or subleases of any portion of the

 

-119-



--------------------------------------------------------------------------------

Project (including the CUP Land Lease), as applicable, in connection with the
transactions contemplated by Section 6.06(e), (k), (m), (n), (o) and (p);

(iii) subordinate any Mortgage to any reciprocal easement agreements, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.06(k), (m), (n), (o) and (p); and

(iv) with respect to the transactions contemplated by Section 6.06(m), (A) enter
into an intercreditor agreement with the applicable Loan Party, the CUP Holder
and the agent or trustee for the persons providing financing for the CUP Holder
(the “CUP Holder Agent”), providing for (1) intercreditor provisions in respect
of the applicable Loan Party’s second Lien on substantially all of the assets of
the CUP Holder and (2) an acknowledgement by the CUP Holder Agent of such Loan
Party’s rights, if any, to control construction of the CUP and (B) one or more
consents to assignment with the applicable Loan Party, the CUP Holder and/or the
CUP Holder Agent, in each case, providing for (1) the CUP Holder’s consent to
the collateral assignment of the Energy Services Agreement by the applicable
Loan Party to the Collateral Agent and (2) the applicable Loan Party’s and
Collateral Agent’s consent to the collateral assignment of the Energy Services
Agreement by the CUP Holder to the CUP Holder Agent.

In each case as specified in this Section 9.10, the Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Security
Documents or any such consents or subordination agreements or intercreditor
agreements to effectuate the matters referenced above, in each case in
accordance with the terms of the Loan Documents, Section 7.09 and this
Section 9.10.

Section 9.11 Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents and the Orders against the Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent, or as the Required Lenders may require or
otherwise direct, for the benefit of all the Lenders and the Issuing Bank;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents or any Order, (b) the Issuing Bank from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank) hereunder and under the other Loan Documents or any Order, (c) any Lender
from exercising setoff rights in accordance with, and subject to, the terms of
this Agreement, or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any bankruptcy or insolvency law.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

 

-120-



--------------------------------------------------------------------------------

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to any Loan Party, to the Borrower at:

REVEL ENTERTAINMENT GROUP, LLC

500 Boardwalk

Atlantic City, New Jersey 08401

Attention: Mary Helen Medina, General Counsel

Facsimile No.: (609) 572-6617

Email: mmedina@revelentertainment.com

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Leonard Klingbaum, Esq.

Facsimile No.: (212) 446-6460

Email: leonard.klingbaum@kirkland.com

(ii) if to the Administrative Agent, the Collateral Agent or the Issuing Bank,
to it at:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attention: Susan Atkins

Facsimile: (212) 622-4556

susan.atkins@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, Delaware, 19713-2107

Attention: John Getchius

Facsimile: (302) 634-4250

john.getchius@jpmorgan.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

-121-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
susan.atkins@jpmorgan.com and john.getchius@jpmorgan.com or at such other e-mail
address(es) provided to the Borrower from time to time or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall require.
In addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document or in such other form, including hard copy delivery thereof, as
the Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.

 

-122-



--------------------------------------------------------------------------------

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s bad
faith, gross negligence or willful misconduct or breach of this Agreement.

(e) Public/Private. Each Loan Party hereby authorizes the Administrative Agent
to distribute (i) to Private Siders all Communications, including any
Communication that the Borrower identifies in writing is to be distributed to
Private Siders only (“Private Side Communications”), and (ii) to Public Siders
all Communications other than any Private Side Communication. The Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. The Borrower agrees to designate as Private
Side Communications only those Communications or portions thereof that it
reasonably believes in good faith constitute MNPI and agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.01(d), (h) and (i) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to the Borrower’s or
its affiliates’ securities or loans. “MNPI” shall mean the Approved Budget and
other material non-public information (within the meaning of United States
federal securities laws) with respect to the Borrower, its subsidiaries and any
of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole

 

-123-



--------------------------------------------------------------------------------

responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Side Communications.

Section 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent
and the Lenders hereunder and under the other Loan Documents and the Orders are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Agent, the Issuing Bank or any Lender may
have had notice or knowledge of such Default at the time. No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document), the Disbursement Agent (in the case of the Disbursement Agreement)
and the Loan Party or Loan Parties that are party thereto, in each case with the
written consent of the Required Lenders; provided that no such agreement shall
be effective if the effect thereof would:

(i) increase the Revolving Commitment or Term Loan Commitment of any Lender
without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default shall constitute an increase in the
Revolving Commitment or Term Loan Commitment of any Lender);

(ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.07(c)), or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that (A) any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this
clause (ii) and (B) no consent of any other person other than such Lender
directly affected thereby shall be required in connection with such actions);

(iii) (A) change the scheduled final maturity of any Loan or any scheduled date
of payment, (B) postpone the date for payment of any LC Reimbursement Obligation
or any interest, premium or fees payable hereunder, (C) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.07(c)), or (D) postpone the scheduled date
of expiration of any Revolving Commitment beyond the Revolving Commitment
Termination Date, in any case, without the written consent of each Lender
directly affected thereby (and no consent of any other person shall be
required);

 

-124-



--------------------------------------------------------------------------------

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by the Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender
(provided that a merger or consolidation (regardless of which person is the
survivor thereof) shall not be considered an assignment or delegation);

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit liability of all or
substantially all the Guarantors in respect of their Guarantee, without the
written consent of each Lender;

(vii) amend, modify or waive the Superpriority Claim status of the Obligations
or release all or substantially all of the Collateral from the Liens of the
Security Documents or the Orders or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents or the Orders, in
each case without the written consent of each Lender;

(viii) change Section 2.14(b), (c) or (d) or Section 2.21 in a manner that would
alter the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements, including the requirements of Section 2.02(a), without
the written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or (c), without the written
consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders”,
“Required Revolving Lenders” or “Required Term Loan Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, other than to increase such percentage or number or to
give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;

(xi) change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xii) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;

(xiii) waive any condition set forth in Section 4.03 without the written consent
of the Required Revolving Lenders;

(xiv) impose any greater restriction on the ability of any Revolving Lender to
assign any of its rights or obligations hereunder without the written consent of
the Required Revolving Lenders; or

 

-125-



--------------------------------------------------------------------------------

(xv) impose any greater restriction on the ability of any Term Loan Lender to
assign any of its rights or obligations hereunder without the written consent of
the Required Term Loan Lenders.

Notwithstanding anything to the contrary herein, (i) (A) any Loan Document may
be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent
(without the consent of any Lender) solely to cure a defect or error, or to
grant a new Lien for the benefit of the Secured Parties or extend an existing
Lien over additional property or to make modifications which are not materially
adverse to the Lenders and are requested by Gaming Authorities and (B) such
amendment shall become effective without any further consent of any other party
to such Loan Document, (ii) additional extensions of credit consented to by
Required Lenders shall be permitted hereunder on a ratable basis with the
existing Loans (including as to proceeds of, and sharing in the benefits of,
Collateral and sharing of prepayments) and (iii) no Defaulting Lender shall have
any right to approve or disapprove of any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clause (i), (ii) or (iii) of the proviso of the first sentence of this
Section 10.02(b).

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument (including consents to assignments with
third parties), to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties (including consents to
assignments), or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law
or to terminate any Control Agreements which are not required under the Security
Documents and to enter into Control Agreements with respect to accounts created
after the Closing Date, to the extent required under the Loan Documents.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right to replace all, but not less
than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination; provided,
however that in the case of any proposed change, waiver, discharge or
termination of the provisions of this Agreement for which the definition of
“Required Lenders”, “Required Revolving Lenders” or “Required Term Loan Lenders”
specifies a percentage greater than 50% and in respect of which Lenders having
Revolving Credit Exposure, unused Revolving Commitments and/or (as applicable)
outstanding Term Loans representing greater than 50% of the sum of the total
Revolving Credit Exposure, unused Revolving Commitments and/or (as applicable)
the outstanding balance of the Term Loan have voted in favor but the consent of
one or more such other Lenders whose consent is required to obtain the
applicable percentage is not obtained, then the Borrower shall have the right to
replace such non-consenting Lender or Lenders with one or more persons pursuant
to Section 2.16(b) so long as at the time of such replacement each such new
Lender consents to the proposed change, waiver, discharge or termination.

(e) Notwithstanding anything in this Section 10.02 to the contrary, (i) in
connection with the incurrence by any Loan Party or any Subsidiary thereof of
additional Indebtedness, each of the Administrative Agent and the Collateral
Agent agree to execute and deliver any amendments, amendments and restatements,
re-statements or waivers of or supplements to or other modifications to,

 

-126-



--------------------------------------------------------------------------------

any Security Document, and to make or consent to any filings or take any other
actions in connection therewith, as may be reasonably deemed by the Borrower to
be necessary or reasonably desirable for any Lien on the assets of any Loan
Party permitted to secure such additional Indebtedness to become a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise and
(ii) the Agents are authorized by the Lenders to enter into the agreements and
instruments permitted under Section 6.06 and Section 9.10.

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent, the Collateral
Agent, each Arranger, the Steering Committee and their respective Affiliates
(including the reasonable fees, charges and disbursements of any Advisors) in
connection with the Cases or the syndication of the credit facilities provided
for herein (including the obtaining and maintaining of CUSIP numbers for the
Loans), the preparation, negotiation, execution, delivery and administration of
this Agreement, the other Loan Documents and the Orders or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and including any
costs and expenses of the service provider referred to in Section 9.03, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank (provided that any such legal expenses shall be limited to the fees,
disbursements and other charges of Advisors), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.03, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), the Arranger, each Lender, the Issuing Bank, the Steering
Committee and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all reasonable and documented, out-of-pocket losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any Advisors) incurred by any Indemnitee or asserted against
any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby or the Cases, the Orders, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release or threatened Release
of Hazardous Materials on, at, under or from, or any Environmental Claim related
in any way to any Mortgaged Property or any liability resulting from any
Hazardous Materials Activity, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided

 

-127-



--------------------------------------------------------------------------------

that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or from a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document. For the avoidance of doubt, this
Section 10.03(b) shall not apply to with respect to any Tax-related matter,
except to the extent of any Taxes that represent losses, damages, etc. resulting
from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any sub-agent thereof), the Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided (i) that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or the Issuing Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Collateral
Agent (or any sub-agent thereof) or the Disbursement Agent (or any sub-agent
thereof) in connection with such capacity or (ii) such indemnity for the Issuing
Bank shall not include losses incurred by the Issuing Bank due to one or more
Lenders defaulting in their obligations to purchase participations of LC
Exposure under Section 2.18(d) or to make Revolving Loans under Section 2.18(e)
(it being understood that this proviso shall not affect the Issuing Bank’s
rights against any Defaulting Lender). The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.14. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the outstanding Loans and unused Revolving Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent any such
damages incurred by a Loan Party are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or material
breach of any Loan Document by such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
three (3) Business Days after demand therefor.

Section 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns

 

-128-



--------------------------------------------------------------------------------

permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender
(it being understood that a merger or consolidation shall not constitute such an
assignment or transfer) and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except, (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section 10.04, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 10.04 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 10.04 (and any
other attempted assignment or transfer by the Borrower or any Lender shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 10.04 and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) (A) the consent (not to be unreasonably withheld or delayed) of the
Administrative Agent (except in the case of an assignment to a Lender) and, with
respect to any Revolving Commitment or Revolving Loans, the Issuing Bank shall
be required and (B) with respect to any Revolving Commitment or Term Loan
Commitment and/or Revolving Loans the aggregate amount of the Revolving
Commitment or Term Loan Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Commitment or Term Loan
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Revolving Commitment assigned; and

(iii) the Lenders party to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such

 

-129-



--------------------------------------------------------------------------------

Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and related interest amounts) of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank, the
Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or the Issuing Bank, sell
participations to any person (other than a Competitor or a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders and Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
clause (i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects
such Participant. Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 (subject to the requirements of those Sections) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender. In addition, each Lender selling a participation to one or
more Participants under this Section 10.04(d) shall, acting as a non-fiduciary
agent of the Borrower, keep a register, specifying the name and address of each
Participant and each such Participant’s entitlement to payments of principal and
interest with respect to such participation (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent, not to be
unreasonably withheld or delayed.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any

 

-130-



--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of the Borrower or the
Administrative Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.15, 9.10, 10.09, 10.10 and 10.12 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
LC Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the

 

-131-



--------------------------------------------------------------------------------

remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, subject to the Orders, each Lender and the Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or the Issuing Bank to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and the
Issuing Bank under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or the Issuing Bank may
have. Each Lender and the Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction, and, to the extent applicable, the Bankruptcy Code.

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court does not have
(or abstains from) jurisdiction, the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

-132-



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

Section 10.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) pursuant to the order of
any court or to the extent requested by any Governmental Authority or regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar compulsory legal
process or in connection with the Cases, (d) to the extent that such information
is independently developed by the Administrative Agent or any Lender without use
of any Information or any derivative thereof, (e) to the extent that such
Information becomes publicly available other than by reason of disclosure by
Administrative Agent and the Lenders, any of their affiliates or any of their
representatives in breach of this agreement, (f) to any other party hereto,
(g) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(h) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (I) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (other than any Competitor), (II) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations (other than any Competitor) or (III) any rating
agency for the purpose of obtaining a credit rating applicable to any Lender,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower that is not to the knowledge of the Administrative Agent or
such Lender subject to confidentiality obligations to the Borrower or otherwise
prohibited from furnishing or making available such information to the
Administrative Agent or any Lender by a contract, legal or fiduciary obligation.
For purposes of this Section, “Information” shall mean all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received

 

-133-



--------------------------------------------------------------------------------

from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.

Section 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address and tax identification
number of the Borrower and other information regarding the Borrower that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Lenders and
the Administrative Agent.

Section 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 10.15 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

 

-134-



--------------------------------------------------------------------------------

Section 10.16 Waiver of Immunity. To the extent that the Borrower or any of the
other Loan Parties has, or hereafter may be entitled to claim or may acquire,
for themselves, any Collateral or other assets of the Loan Parties, any immunity
(whether sovereign or otherwise) from suit, jurisdiction of any court or from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution or otherwise) with respect to
themselves, any Collateral or any other assets of the Loan Parties, the Borrower
and the other Loan Parties hereby waive such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 10.16 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

Section 10.17 Certain Matters Affecting Lenders.

(a) If (i) a Gaming Authority issues a finding of Disqualification regarding a
Lender (a “Former Lender”), the Administrative Agent shall have the right (but
not the duty) to designate bank(s) or other financial institution(s) (in each
case, a “Substitute Lender”) that agree to become a substitute lender and to
assume the rights and obligations of the Former Lender, subject to receipt by
the Administrative Agent of evidence that such Substitute Lender (if not a
Lender or Affiliate of a Lender) is an Eligible Assignee and subject to any
other requirements of Gaming Authorities. The Substitute Lender shall assume the
rights and obligations of the Former Lender under this Agreement. In the event a
Former Lender is replaced by a Substitute Lender in accordance with this
Section 10.17(a), the Borrower and the Substitute Lender shall pay to the Former
Lender all amounts that would have been required to be paid pursuant to
Section 2.16(b) had such Former Lender been replaced in accordance with such
provisions.

(b) Notwithstanding the provisions of subsection (a) of this Section 10.17, if
any Lender becomes a Former Lender, and if the Administrative Agent fails to
find a Substitute Lender pursuant to subsection (a) of this Section 10.17 within
any time period specified by the appropriate Gaming Authority for the withdrawal
of a Former Lender (the “Withdrawal Period”), such Lender shall execute and
deliver an Assignment and Assumption with respect to the Revolving Commitment
and outstanding Term Loans of such Lender in favor of one or more Eligible
Assignees that is not an Affiliate of such Lender, which Eligible Assignee shall
be designated by the Borrower with the Administrative Agent’s consent (which
consent shall not be unreasonably withheld or delayed), for an amount equal to
the then outstanding Revolving Commitment and unpaid principal amount Term Loans
of such Lender, plus any accrued and unpaid interest, fees and costs payable
under this Agreement through the date of the Assignment and Assumption or any
other price as set forth by the Gaming Authority, in each case subject to
approval by the Gaming Authority. Alternatively, the Borrower may immediately
prepay in full the outstanding amount of all Loans of, and Obligations owing to,
such Former Lender, together with accrued interest thereon to the earlier of
(x) the date of payment or (y) the last day of the applicable Withdrawal Period,
and any other amounts that would have been required to be paid to such Former
Lender pursuant to Section 2.16 had such Former Lender been replaced in
accordance with such provision, and all Revolving Commitments of such Former
Lender shall expire and terminate upon such prepayment; provided that if, after
giving effect to such expiration and termination, the aggregate LC Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall concurrently
with such expiration and termination Cash Collateralize LC Exposure in an amount
not less than the applicable Minimum Collateral Amount multiplied by such excess
amount. This clause (b) shall supersede any provisions of Section 2.14 or 10.02.

 

-135-



--------------------------------------------------------------------------------

(c) Upon the prepayment of all amounts owing to any Lender in accordance with
this Section 10.17, such Former Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Lender to indemnification
hereunder shall survive as to such Lender.

(d) The interests, with respect to this Agreement, of any Former Lender shall be
subject to the regulatory jurisdiction of all Gaming Authorities.

(e) Assignments by any Lender of its rights and obligations under this Agreement
may require obtaining required approvals or making required filings with the
Gaming Authorities.

Section 10.18 Gaming Authorities and Liquor Laws. Each party to this Agreement
hereby acknowledges that the Loan Documents and consummation of the transactions
contemplated by the Loan Documents are subject to applicable Gaming Laws,
including but not limited to any licensing, qualification or transfer
requirements which may be imposed on the Arranger, the Agents and each Lender.
The Arranger, the Agents and each Lender agree to cooperate with the Gaming
Authorities and Liquor Authorities in connection with the administration of
their regulatory jurisdiction over the Loan Parties and their Subsidiaries,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities or Liquor
Authorities relating to the Arranger, the Agents, any of the Lenders, any Loan
Party, any Subsidiary of a Loan Party or the Loan Documents. Notwithstanding any
other provision of this Agreement, the Borrower and each Loan Party hereby
consent to any such cooperation and disclosure by the Arranger, the Agents and
each Lender to any such Gaming Authorities or Liquor Authorities and releases
such parties from any liability for any such cooperation or disclosure. The
rights, remedies and powers provided in this Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of the Gaming Laws and Liquor Laws and if prior approval of any Gaming
Authorities or Liquor Authorities is required therefor, such approval shall be
obtained.

Section 10.19 Absence of Prejudice to the Prepetition Secured Parties With
Respect to Matters Before the Bankruptcy Court. The fact that the Administrative
Agent or any Lender may be party to or holder of Prepetition obligations shall
in no way prejudice its rights under, or in respect of, any such Prepetition
obligations or hereunder, and the Administrative Agent or any such Lender,
subject to the terms of the Restructuring Support Agreement, shall be free to
bring, oppose or support any matter before the Bankruptcy Court no matter how
treated in this Agreement.

[Signature Pages Follow]

 

-136-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

REVEL AC, INC.,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as
the Borrower

By:   /s/ Dennis Stogsdill  

 

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

REVEL AC, LLC,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as
Guarantor

By:   /s/ Dennis Stogsdill  

 

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

REVEL ATLANTIC CITY, LLC,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as
Guarantor

By:   /s/ Dennis Stogsdill  

 

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

REVEL ENTERTAINMENT GROUP, LLC,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as
Guarantor

By:   /s/ Dennis Stogsdill  

 

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

NB ACQUISITION LLC,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as
Guarantor

By:   /s/ Dennis Stogsdill  

 

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Collateral Agent, Issuing Bank and a Lender

By:  

/s/ Susan E. Atkins

 

 

  Name:   Susan E. Atkins   Title:   Managing Director

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

AAI Canyon Fund plc, solely in respect of Canyon Reflection Fund By: Canyon
Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Balanced Master
Fund, Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Distressed
Opportunity Master Fund, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory The Canyon Value
Realization Master Fund, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-GRF Master Fund,
L.P. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-GRF Master Fund
II, L.P. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Canyon-TCDRS Fund, LLC By: Canyon Capital Advisors LLC, its Investment Advisor
By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization Fund, L.P. By: Canyon Capital Advisors LLC, its Investment Advisor
By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Permal Canyon Fund Ltd.
By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization MAC 18 Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor
By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Citi Canyon Ltd. By:
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Canyon Blue Credit Investment Fund, L.P. By: Canyon Capital Advisors LLC, its
co-Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory By: Canyon Capital
Realty Advisors LLC, its co-Investment Advisor By:  

/s/ K. Robert Turner

Name:   K. Robert Turner Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN WHITEFRIARS INC., as a Lender By:  

/s/ Virginia R. Conway

  Name:   Virginia R. Conway   Title:   Attorney – in – Fact

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN HIGH-INCOME TRUST By:   Capital Research and Management Company, for
and on behalf of American High-Income Trust By:  

/s/ David C. Barclay

  Name:   David C. Barclay   Title:   Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES – HIGH-INCOME BOND FUND

Capital Research and Management Company, for and on behalf of American Funds
Insurance Series – High-Income Bond Fund

By:  

/s/ David C. Barclay

  Name:   David C. Barclay   Title:   Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM ASSET HIGH YIELD MASTER FUND, LTD., as a Lender By: Chatham Asset
Management, LLC, Investment Advisor By:  

/s/ James Ruggerio, Jr.

  Name:   James Ruggerio, Jr.   Title:   Chief Financial Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM EUREKA FUND, L.P., as a Lender

By: Chatham Asset Management, LLC,

Investment Advisor

By:  

/s/ James Ruggerio, Jr.

  Name:   James Ruggerio, Jr.   Title:   Chief Financial Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Black Mountain Funding LLC By:  

/s/ Stacy Lai

  Name:   Stacy Lai   Title:   Assistant Vice President

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

SOL LOAN FUNDING LLC By:  

/s/ Maria Giannavole

  Name:   Maria Giannavole   Title:   Associate Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

SOLUS CORE OPPORTUNITIES MASTER FUND LTD

By: Solus Alternative Asset Management LP, its Investment Advisor

By:  

/s/ Chris Bondy

  Name:   Chris Bondy   Title:   Executive Vice President

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Virginia Retirement System  

By: Solus Alternative Asset Management

LP, its Investment Advisor

By:  

/s/ Chris Bondy

  Name:   Chris Bondy   Title:   Executive Vice President

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO PRINCIPAL LENDING, LLC, as a Lender By:  

/s/ Mike Bohannon

Name:   Mike Bohannon Title:   Senior Vice President

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

ACHA Parcel

ACHA PARCEL

See attached description.



--------------------------------------------------------------------------------

ARTHUR W. PONZIO COMPANY & ASSOCIATES, INC.

400 N. DOVER AVENUE

ATLANTIC CITY, N.J. 08401

(609) 344-8194 PH / (609) 344-1594 FAX

METES AND BOUNDS DESCRIPTION

BLOCK 62 LOT 2 #601 BOARDWALK

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE EASTERLY LINE OF NEW JERSEY AVENUE (50’ WIDE) SOUTH
27°28’ 00” SECONDS EAST, 310.00’ FROM THE INTERSECTION OF NEW JERSEY AND
ORIENTAL AVENUES (72’ WIDE); THENCE

 

1. NORTH 62° 32’ 00” EAST PARALLEL WITH ORIENTAL AVENUE A DISTANCE OF 350.00’ TO
A POINT IN THE FORMER WESTERLY LINE OF CONNECTICUT AVENUE (50’ WIDE); THENCE

 

2. SOUTH 27° 28’ 00” EAST IN AND ALONG SAME, A DISTANCE OF 569.10’ TO THE INLAND
OR INTERIOR LINE OF PUBLIC PARK; ALSO BEING THE NORTHERLY LINE OF THE BOARDWALK
RIGHT OF WAY (60’ WIDE); THENCE

 

3. SOUTHWESTWARDLY IN AND ALONG SAME, CURVING TO THE LEFT, ALONG THE ARC OF A
CIRCLE HAVING A RADIUS OF 687.845’, THE ARC LENGTH OF 24.67’ TO A POINT OF
TANGENCY; THENCE

 

5. SOUTH 54° 13’ 06” WEST CONTINUING IN AND ALONG SAME A DISTANCE OF 328.99’ TO
THE EASTERLY LINE OF NEW JERSEY AVENUE; THENCE

 

6. NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE FO 619.81’ TO THE POINT
AND PLACE OF BEGINNING.

KNOWN AS BLOCK 62, LOT 2

ALSO KNOWN AS #601 BOARDWALK

PREPARED IN ACCORDANCE WITH A PROPERTY SURVEY BY ARTHUR W. PONZIO CO. &
ASSOCIATES, INC. PROJECT NUMBER 30147, WITH LATEST REVISIONS DATE OF 02/08/11.

 

/s/ Arthur W. Ponzio, Jr.

ARTHUR W. PONZIO, JR.    PROFESSIONAL LAND SURVEYOR    N.J. LICENSE NO. GS 28314

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Buffer Property

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

Restricted Subsidiaries

 

Name of Entity

  

Jurisdiction of Formation

Revel AC, LLC    Delaware Revel Atlantic City, LLC    New Jersey Revel
Entertainment Group, LLC    New Jersey NB Acquisition LLC    New Jersey

 

4



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

Mortgaged Property

See attached descriptions.

 

5



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

CASINO PARCEL

BLOCK 62 LOTS 1 AND 2 (500 Boardwalk, Atlantic City, NJ 08401)

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF ORIENTAL AVENUE (72’ AS
WIDENEND 12’ ON ITS NORTHERLY SIDE) WITH THE EASTERLY LINE OF NEW JERSEY AVENUE
(50’ WIDE), AND EXTENDING FROM SAID BEGINNING POINT; THENCE

 

1. NORTH 62 DEGREES, 32 MINUTES, 00 SECONDS EAST IN AND ALONG THE SOUTHERLY LINE
OF ORIENTAL AVENUE 960.00 FEET TO THE WESTERLY LINE OF METROPOLITAN AVENUE;
THENCE

 

2. SOUTH 27 DEGREES, 28 MINUTES, 00 SECONDS EAST IN AND ALONG SAME 875.00 FEET
TO THE INLAND OR INTERIOR LINE OF PUBLIC PARK (THE BOARDWALK) (60’ WIDE); THENCE

 

3. SOUTH 62 DEGREES, 32 MINUTES, 00 SECONDS WEST IN AND ALONG SAME, PARALLEL
WITH PACIFIC AVENUE 535.00 FEET TO A POINT OF CURVATURE; THENCE

 

4. SOUTHWESTWARDLY CONTINUING IN AND ALONG THE INLAND OR INTERIOR LINE OF PUBLIC
PARK IN THE ARC OR A CIRCLE CURVING TO THE LEFT, HAVING A RADIUS OF 687.845
FEET, AN ARC LENGTH OF 99.82 FEET TO A POINT OF TANGENCY; THENCE

 

5. SOUTH 54 DEGREES, 13 MINUTES, 06 SECONDS WEST STILL IN AND ALONG THE INLAND
OR INTERIOR LINE OF PUBLIC PARK 328.99 FEET TO THE WESTERLY LINE OF NEW JERSEY
AVENUE; THENCE

 

6. NORTH 27 DEGREES, 28 MINUTES, 00 SECONDS WEST IN AND ALONG SAME 929.81 FEET
TO THE POINT AND PLACE OF BEGINNING.

 

6



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

CENTRAL UTILITY PLANT (BLOCK 68) (117 S. Massachusetts Ave., Atlantic City, NJ
08401)

BEGINNING AT A POINT IN THE INTERSECTION OF THE WESTERLY LINE OF METROPOLITAN
AVENUE (30.00’ WIDE) AND THE NORTHERLY LINE OF ORIENTAL AVENUE (60.00’ WIDE) AND
EXTENDING; THENCE

 

1. SOUTH 62 DEGREES, 32 MINUTES 00 SECONDS WEST IN AND ALONG THE NORTHERLY LINE
OF ORIENTAL AVENUE A DISTANCE OF 160.00 FEET TO A POINT IN THE EAST LINE OF
MASSACHUSETTS AVENUE; THENCE

 

2. NORTH 27 DEGREES, 28 MINUTES, 00 SECONDS WEST IN AND ALONG SAME A DISTANCE OF
280.00 FEET TO A POINT; THENCE

 

3. NORTH 62 DEGREES, 32 MINUTES, 00 SECONDS EAST PARALLEL WITH ORIENTAL AVENUE A
DISTANCE OF 95.00 FEET TO A POINT; THENCE

 

4. SOUTH 27 DEGREES, 28 MINUTES, 00 SECONDS EAST IN AND ALONG SAME A DISTANCE OF
20.00 FEET TO A POINT; THENCE

 

5. SOUTH 62 DEGREES, 32 MINUTES, 00 SECONDS WEST PARALLEL WITH ORIENTAL AVENUE A
DISTANCE OF 5.00 FEET TO A POINT; THENCE

 

6. SOUTH 27 DEGREES, 28 MINUTES, 00 SECONDS EAST PARALLEL WITH METROPOLITAN
AVENUE A DISTANCE OF 60.00 FEET TO THE NORTHERLY LINE OF LOT 7; THENCE

 

7. NORTH 62 DEGREES, 32 MINUTES 00 SECONDS EAST IN AND ALONG SAME A DISTANCE OF
10.00 FEET TO THE CORNER OF A 3” X 60” STRIP OF LAND (LOT 16); THENCE

 

8. SOUTH 27 DEGREES, 28 MINUTES, 00 SECONDS EAST PARALLEL WITH METROPOLITAN
AVENUE A DISTANCE OF 0.25 FEET TO THE NORTHERLY LINE OF LOT 13; THENCE

 

9. NORTH 62 DEGREES, 32 MINUTES, 00 SECONDS EAST IN AND ALONG SAME A DISTANCE OF
60.00 FEET TO A POINT IN THE WEST LINE OF METROPOLITAN AVENUE; THENCE

 

10. SOUTH 27 DEGREES, 28 MINUTES, 00 SECONDS EAST IN AND ALONG SAME A DISTANCE
OF 199.75 FEET TO THE POINT AND PLACE OF BEGINNING.

EXCEPTING FROM THE ABOVE A PARCEL CONVEYED TO CASINO REINVESTMENT DEVELOPMENT
AUTHORITY, IN DEED BOOK 13128, INSTRUMENT N0. 2010020400 (ABOUT TO BE KNOWN AS
BLOCK 68, LOT 3.01) AND DESCRIBED AS FOLLOWS:

 

7



--------------------------------------------------------------------------------

BEGINNING AT A POINT IN THE EASTERLY LINE OF MASSACHUSETTS AVENUE, SAID POINT
BEING 280.00 FEET NORTHERLY FROM THE INTERSECTION OF SAME WITH THE NORTHERLY
LINE OF ORIENTAL AVENUE AND RUNNING THENCE:

 

1. NORTH 62 DEGREES, 32 MINUTES, 00 SECONDS EAST 18.00 FEET TO A POINT; THENCE

 

2. SOUTH 27 DEGREES, 28 MINUTES, 00 SECONDS WEST 280.00 FEET TO A POINT; THENCE

 

3. SOUTH 62 DEGREES, 32 MINUTES, 00 SECONDS WEST 18.00 FEET TO A POINT; THENCE

 

4. NORTH 27 DEGREES, 28 MINUTES, 00 SECONDS EAST 280.00 FEET TO THE POINT AND
PLACE OF BEGINNING.

 

8



--------------------------------------------------------------------------------

SCHEDULE 2.01(a)

Revolving Commitments

 

Lender

   Amount of Commitment      Applicable Percentage  

American Funds Insurance Series – High-Income Bond Fund

   $ 3,475,000.00         2.78 % 

American High-Income Trust

   $ 27,775,000.00         22.22 % 

Canyon Value Realization Fund, L.P.

   $ 31,250,000.00         25.00 % 

JPMorgan Chase Bank, N.A.

   $ 25,000,000.00         20.00 % 

Wells Fargo Principal Lending, LLC

   $ 37,500,000.00         30.00 %    

 

 

    

 

 

 

Total:

   $ 125,000,000.00         100 %    

 

 

    

 

 

 

 

9



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

Term Loan Commitments

 

Lender

  

Amount of Commitment

    

Applicable Percentage

 

AAI Canyon Fund plc

   $ 850,000.00         0.68 % 

American Funds Insurance Series – High-Income Bond Fund

   $ 5,000,000.00         4.00 % 

American High-Income Trust

   $ 32,500,000.00         26.00 % 

Black Mountain Funding LLC

   $ 14,000,000.00         11.20 % 

Canyon Balanced Master Fund, Ltd.

   $ 3,975,000.00         3.18 % 

Canyon Blue Credit Investment Fund, L.P.

   $ 20,000.00         0.02 % 

Canyon Distressed Opportunity Master Fund, L.P.

   $ 3,205,000.00         2.56 % 

Canyon-GRF Master Fund, L.P.

   $ 1,435,000.00         1.15 % 

Canyon-GRF Master Fund II, L.P.

   $ 520,000.00         0.42 % 

Canyon-TCDRS Fund, LLC

   $ 715,000.00         0.57 % 

Canyon Value Realization Fund, L.P.

   $ 6,050,000.00         4.84 % 

Canyon Value Realization MAC 18 Ltd.

   $ 145,000.00         0.12 % 

Chatham Asset High Yield Master Fund, Ltd.

   $ 16,500,000.00         13.20 % 

Chatham Eureka Fund, Ltd.

   $ 8,500,000.00         6.80 % 

Citi Canyon Ltd.

   $ 315,000.00         0.25 % 

JPMorgan Whitefriars Inc.

   $ 1,055,000.00         0.84 % 

Permal Canyon Fund Ltd.

   $ 515,000.00         0.41 % 

SOL Loan Funding LLC

   $ 1,000,000.00         0.80 % 

Solus Core Opportunities Master Fund Ltd.

   $ 5,000,000.00         4.00 % 

The Canyon Value Realization Master Fund, L.P.

   $ 18,700,000.00         14.96 % 

Virginia Retirement System

   $ 5,000,000.00         4.00 %    

 

 

    

 

 

 

Total:

   $ 125,000,000.00         100 %    

 

 

    

 

 

 

 

10



--------------------------------------------------------------------------------

SCHEDULE 3.03

Consents; Authorizations; Filings; Notices

 

1. Notice of the execution of the Credit Agreement and ancillary documents has
been given to the Gaming Authorities and copies of the Credit Agreement and
ancillary documents must be provided after execution.

 

2. The Lenders and/or the Administrative Agent may be required by the Gaming
Authorities under applicable Gaming Laws to provide additional notices and other
periodic informational filings.

 

3. The Lenders and/or the Administrative Agent may be required to be qualified
under the Applicable Gaming Laws, unless they (i) are exempt or (ii) obtain a
waiver from such qualification.

 

4. The Lenders may be required to obtain a ruling that they are not required to
be qualified or waived unless the Director of the Division of Gaming Enforcement
exercises its discretion to require such waiver or qualification.

 

5. Certain transfers, assignments, pledges, sales or other dispositions under
the Credit Agreement may be subject to pre-approval and/or notice requirements.

 

6. Consents by the Gaming Authorities may be required to exercise certain
remedies and enforce certain provisions under the Credit Agreement and ancillary
documents, and licensure of the Lenders and/or the Administrative Agent prior to
such exercise may be required.

 

7. Consent of the ACHA, required under the ACHA Contract; such consent has been
obtained.

 

8. Any additional consents, authorizations or other acts that may be required to
be obtained, made or taken arising after the Closing Date.

 

11



--------------------------------------------------------------------------------

SCHEDULE 3.05(b)(i)

Real Property

OWNED:

Please see Schedule 1.01(d).

LEASED:

 

Street Address/General Description

  

Description

  

Landlord

  

Tenant

  

Lease Date

  

Lease Expiration/
Initial Lease Term

That area of the Atlantic City Beach lying between Garden Pier and Massachusetts
Ave. from the Southerly boundary of Atlantic City Boardwalk to the Mean High
Water line of the Beach (aka Beach 39).    Beach Lease    City of Atlantic City
   Revel Entertainment Group, LLC    March 1, 2009    February 28, 2013 That
area of the Atlantic City Beach lying between Massachusetts Ave., to Rhode
Island Ave. from the Southerly boundary of the Atlantic City Boardwalk to the
Mean High Water line of the Beach (aka Beach 40).    Beach Lease    City of
Atlantic City    Revel Entertainment Group, LLC    June 15, 2011    June 14,
2013 101 Federal Street Suite 1900 Boston, MA 02110    Office space in Boston   
Regus Management Group, LLC    Revel Entertainment Group, LLC    June 25, 2012
   June 30, 2013 PBC-200 Park Ave, LLC (d/b/a Carr Workplaces) 200 Park Ave.,
Ste. 1700 New York, NY 10166    Office space in New York City    PBC-200 Park
Ave, LLC    Revel Entertainment Group, LLC    February 1, 2012    January 31,
20131

 

1 

Lease automatically renewed for an additional one-year term February 1, 2013.

 

12



--------------------------------------------------------------------------------

OPTIONS TO PURCHASE:

None.

 

13



--------------------------------------------------------------------------------

SCHEDULE 3.05(b)(iv)

Assessments for Public Improvements

None.

 

14



--------------------------------------------------------------------------------

SCHEDULE 3.05(b)(vii)

Restrictions on Transferability

None.

 

15



--------------------------------------------------------------------------------

SCHEDULE 3.05(c)

Redevelopment Resolutions

ACHA Resolutions:

 

6916    Approval of Contract for Sale 7028    Approval to execute 1st Amendment
7135-02-06    Approval to execute 2nd Amendment 7168-04-06    Approval to
execute 3rd Amendment 7353-04-07    Approval of Transfer and execution of 4th
Amendment 7518-01-08    Authorization to execute 5th Amendment 7519-01-08   
Interim Financing approved 8080-02-11    Authorization to execute 6th Amendment
8269-03-12    Financing under Credit Agreement approved City of Atlantic City
Resolutions: No. 410    Authorizes ACHA to enter 3rd Amendment No. 805   
Approval of Redevelopment Agreement No. 969    Amend and direct ACHA to execute
5th Amendment No. 556    Agreement for Demolition of Pier No. 121    Approval
for Financing of the Project No. 889    Designating the City as an Area in Need
of Rehabilitation No. 310    Designating the Southwest Inlet Redevelopment Area
as an Area in Need of Redevelopment No. 364    Authorizing the ACHA to enter
into the 4th Amendment No. 121    Authorizing the transfer and the execution of
the Second Amendment to the Redevelopment Agreement No. 847    Amending the
Revel Redevelopment Plan and Revel Redevelopment Area to include Block 68 No.
190    Authorizing Third Amendment to the Redevelopment Agreement No. 875   
Authorizing an amendment to the Redevelopment Agreement No. 955    Authorizing
an amendment to the Redevelopment Agreement

 

16



--------------------------------------------------------------------------------

SCHEDULE 3.05(d)

Project Property

OWNED:

Please see Schedule 1.01(d).

LEASED:

 

Street Address/General Description

  

Description

  

Landlord

  

Tenant

  

Lease Date

  

Lease Expiration/
Initial Lease Term

That area of the Atlantic City Beach lying between Garden Pier and Massachusetts
Ave. from the Southerly boundary of Atlantic City Boardwalk to the Mean High
Water line of the Beach (aka Beach 39).    Beach Lease    City of Atlantic City
   Revel Entertainment Group, LLC    March 1, 2009    February 28, 2013 That
area of the Atlantic City Beach lying between Massachusetts Ave., to Rhode
Island Ave. from the Southerly boundary of the Atlantic City Boardwalk to the
Mean High Water line of the Beach (aka Beach 40).    Beach Lease    City of
Atlantic City    Revel Entertainment Group, LLC    June 15, 2011    June 14,
2013 Guarantee Trust Building, 1123 Atlantic Ave., Suite 200, Atlantic City, New
Jersey 08401    Office Building/Parking Spaces    Midtown Building, LLC    Revel
Entertainment Group, LLC    December 5, 2006    May 31, 2012

 

17



--------------------------------------------------------------------------------

SCHEDULE 3.05(e)

Coverage Ratio Properties

 

Street Address

  

Block

  

Lot

  

Owner

212 S Rhode Island Ave.    71    6    SI LLC 218 S Rhode Island Ave.    71    8
   SI LLC 220 S Rhode Island Ave.    71    9    SI LLC 236 S Rhode Island Ave.
   71    16    SI LLC 240 S Rhode Island Ave.    71    18    SI LLC 242 S Rhode
Island Ave.    71    19    SI LLC 245 S Metropolitan Ave.    71    36    SI LLC
239 S Metropolitan Ave.    71    38    SI LLC 237 S Metropolitan Ave.    71   
39    SI LLC 235 S Metropolitan Ave.    71    40    SI LLC 229 S Metropolitan
Ave.    71    43    SI LLC 221 S Metropolitan Ave.    71    47    SI LLC 213 S
Metropolitan Ave.    71    51    SI LLC 209 S Metropolitan Ave.    71    53   
SI LLC 225 S Metropolitan Ave.    71    45    SI LLC 223 S Metropolitan Ave.   
71    46    SI LLC

 

18



--------------------------------------------------------------------------------

SCHEDULE 3.06(b)

Trademarks

None.

 

19



--------------------------------------------------------------------------------

SCHEDULE 3.06(c)

Patents

None.

 

20



--------------------------------------------------------------------------------

SCHEDULE 3.06(d)

Copyrights

None.

 

21



--------------------------------------------------------------------------------

SCHEDULE 3.06(e)

Intellectual Property Licenses

 

1. Trademark License Agreement, dated February 17, 2011, between Revel Group,
LLC and REG.

 

2. Trademark License Agreement, dated February 17, 2011, between REG and Revel
Group, LLC.

 

22



--------------------------------------------------------------------------------

SCHEDULE 3.07(a)

Subsidiaries; Equity Interests

 

Subsidiary

   Jurisdiction    Owner    Percentage of
Each Class of
Equity
Interests     Number of
Each Class of
Equity
Interests

Revel AC, LLC

   Delaware    Revel AC, Inc.      100 %    100%
Membership
Interest

Revel Atlantic City, LLC

   New Jersey    Revel AC, Inc.      100 %    100%
Membership
Interest

Revel Entertainment Group, LLC

   New Jersey    Revel AC, Inc.      100 %    100%
Membership
Interest

NB Acquisition LLC

   New Jersey    Revel
Entertainment
Group, LLC      100 %    100%
Membership
Interest

SI LLC

   New Jersey    NB Acquisition
LLC      100 %    100%
Membership
Interest

Revel Entertainment Marketing, LLC

   New York    Revel Atlantic
City, LLC      100 %    100%
Membership
Interest

 

23



--------------------------------------------------------------------------------

SCHEDULE 3.07(c)

Organizational Chart

See attached.

 

24



--------------------------------------------------------------------------------

SCHEDULE 3.08

Litigation

None.

 

25



--------------------------------------------------------------------------------

Schedule 3.12

Regarding Certain Capital Expenditures

The following provisions shall be applicable to the parties to the Credit
Agreement as if set forth therein.

“Amenities CapEx Final Completion” shall mean the completion, as provided in and
in accordance with this Schedule 3.12, of all Amenities CapEx.

“CapEx Basket” shall mean, as of the date of determination, (a) the sum of
(i) the excess of $8,929,873.94 over the aggregate amount actually spent by
Borrower in respect of Amenities CapEx at the time of the delivery of the
certificate of a Responsible Officer of Borrower pursuant to this Schedule 3.12
certifying substantial completion of such items, (ii) the excess of
$7,224,221.02 over the aggregate amount actually spent by Borrower in respect of
Day Club CapEx at the time of substantial completion of the Day Club, and
(iii) the excess of $7,893,454.00 over the aggregate amount actually spent by
Borrower in respect of Completion CapEx at the time of substantial completion of
the Completion CapEx, in each case, as may be increased as a result of a
reallocation upon the occurrence of the Amenities CapEx Final Completion,
Completion CapEx Final Completion and/or Day Club CapEx Final Completion, as
applicable, less (b) the aggregate amount of any amount of the CapEx Basket used
for Amenities CapEx, Day Club CapEx or Completion CapEx in accordance with this
Schedule 3.12.

“Completion CapEx” shall mean capital expenditures in respect of the completion
of the Project described on Project Completion Budget (as defined in the
Disbursement Agreement).

“Completion CapEx Final Completion” shall mean the completion, as provided in
and in accordance with this Schedule 3.12, of all Completion CapEx.

“Day Club CapEx Final Completion” shall mean the completion, as provided in and
in accordance with this Schedule 3.12, of all Day Club CapEx.

“Maximum Exposure” shall mean, as of any date of determination, with respect to
any items on the Project Completion Budget and any Liens relating to Completion
CapEx, an amount equal to the aggregate, for all such items and Liens, of the
greater of (x) the amount claimed as unpaid by the obligee under an item, as
certified to the Administrative Agent by a Responsible Officer of the Borrower,
and (y) the amount of the Lien related thereto.

Concerning the Amenities CapEx. Beginning on the Closing Date, Revolving Loans
in the amount of the Amenities CapEx Budget Reserve shall be available (and,
except as provided below, shall be the sole source) for the completion of the
Amenities CapEx. In the event that there are insufficient funds in the initial
Amenities CapEx Budget Reserve to complete and pay for the Amenities CapEx, the
amount of the Amenities CapEx Budget Reserve may be increased by an amount not
to exceed the amount of any available CapEx Basket then available by the
delivery of a certificate of a Responsible Officer of the Borrower to the
Administrative Agent (i) requesting that the Amenities CapEx Budget Reserve be
increased by the amount set forth in such certificate, (ii) describing in
reasonable detail the reasons for the need for the increase to the Amenities
CapEx Budget Reserve and (iii) certifying that such amount is then available in
the CapEx Basket (accompanied by calculations supporting such certification).
Administrative Agent will promptly forward a copy of each such certificate to
the Lenders. In addition, the proceeds of Revolving Loans may be used to fund
Amenities CapEx if (x) no funds in respect of the Amenities CapEx Budget Reserve
remain available for the completion of the Amenities CapEx, (y) the



--------------------------------------------------------------------------------

proceeds of such Revolving Loans are to be applied to items set forth on Annex A
to this Schedule 3.12 and (z) Revolving Loans are otherwise available to be
borrowed under the Credit Agreement.

Upon Amenities CapEx Final Completion and payment of all amounts related to
Amenities CapEx, in the event that there is any remaining amount in the
Amenities CapEx Budget Reserve and such amount has not otherwise been
reallocated in respect of the CapEx Basket, a Responsible Officer of Borrower
shall deliver a certificate to the Administrative Agent certifying (i) that all
work to be completed within the Amenities CapEx has been completed and (ii) the
amount of any remaining Amenities CapEx Budget Reserve (the “Amenities Remaining
Amount”). Thereupon the Administrative Agent and/or any of its agents and
representatives (including, without limitation, Administrative Agent’s engineer,
architect or inspector) shall be permitted to conduct, within ten (10) days of
the Administrative Agent’s receipt of such certificate, at the sole cost and
expense of the Borrower, any inspections of the Project as the Administrative
Agent shall have reasonably requested to confirm such completion, the amount of
the Amenities CapEx Budget Reserve shall be reduced to zero, and, subject to the
option of the Borrower as notified to the Administrative Agent, either (1) such
Amenities Remaining Amount or portion thereof shall be disbursed to the Borrower
and the amount of the Minimum Liquidity Requirement shall be increased by an
amount equal to 75% of the lesser of (x) the Amenities Remaining Amount and
(y) the portion of the Amenities Remaining Amount distributed to the Borrower,
and the Administrative Agent shall promptly notify the Borrower and the
Revolving Lenders of such change or (2) the Amenities Remaining Amount (or any
portion thereof not distributed to the Borrower) shall be reallocated to the
CapEx Basket for further allocation by the Borrower to the amounts set forth in
clauses (a)(ii) and/or (a)(iii) thereof in accordance with the definition
thereof.

Concerning the Day Club CapEx

The Issuing Bank has issued the Day Club CapEx LC for the account of the
Borrower for the benefit of the general contractor for the construction of the
Day Club (the “General Contractor”) in a face amount equal to the Day Club CapEx
LC Maximum Amount. The procedure for drawings by the General Contractor under
the Day Club CapEx LC shall be as set forth in the contract between the Borrower
and the General Contractor and the proceeds of each such drawing shall be used
by the General Contractor solely as payment for Day Club CapEx. In addition,
Revolving Loans in the amount not to exceed the Day Club CapEx Revolving Loan
Basket shall be available for payment of Day Club CapEx.

If Angel Management Group Clubs (“AMG”) honors its obligation to make a capital
contribution to a joint venture of Borrower in respect of the cost of the Day
Club CapEx, such joint venture of Borrower may retain such funds, and the
Minimum Liquidity Requirement shall be increased by an amount equal to 75% of
the amount of such capital contribution from AMG.

Drawings under the Day Club CapEx LC and the proceeds of Revolving Loans not to
exceed the Day Club CapEx Revolving Loan Basket shall be the sole source of
funds for the payment of Day Club CapEx; provided that in the event that the sum
of the Day Club CapEx LC and the available Day Club CapEx Revolving Loan Basket
is insufficient to complete and pay for the Day Club CapEx, the Day Club CapEx
LC Maximum Amount and/or the Day Club CapEx Revolving Loan Basket may be
increased by Borrower in an amount not to exceed the amount of CapEx Basket then
available upon the delivery of a certificate of a Responsible Officer of the
Borrower to the Administrative Agent (i) requesting that the Day Club CapEx LC
Maximum Amount and/or the Day Club CapEx Revolving Loan Basket be increased by
the amount set forth in such certificate, (ii) describing in detail the reasons
for the need for the increase in such amount and (iii) certifying that such
amount is then available in the CapEx Basket (accompanied by calculations
supporting such certification). Administrative Agent will promptly forward a
copy of each such certificate to the Lenders and the Issuing Bank.

 

-2-



--------------------------------------------------------------------------------

Borrower shall use its commercially reasonable efforts to cause the Day Club
CapEx to be completed by May 31, 2013. Upon the Day Club CapEx Final Completion,
if the cost to complete the Day Club CapEx shall have been less than
$7,224,221.02 on and after the Closing Date, then, upon cancellation of the Day
Club CapEx LC, (x) the amount of the Day Club Revolving Loan Basket shall be
reduced to zero and (y) the sum of (i) the face amount of the Day Club CapEx LC
as of such cancellation plus (ii) any unused amount of the Day Club Revolving
Loan Basket, that in the aggregate represents the excess of $7,224,221.02 over
the actual cost of completion and that have not otherwise been reallocated in
respect of the CapEx Basket shall, subject to the option of the Borrower as
notified to the Administrative Agent, either (1) increase the amount of the
Minimum Liquidity Requirement by an amount equal to 75% of the amount so
cancelled, and the Administrative Agent shall promptly notify the Borrower and
the Revolving Lenders of such change or (2) be drawn by the Borrower as a
Revolving Loan, the proceeds of which shall be transferred into a blocked
account at the Administrative Agent, subject to the security interest created by
the Security Agreement, to be held in such blocked account and reallocated to
the CapEx Basket for further allocation by the Borrower to the amounts set forth
in clauses (a)(i) and/or (a)(iii) thereof in accordance with the definition
thereof.

Concerning the Completion CapEx

On the Closing Date, the sum of $7,893,453.79 in the Company Funds Account (as
defined in the Disbursement Agreement) shall be used exclusively for the purpose
of Completion CapEx as set forth in this Schedule 3.12 and in the Disbursement
Agreement. The disbursement of funds relating to the Completion CapEx and
related matters shall be governed by the Disbursement Agreement. Borrower shall
use its commercially reasonable efforts to cause amounts owing in respect of
Completion CapEx and any related matters to be paid or completed as promptly as
practicable.

Amounts on deposit in the Company Funds Account shall be the sole source of
funds for the payment of Completion CapEx, provided that in the event that there
are insufficient funds in the Company Funds Account to complete and pay for the
Completion CapEx, the amount on deposit in the Company Funds Account may be
increased by Borrower in an amount not to exceed the amount of CapEx Basket then
available upon the delivery of a certificate of a Responsible Officer of the
Borrower to the Administrative Agent (i) requesting that the funds on deposit in
the Company Funds Account be increased by the amount set forth in such
certificate, (ii) describing in detail the reasons for the need for the increase
in the amount of such funds and (iii) certifying that such amount is then
available in the CapEx Basket (accompanied by calculations supporting such
certification). Administrative Agent will promptly forward a copy of each such
certificate to the Lenders.

Upon final settlement or payment of items on the Project Completion Budget and
the release or termination of Liens, relating to Completion CapEx, as certified
to the Administrative Agent by a Responsible Officer of Borrower, resulting in,
as of such date, a Maximum Exposure of equal to or less than $5,000,000 (or such
higher amount as permitted by the Required Lenders), any amounts still on
deposit in any of the accounts subject to the Disbursement Agreement shall,
subject to the option of the Borrower as notified to the Administrative Agent,
either (1) be disbursed (in whole or in part, at the option of the Borrower) to
Borrower or (2) continue, to the extent not so disbursed to the Borrower, to be
held in the Disbursement Agent Accounts and reallocated to the CapEx Basket for
further allocation by the Borrower to the amounts set forth in clauses (a)(i)
and/or (a)(ii) thereof in accordance with the definition thereof; provided that,
with respect to any items on the Project Completion Budget that remain unpaid as
of such date or Liens associated with any Completion CapEx that remain
unreleased as of such date, unless otherwise partially or wholly waived by the
Required Lenders, an amount equal to the Maximum Exposure as of such date shall
remain in the Company Funds Account and shall not be released to the Borrower or
reallocated until such items are paid or such Liens are released.

Reallocation Generally

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that the Minimum Liquidity Amount is
increased as a result of any event set forth in this Schedule 3.12, and
subsequent to such increase, the Borrower elects to apply all or any portion of
such increase to the CapEx Basket, then the amount of such increase in the
Minimum Liquidity Amount shall be reduced by the amount so reallocated to the
CapEx Basket for further allocation by the Borrower to the amounts set forth in
clauses (a)(i), (a)(ii) and/or (a)(iii) thereof in accordance with the
definition thereof.

 

-4-



--------------------------------------------------------------------------------

Annex A

Schedule of Amenities CapEx

 

Amenity

   Anticipated
Cost  

New Food Court Area

   $ 4,500   

High-End Slots Area

     2,750   

Increase and Enhance Signage

     1,000   

Player’s Lounge

     500   

Relocate Revel Card Desk

     500   

Permitted Smoking Area

     300   

Noodle Bar

     250   

Other

     200      

 

 

     $ 10,000   

 

-5-



--------------------------------------------------------------------------------

Annex B

Schedule of Day Club CapEx

 

Day Club

   $ 7,224,221.02   

 

-6-



--------------------------------------------------------------------------------

SCHEDULE 3.18

Environmental Matters

All matters identified in the following reports and documents are incorporated
herein in their entirety:

 

1. Underground Storage Tank Closure Summary and Site Investigation Report, 249
South Rhode Island Avenue, Atlantic City, Atlantic County, New Jersey, Case
No. 05-02-24- 0902-47, dated March 2005, prepared by Target Environmental Co.,
Inc.

 

2. Unrestricted Use No Further Action Letter and Covenant Not to Sue, Case
No. 05-02-24- 0902- 47, dated June 28, 2005, issued by the NJDEP

 

3. Phase I Environmental Site Assessment, issued March 2006, prepared by Weaver
Boos Consultants North Central, LLC

 

4. Letter dated December 13, 2007, issued by Paulus, Sokolowski and Sartor, LLC,
to Revel Entertainment Group, LLC, regarding Revel Entertainment Site,
Environmental Update

 

5. Phase I Environmental Site Assessment Report regarding 230 and 234 South
Rhode Island Avenue, Block 71, Lots 14 & 15, Atlantic County, New Jersey,
prepared by Paulus, Sokolowski & Sartor, LLC, dated November 2007

 

6. Phase I Environmental Site Assessment Report regarding 141 South
Massachusetts Avenue, Block 68, Lot 10, Atlantic City, Atlantic County, New
Jersey, prepared by Paulus, Sokolowski & Sartor, LLC, dated November 2007

 

7. Letter dated October 26, 2007, issued by Paulus, Sokolowski and Sartor, LLC,
to Revel Entertainment Group, LLC, regarding Revel Entertainment Site,
Environmental Update

 

8. Phase I Environmental Site Assessment Report regarding Residential Dwelling,
239 South Metropolitan Avenue, Block 71, Lot 38, Atlantic City, Atlantic County,
prepared by Paulus, Sokolowski & Sartor, LLC, New Jersey, dated September 2007

 

9. Phase I Environmental Site Assessment Report regarding Block 71, Lots 1, 8,
39, 43, and 51 and Block 68, Lots 3, 7, 8, 9, and 11, City of Atlantic City,
Atlantic County, New Jersey, prepared by Paulus, Sokolowski & Sartor, LLC, dated
April 2007

 

10. Phase I Environmental Site Assessment Report regarding Lot 16 of Block 71,
236 South Rhode Island Avenue, City of Atlantic City, Atlantic County, New
Jersey, prepared by Paulus, Sokolowski & Sartor, LLC, dated September 11, 2006

 

11. Phase I Environmental Site Assessment Report regarding Lot 27 of Block 73,
333 Hygeia Place, City of Atlantic City, Atlantic County, New Jersey, prepared
by Paulus, Sokolowski & Sartor, LLC, dated September 11, 2006.



--------------------------------------------------------------------------------

12. Phase I Environmental Site Assessment Report regarding Lots 9 & 37 of Block
74, 213 South Victoria Avenue and 218 South Vermont Avenue, City of Atlantic
City, Atlantic County, New Jersey, prepared by Paulus, Sokolowski & Sartor, LLC,
dated September 11, 2006

 

13. Phase I Environmental Site Assessment Report regarding Lot 6 of Block 71,
212 South Rhode Island Avenue, City of Atlantic City, Atlantic County, New
Jersey, prepared by Paulus, Sokolowski & Sartor, LLC, dated September 11, 2006

 

14. Preliminary Assessment Report regarding Hope VI Properties, Block 119, Lots
26-27 and 29-31; Block 307, Lot 1; Block 310, Lots 1-3, 5 and 18-20; Block 409,
Lots 1-41; Block 418, Lots 1-39; Block 419, Lots 1-23; Block 420, Lots 1-34;
Block 421, Lots 1-25; Block 422, Lots 1-22; Block 445, Lots 1-13; Block 446,
Lots 1-9; Block 447, Lots 1-7 and Block 448, Lots 1-13, Atlantic City, Atlantic
County, New Jersey, prepared by T&M Associates, Inc., dated September 2005

 

15. Phase I Environmental Assessment and Limited Subsurface Investigation For:
Block 73, Lots 24 & 25, Block 74, Lots 22 & 23, Block 78, Lots 1, 2, 5, 13, 17,
19, 21 through 25, Block 79, Lots 4 through 7, 9, 19, & 20, Atlantic City, New
Jersey, prepared by Target Environmental Co., Inc., dated December 2004

 

16. Preliminary Assessment / Focused Site Investigation Report For: Block 68,
Lots 3, 7, 8, 9, 10 and 11, Block 71, Lots 1, 6, 8, 14, 15, 16, 38, 39, 43 and
51, Block 73, Lots 24, 25, and 27, Block 308, Lot 23, Block 416, Lot 1.0 1,
Block 418.0 1, Lot 1.0 1, Block 418.02, Lot 1.0 1, Block 418.03, Lot 1.01, Block
422, Lot 1.01, Atlantic City, Atlantic County, New Jersey, prepared by Excel
Environmental Resources, Inc., dated November 2007

 

17. Preliminary Assessment / Focused Site Investigation Report For: Block 68,
Lots 4, 5, 6, 12, 13 and 14, Block 70, Lots 5 and 6, Atlantic City, Atlantic
County, New Jersey, prepared by Excel Environmental Resources, Inc., dated
January 2008

 

18. Preliminary Assessment / Focused Site Investigation Report For: 221 South
Metropolitan Avenue, Tax Block 71, Lot 47, Atlantic City, Atlantic County, New
Jersey, prepared by Excel Environmental Resources, Inc., dated March 2008

 

19. Preliminary Assessment / Focused Site Investigation Report For: 22 South
Rhode Island Avenue, Tax Block 128, Lot 26, Atlantic City, Atlantic County, New
Jersey, prepared by Excel Environmental Resources, Inc., dated March 2008

 

20. Supplemental Remedial Investigation Report/Remedial Action Report Addendum,
Revel Entertainment Site Blocks 62, 64, 66, 67, and 69, Atlantic City, New
Jersey, NJDEP Case No. 07- 03-02-1540-2, prepared by Excel Environmental
Resources, Inc., dated April 2008

 

21. Underground Storage Tank Closure Report/Remedial Action Report, Revel
Entertainment Site Blocks 62 and 67, Atlantic City, New Jersey, NJDEP Case
No. 07-03- 02-1540-21, prepared by Excel Environmental Resources, Inc., dated
April 2008

 

27



--------------------------------------------------------------------------------

22. Preliminary Assessment Report, Revel Pad Site, Tax Blocks 62, 64, 66, 67 and
69, Atlantic City, Atlantic County, New Jersey, prepared by Excel Environmental
Resources, Inc., dated May 2008

 

23. Preliminary Assessment/Focused Site Investigation Report, 211 South Victoria
Avenue, Tax Block 74, Lot 38, Atlantic City, Atlantic County, New Jersey,
prepared by Excel Environmental Resources, Inc., dated July 2008

 

24. Letter Report, Underground Storage Tank Closure Report/Remedial Action
Report, Supplemental Remedial Investigation Report/Remedial Action Report
Addendum, Revel Entertainment Site, Blocks 62, 64, 66, 67 and 69, Atlantic City,
New Jersey, NJDEP Case No. 07-03-02-1540-21, prepared by Excel Environmental
Resources, Inc., dated September 16, 2008

 

25. Entire Site No Further Action Letter and Covenant Not to Sue, issued by the
NJDEP, dated October 2, 2008

 

26. Letter dated October 29, 2008, issued by the NJDEP, approving a Memorandum
of Agreement, effective October 23, 2008, for the Revel Casino Energy Plant
Site, Metropolitan and Oriental Avenues, Atlantic City, Atlantic County, Block
68, Lots 3 through 14 and 16.

 

27. Preliminary Assessment/Site Investigation/Remedial Investigation Report,
Block 68, Lots 3 through 14 and 16, prepared by Excel Environmental Resources,
Inc., dated October 2008

 

28. Preliminary Assessment/Focused Site Investigation/Remedial Investigation
Report, Block 71, Lots 18, 19, and 36, Block 74, Lots 19 and 24, prepared by
Excel Environmental Resources, Inc., dated October 2008

 

29. Preliminary Assessment/Site Investigation/Remedial Investigation Report
Approval Letter, issued by NJDEP, dated November 10, 2008

 

30. Preliminary Assessment/Focused Site Investigation Report, Block 73, Lot 36,
prepared by Excel Environmental Resources, Inc., dated December 2008

 

31. Preliminary Assessment/Focused Site Investigation Report, Block 71, Lot 40,
prepared by Excel Environmental Resources, Inc., dated December 2008

 

32. Underground Storage Tank Closure Report, Block 71, Lot 9, prepared by Excel
Environmental Resources, Inc., dated March 2009

 

33. Remedial Action Report – Block 68, Lots 3 through 14 and 16, prepared by
Excel Environmental Resources, Inc., dated April 2009

 

34. Preliminary Assessment/Focused Site Investigation Report, Block 73, Lots 13,
33, and 34, prepared by Excel Environmental Resources, Inc., dated July 2009

 

28



--------------------------------------------------------------------------------

35. Entire Site No Further Action Letter, issued by NJDEP, dated December 21,
2009

 

36. Preliminary Assessment/Phase I Environmental Site Assessment Report – Block
68, Lots 3 through 14 and 16, prepared by Excel Environmental Resources, Inc.,
dated February 2011

 

29



--------------------------------------------------------------------------------

SCHEDULE 5.04(a)

Insurance Policies and Programs

 

Revel Entertainment Group LLC – Corporate Policies

 

Type

   Number   

Description

   Limit  

Workers Compensation

   WC14771128         Statutory         

Employers Liability (per acc. / per disease)

   $ 1,000,000   

General Liability

   GL4406379   

Each Occurrence Limit

   $ 1,000,000         

Annual Aggregate

   $ 1,000,000       GL4406377   

Each Occurrence Limit

   $ 1,000,000         

Annual Aggregate

   $ 2,000,000   

ERISA Bond

   105749705   

Each Occurrence

   $ 500,000   

D&O Fiduciary Crime

   17705060   

Annual Aggregate

   $ 13,000,000         

D&O Coverage Section

   $ 10,000,000         

Fiduciary and Crime

   $ 3,000,000   

2nd Excess D&O

   ELU12512212   

Annual Aggregate

   $ 10,000,000   

3rd Excess D&O

   G2456733301   

Annual Aggregate

   $ 10,000,000   

4th Excess D&O

   MLX760012500   

Annual Aggregate

   $ 10,000,000   

D&O Side A DIC

   PT12DOL0A1XFGNV   

Annual Aggregate

   $ 10,000,000   

Non Owned Aircraft

   997765981   

Bodily Injury and Property Damage

   $ 100,000,000   

Employment Practices

   16933622   

Each Loss/Aggregate

   $ 5,000,000   

Automobile

   CA4982737   

Combined Single Limit

   $ 1,000,000   

Umbrella

   PUMB122022   

Each Occurrence

   $ 300,000,000         

Annual Aggregate

   $ 300,000,000   

Revel Entertainment Group LLC – Enrolled Contractors

 

Type

   Number   

Description

   Limit  

Property

   Various   

All Risk Property

     Various   

General Liability

   GL4871216   

Completed Operations

     N/A   

Workers Comp

           Statutory   

 

30



--------------------------------------------------------------------------------

   WC14771128   

Employers Liability (per acc / per disease)

   $ 1,000,000   

Umbrella

   US00010621LI07A   

Each Occurrence/General Aggregate

   $ 25,000,000   

2nd Excess

   LQ1B71198738017   

Each Occurrence/Aggregate

   $ 25,000,000             Excess of $ 25,000,000   

3rd Excess

   5262488   

Each Occurrence/Aggregate

   $ 150,000,000             Excess of $ 50,000,000   

Architects & Engineers

   1225190   

General Aggregate

   $ 10,000,000   

Contractors Pollution

   CP02815402   

Each Loss/Aggregate

   $ 5,000,000   

 

31



--------------------------------------------------------------------------------

SCHEDULE 6.01(c)

Existing Indebtedness

The underlying indebtedness related to the liens listed in Schedule 6.02(b).

 

32



--------------------------------------------------------------------------------

Schedule 6.02(b)

Certain Liens

(A) Each of the following Liens, which relate to Completion CapEx, but solely to
the extent that, if such Lien has not been released and discharged as a matter
of record on or before April 30, 2013, unless otherwise permitted by the
Required Lenders, the Borrower shall have deposited for the satisfaction of such
Lien in the Company Funds Account (as defined in the Disbursement Agreement) or
in another account at the Administrative Agent, for the benefit of the Lenders,
subject to terms reasonably acceptable to the Administrative Agent, an amount
equal to the greater of (1) the amount of such Lien and (2) the amount claimed
by the applicable lienholder on the underlying obligation secured by such Lien,
as certified to the Administrative Agent by a Responsible Officer of the
Borrower:

 

Lienholder

   Amount of Lien  

Commercial Hardware

   $ 370,450.64   

Commercial Hardware

   $ 781,410.12   

Commercial Hardware

   $ 10,010.00   

Commercial Hardware

   $ 3,196.00   

Commercial Hardware

   $ 16,330.00   

Falasca Mechanical

   $ 500,964.00   

Marshfield Doorsystems (Sub)

   $ 310,029.49   

Rich Barham

   $ 781,700.00   

Scarpa Electric (Sub)

   $ 218,947.00   

(B) Each of the following Liens, but solely to the extent that (x) such Lien is
subject to valid and effective documents or instruments executed by the
applicable lienholder authorizing the discharge or release thereof or requiring
such lienholder to discharge such Lien, (y) the Borrower is using commercially
reasonable efforts to have such Lien released and discharged as a matter of
record as promptly as practicable and (z) to the extent such Lien has not been
released and discharged as a matter of record on or before April 30, 2013,
unless otherwise permitted by the Required Lenders, the Borrower shall have
deposited for the satisfaction of such Lien in an account at the Administrative
Agent, for the benefit of the Lenders, subject to terms reasonably acceptable to
the Administrative Agent, an amount equal to the amount of such Lien:



--------------------------------------------------------------------------------

Lienholder

   Amount of Lien  

Berlin Steel

   $ 691,446.00   

Ferguson Enterprises

   $ 9,289.87   

Glenn Rieder (Sub)

   $ 502,452.50   

Jenkintown Building

   $ 414,454.00   

LVI Pyromax

   $ 151,957.42   

Phila D+M

   $ 1,619,774.00   

(C) Each of the following Liens, which represent Liens of record as of the
Closing Date that relate to disputed obligations and are not referred to in
subsection (A) or subsection (B) above or subsection (D) below, but solely to
the extent that (x) the Borrower is using commercially reasonable efforts to
have such dispute resolved and such Lien released and discharged as a matter of
record in a manner consistent with prudent business practice in the Borrower’s
reasonable judgment and (y) if such Lien has not been released and discharged as
a matter of record on or before April 30, 2013, unless otherwise permitted by
the Required Lenders, the Borrower shall have deposited for the satisfaction of
such Lien in an account at the Administrative Agent, for the benefit of the
Lenders, subject to terms reasonably acceptable to the Administrative Agent, an
amount equal to the greater of (1) the amount of such Lien and (2) the amount
claimed by the applicable lienholder on the underlying obligation secured by
such Lien, as certified to the Administrative Agent by a Responsible Officer of
the Borrower:

 

Lienholder

   Amount of Lien  

Hale Trailer Brake & Wheel

   $ 88,960.00   

Hale Trailer Brake & Wheel

   $ 15,680.00   

Imperial Woodworking

   $ 172,684.00   

Imperial Woodworking

   $ 380,809.00   

Imperial Woodworking

   $ 946,666.00   

Imperial Woodworking

   $ 72,077.00   

Imperial Woodworking

   $ 63,872.00   

 

-2-



--------------------------------------------------------------------------------

Phila D+M (Sub)

   $ 533,397.00   

Phila D+M (Sub)

   $ 493,889.12   

Simon Watti

   $ 1,594,442.50   

Simon Wattii

   $ 141,809.44   

(D) Each of the following Liens, which represent Liens of record as of the
Closing Date that relate to disputed obligations and are not referred to in
subsection (A), subsection (B) or subsection (C) above, but solely to the extent
that (x) the Borrower is using commercially reasonable efforts to have such
dispute resolved and such Lien released and discharged as a matter of record in
a manner consistent with prudent business practice in the Borrower’s reasonable
judgment and (y) if the amount of such Lien at any time exceeds the Maximum
Allowed Amount set forth next to such Lien below, then, unless otherwise
permitted by the Required Lenders, the Borrower shall have deposited for the
satisfaction of such Lien in an account at the Administrative Agent, for the
benefit of the Lenders, subject to terms reasonably acceptable to the
Administrative Agent, an amount equal to the excess of the amount of such Lien
at such time over the Maximum Allowed Amount applicable thereto:

 

Lienholder

   Maximum Allowed
Amount  

Tishman

   $ 6,000,000   

 

i 

Pursuant to the Prepetition 2012 Credit Agreement and a side letter agreement, a
portion of the funds in the Company Funds Account is reserved against the Simon
Watt Liens as of the Closing Date and such Simon Watt Liens shall remain on this
schedule to the extent such amount remains so reserved.

ii

Pursuant to the Prepetition 2012 Credit Agreement and a side letter agreement, a
portion of the funds in the Company Funds Account is reserved against the Simon
Watt Liens as of the Closing Date and such Simon Watt Liens shall remain on this
schedule to the extent such amount remains so reserved.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 6.02(f)

Existing Liens

None.

 

33



--------------------------------------------------------------------------------

SCHEDULE 6.17

Existing Negative Pledges

None.



--------------------------------------------------------------------------------

Execution Version

EXHIBITS TO

CREDIT AGREEMENT

Dated as of March 27, 2013

(Revel AC, Inc.)

EXHIBITS

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of
Assignment and Assumption Exhibit C    Form of Borrowing Request Exhibit D   
Approved Budget Exhibit E    Form of Declaration of Covenants and Restrictions
Exhibit F    Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit G    Form of Interest Election Request Exhibit H    [Reserved] Exhibit I
   Form of Revolving Note Exhibit J    Form of Term Note Exhibit K    Form of
Tax Compliance Certificate Exhibit L    Form of Interim Order [provided
separately] Exhibit M    Form of Cash Flow Forecast



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

REVEL AC, INC.

 

Agent Address:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

   Return form to:   

 

     

 

Telephone:

  

 

 

     

 

Facsimile:

  

 

 

     

 

E-mail:

  

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

 

Signature Block Information:   

 

 

•     Signing Credit Agreement

  ¨  Yes    ¨   No      

•     Coming in via Assignment

  ¨  Yes    ¨   No      

 

 Type of Lender:   

 

  

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:   

 

 

Address  

 

   

 

   

 

 

 

A-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

     

Primary Credit Contact

  

Secondary Credit Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

     

Primary Operations Contact

  

Secondary Operations Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

     

Bid Contact

  

L/C Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

 

A-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

Bank Name:  

 

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

Lender’s Foreign Wire Instructions

Currency:  

 

Bank Name:  

 

Swift/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

 

A-3



--------------------------------------------------------------------------------

Agent’s Wire Instructions [The Agent’s wire instructions will be disclosed at
the time of closing.] Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account Name:   

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non- U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

A-4



--------------------------------------------------------------------------------

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

   3.    Borrower:    Revel AC, Inc., a Delaware corporation 4.   
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement: The Debtor-in-Possession
Credit Agreement, dated as of March 27, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time) among the Borrower, the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, J.P.MORGAN SECURITIES LLC, as sole lead arranger and sole bookrunner,
the Administrative Agent and JPMORGAN CHASE BANK, N.A., as collateral agent and
an issuing bank.

 

 

B-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans1  

Revolving Commitment

   $         $             %    

 

 

    

 

 

    

 

 

             

 

 

    

 

 

    

 

 

 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]2

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 

This date may not be fewer than 5 Business Days after the date of assignment
unless the Administrative Agent otherwise agrees.

 

B-2



--------------------------------------------------------------------------------

Consented to and Accepted: [REVEL AC, INC.]3 By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank

By:  

 

  Name:   Title:

 

3 

To be completed to the extent consent is required under Section 10.04(b) of the
Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

REVEL AC, INC.

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (iv) it is not a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(d) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption an Administrative Questionnaire in the
form of Exhibit A to the Credit Agreement, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date,
(viii) if it is not a United States person, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.15 of the Credit Agreement, duly completed and executed by the
Assignee and (ix) it is not a Defaulting Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other

 

B-4



--------------------------------------------------------------------------------

amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent for

the Lenders referred to below,

383 Madison Avenue

New York, New York 10179

Attention: John Getchius

Re: REVEL AC, INC.

[Date]

Ladies and Gentlemen:

Reference is made to the Debtor-in-Possession Credit Agreement dated as of
March 27, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among REVEL AC, INC., a
Delaware corporation (“Borrower”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, J.P. MORGAN SECURITIES LLC, as
sole lead arranger and sole bookrunner, and JPMORGAN CHASE BANK, N.A., as
administrative agent, collateral agent and an issuing bank. The Borrower hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A)    Class of Borrowing    Revolving Borrowing (B)    Principal amount of
Borrowing1   

 

(C)    Date of Borrowing (which is a Business Day)   

 

(D)    Type of Borrowing    [ABR] [Eurodollar] [(E)    Interest Period and the
last day thereof]2   

 

(F) Funds are requested to be disbursed [to Borrower’s account with JPMorgan
Chase Bank, N.A. (Account No.             )] [pursuant to the following wire
instructions:].

 

1 

ABR and Eurodollar Loans must be in an amount that is (i) at least $1,000,000
and an integral multiple of $500,000, (ii) equal to the remaining available
balance of the applicable Commitments or (iii) the amount that is required to
finance the reimbursement of an LC Disbursement; provided that, with respect to
Amenities CapEx Borrowing, the minimum borrowing requirement shall be $500,000
and the integral multiple requirements shall not apply.

2 

Only applicable to Eurodollar Borrowings. Shall be subject to the definition of
“Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

Borrower hereby certifies that:

(a) each of the representations and warranties made by the Loan Parties in
Article III of the Credit Agreement or pursuant to any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties (i) specifically refer to
an earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date or (ii) is qualified as
to materiality, in which case it shall be true and correct in all respects; and

(b) no Default or Event of Default has occurred or is continuing on the date
hereof or would occur immediately after giving effect to the extensions of
credit requested to be made on the date hereof.

[signature page follows]

 

C-2



--------------------------------------------------------------------------------

REVEL AC, INC. By:  

 

  Name:     Title:   [Responsible Officer]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

APPROVED BUDGET

[Attached]

 

D-1



--------------------------------------------------------------------------------

Revel AC, Inc.

 

DIP Cash Flow Forecast

($, unless noted otherwise)

 

    Week (Start Date / End Date)       Week 1     Week 2     Week 3     Week 4  
  Week 5     Week 6     Week 7     Week 8             03/25/13     04/01/13    
04/08/13     04/15/13     04/22/13     04/29/13     05/06/13     05/13/13    
Total       03/31/13     04/07/13     04/14/13     04/21/13     04/28/13    
05/05/13     05/12/13     05/19/13     Period  

Total Gaming Deposits

  $ 1,907,756      $ 2,681,220      $ 2,921,701      $ 2,321,201      $
2,443,492      $ 2,067,263      $ 2,572,625      $ 2,572,625      $ 19,487,884
  

Total Non-Gaming Deposits

    865,647        878,817        938,462        938,462        938,462       
943,440        998,363        998,363        7,500,017     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Revenue / Deposits

  $ 2,773,403      $ 3,560,037      $ 3,860,163      $ 3,259,663      $
3,381,954      $ 3,010,703      $ 3,570,989      $ 3,570,989      $ 26,987,900
  

Accounts Payable Disbursements

    (1,500,000 )      (2,000,000 )      (1,852,373 )      (1,250,000 )     
(2,000,000 )      (2,000,000 )      (2,000,000 )      (2,000,000 )     
(14,602,373 ) 

Day Club CapEx

    (906,827 )      (500,000 )      (1,326,133 )      0        (1,000,000 )     
0        (1,000,000 )      0        (4,732,960 ) 

Amenities CapEx

    (500,000 )      (1,300,000 )      (1,300,000 )      (1,300,000 )     
(1,300,000 )      (1,300,000 )      (1,300,000 )      (856,046 )      (9,156,046
) 

Contract Entertainment Payments

    (162,500 )      (562,500 )      0        (112,500 )      (175,000 )     
(150,000 )      (62,500 )      0        (1,225,000 ) 

Payroll (Salaries / Wages & Benefits)

    (3,800,000 )      (150,000 )      (4,000,000 )      (150,000 )     
(4,000,000 )      (150,000 )      (4,000,000 )      (150,000 )      (16,400,000
) 

Marketing Expense

    0        (250,000 )      0        0        0        0        0        0     
  (250,000 ) 

Gross Gaming Revenue Tax

    (166,824 )      (333,647 )      (174,680 )      (501,090 )      (179,790 ) 
    (179,790 )      (202,591 )      (236,130 )      (1,974,541 ) 

Parking Fees & Other Taxes

    0        0        0        0        (786,047 )      0        0        0     
  (786,047 ) 

Utilities Payment / Deposits

    0        (624,250 )      0        (2,700,000 )      0        0        0     
  (2,700,000 )      (6,024,250 ) 

Insurance Costs

    0        (2,250,000 )      0        (747,148 )      0        (1,187,291 )   
  0        (747,148 )      (4,931,588 ) 

Real Estate Taxes

    0        0        0        0        0        0        0        (6,330,359 ) 
    (6,330,359 ) 

Restructuring Fees / Retainers

    (1,560,511 )      0        0        0        0        0        0        0   
    (1,560,511 ) 

DIP Interest

    (97,462 )      (15,111 )      (14,167 )      0        0        (605,532 )   
  (1,771,718 )      0        (2,503,990 ) 

2012 CA Interest Expense

    (3,304,403 )      0        0        0        0        0        0        0   
    (3,304,403 ) 

Other

    (67,659 )      (1,261,167 )      0        0        (738,004 )      0       
0        0        (2,066,830 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Expenses / Disbursements

  ($ 12,066,186 )    ($ 9,246,675 )    ($ 8,667,352 )    ($ 6,760,739 )    ($
10,178,841 )    ($ 5,572,613 )    ($ 10,336,809 )    ($ 13,019,683 )    ($
75,848,898 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash Flow

  ($ 9,292,783 )    ($ 5,686,638 )    ($ 4,807,190 )    ($ 3,501,076 )    ($
6,796,887 )    ($ 2,561,910 )    ($ 6,765,820 )    ($ 9,448,695 )    ($
48,860,998 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash-on-Hand

                 

Beginning Cash Balance

  $ 6,635,032      $ 342,250      $ 0      $ 0      $ 0      $ 0      $ 0      $
0      $ 6,635,032   

Cash Flow Surplus / (Deficit)

    (9,292,783 )      (5,686,638 )      (4,807,190 )      (3,501,076 )     
(6,796,887 )      (2,561,910 )      (6,765,820 )      (9,448,695 )     
(48,860,998 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal (Before Revolving Credit Facility)

    (2,657,750 )      (5,344,389 )      (4,807,190 )      (3,501,076 )     
(6,796,887 )      (2,561,910 )      (6,765,820 )      (9,448,695 )     
(42,225,966 ) 

Plus: Revolver/DIP Draw/(Repayment)

    3,000,000        5,344,389        4,807,190        3,501,076       
6,796,887        2,561,910        6,765,820        9,448,695        42,225,966
    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Cash Balance

  $ 342,250      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0     
$ 0   

DIP Facility - Revolver (excl. LOC)

                 

Beginning DIP Balance - Revolver (excl. LOC)

  $ 0      $ 3,000,000      $ 8,344,389      $ 13,151,578      $ 16,652,654     
$ 23,449,541      $ 26,011,451      $ 32,777,271      $ 0   

Plus: DIP Draw/(Repayment) - Revolver

    3,000,000        5,344,389        4,807,190        3,501,076       
6,796,887        2,561,910        6,765,820        9,448,695        42,225,966
    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending DIP Balance - Revolver (excl. LOC)

  $ 3,000,000      $ 8,344,389      $ 13,151,578      $ 16,652,654      $
23,449,541      $ 26,011,451      $ 32,777,271      $ 42,225,966      $
42,225,966   

DIP Facility - Revolver (incl. LOC)

                 

Ending DIP Balance - Revolver (excl. LOC)

    3,000,000        8,344,389        13,151,578        16,652,654       
23,449,541        26,011,451        32,777,271        42,225,966       
42,225,966   

Ending LOC Balance

    8,048,088        8,048,088        7,048,088        7,048,088       
6,048,088        6,048,088        5,048,088        5,048,088        5,048,088   
 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending DIP Balance - Revolver (incl. LOC)

    11,048,088        16,392,477        20,199,667        23,700,742       
29,497,629        32,059,539        37,825,359        47,274,054       
47,274,054   

Letters of Credit

                 

Beginning LOC Balance

    8,704,915        8,048,088        8,048,088        7,048,088       
7,048,088        6,048,088        6,048,088        5,048,088        8,704,915   

Plus: LOC Draw/(Repayment)

    (656,827 )      0        (1,000,000 )      0        (1,000,000 )      0     
  (1,000,000 )      0        (3,656,827 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending LOC Balance

  $ 8,048,088      $ 8,048,088      $ 7,048,088      $ 7,048,088      $
6,048,088      $ 6,048,088      $ 5,048,088      $ 5,048,088      $ 5,048,088   

Available Liquidity

                 

Total Availability (Maximum Capacity)

  $ 38,136,538      $ 39,936,538      $ 41,562,671      $ 42,862,671      $
44,162,671      $ 45,462,671      $ 46,762,671      $ 47,618,717      $
47,618,717   

Less: Minimum Liquidity Covenant

    (25,000,000 )      (15,000,000 )      (15,000,000 )      (10,000,000 )     
(10,000,000 )      (5,000,000 )      (5,000,000 )      0        0   

Less: Revolver/DIP Balance (incl. LOC)

    (11,048,088 )      (16,392,477 )      (20,199,667 )      (23,700,742 )     
(29,497,629 )      (32,059,539 )      (37,825,359 )      (47,274,054 )     
(47,274,054 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Available Capacity

    2,088,450        8,544,061        6,363,004        9,161,928       
4,665,041        8,403,131        3,937,311        344,663        344,663   

Plus: Ending Cash Balance

    342,250        0        0        0        0        0        0        0     
  0     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Liquidity

  $ 2,430,699      $ 8,544,061      $ 6,363,004      $ 9,161,928      $
4,665,041      $ 8,403,131      $ 3,937,311      $ 344,663      $ 344,663   



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

DECLARATION OF COVENANTS AND RESTRICTIONS

THIS DECLARATION OF COVENANTS AND RESTRICTIONS (this “Declaration”), is made and
executed this 27 day of March, 2013, by NB ACQUISITION LLC, a New Jersey limited
liability company and a debtor-in-possession under chapter 11 of The Bankruptcy
Reform Act of 1978 (as amended, and as codified as 11 U.S.C. Section 101 et
seq., the “Bankruptcy Code”) (“NB”), and SI LLC, a New Jersey limited liability
company (“SI”, and together with NB, singly or collectively, as the context so
requires, the “Declarant”), each with an address at 500 Boardwalk, Atlantic
City, New Jersey 08401, for the specific benefit of the Initial Project Property
(as defined below):

BACKGROUND

(A) NB is the owner of certain vacant, unimproved real property with the tax
parcel designations on the Tax Map of the City of Atlantic City, County of
Atlantic and State of New Jersey, described on Exhibit A attached hereto and
made a part hereof, which were acquired by NB pursuant to the deeds recorded in
the Atlantic County Clerk’s Office and described on Exhibit A, and SI is the
owner of certain vacant, unimproved real property with the tax parcel
designations on the Tax Map of the City of Atlantic City, County of Atlantic and
State of New Jersey, described on Exhibit B attached hereto and made a part
hereof, which was acquired by SI pursuant to the deed recorded in the Atlantic
County Clerk’s Office and described in Exhibit B (collectively, the properties
described on Exhibit A and Exhibit B are the “Property”).

(B) Revel Atlantic City, LLC, a New Jersey limited liability company and a
debtor-in-possession under chapter 11 of Bankruptcy Code (“RAC”), is the owner
in fee simple of that certain property that is particularly described on Exhibit
C attached hereto and made a part hereof (the “Initial Project Property”), which
was acquired by RAC pursuant to deeds recorded in the Atlantic County Clerk’s
Office and described on Exhibit C. The Initial Project Property was ground
leased to Revel Entertainment Group, LLC, a New Jersey limited liability company
and a debtor-in-possession under chapter 11 of Bankruptcy Code (“REG”) as
evidenced by a Short Form of Lease recorded on February 18, 2011 in Deed Book
13261, Instrument No. 2011011161 in the Atlantic County Clerk’s Office (as
amended from time to time, the “Ground Lease”; and the leasehold interest
described in the Ground Lease, the “Project Leasehold”), and on which REG has
constructed a resort entertainment complex (the “Project”).

(C) In connection with the construction of the Project, a permit was issued by
the State of New Jersey Department of Environmental Protection, Division of Land
Use Regulations (“DEP”), with an approval date of March 30, 2012 (the “CAFRA
Permit”), which added the Property to the Initial Project Property for purposes
of enabling the Project to comply with DEP’s impervious coverage area
requirement applicable to the Project (together with any other similar
impervious coverage area requirements of any governmental authority applicable
to the Project in effect from time to time, the “Project Coverage Requirement”),
which currently establishes a maximum impervious coverage area of ninety
(90%) percent of the Project’s property. Pursuant to the CAFRA Permit, the
Property and the Initial Project Property now collectively comprise the Project
property (the “Project Property”).

(D) RAC and REG are parties to that certain Credit Agreement (defined below)
pursuant to which the lenders party thereto have agreed to provide financing
pursuant to the terms and conditions set

 

E-1



--------------------------------------------------------------------------------

forth therein. JPMORGAN CHASE BANK, N.A., in its capacity as collateral agent
for and on behalf of certain secured parties under the Credit Agreement (in such
capacity, together with its successors and assigns, the “Agent”), has been
granted by the Interim Order (as defined on Exhibit D) and will be granted by
the Final Order (as defined on Exhibit D) a first priority, senior priming lien
on, inter alia, the Initial Project Property.

(E) Each Declarant is an affiliate of RAC and REG and does and will benefit from
the extension of credit by the lenders under the Credit Agreement, and the
execution and delivery of this Declaration by each Declarant is required in
order to induce the lenders under the Credit Agreement to enter into the Credit
Agreement and the extend credit thereunder.

(F) In order to ensure that compliance with the Project Coverage Requirement is
maintained, RAC, REG and the Agent have requested that each Declarant agree to
the covenants and restrictions as set forth in this Declaration, and each
Declarant has agreed to such request.

NOW, THEREFORE, for one dollar and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Declarant, intending that the
following covenants and restrictions shall run with the Property for the benefit
of the Initial Project Property and be binding upon and enforceable against the
Property, the Declarant and each Declarant’s successors in title to the
Property, hereby declares as follows:

1. Subject to the terms of this Declaration, neither the Declarant, nor any of
Declarant’s successors in title shall cause or suffer any impervious
improvements to be constructed on the Property, nor shall the Property be
otherwise developed or improved or used for any purpose that may result in the
Project’s non-compliance with the applicable Project Coverage Requirement.

2. Notwithstanding the terms of Section 1 above, any one or more of the tax lots
comprising the Property may be released from the terms of this Declaration (a
“Release”), at the option of and upon the request of Declarant, if and to the
extent that (i) such lots are no longer needed for the Project to satisfy the
then-applicable Project Coverage Requirement; or (ii) any Declarant acquires
title to substitute property, the area of which can be used to satisfy the
then-applicable Project Coverage Requirement, and which is greater than or equal
to the area of such released lots or is otherwise sufficient for the Project to
maintain compliance with the then-applicable Project Coverage Requirement, and
DEP or any other applicable governmental authority have issued all applicable
permits or consents providing for such substitution; and (iii) in the case of
(ii) only, such substitute property is included within the Property and made
subject to the terms of this Declaration by amendment recorded in the office of
the Clerk of Atlantic County Clerk, New Jersey (each such tax lot meeting all of
the applicable foregoing criteria, a “Released Property”). In connection with
any request for a Release of a Released Property, each Beneficiary (as defined
in Section 7 below) agrees to execute and deliver a release or amendment, in
recordable form, acknowledging that such Released Property is released from the
terms of this Declaration, upon such Beneficiary’s receipt of such evidence
satisfactory to each Beneficiary in its sole discretion that the requirements of
this Section 2 have been satisfied with respect to such Released Property.

3. Nothing contained in this Declaration shall be construed as creating any
rights in the general public or a dedicating for public use any portion of the
Property. No easements shall be implied by this Declaration. The provisions of
this Declaration are for the exclusive benefit of the Initial Project Property
and the Beneficiaries and their respective successors and assigns, and no other
party shall have any right or claim against the Declarant by reason of the
provisions herein, or be entitled to enforce any such provisions against the
Declarant.

 

E-2



--------------------------------------------------------------------------------

4. This Declaration contains the complete understanding and agreement of the
parties hereto with respect to all matters referred to herein, and all prior
representations, negotiations, and understandings are superseded hereby.

5. The laws of the State of New Jersey shall govern the interpretation,
validity, performance, and enforcement of this Declaration, without giving
effect to its choice of law rules. Any action pertaining to the interpretation
and enforcement of the restrictions and covenants of this Declaration shall be
venued in New Jersey.

6. If any provision of this Declaration or the application thereof to any person
or circumstance is found to be invalid, the remainder of the provisions of this
Declaration, and the application of such provision to persons or circumstances
other than those as to which it is found to be invalid, shall not be affected
thereby.

7. Subject to the terms of Section 2 above, the restrictions and covenants
imposed by this Declaration shall be binding upon the Property, or any part
thereof, and shall continue as a servitude running with the Property in
perpetuity. This Declaration shall inure to the benefit of the Initial Project
Property and be enforceable by the Beneficiaries and their respective successors
in interest. As used herein, the term “Beneficiaries” shall mean, collectively,
each of the following, together with their respective successors and assigns:
(i) each of RAC and REG, for so long as they hold a fee interest or the Project
Leasehold interest in the Initial Project Property, (ii) any subsequent owner of
the fee or Project Leasehold interest in the Initial Project Property, including
any such owner who takes title (fee or leasehold) to the Initial Project
Property in connection with the satisfaction of the Obligations defined in
Section 8 below, and (iii) the Agent. Notwithstanding the foregoing, the Agent
shall cease to be a Beneficiary upon the occurrence of each of the following:
(a) (1) payment in full of the Obligations defined in Section 8 below,
(2) termination or expiration of all Revolving Commitments under (and as defined
in) the Credit Agreement and (3) termination or cash collateralization of all
letters of credit issued under the Credit Agreement, each in accordance with the
terms of the Credit Agreement, and (b) the satisfaction and discharge of each of
the Mortgages; in each case as evidenced by the recordation by Agent of a
discharge of each of the Mortgages, which discharge shall include an
acknowledgment that the Agent is no longer a Beneficiary under this Declaration.

8. As used herein, the term “Obligations” shall mean all obligations of RAC and
REG or their successors in interest (a) to the Secured Parties under (and as
defined in) that certain Debtor-in-Possession Credit Agreement, dated as of
March 27, 2013, (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Revel AC, Inc., a Delaware
corporation and a debtor-in-possession under chapter 11 of the Bankruptcy Code,
the Guarantors (as defined therein), the Lenders (as defined therein), and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, collateral
agent and an issuing bank.

9. This Declaration may be amended or terminated of record at any time after the
date of this Declaration only by written approval of the Beneficiaries, which
amendment or termination shall be recorded in the office of the Clerk of
Atlantic County Clerk, New Jersey. No amendment or termination shall be
effective unless executed by the Beneficiaries (subject to the last sentence of
Section 7).

10. This Declaration may be executed in two (2) or more counterparts, each of
which, when executed, shall constitute one and the same agreement.

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Declarant has set its hand and seal on the day and year
first above written, and directs that this instrument be recorded in the office
of the Atlantic County Clerk.

 

NB ACQUISITION LLC, By:  

 

  Name:   Title: SI LLC, By:  

 

  Name:   Title:

 

E-4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF NEW JERSEY        )           )      ss.: COUNTY OF ATLANTIC        )
  

On this      day of             , 2013, in the County and State aforesaid,
before me, the subscriber, a Notary Public authorized to take acknowledgements
and proofs in said County and State, personally appeared             , the
            of NB ACQUISITION LLC, a New Jersey limited liability company (the
“Company”), who I am satisfied, is the person who, as such officer of the
Company, signed, sealed and delivered the within instrument made by the Company,
and he did acknowledge that he, as such officer, signed and delivered the same
on behalf of the Company for the uses and purposes therein set forth, and that
this instrument is the voluntary act and deed of the Company duly authorized by
a proper resolution.

 

 

Name: Notary Public of the State of New Jersey My commission expires:

 

STATE OF NEW JERSEY        )           )      ss.: COUNTY OF ATLANTIC        )
  

On this      day of             , 2013, in the County and State aforesaid,
before me, the subscriber, a Notary Public authorized to take acknowledgements
and proofs in said County and State, personally appeared             , the
            of SI LLC, a New Jersey limited liability company (the “Company”),
who I am satisfied, is the person who, as such officer of the Company, signed,
sealed and delivered the within instrument made by the Company, and he did
acknowledge that he, as such officer, signed and delivered the same on behalf of
the Company for the uses and purposes therein set forth, and that this
instrument is the voluntary act and deed of the Company duly authorized by a
proper resolution.

 

 

Name: Notary Public of the State of New Jersey My commission expires:

 

E-5



--------------------------------------------------------------------------------

EXHIBIT A

Property Description (NB)

None.



--------------------------------------------------------------------------------

EXHIBIT B

Property Description (SI)

Block 71, Lots 6, 8, 9, 16, 18, 19, 36, 38-40, 43, 47, 51 and 53 [Transferred to
SI]

As Lot 6 is described in Deed to NB Acquisition, LLC dated Sept. 29, 2006 and
recorded Oct. 19, 2006 in the Atlantic County Recorder’s Office in Book 12461 at
Page 5666. [Transferred to SI]

As Lot(s) 8, 39, 43 & 51 are described in Deed to NB Acquisition, LLC dated
June 4, 2007 and recorded June 25, 2007 in the Atlantic County Recorder’s Office
in Book 12643 at Page 60628. [Transferred to SI]

As Lot 9 is described in Deed to NB Acquisition, LLC dated July 16, 2008 and
recorded July 31, 2008 in the Atlantic County Recorder’s Office in Book 12872 at
Page 58690. [Transferred to SI]

As Lot 16 is described in Deed to NB Acquisition, LLC dated Sept. 29,2006 and
recorded October 16, 2006 in the Atlantic County Recorder’s Office in Book 12457
at Page 4000. [Transferred to SI]

As Lot 18 is described in Deed to NB Acquisition, LLC dated Jan. 8, 2009 and
recorded April 2009 in the Atlantic County Recorder’s Office in Book 12980 at
Page 28231. [Transferred to SI]

As Lot 19 is described in Deed to NB Acquisition, LLC dated Dec. 16, 2008 and
recorded Dec. 2008 in the Atlantic County Recorder’s Office in Book 12927 at
Page 90730. [Transferred to SI]

As Lot 36 is described in Deed to NB Acquisition, LLC dated Jan. 8, 2009 and
recorded April 22, 2009 in the Atlantic County Recorder’s Office in Book 12980
at Page 28230. [Transferred to SI]

As Lot 38 is described in Deed to NB Acquisition, LLC dated Nov. 1, 2007 and
recorded Nov. 19, 2007 in the Atlantic County Recorder’s Office in Book 12733 at
Page 3134. [Transferred to SI]

As Lot 40 is described in Deed to NB Acquisition, LLC dated Jan. 23, 2009 and
recorded Feb 3, 2009 in the Atlantic County Recorder’s Office in Book 12942 at
Page 7459. [Transferred to SI]

As Lot 47 is described in Deed to NB Acquisition, LLC dated April 11, 2008 and
recorded May 6, 2008 in the Atlantic County Recorder’s Office in Book 12829 at
Page 36238. [Transferred to SI]

As Lot 53 is described in Deed to NB Acquisition, LLC dated August 11, 2011 and
recorded August 18, 2011 in the Atlantic County Recorder’s Office in Book 13325
at Page 47921. [Transferred to SI]

Block 71, Lots 45 & 46

As Lots 45 and 46 are described in Deed to SI, LLC dated June 8, 2011 and
recorded July 6, 2011 in the Atlantic County Recorder’s Office in Book 133110 at
Page 29671.



--------------------------------------------------------------------------------

EXHIBIT C

Initial Project Property Description

Lots 1 and 2, Block 62

As Lot 1 is described in Deed to Revel Atlantic City LLC dated May 17, 2011 and
recorded May 18, 2011 in the Atlantic County Recorder’s Office in Book 13298 at
Page 31108.

As Lot 2 is described in Deed to Revel Atlantic City LLC dated June 11, 2007 and
recorded July 16, 2007 in the Atlantic County Recorder’s Office in Book 12655 at
Page 66126.

 

E-8



--------------------------------------------------------------------------------

EXHIBIT D

Orders

“Interim Order” an interim order or orders of the United States Bankruptcy Court
for the District of New Jersey (such court, together with any other court having
competent jurisdiction over the Cases (as defined in the Credit Agreement) from
time to time, the “Bankruptcy Court”) entered in the Cases authorizing and
approving, among other things, the Credit Agreement the other Loan Documents (as
defined therein) and the granting of the Agent’s security interest in the
Initial Project Property, as such order or orders may be extended, amended,
supplemented or modified.

“Final Order” a final order of the Bankruptcy Court entered in the Cases, in
substantially the form of the Interim Order.

 

E-9



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made and entered into as of the      day of             , 20[    ] by
JPMORGAN CHASE BANK, N.A. as collateral agent (in such capacity the “Collateral
Agent”) pursuant to that certain Debtor-in-Possession Credit Agreement dated as
of March [    ], 2013 (the “Credit Agreement”) among Revel AC, Inc., as
borrower, the guarantors party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent, collateral agent and an issuing bank in favor of
            , having an office at             (“Tenant”).

R E C I T A L S :

A. Tenant is the tenant under a certain lease dated             ,
        between             , as landlord (“Landlord”), and Tenant, as tenant
(as amended through the date hereof, the “Lease”), pursuant to which Tenant
leased a portion (the “Leased Premises”) of the property known as             ,
located at             , as more particularly described in Schedule A attached
hereto (the “Property”).

B. Landlord has or will grant a mortgage lien on and security interest in the
Property to Collateral Agent (for its benefit and for the benefit of the secured
parties in connection with the Credit Agreements) pursuant to one or more
mortgages, deeds of trust, deeds to secure debt or similar security instruments
(collectively, the “Security Instruments”).

C. Tenant has agreed to subordinate the Lease to the Security Instruments and to
the lien thereof and Collateral Agent has agreed not to disturb Tenant’s
possessory rights in the Leased Premises under the Lease on the terms and
conditions hereinafter set forth.

A G R E E M E N T :

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

  1. Subordination. Notwithstanding anything to the contrary set forth in the
Lease, the Lease and the leasehold estate created thereby and all of Tenant’s
rights thereunder are and shall at all times be subject and subordinate in all
respects to the Security Instruments and the lien thereof, and to all rights of
Collateral Agent thereunder, and to any and all advances to be made thereunder,
and to all renewals, modifications, consolidations, replacements and extensions
thereof.

 

  2.

Nondisturbance. So long as Tenant is in actual possession of the Leased Premises
and complies with the provisions of this Agreement, pays all rents and other
charges as specified in the Lease and is not otherwise in default (beyond
applicable notice and cure periods) of any of its obligations and covenants
pursuant to the Lease, Collateral Agent agrees for itself and its successors in
interest and for any other person acquiring title to the Property through a
foreclosure (an “Acquiring Party”), that Tenant’s possession of the Leased
Premises as described in the Lease will not be disturbed during the term of the

 

F-1



--------------------------------------------------------------------------------

  Lease by reason of a foreclosure. For purposes of this Agreement, a
“foreclosure” shall include (but not be limited to) a judicial foreclosure, a
sheriff’s or trustee’s sale under the power of sale contained in the Security
Instruments, the termination of any superior lease of the Property and any other
transfer of the Landlord’s interest in the Property under peril of foreclosure,
including, without limitation to the generality of the foregoing, an assignment
or sale in lieu of foreclosure.

 

  3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness.

 

  4. No Liability. Notwithstanding anything to the contrary contained herein or
in the Lease, it is specifically understood and agreed that neither the
Collateral Agent, any receiver nor any Acquiring Party shall be:

 

  (a) liable for any act, omission, negligence or default of any prior landlord
(including Landlord); or

 

  (b) liable for any failure of any prior landlord (including Landlord) to
construct any improvements or bound by any covenant to construct any improvement
either at the commencement of the term of the Lease or upon any renewal or
extension thereof or upon the addition of additional space pursuant to any
expansion right contained in the Lease; or

 

  (c) subject to any offsets, credits, claims or defenses which Tenant might
have against any prior landlord (including Landlord); or

 

  (d) bound by any (i) rent or additional rent which is payable on a monthly
basis and which Tenant has or might have paid for more than one (1) month in
advance to any prior landlord (including Landlord) or (ii) security deposit or
other prepaid charge which Tenant has or might have paid in advance to any prior
landlord (including Landlord), except, in each case, to the extent delivered to
the Collateral Agent, receiver or the Acquiring Party, as the case may be; or

 

  (e) liable to Tenant hereunder or under the terms of the Lease beyond the
Collateral Agent’s, receiver’s or the Acquiring Party’s interest in the
Property; or

 

  (f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Lease made without the written consent of
Collateral Agent; or

 

  (g) bound by any consensual or negotiated surrender, cancellation or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant unless effected unilaterally by Tenant pursuant to the express terms of
the Lease or made with the prior written consent of Collateral Agent; or

 

  (h) liable to any broker or other third party for future commission or other
fees and expenses.

 

F-2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action against such prior landlord for prior losses or damages.

 

  5. Certain Acknowledgments and Agreements by Tenant.

 

  (a) Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Collateral Agent as security for the
obligations secured by the Security Instruments. In the event Collateral Agent
notifies Tenant of the occurrence of a default under the Security Instruments
and demands that Tenant pay its rents and all other sums due or to become due
under the Lease directly to Collateral Agent, Tenant shall honor such demand and
pay its rent and all other sums due under the Lease directly to Collateral Agent
or as otherwise authorized in writing by Collateral Agent. Landlord irrevocably
authorizes Tenant to make the foregoing payments to Collateral Agent upon such
notice and demand.

 

  (b) Tenant shall send a copy of any and all notices or statements under the
Lease to Collateral Agent at the same time such notices or statements are sent
to Landlord.

 

  (c) This Agreement satisfies any and all conditions or requirements in the
Lease relating to the granting of a non-disturbance agreement.

 

  6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of paragraph 5(b), Tenant shall notify Collateral Agent of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Collateral Agent shall
have received notice of default giving rise to such cancellation and shall have
failed within sixty (60) days after receipt of such notice to cure such default
or, if such default cannot be cured within sixty (60) days, shall have failed
within sixty (60) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default; provided, however,
if the default materially interferes with Tenant’s use of the Leased Premises
the cure period shall be reduced to thirty (30) days.

 

  7. Estoppel. Tenant hereby certifies and represents to Collateral Agent that
as of the date of this Agreement:

 

  (a) the Lease is in full force and effect and a true and complete copy
(together with all amendments and modifications) is attached hereto as Exhibit
A;

 

  (b) all requirements for the commencement and validity of the Lease have been
satisfied and there are no unfulfilled conditions to Tenant’s obligations under
the Lease;

 

  (c) Tenant is not in default under the Lease and has not received any uncured
notice of any default by Tenant under the Lease; to the best of Tenant’s
knowledge, Landlord is not in default under the Lease; to the best of Tenant’s
knowledge, no act, event or condition has occurred which with notice or the
lapse of time, or both, would constitute a default by Tenant or Landlord under
the Lease; to the best of Tenant’s knowledge, no claim by Tenant of any nature
exists against Landlord under the Lease; and all obligations of Landlord have
been fully performed;

 

F-3



--------------------------------------------------------------------------------

  (d) there are no defenses, counterclaims or setoffs against rents or charges
due or which may become due under the Lease;

 

  (e) none of the rent which Tenant is required to pay under the Lease has been
prepaid, or will in the future be prepaid, more than one (1) month in advance;

 

  (f) Tenant has no right or option contained in the Lease or in any other
document to purchase all or any portion of the Leased Premises;

 

  (g) the Lease (as attached hereto as Exhibit A) has not been modified or
amended and constitutes the entire agreement between Landlord and Tenant
relating to the Leased Premises;

 

  (h) Tenant has not assigned, mortgaged, sublet, encumbered, conveyed or
otherwise transferred any or all of its interest under the Lease; and

 

  (i) Tenant has full authority to enter into this Agreement, which has been
duly authorized by all necessary action.

 

  8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties. For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York or Atlantic City, New Jersey. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

 

  9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties; provided, however, that in
the event of the assignment or transfer of the interest of Collateral Agent, all
obligations and liabilities of Collateral Agent under this Agreement shall
terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Collateral Agent’s interest is assigned or
transferred; and provided, further, that the interest of Tenant under this
Agreement may not be assigned or transferred without the prior written consent
of Collateral Agent, not to be unreasonably withheld, conditioned or delayed. In
addition, Tenant acknowledges that all references herein to Landlord shall mean
the owner of the landlord’s interest in the Lease, even if said owner shall be
different from the Landlord named in the Recitals.

 

  10. Duplicate Original; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

 

F-4



--------------------------------------------------------------------------------

  11. Limitation of Collateral Agent’s Liability. Collateral Agent shall have no
obligations nor incur any liability with respect to any warranties of any nature
whatsoever, whether pursuant to the Lease or otherwise, including, without
limitation, any warranties respecting use, compliance with zoning, Landlord’s
title, Landlord’s authority, habitability, fitness for purpose or possession.

 

  12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

 

  13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

 

  14. Compliance with Lease. Tenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Lease, the terms and provisions hereof shall be controlling.
Without limiting the general nature of the foregoing, Tenant agrees that,
notwithstanding anything to the contrary in the Lease, the terms and provisions
of the Credit Agreement with respect to the application of casualty insurance
proceeds and condemnation awards shall control.

 

  15. Governing Law; Severability. This Agreement shall be governed by the laws
of the State of New York. If any term of this Agreement or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such terms
to any person or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each term of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.

 

  16. Further Actions. Tenant agrees at its own expense to execute and deliver,
at any time and from time to time upon the reasonable request of Collateral
Agent or any Acquiring Party, such documents and instruments (in recordable
form, if requested) as may be reasonably necessary or appropriate to fully
implement or to further evidence the understandings and agreements contained in
this Agreement.

Moreover, Tenant hereby irrevocably appoints and constitutes Collateral Agent or
any Acquiring Party as its true and lawful attorney-in-fact to execute and
deliver any such documents or instruments which may be reasonably necessary or
appropriate to implement or further evidence such understandings and agreements
and which Tenant, after thirty (30) days’ notice from Collateral Agent or any
Acquiring Party, has failed to execute and deliver.

 

F-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent and Tenant have duly executed this
Agreement as of the date first above written.

 

JPMorgan Chase Bank, N.A., as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

F-6



--------------------------------------------------------------------------------

 

, as Tenant By:  

 

  Name:   Title:

 

F-7



--------------------------------------------------------------------------------

The undersigned, as the Landlord named in the Recitals, having duly executed
this Agreement as of the date first written above, and as mortgagor, pledgor,
assignor or debtor under the Security Instruments, hereby accepts and agrees for
itself and its successors and assigns, (i) to be bound by the provisions of
Section 5 hereof, (ii) that nothing contained in the foregoing Agreement
(x) shall in any way be deemed to constitute a waiver by Collateral Agent of any
of its rights or remedies under the Security Instruments or (y) shall in any way
be deemed to release Landlord from its obligations to comply with the terms,
provisions, conditions, covenants and agreements set forth in the Security
Instruments and (iii) that the provisions of the Security Instruments remain in
full force and effect and must be complied with by Landlord.

 

[Landlord]

  , a

 

By:    

 

  Name:   Title:

ACKNOWLEDGMENT

 

STATE OF                        )       )    ss.: COUNTY OF    )   

On the      day of             in the year         before me, the undersigned, a
Notary Public in and for said State, personally appeared , personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

 

(Signature)

 

F-8



--------------------------------------------------------------------------------

SCHEDULE A to EXHIBIT F

Description of Real Property

 

F-9



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: John Getchius

[Date]

Re: Revel AC, Inc.

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.09 of
the Debtor-in-Possession Credit Agreement dated as of March 27, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among REVEL AC, INC., a Delaware corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, J.P. MORGAN SECURITIES LLC, as sole lead arranger and
sole bookrunner, and JPMORGAN CHASE BANK, N.A., as administrative agent,
collateral agent and an issuing bank.

Borrower hereby requests that on [            ]1 (the “Interest Election Date”),

 

  1. $[        ] of the presently outstanding principal amount of the Loans
originally made on [            ],

 

  2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

 

  3. be [converted into] [continued as],

 

  4. [Eurodollar Loans having an Interest Period of [one/two/three/six months]
[ABR Loans].

[signature page follows]

 

1 

Shall be a Business Day that is (a) the date hereof in the case of a conversion
into ABR Loans to the extent this Interest Election Request is delivered to the
Administrative Agent prior to 12:00 p.m., New York City time on the date hereof,
otherwise the Business Day following the date of delivery hereof, and (b) three
Business Days following the date hereof in the case of a conversion
into/continuation of Eurodollar Loans to the extent this Interest Election
Request is delivered to the Administrative Agent prior to 12:00 p.m. New York
City time on the date hereof, otherwise the fourth Business Day following the
date of delivery hereof, in each case.

 

G-1



--------------------------------------------------------------------------------

Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

REVEL AC, INC. By:  

 

  Name:   Title:

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

REVOLVING NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, REVEL AC, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of [            ] (the
“Lender”) on the Revolving Commitment Termination Date (as defined in the Credit
Agreement referred to below), in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of
(a)             DOLLARS ($        ) and (b) the aggregate unpaid principal
amount of all Revolving Loans of the Lender outstanding under the Credit
Agreement referred to below. Borrower further agrees to pay interest in like
money at such office specified in Section 2.14 of the Credit Agreement on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.07 of the Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.09 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Debtor-in-Possession Credit
Agreement dated as of March [    ], 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Borrower, the Guarantors, the Lenders, J.P. MORGAN SECURITIES LLC, as sole
lead arranger and sole bookrunner, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, “Administrative Agent”), collateral
agent and an issuing bank is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein that are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN

 

I-1



--------------------------------------------------------------------------------

THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[signature page follows]

 

I-2



--------------------------------------------------------------------------------

REVEL AC, INC., as Borrower By:  

 

  Name:   Title:

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

[Form of]

TERM NOTE

 

$    New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned, REVEL AC, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of [            ] (the
“Lender”) on the Term Loan Maturity Date (as defined in the Credit Agreement
referred to below) in lawful money of the United States and in immediately
available funds, the principal amount of        DOLLARS ($        ), or, if
less, the aggregate unpaid principal amount of all Term Loans of the Lender
outstanding under the Credit Agreement referred to below, which sum shall be due
and payable in such amounts and on such dates as are set forth in the Credit
Agreement. Borrower further agrees to pay interest in like money at such office
specified in Section 2.14 of the Credit Agreement on the unpaid principal amount
hereof from time to time from the date hereof at the rates, and on the dates,
specified in Section 2.07 of the Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.09 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Debtor-in-Possession Credit
Agreement, dated as of March 27, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Borrower, the Guarantors, the Lenders, J.P. MORGAN SECURITIES LLC, as sole
lead arranger and sole bookrunner, and JPMORGAN CHASE BANK, N.A., as
administrative agent, collateral agent and an issuing bank, and is subject to
the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein. Terms used herein that are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

J-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[signature page follows]

 

J-2



--------------------------------------------------------------------------------

REVEL AC, INC., as Borrower By:  

 

  Name:   Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

UNITED STATES TAX COMPLIANCE CERTIFICATE

Reference is made to the Debtor-in-Possession Credit Agreement dated as of March
[    ], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Revel AC, Inc., a
Delaware corporation (“Borrower”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in the
Credit Agreement), the Lenders, JPMORGAN CHASE BANK, N.A., as administrative
agent, collateral agent and an issuing bank.

The undersigned is not (i) a bank (as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)), (ii) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code. No payments in connection with the Loan Documents are
effectively connected with the conduct of a U.S. trade or business by the
undersigned.

 

[NAME OF LENDER] By:  

 

  Name:   Title: [ADDRESS]   Dated:         , 201    .

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

[Form of]

INTERIM ORDER

[Provided Separately]

 

L-1



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT    DISTRICT OF NEW JERSEY    Caption in
Compliance with D.N.J. LBR 9004-2    KLEHR HARRISON HARVEY BRANZBURG LLP    (A
Pennsylvania Limited Liability Partnership)    457 Haddonfield Road, Suite 510
   Cherry Hill, New Jersey 08002    Telephone: (215) 568-6060    Morton R.
Branzburg (MB 7251)    Domenic E. Pacitti (DP 1792)    Carol Ann Slocum (CS
2818)    -and-    KIRKLAND & ELLIS LLP    601 Lexington Avenue    New York, New
York 10022    Telephone: (212) 446-4800    James H.M. Sprayregen, P.C. (pro hac
vice admission pending)    Marc Kieselstein, P.C. (pro hac vice admission
pending)    Nicole L. Greenblatt (pro hac vice admission pending)   

Proposed Co-Counsel to the Debtors

and Debtors in Possession

   In re:    Chapter 11 REVEL AC, INC., et al.,1    Case No. 13-            
(    ) Debtors.    Joint Administration Requested

INTERIM ORDER (A) AUTHORIZING DEBTORS TO OBTAIN

POSTPETITION FINANCING AND LETTERS OF CREDIT, (B) GRANTING

LIENS AND SUPERPRIORITY CLAIMS, (C) AUTHORIZING USE OF CASH

COLLATERAL, (D) GRANTING ADEQUATE PROTECTIONS TO

PREPETITION SECURED PARTIES, AND (E) SCHEDULING A FINAL HEARING

Upon the motion (the “Motion”),2 dated March 25, 2013, of Revel AC, Inc. (the

 

1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, include: Revel AC, Inc. (3856);
NB Acquisition LLC (9387); Revel AC, LLC (4456); Revel Atlantic City, LLC
(9513); and Revel Entertainment Group, LLC (2321). The Debtors’ corporate
headquarters and service address is: 500 Boardwalk, Atlantic City, New Jersey
08401.



--------------------------------------------------------------------------------

“Borrower” or “Revel”) and the other above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”) in the above-captioned
chapter 11 cases (the “Chapter 11 Cases”) for interim and final orders pursuant
to sections 105, 361, 362, 363, and 364 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), rules 2002, 4001,
6004, and 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the
“Bankruptcy Rules”), and Rule 4001-4 of the Local Rules of the United States
Bankruptcy Court for the District of New Jersey (as amended, the “Local
Bankruptcy Rules”), seeking, among other things:

(i) authorization for the Borrower to obtain postpetition financing (the
“Financing”), and the Guarantors (as defined herein) to unconditionally
guaranty, on a joint and several basis, the obligations of all Obligors (as
defined herein) in connection with the Financing, consisting of (1) a senior
secured priming first-out superpriority revolving credit facility in an
aggregate principal commitment amount of $125,000,000; provided that an amount
not exceeding the sum of (x) the sum of $20,000,000 plus the outstanding undrawn
amounts under the Existing LC and the Day Club Cap Ex LC plus (y) an amount
equal to the aggregate amount necessary to fund all Roll-Up Borrowings required
under the DIP Facility at the Roll-Up Ratio of 5:11:1.0 shall be available to
the Borrower until the Final Order Entry Date (as defined herein) (such
facility, the “Revolving Credit Facility”; such commitments, the “Revolving
Credit Commitments”; the loans issued under the DIP Facility, the “DIP Revolving
Loans”), including up to $1,000,000 available for the issuance of new commercial
and standby letters of credit, and (2) a senior secured priming superpriority
term loan facility in an aggregate principal

 

2 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Motion or the DIP Loan Agreement (as defined below), as
applicable.

 

-2-



--------------------------------------------------------------------------------

amount of up to $125,000,000 (such facility, the “Term Loan Facility”; the loans
issued under such facility, the “DIP Term Loans”; the DIP Revolving Loans
together with the DIP Term Loans, collectively, the “DIP Loans”; the Term Loan
Facility together with the Revolving Credit Facility, collectively, the “DIP
Facility”); (a) to be secured by liens on all of the property of each Obligor
(as defined herein) and each Obligor’s “estate” (as created pursuant to section
541(a) of the Bankruptcy Code), including property of any kind or nature
whatsoever, real or personal, tangible or intangible, whether now owned or
hereafter acquired or existing and wherever located, including, without
limitation, all inventory, accounts receivable, general intangibles, contracts,
chattel paper, owned real estate, real property leaseholds, governmental
approvals, licenses and permits, fixtures, machinery, equipment, deposit
accounts, patents, copyrights, trademarks, trade names, rights under license
agreements and other intellectual property, securities, partnership or
membership interests in limited liability companies and capital stock of
subsidiaries of the Debtors, including, without limitation, the products and
proceeds thereof (but for the avoidance of doubt excluding any property over
which the creation or granting of a lien would violate any applicable Gaming
Laws), and, subject to entry of the Final Order (the date upon which the Court
enters the Final Order, the “Final Order Entry Date”), any proceeds of avoidance
actions under sections 502(d), 544, 545, 547, 548, 549, 550, or 553 of the
Bankruptcy Code (“Avoidance Actions”), but not the Avoidance Actions themselves
(all of such foregoing property, but excluding the Excluded Property (as defined
herein), collectively, the “Collateral”); and (b) to be entered into between, on
the one hand, the Borrower, as a debtor and debtor-in-possession under the
Bankruptcy Code, and the other Debtors and, on the other hand, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent (and any successors in
such capacities, the “DIP

 

-3-



--------------------------------------------------------------------------------

Agent”), JPMorgan Chase Bank, N.A., as letter of credit issuer (in such
capacity, the “Issuing Bank”), and certain financial institutions that are party
to the DIP Loan Agreement from time to time (each a “DIP Lender” and,
collectively, the “DIP Lenders”), with the Secured Obligations to be guaranteed
(the “Guarantee”) with respect to obligations of the Borrower, unconditionally
and jointly and severally by each of the Debtors excluding the Borrower (the
“Guarantors” and, together with the Borrower, the “Obligors”);

(ii) authorization for the Obligors to execute and deliver additional final
documentation consistent with the terms of (or as may be required by) that
certain Debtor-in-Possession Credit Agreement, to be dated on or about the
Interim Order Entry Date (as the same may be amended, modified, restated and/or
supplemented, the “DIP Loan Agreement”), by and among the Debtors, the DIP
Agent, the Issuing Bank and the DIP Lenders, in substantially the form attached
as Exhibit A to the Motion, and in accordance with this interim order (the
“Interim Order”, and the date upon which the Interim Order is entered, the
“Interim Order Entry Date”, the period of time between the Interim Order Entry
Date and the Final Order Entry Date, the “Interim Period”; the Interim Order,
together with the DIP Loan Agreement, the Guarantees, the Security Documents,
the Approved Budget, the Final Order, and any other related security, collateral
or other ancillary documentation, collectively, each as it may be amended,
modified, restated and/or supplemented, the “DIP Documents”), and to perform
such other and further acts as may be required in connection with the DIP
Documents;

(iii) authorization for the Borrower’s use of proceeds of the Financing as
expressly provided in the DIP Documents in accordance with the terms therein,
including, without limitation, to: (a) pay in full the outstanding balance of
all loans and

 

-4-



--------------------------------------------------------------------------------

other obligations outstanding under the Prepetition 2012 Credit Agreement (as
defined herein); provided that, during the Interim Period, the Borrower is
authorized to pay $5.11 towards the principal amount of loans under the
Prepetition 2012 Credit Agreement for each $1.00 of (I) DIP Revolving Loan
issued to the Borrower that is not used to repay principal amounts outstanding
under the Prepetition 2012 Credit Agreement or (II) Letter of Credit (other than
the Existing LC and the Day Club CapEx LC) issued or amended to effect an
increase, (b) pay reasonable costs, fees and expenses (the “Transaction
Expenses”; the borrowing of loans and obtaining of letters of credit under the
DIP Facility and the payment of Transaction Expenses, collectively, the
“Transactions”), including attorney’s fees and expenses of the DIP Agent and the
Steering Committee in connection with the Transactions, (c) pay for fees, costs
and expenses incurred by persons or firms retained by the Debtors pursuant to
section 327, 328 or 363 of the Bankruptcy Code in connection with the Chapter 11
Cases (“Debtors’ Professional Fees”), (d) provide for ongoing working capital
requirements of the Obligors and to pay fees, costs and expenses relating to the
Chapter 11 Cases (other than Debtors’ Professional Fees), each in accordance
with the DIP Documents, and (e) to fund the currently identified capital
expenditures, subject to certain conditions as set forth in the DIP Documents
and consistent with the Approved Budget;

(iv) the grant to the DIP Agent, for the benefit of itself, the Issuing Bank,
the DIP Lenders and each of the other Secured Parties (collectively, the “DIP
Secured Parties”) of liens and other protections to secure the Secured
Obligations, in accordance with the relative priorities set forth more fully
below, but subject in all respects to the Carve-Out (as defined herein):

 

-5-



--------------------------------------------------------------------------------

(a) pursuant to section 364(c)(1) of the Bankruptcy Code, joint and several
superpriority administrative expense status claims against each of the Debtors
in the Chapter 11 Cases \ in respect of the Secured Obligations (without the
need to file a proof of claim), with priority over any and all other
obligations, liabilities and indebtedness against each Obligor, now existing or
hereafter arising, of any kind whatsoever, including on the proceeds of
Avoidance Actions following the Final Order Entry Date (but not the Avoidance
Actions themselves), and including any and all administrative expenses or other
claims of the kind specified in or arising under sections 105, 326, 328, 330,
331, 503(b), 506(c) (following the Final Order Entry Date), 507, 546(c), 552(b),
726, 1113 or 1114 of the Bankruptcy Code, whether or not such expenses or claims
may become secured by a judgment lien or other non-consensual lien, levy or
attachment, whether now in existence or hereafter incurred by the Debtors, which
claims status shall at all times be senior to the rights of the Obligors, the
Obligors’ estates and any successor trustee, estate representative or any
creditor, in any of the Chapter 11 Cases or any subsequent cases or proceedings
under the Bankruptcy Code (the “DIP Lender Superpriority Claim”), which such DIP
Lender Superpriority Claim (A) shall have recourse to and be payable from all
prepetition and postpetition assets of the Debtors (including, but not limited
to, the Collateral, but, for the avoidance of doubt, excluding (x) the ERGG
Proceeds and (y) any property over which the creation or granting of such claim
would violate any applicable Gaming Laws (collectively, the “Excluded Property”
) and (B) shall be pari passu with respect to the Revolving Credit Facility and
the Term Loan Facility;

 

-6-



--------------------------------------------------------------------------------

(b) pursuant to section 364(c)(2) of the Bankruptcy Code, valid, enforceable,
perfected and unavoidable first-priority liens on, and security interests in,
all Collateral of each of the Obligors that is not subject to a valid,
perfected, and non-avoidable lien in existence on the Filing Date (as
hereinafter defined), which first-priority liens and security interests shall be
perfected without necessity of the execution or filing of mortgages, security
agreements, pledge agreements, financing statements or other agreements or
documents;

(c) pursuant to section 364(c)(3) of the Bankruptcy Code, valid, enforceable,
perfected and unavoidable liens on, and security interests in (collectively,
“Section 364(c)(3) DIP Liens”), all Collateral (other than Collateral described
in clause (b) above and (d) below, as to which the liens and security interests
in favor of the DIP Agent, for the benefit of the DIP Secured Parties, are as
described in such clauses) that are subject to valid and non-avoidable liens or
security interests as of the Filing Date that were permitted pursuant to the
terms of the Prepetition 2012 Credit Agreement or (with respect to any statutory
liens) applicable law and which were senior to the liens and security interests
granted under the Prepetition 2012 Credit Documents (as defined herein) and that
were either perfected as of the Filing Date or subsequently perfected pursuant
to section 546(b) of the Bankruptcy Code (collectively, the “Senior Liens”),
which such Section 364(c)(3) DIP Liens shall be junior to such Senior Liens and
shall themselves be perfected without the necessity of the execution or filing
of mortgages, security agreements, pledge agreements, financing agreements or
other agreements; and

 

-7-



--------------------------------------------------------------------------------

(d) pursuant to section 364(d)(1) of the Bankruptcy Code, valid, enforceable,
perfected and unavoidable first-priority, senior priming liens on, and security
interests in, all of the Collateral (except the ERGG Proceeds (as defined
herein)) on which (A) liens or security interests were granted as security for
the obligations under or in connection with the Prepetition 2012 Credit
Documents, the Prepetition Term Loan Credit Documents (as defined herein) or the
Prepetition Second Lien Indenture Documents (as defined herein) or (B) liens or
security interests that were granted as of the Filing Date but were not
permitted pursuant to the terms of the Prepetition 2012 Credit Agreement or
(with respect to statutory liens) applicable law or which were junior to the
liens and security interests that were granted as security for the obligations
under or in connection with the Prepetition 2012 Credit Documents, all of which
existing liens, security interests, rights and interests (the “Primed Liens”)
shall be primed by, and made subject and subordinate to, the valid, enforceable,
perfected and unavoidable first-priority senior priming liens in the Collateral
to be granted to the DIP Agent, for the benefit of the DIP Secured Parties (the
“Priming Liens” and, together with the liens described in clauses (b) and
(c) above, collectively, the “DIP Liens”)), which Priming Liens shall also be
senior to any liens or security interests granted after the Filing Date to
provide adequate protection in respect of any of the Primed Liens, and such
Priming Liens shall be perfected without necessity of the execution or filing of
mortgages, security agreements, pledge agreements, financing statements or other
agreements;

(v) the grant of adequate protection to the secured parties whose liens and
security interests are being primed by the Priming Liens as set forth below;

 

-8-



--------------------------------------------------------------------------------

(vi) authorization for the Obligors to use any Cash Collateral (as defined
herein) in which Adequate Protection Parties (as defined herein) may have an
interest and the granting of certain protections to any of the Adequate
Protection Parties with respect to, inter alia, use of their Cash Collateral in
accordance with the Approved Budget (other than, in the case of the requirement
to use such cash in accordance with the Approved Budget, to the extent of
payments on account of Debtors’ Professional Fees benefitting from the
Carve-Out) and the use (and any Diminution in Value (as defined herein)) of
their collateral as provided herein;

(vii) vacatur and modification of the automatic stay imposed by section 362 of
the Bankruptcy Code to implement and effectuate the terms and provisions of the
DIP Documents and this Interim Order;

(viii) the waiver of any applicable stay (including under Bankruptcy Rule 6004)
and provision of relief to cause this Interim Order to be immediately effective
upon its entry by the Court;

(ix) pursuant to Bankruptcy Rule 4001, upon entry of this Interim Order,
authorization during the Interim Period of the Borrower’s borrowing of the DIP
Term Loans, and of the Borrower’s payment of $5.11 towards the principal amount
of loans under the Prepetition 2012 Credit Agreement for each $1.00 of (I) DIP
Revolving Loan issued to the Borrower that is not used to repay principal
amounts outstanding under the Prepetition 2012 Credit Agreement or (II) Letter
of Credit (other than the Existing LC and the Day Club CapEx LC) issued or
amended to effect an increase, subject to compliance with the terms, conditions
and covenants contained in the DIP Documents;

 

-9-



--------------------------------------------------------------------------------

(x) the scheduling of a final hearing (the “Final Hearing”) to consider entry of
the Final Order granting the relief requested in the Motion on a final basis and
authorizing the balance of the borrowings under the DIP Documents, not drawn
under the Interim Order, on a final basis; and

(xi) authorization of the Borrower to enter into an arrangement letter (the
“Exit Facility Engagement Letter”) and related exit fee letter (the “Exit
Facility Fee Letter”) in each case with J.P. Morgan Securities LLC, as exit
arranger (the “Exit Arranger”), and to pay all fees to the Exit Arranger under
the Exit Facility Engagement Letter and the Exit Facility Fee Letter.

The interim hearing on the Motion having been held on March [28], 2013 (the
“Interim Hearing”); and based upon all of the pleadings filed with the Court,
the evidence presented at the Interim Hearing and the entire record herein; and
the Court having heard and resolved or overruled any objections (formal or
informal) to the interim relief requested in the Motion; and the Court having
noted the appearances of all parties in interest; and it appearing that the
relief requested in the Motion is in the best interests of the Obligors and the
Obligors’ estates, and creditors; and the Obligors having provided notice of the
Motion and of the Interim Hearing to the parties identified below pursuant to
Bankruptcy Rule 4001(b) and Local Bankruptcy Rule 4001-4; and after due
deliberation and consideration, and sufficient cause appearing therefor:

 

-10-



--------------------------------------------------------------------------------

BASED ON THE RECORD ESTABLISHED AT THE

INTERIM HEARING, THE COURT HEREBY MAKES THE

FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:3

A. Filing Date. On March 25, 2013 (the “Filing Date”), the Debtors commenced the
Chapter 11 Cases by filing voluntary petitions for relief under chapter 11 of
the Bankruptcy Code. The Debtors are operating their businesses and managing
their affairs as debtors-in-possession pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code. The Chapter 11 Cases are being jointly administered under
Case No. 13-[ - ] ( - ). No trustee or examiner has been appointed in any of
these Chapter 11 Cases.

B. Jurisdiction; Venue. The Court has jurisdiction over the Chapter 11 Cases,
the parties, and the Obligors’ property pursuant to 28 U.S.C. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(D). Venue of the
Chapter 11 Cases and the Motion is proper under 28 U.S.C. §§ 1408 and 1409. The
statutory predicates for the relief sought herein are sections 105, 361, 362,
363, and 364 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004, and
9014 and the Local Bankruptcy Rules.

C. Committee Formation. No official committee of unsecured creditors or any
statutory committee pursuant to section 1102 of the Bankruptcy Code (a
“Creditors’ Committee”) has yet been appointed in any of these Chapter 11 Cases.

D. Prepetition Secured Debt Documents/Debt Arrangements. All of the Debtors
represent that they are party to (i) that certain Credit Agreement, dated as of
May 3, 2012 (as amended to date, and as it may hereafter be amended,
supplemented or modified from time to time, the “Prepetition 2012 Credit
Agreement”, and the “Loan Documents”, as such term is defined therein, the
“Prepetition 2012 Credit Documents”), by and among the Debtors, the

 

3  Findings of fact shall be construed as conclusions of law, and conclusions of
law shall be construed as finding of fact, pursuant to Bankruptcy Rule 7052.

 

-11-



--------------------------------------------------------------------------------

lenders party thereto (collectively, the “Prepetition 2012 Credit Agreement
Lenders”), JPMorgan Chase Bank, N.A., as the administrative agent, collateral
agent, swingline lender and issuing bank (in any such capacities thereunder, the
“Prepetition 2012 Credit Agreement Agent”), and J.P. Morgan Securities LLC, as
sole lead arranger and sole bookrunner; (ii) that certain Credit Agreement,
dated as of February 17, 2011 (as amended to date, and as it may hereafter be
amended, supplemented or modified from time to time, the “Prepetition Term Loan
Credit Agreement”, and the “Loan Documents”, as such term is defined therein,
the “Prepetition Term Loan Credit Documents”), by and among the Debtors, the
lenders party thereto (collectively, the “Prepetition Term Loan Credit Agreement
Lenders”), JPMorgan Chase Bank, N.A., as the administrative agent and collateral
agent (in any capacity thereunder, the “Prepetition Term Loan Credit Agreement
Agent”), J.P. Morgan Securities LLC, as lead arranger and syndication agent and
joint bookrunning manager, and others; and (iii) that certain Indenture for the
12% Second Lien Notes due 2018 (the notes issued thereunder, the “Prepetition
Second Lien Notes”; the holders of the Prepetition Second Lien Notes (either
separately or as part of any Unit (as defined in the Prepetition Second Lien
Indenture)), the “Prepetition Second Lien Noteholders”), dated as of
February 17, 2011 (as amended to date, and as it may hereafter be amended,
supplemented or modified from time to time, the “Prepetition Second Lien
Indenture”, and together with the “Collateral Documents”, as such term is
defined therein, the “Prepetition Second Lien Indenture Documents”; the
Prepetition 2012 Credit Documents, the Prepetition Term Loan Credit Documents
and the Prepetition Second Lien Indenture Documents, collectively, the
“Prepetition Secured Debt Documents”), by and among the Debtors and U.S. Bank
National Association (the “Prepetition Second Lien Trustee”), as trustee and
collateral agent;

 

-12-



--------------------------------------------------------------------------------

E. Stipulations. In requesting the Financing under the DIP Documents, each of
the Obligors, subject to paragraph 16 hereof, permanently, immediately, and
irrevocably acknowledges, represents, stipulates, and agrees, on behalf of
itself and the other Obligors, that:

 

  a.

(i) as of the Filing Date, (a) the Obligors were indebted and jointly and
severally liable to the Prepetition 2012 Credit Agreement Agent and the
Prepetition 2012 Credit Agreement Lenders, without defense, counterclaim,
recoupment or offset of any kind, in the aggregate principal amount of
approximately $202,381,283.38 in respect of term and revolving loans, and
$8,048,088.23 in respect of undrawn letters of credit, in each case made
pursuant to, and in accordance with the terms of, the Prepetition 2012 Credit
Documents, plus interest thereon at the applicable default and non-default
contract rates, as applicable, and fees, expenses, charges, and all other
“Obligations” (as defined in the Prepetition 2012 Credit Agreement) incurred in
connection therewith (collectively, the “Prepetition 2012 Credit Agreement
Obligations”), (b) the Obligors were indebted and jointly and severally liable
to the Prepetition Term Loan Credit Agreement Agent and the Prepetition Term
Loan Credit Agreement Lenders, without defense, counterclaim, recoupment or
offset of any kind, in the aggregate principal amount of approximately
$895,500,000 in respect of term loans made pursuant to, and in accordance with
the terms of, the Prepetition Term Loan Credit Documents, plus interest thereon
at the applicable default and non-default contract rates, as applicable, and
fees, expenses, charges, and all other “Obligations” (as defined in the
Prepetition Term Loan Credit Agreement) incurred in connection therewith
(collectively, the “Prepetition Term Loan Credit Agreement Obligations”),
(c) the Obligors were indebted and jointly and severally liable to the
Prepetition Second

 

-13-



--------------------------------------------------------------------------------

  Lien Trustee and the Prepetition Second Lien Noteholders, without defense,
counterclaim, recoupment or offset of any kind, in the aggregate principal
amount of approximately $365,741,000 in respect of Prepetition Second Lien Notes
made pursuant to, and in accordance with the terms of, the Prepetition Second
Lien Indenture Documents, plus interest thereon at the applicable default and
non-default contract rates, as applicable, and fees, expenses, charges, and all
other obligations incurred in connection therewith (collectively, the
“Prepetition Second Lien Obligations” and together with the Prepetition 2012
Credit Agreement Obligations and the Prepetition Term Loan Credit Agreement
Obligations, the “Prepetition Secured Obligations”); (ii) the Prepetition
Secured Obligations constitute the legal, valid, binding, and unavoidable
obligations of the Obligors, enforceable in accordance with the terms of the
Prepetition Secured Debt Documents (other than in respect of the stay of
enforcement arising from section 362 of the Bankruptcy Code), and (iii) all
claims in respect of the Prepetition Secured Obligations are not and shall not
be subject to any avoidance, reduction, set off, offset, recharacterization,
subordination (whether equitable, contractual, or otherwise, in each case, other
than as contemplated by the Prepetition Intercreditor Agreements as provided
herein), counterclaims, cross-claims, recoupment, defenses, disallowance,
impairment, or any other challenges under the Bankruptcy Code or any other
applicable domestic or foreign law or regulation by any person or entity;

 

  b.

as of the Filing Date, the Prepetition 2012 Credit Agreement Agent and the
Prepetition Term Loan Credit Agreement Agent are party to that certain
Intercreditor Agreement, dated as of May 3, 2012 (as amended to date, and as it

 

-14-



--------------------------------------------------------------------------------

  may hereafter be amended, supplemented or modified from time to time, the
“Prepetition First Lien Intercreditor Agreement”), and the Prepetition Term Loan
Credit Agreement Agent and the Prepetition Second Lien Trustee are party to that
certain Intercreditor Agreement, dated as of February 17, 2011 (as amended to
date, and as may hereafter be amended, supplemented or modified from time to
time, the “Prepetition Second Lien Intercreditor Agreement”, and together with
the Prepetition First Lien Intercreditor Agreement, collectively, the
“Prepetition Intercreditor Agreements”), which Prepetition Intercreditor
Agreements set forth the relative priorities of the Prepetition Secured
Obligations and shall remain in full force and effect throughout the pendency of
the Chapter 11 Cases;

 

  c.

pursuant to the Prepetition Secured Debt Documents, liens and security interests
were granted in connection with the Prepetition Secured Obligations in favor of
the Prepetition 2012 Credit Agreement Agent, the Prepetition Term Loan Credit
Agreement Agent and the Prepetition Second Lien Trustee, for the benefit of
themselves and the secured parties under the Prepetition 2012 Credit Documents,
the Prepetition Term Loan Credit Documents and the Prepetition Second Lien
Indenture Documents, respectively (collectively, the “Prepetition Liens”), and
such Prepetition Liens are (i) legal, valid, binding, perfected, enforceable
(other than in respect of the stay of enforcement arising from section 362 of
the Bankruptcy Code), liens on and security interests in the personal, mixed and
real property described in the Prepetition Secured Debt Documents (collectively,
the “Prepetition Collateral”) with the relative priorities as set forth in the
Prepetition Intercreditor Agreements, (ii) granted to the Prepetition 2012
Credit Agreement Agent, the Prepetition Term Loan Credit Agreement Agent and the
Prepetition

 

-15-



--------------------------------------------------------------------------------

  Second Lien Trustee, for the benefit of themselves and the secured parties
under the Prepetition 2012 Credit Documents, the Prepetition Term Loan Credit
Documents and the Prepetition Second Lien Indenture Documents, respectively, and
(iii) are not and shall not be subject to any avoidance, reduction, set off,
offset, recharacterization, subordination (whether equitable, contractual, or
otherwise, in each case, other than as contemplated by the Prepetition
Intercreditor Agreements as provided herein), counterclaims, cross-claims,
recoupment, defenses, disallowance, impairment, or any other challenges under
the Bankruptcy Code or any other applicable domestic or foreign law or
regulation by any person or entity;

 

  d. subject to entry of the Final Order, none of the DIP Secured Parties, the
Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit Agreement
Lenders, the Prepetition Term Loan Credit Agreement Agent, the Prepetition Term
Loan Credit Agreement Lenders, the Prepetition Second Lien Trustee, or the
Prepetition Second Lien Noteholders are control persons or insiders of the
Obligors by virtue of determining to make any loan, providing financing or
performing obligations under the DIP Documents, the Prepetition 2012 Credit
Documents, the Prepetition Term Loan Credit Documents or the Prepetition Second
Lien Indenture Documents;

 

  e.

as of the date hereof, there exists no claims or causes of action against any of
the DIP Secured Parties, the Prepetition 2012 Credit Agreement Agent, the
Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan Credit
Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
Prepetition Second Lien Trustee, or the Prepetition Second Lien Noteholders with

 

-16-



--------------------------------------------------------------------------------

  respect to, in connection with, related to, or arising from the Prepetition
Secured Debt Documents that may be asserted by the Obligors;

 

  f. as of the date hereof, to the Debtors’ knowledge, there are no liens on or
security interests in the Collateral except for (i) the Prepetition Liens and,
(ii) the Senior Liens; and

 

  g.

the Obligors forever and irrevocably release, discharge, and acquit the former,
future or current DIP Secured Parties, the Prepetition 2012 Credit Agreement
Agent, the Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan
Credit Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
disbursement agent under the DIP Loan Agreement, the Prepetition 2012 Credit
Agreement, and the Prepetition Term Loan Credit Agreement, and each of their
respective former, current, or future officers, employees, directors, agents,
representatives, owners, members, partners, financial advisors, legal advisors,
shareholders, managers, consultants, accountants, attorneys, affiliates, and
predecessors in interest (collectively, the “Releasees”) of and from any and all
claims, demands, liabilities, responsibilities, disputes, remedies, causes of
action, indebtedness and obligations, rights, assertions, allegations, actions,
suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees,
costs, expenses, or judgments of every type, whether known, unknown, asserted,
unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,
pending, or threatened including, without limitation, all legal and equitable
theories of recovery, arising under common law, statute or regulation or by
contract, of every nature and description, first arising on or before the date
of this Interim Order and arising out of, in connection with, or relating to the
Financing,

 

-17-



--------------------------------------------------------------------------------

  the DIP Documents, the Prepetition 2012 Credit Documents, the Prepetition Term
Loan Credit Documents and ancillary documentation, guarantees, security
documentation and collateral documents executed in support of the foregoing, the
Prepetition Secured Obligations, or the transactions contemplated hereunder or
thereunder including, without limitation, (i) any avoidance, reduction, set off,
offset, recharacterization, subordination (whether equitable, contractual, or
otherwise), except as permitted herein and in the Prepetition Intercreditor
Agreements, so-called “lender liability,” claims, counterclaims, cross-claims,
recoupment, defenses, disallowance, impairment, or any other challenges under
the Bankruptcy Code or any other applicable domestic or foreign law or
regulation by any person or entity, (ii) any and all claims and causes of action
arising under the Bankruptcy Code, and (iii) any and all claims and causes of
action with respect to the validity, priority, perfection or avoidability of the
liens or claims of the DIP Secured Parties, the Prepetition 2012 Credit
Agreement Agent, the Prepetition 2012 Credit Agreement Lenders, the Prepetition
Term Loan Credit Agreement Agent, and the Prepetition Term Loan Credit Agreement
Lenders.

F. Cash Collateral. For purposes of this Interim Order, the term “Cash
Collateral” shall mean and include all “cash collateral”, as defined in section
363 of the Bankruptcy Code, in which the Prepetition 2012 Credit Agreement
Agent, the Prepetition Term Loan Credit Agreement Agent, and, to the extent
applicable, the Prepetition Second Lien Trustee, for the benefit of themselves
and the secured parties under the Prepetition 2012 Credit Documents, the
Prepetition Term Loan Credit Documents and the Prepetition Second Lien Indenture
Documents, respectively, have liens, security interests, or other interests
(including,

 

-18-



--------------------------------------------------------------------------------

without limitation, the Adequate Protection Liens (as defined herein) or
security interests) whether existing on the Filing Date or hereafter created.
The Obligors require the use of Cash Collateral to operate their businesses.
Without the use of Cash Collateral, the Obligors will not be able to meet their
cash requirements for working capital needs, which will result in an immediate
shutdown of the Obligors’ businesses. The DIP Secured Parties, the Prepetition
2012 Credit Agreement Agent, the Prepetition 2012 Credit Agreement Lenders, the
Prepetition Term Loan Credit Agreement Agent, the Prepetition Term Loan Credit
Agreement Lenders, and, to the extent applicable, the Prepetition Second Lien
Trustee and the Prepetition Second Lien Noteholders, do not consent to the use
of Cash Collateral except on the terms and for the purposes specified herein and
the other DIP Documents.

G. Purpose and Necessity of Financing. The Obligors assert the following: the
Obligors require the Financing described in the Motion and as expressly provided
in the DIP Documents to (a) (i) pay in full the outstanding balance of all loans
and other obligations outstanding under the Prepetition 2012 Credit Agreement;
provided that, during the Interim Period, the Borrower is authorized to pay
$5.11 towards the principal amount of obligations under the Prepetition 2012
Credit Agreement for each $1.00 of (I) DIP Revolving Loan issued to the Borrower
that is not used to repay principal amounts outstanding under the Prepetition
2012 Credit Agreement or (II) Letter of Credit (other than the Existing LC and
the Day Club CapEx LC) issued or amended to effect an increase, (b) pay
Transaction Expenses associated with the Transactions, (c) pay for the Debtors’
Professional Fees, (d) provide ongoing working capital requirements of the
Obligors and to pay fees, costs and expenses relating to the Chapter 11 Cases
(other than Debtors’ Professional Fees), each in accordance with the DIP
Documents, and (e) make the currently identified capital expenditures, subject
to conditions as set forth in the DIP Documents. If the Obligors do not obtain
authorization to incur indebtedness, under the DIP

 

-19-



--------------------------------------------------------------------------------

Loan Agreement, and the DIP Loans are not approved, the Obligors will suffer
immediate and irreparable harm. The Obligors are unable to obtain adequate
unsecured credit allowable as an administrative expense under section 503 of the
Bankruptcy Code, or other financing under sections 364(c) or (d) of the
Bankruptcy Code, on equal or more favorable terms than those set forth in the
DIP Documents. A loan facility in the amount provided by the DIP Documents is
not available to the Obligors without granting the DIP Agent, for the benefit of
the DIP Secured Parties, superpriority claims, liens, and security interests,
pursuant to sections 364(c)(1), (2), (3), and 364(d) of the Bankruptcy Code, as
provided in this Interim Order and the DIP Documents. After considering all
alternatives, the Obligors have concluded, in the exercise of their prudent
business judgment, that the credit facility provided under the DIP Documents
represents the best and only working capital financing available to them at this
time. The Obligors have been unsuccessful in their attempts to find any
alternative financing. Additionally, the terms of the Financing and the use of
Cash Collateral are fair and reasonable and reflect the Obligors’ exercise of
prudent business judgment consistent with their fiduciary duties.

H. Good Cause. Based upon the record presented to the Court by the Obligors, it
appears that the ability of the Obligors to obtain sufficient working capital
and liquidity under the DIP Documents, and use of Cash Collateral, is vital to
the Obligors and the Obligors’ estates and creditors. The Obligors reasonably
believe that the liquidity to be provided under the DIP Documents and through
the use of the Cash Collateral will enable the Obligors to continue to operate
their businesses in the ordinary course and preserve the value of their
businesses. The Obligors and the Obligors’ estates will be immediately and
irreparably harmed if this Interim Order is not entered. Good cause has,
therefore, been shown for the relief sought in the Motion.

 

-20-



--------------------------------------------------------------------------------

I. Good Faith. The Financing and the DIP Documents have been negotiated in good
faith and at arm’s length among the Obligors and the DIP Secured Parties, and
all of the obligations and indebtedness arising under, in respect of or in
connection with the Financing and the DIP Documents, including, without
limitation, all loans made to, letters of credit issued for the benefit of, and
guarantees issued by the Obligors pursuant to the DIP Documents, and any other
obligations under the DIP Documents, including, without limitation, credit
extended in respect of overdrafts and related liabilities and other depositary,
treasury, and cash management services and other clearing services provided by
any of the DIP Secured Parties or their respective affiliates shall be deemed to
have been extended by each of the DIP Secured Parties, and, as applicable in
accordance with the DIP Documents, their affiliates, in good faith, as that term
is used in section 364(e) of the Bankruptcy Code and in express reliance upon
the protections offered by section 364(e) of the Bankruptcy Code, and the
Secured Obligations, the DIP Liens, the DIP Lender Superpriority Claim, and, to
the extent applicable, the Adequate Protection Obligations (as defined herein)
shall be entitled to the full protection of section 364(e) of the Bankruptcy
Code and the terms, conditions, benefits, and privileges of this Interim Order
regardless of whether this Interim Order is subsequently reversed, vacated,
modified, or otherwise is no longer in full force and effect or the Chapter 11
Cases are subsequently converted or dismissed, in each case, as of such date.

J. Consideration. All of the Obligors will receive and have received fair
consideration and reasonably equivalent value in exchange for access to the DIP
Loans, the use of Cash Collateral, and all other financial accommodations
provided under the Financing, the DIP Documents and this Interim Order.

K. Immediate Entry of Interim Order. The Obligors have requested immediate entry
of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2). The

 

-21-



--------------------------------------------------------------------------------

Motion and the Interim Order comply with Local Bankruptcy Rule 4001-4. The
permission granted herein to enter into the DIP Documents and to obtain funds
thereunder is necessary to avoid immediate and irreparable harm to the Obligors.
This Court concludes that entry of this Interim Order is in the best interests
of the Obligors and the Obligors’ respective estates and creditors as its
implementation will, among other things, allow for the continued flow of
supplies and services to the Obligors necessary to sustain the operation of the
Obligors’ existing businesses and further enhance the Obligors’ prospects for a
successful restructuring. Based upon the foregoing findings, acknowledgements,
and conclusions, and upon the record made before this Court at the Interim
Hearing, and good and sufficient cause appearing therefor;

IT IS HEREBY ORDERED:

1. Disposition. The Motion is GRANTED on an interim basis and on the terms set
forth herein. Any objections to the Motion that have not previously been
withdrawn, waived, settled, or resolved and all reservations of rights included
therein are hereby DENIED and OVERRULED on their merits.

2. Effectiveness. This Interim Order shall constitute findings of fact and
conclusions of law and shall take effect and be fully enforceable nunc pro tunc
to the Filing Date immediately upon entry hereof. Notwithstanding Bankruptcy
Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other Bankruptcy Rule,
or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall
be immediately effective and enforceable upon the Interim Order Entry Date and
there shall be no stay of execution or effectiveness of this Interim Order.

3. Authorization of the Financing and DIP Loan Agreement.

(a) The Obligors are hereby authorized to execute and enter into the DIP
Documents. The DIP Documents and this Interim Order shall govern the financial

 

-22-



--------------------------------------------------------------------------------

and credit accommodations to be provided to the Obligors by the DIP Lenders in
connection with the Financing.

(b) The Borrower is hereby authorized to borrow the Term Loans in connection
with any Roll-Up Borrowing and have available to it under the Revolving Credit
Facility an amount not to exceed the sum of (x) the sum of $20,000,000 plus the
outstanding undrawn amounts under the Existing LC and the Day Club Cap Ex LC
plus (y) an amount equal to the aggregate amount necessary to fund all Roll-Up
Borrowings required under the DIP Facility at the Roll Up Ratio of 5:11:1.0;
which shall be used solely as expressly provided in the DIP Documents and the
Approved Budget (other than, in the case of the requirement to use such cash in
accordance with the Approved Budget, to the extent of payments on account of
Debtors’ Professional Fees benefitting from the Carve-Out). The Guarantors are
hereby authorized to unconditionally guaranty (on a joint and several basis) the
foregoing borrowings and the Borrower’s other obligations under the DIP
Documents, including, without limitation, costs, fees and other expenses and
amounts provided for in the DIP Loan Agreement, in accordance with the terms of
this Interim Order and the DIP Loan Agreement.

(c) In furtherance of the foregoing and without further approval of this Court,
each Obligor is authorized to, and, if so required under the terms of the DIP
Documents, shall cause each other Obligor to, perform all acts, to make, execute
and deliver all instruments and documents (including, without limitation, the
execution or recordation of security agreements, mortgages and financing
statements), and to pay all related fees, that may be required or necessary for
the Obligors’ performance of their obligations under the Financing, including,
without limitation:

 

-23-



--------------------------------------------------------------------------------

(i) the execution, delivery, and performance of the DIP Documents, including,
without limitation, the DIP Loan Agreement, any guarantees, any security and
pledge agreements, and any mortgages contemplated thereby;

(ii) subject to paragraph 9 hereof, the execution, delivery and performance of
one or more amendments, waivers, consents, or other modifications to and under
the DIP Documents, in each case in such form as agreed among the Obligors and
the required other parties as set forth in more detail in Paragraph 9;

(iii) the non-refundable payment of the fees referred to in the DIP Documents,
including the Administrative Agent Fees, commitment fees, and Letter of Credit
Fees, and, subject to paragraph 8, costs and expenses as may be due in
accordance with the DIP Documents; and

(iv) the performance of all other acts required under or in connection with the
DIP Documents.

(d) All of the DIP Liens and Adequate Protection Liens described herein shall be
valid, enforceable, effective and perfected as of the Interim Order Entry Date
and without the necessity of the execution of mortgages, security agreements,
pledge agreements, financing statements, or other agreements.

(e) The DIP Documents and Secured Obligations constitute valid, binding and
non-avoidable obligations of the Obligors enforceable against each of them, and
each of their successors and assigns, and each person or entity party to the DIP
Documents in accordance with their respective terms and the terms of this
Interim Order and shall survive conversion of any of the Chapter 11 Cases to a
case under chapter 7 of the Bankruptcy Code or the dismissal of any of the
Chapter 11 Cases. No obligation,

 

-24-



--------------------------------------------------------------------------------

payment, transfer, or grant of security under the DIP Documents or this Interim
Order shall be stayed, restrained, voidable, avoidable, or recoverable under the
Bankruptcy Code or under any applicable law, or subject to any avoidance,
reduction, setoff, recoupment, offset, recharacterization, subordination
(whether equitable, contractual, or otherwise), counterclaims, cross-claims,
defenses, disallowance, impairment, or any other challenges under the Bankruptcy
Code or any other applicable foreign or domestic law or regulation by any person
or entity.

4. Carve-Out. The Obligors’ obligations to the DIP Lenders and the liens,
security interests and superpriority claims granted herein and/or under the DIP
Documents, including the DIP Liens and the Adequate Protection Obligations, as
well as the Prepetition Liens and any other liens, claims or interest of any
person, shall be subject and subordinate to the Carve-Out. “Carve-Out” shall
mean the sum of (i) all fees required to be paid to the clerk of the Bankruptcy
Court and to the Office of the United States Trustee under section 1930(a) of
title 28 of the United States Code plus interest at the statutory rate (without
regard to the notice set forth in (iii) below); (ii) fees and expenses of up to
$25,000 incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in (iii) below); (iii) to the extent
allowed at any time, whether by interim order, procedural order or otherwise,
all unpaid fees, costs and expenses (the “Professional Fees”) incurred by
persons or firms retained by the Debtors pursuant to section 327, 328 or 363 of
the Bankruptcy Code or any statutory committee appointed in these cases pursuant
to section 1102 of the Bankruptcy Code (collectively, the “Professional
Persons”) at any time before or on the first Business Day following delivery by
the DIP Agent of a Carve-Out Trigger Notice (as defined below), whether allowed
by the Bankruptcy Court prior to or after delivery of a Carve-Out Trigger Notice
(the “Pre-Trigger Date Fees”); and (iv) after the first Business Day following
delivery by the DIP Agent of the Carve-

 

-25-



--------------------------------------------------------------------------------

Out Trigger Notice (the “Trigger Date”), to the extent allowed at any time,
whether by interim order, procedural order or otherwise, the payment of
Professional Fees of Professional Persons in an aggregate amount not to exceed
$2,000,000 incurred on and after the Trigger Date (the amount set forth in this
clause (iv) being the “Post-Carve Out Trigger Notice Cap”); provided, that
nothing herein shall be construed to impair the ability of any party to object
to the fees, expenses, reimbursement or compensation described in clauses
(iii) or (iv) above. After the Carve-Out Reserve has been fully funded, the
Debtors may escrow additional monies in an amount not to exceed the amount of
projected Professional Fees reasonably and in good faith anticipated by the
Debtors to be incurred by the Debtors for the immediately succeeding 30-day
period (“Additional Reserved Funds”), and such Additional Reserved Funds
(x) shall not be available to the DIP Secured Parties for application to the DIP
Obligations and (y) shall reduce on a dollar for dollar basis the Post-Carve Out
Trigger Notice Cap. Notwithstanding the foregoing, the Carve-Out shall not
include, apply to or be available for any fees or expenses incurred by any party
in connection with the investigation, initiation or prosecution of any claims,
causes of action, adversary proceedings or other litigation against any of the
DIP Secured Parties, the Prepetition 2012 Credit Agreement Agent, the
Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan Credit
Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
Prepetition Second Lien Trustee, or the Prepetition Second Lien Noteholders, or
their respective officers, directors, employees, agents, advisers and counsel,
including, without limitation, challenging the amount, validity, perfection,
priority or enforceability of or asserting any defense, counterclaim or offset
to, the obligations and the liens and security interests granted under the DIP
Facility in favor of the DIP Agent, for the benefit of the DIP Secured Parties
or the liens and security interests granted under the Prepetition 2012 Credit
Documents, the Prepetition Term Loan Credit Documents or the Prepetition Second
Lien

 

-26-



--------------------------------------------------------------------------------

Indenture Documents in favor of the secured parties thereunder; provided,
however, that an amount equal to the Investigation Fund (as defined herein) may
be utilized by any statutorily approved committee, if one is appointed, in the
Chapter 11 Cases solely to investigate any such claims, liens, causes of such
action, adversary proceedings or other litigation. For purposes of the
foregoing, “Carve-Out Trigger Notice” shall mean a written notice delivered by
the DIP Agent to the Debtors, its lead counsel, the United States Trustee, and
lead counsel for any committee appointed in the Chapter 11 Cases, delivered upon
the occurrence and during the continuance of an Event of Default and
acceleration of obligations, stating that the Post-Carve Out Trigger Notice Cap
has been invoked. For the avoidance of doubt and notwithstanding anything to the
contrary herein, in the DIP Facility, or in any pre-Filing Date loan or
financing documents, the Carve-Out shall be senior to all liens and claims
securing the DIP Facility, the Adequate Protection Liens and the Prepetition
Debt Adequate Protection Claim, and any and all other forms of adequate
protection, liens or claims securing the Secured Obligations or the Prepetition
Secured Obligations. On the day on which a Carve-Out Trigger Notice is given to
the Debtors, such Carve-Out Trigger Notice also shall constitute a demand to the
Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor to fund a reserve in an aggregate amount equal to
the accrued and unpaid Pre-Trigger Date Fees, and the Debtors shall deposit and
hold any such amounts in a segregated account at the DIP Agent in trust (the
“Carve-Out Reserve”). Notwithstanding anything to the contrary in any DIP
Documents (including this Interim Order), following an Event of Default, the DIP
Secured Parties shall not sweep or foreclose on cash (including cash received as
a result of the sale of any assets) of the Debtors until the Carve-Out Reserve
has been fully funded, but shall have a security interest in any residual
interest in the Carve-Out Reserve, with any excess paid to the DIP Agent for
application in accordance with the DIP Documents. None of the proceeds of the

 

-27-



--------------------------------------------------------------------------------

Collateral or the DIP Loans shall be used in connection with the initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation against the DIP Secured Parties or their respective officers,
directors, employees, agents, advisors and counsel, including with respect to
any of the liens created in connection with the DIP Facility.

5. DIP Lender Superpriority Claim. The DIP Agent, for the benefit of the DIP
Secured Parties, is hereby granted the DIP Lender Superpriority Claim, which
(i) shall be payable from and have recourse to the Collateral (but, for the
avoidance of doubt, excluding the Excluded Property and the Carve-Out Reserve)
and (ii) shall not be subject to discharge under section 1141 of the Bankruptcy
Code. The DIP Lender Superpriority Claim granted in this paragraph shall be
subject and subordinate in priority of payment only to the Carve-Out. Except as
expressly set forth herein, unless the Secured Obligations have been satisfied
in full in cash, no other superpriority claims shall be granted or allowed in
the Chapter 11 Cases.

6. DIP Liens. (a) To secure the Secured Obligations, the DIP Agent, for the
benefit of the DIP Secured Parties, is hereby granted, in each case subject to
the Carve-Out:

(i) pursuant to section 364(c)(1) of the Bankruptcy Code, joint and several
superpriority administrative expense status claims in the Chapter 11 Cases in
respect of the Secured Obligations (without the need to file a proof of claim),
with priority over any and all other obligations, liabilities and indebtedness
against each Obligor, now existing or hereafter arising, of any kind whatsoever,
including on the proceeds of Avoidance Actions following the Final Order Entry
Date (but not the Avoidance Actions themselves), and including any and all
administrative expenses or other claims of the kind specified in or arising
under sections 105, 326, 328, 330, 331, 503(b), 506(c) (following the Final
Order Entry Date), 507, 546(c), 552(b), 726, 1113 or 1114 of the Bankruptcy
Code, whether or

 

-28-



--------------------------------------------------------------------------------

not such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy or attachment, whether now in existence or hereafter
incurred by the Debtors, which claims status shall at all times be senior to the
rights of the Obligors, the Obligors’ estates and any successor trustee, estate
representative or any creditor, in any of the Chapter 11 Cases or any subsequent
cases or proceedings under the Bankruptcy Code, which such DIP Lender
Superpriority Claim (x) shall have recourse to and be payable from all
prepetition and postpetition assets of the Debtors (including, but not limited
to, the Collateral, but, for the avoidance of doubt, excluding the Excluded
Property) and (y) shall be pari passu with respect to the Revolving Credit
Facility and the Term Loan Facility;

(ii) pursuant to section 364(c)(2) of the Bankruptcy Code, valid, enforceable,
perfected and unavoidable first-priority liens on, and security interests in,
all Collateral of each of the Obligors that is not subject to a valid,
perfected, and non-avoidable lien in existence on the Filing Date (as
hereinafter defined), which first-priority liens and security interests shall be
perfected without necessity of the execution or filing of mortgages, security
agreements, pledge agreements, financing statements or other agreements or
documents;

(iii) pursuant to section 364(c)(3) of the Bankruptcy Code, valid, enforceable,
perfected and unavoidable liens on, and security interests in, all Collateral
(other than Collateral described in clause (ii) above and (iv) below, as to
which the liens and security interests in favor of the DIP Agent, for the
benefit of the DIP Secured Parties, are as described in such clauses) subject to
Senior Liens, which Section 364(c)(3) DIP Liens shall be junior to such Senior
Liens and

 

-29-



--------------------------------------------------------------------------------

shall themselves be perfected without the necessity of the execution or filing
of mortgages, security agreements, pledge agreements, financing agreements or
other agreements; and

(iv) pursuant to section 364(d)(1) of the Bankruptcy Code, valid, enforceable,
perfected and unavoidable first-priority, senior priming liens on, and security
interests in, all of the Collateral (except the ERGG Proceeds (as defined
herein)) on which (A) liens or security interests were granted as security for
the obligations under or in connection with the Prepetition 2012 Credit
Documents, the Prepetition Term Loan Credit Documents, or the Prepetition Second
Lien Indenture Documents or (B) liens or security interests were granted as of
the Filing Date that were not permitted pursuant to the terms of the Prepetition
2012 Credit Agreement or (with respect to statutory liens) applicable law or
which were junior to the liens and security interests that were granted as
security for the obligations under or in connection with the Prepetition 2012
Credit Documents, all of which existing liens, security interests, rights and
interests shall be primed by, and made subject and subordinate to, the valid,
enforceable, perfected and unavoidable first-priority senior liens to be granted
to the DIP Agent, for the benefit of the DIP Secured Parties, which Priming
Liens shall also prime any liens or security interests granted after the Filing
Date to provide adequate protection in respect of any of the Primed Liens, and
such Priming Liens shall be perfected without necessity of the execution or
filing of mortgages, security agreements, pledge agreements, financing
statements or other agreements.

(b) The DIP Liens shall be effective immediately upon the Interim Order Entry
Date.

 

-30-



--------------------------------------------------------------------------------

(c) Except as provided in this Interim Order or the DIP Documents, the DIP Liens
shall not at any time be (i) made subject or subordinated to, or made pari passu
with, any other lien, security interest, or claim existing as of the Filing Date
(other than the Senior Liens), or created under sections 363 or 364(d) of the
Bankruptcy Code or otherwise, or (ii) subject to any lien or security interest
that is avoided and preserved for the benefit of the Obligors’ estates under
section 551 of the Bankruptcy Code.

(d) The DIP Liens shall be and hereby are fully perfected liens and security
interests, effective and perfected upon the Interim Order Entry Date without the
necessity of execution by the Obligors of mortgages, security agreements, pledge
agreements, financing agreements, financing statements, or other agreements or
documents, such that no additional steps need be taken by the DIP Secured
Parties to perfect such liens and security interests. Subject to entry of the
Final Order, and subject to applicable non-bankruptcy law, any provision of any
lease, loan document, easement, use agreement, proffer, covenant, license,
contract, organizational document, or other instrument or agreement that
requires the consent or approval of one or more landlords, licensors, or other
parties, or requires the payment of any fees or obligations to any governmental
entity, non-governmental entity or any other person, in order for any of the
Obligors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee
or leasehold interest or the proceeds thereof or other collateral, shall have no
force or effect with respect to the transactions granting the DIP Agent, for the
benefit of the DIP Secured Parties, a first-priority lien on and security
interest in the Obligors’ interest in such fee, leasehold or other interest or
other collateral or the proceeds of any assignment, sale or other transfer
thereof, by any of the Obligors in favor of the DIP Agent, for the

 

-31-



--------------------------------------------------------------------------------

benefit of the DIP Secured Parties, in accordance with the terms of the DIP Loan
Agreement and the other DIP Documents.

(e) The DIP Liens, DIP Lender Superpriority Claim, and other rights, benefits,
and remedies granted under this Interim Order to the DIP Secured Parties shall
continue in the Chapter 11 Cases, in any superseding case or cases under the
Bankruptcy Code resulting from conversion of one or more of the Chapter 11 Cases
(a “Superseding Case”) and following any dismissal of the Chapter 11 Cases, and
such liens, security interests, and claims shall maintain their priority as
provided in this Interim Order until all the Secured Obligations have been
indefeasibly paid in full in cash and completely satisfied and all of the
Revolving Credit Commitments have been terminated in accordance with the DIP
Documents.

7. Authorization to Use Cash Collateral. Subject to the terms of this Interim
Order and the DIP Documents, the Obligors are authorized to use Cash Collateral
in which the Prepetition 2012 Credit Agreement Agent and the Prepetition Term
Loan Credit Agreement Agent and, to the extent applicable, the Prepetition
Second Lien Trustee, for the benefit of themselves and the secured parties under
the Prepetition 2012 Credit Documents and the Prepetition Term Loan Credit
Documents and, to the extent applicable, the Prepetition Second Lien Indenture
Documents, respectively, may have an interest, in accordance with the terms,
conditions, and limitations set forth in this Interim Order and/or the DIP
Documents (except that, in the case of the requirement to use such cash in
accordance with the Approved Budget, the Professional Fees). Any dispute in
connection with the use of Cash Collateral shall be heard by the Court. Subject
to the notice provision in paragraph 13(b) herein, the Debtors’ right to use
Cash Collateral hereunder shall terminate without any further action by this
Court or the DIP Agent, and the Obligors shall be prohibited, without the
necessity of further Court order, from

 

-32-



--------------------------------------------------------------------------------

using such Cash Collateral hereunder upon the earliest to occur of (the “Cash
Collateral Termination Date”): (a) April 22, 2013 if the Final Order Entry Date
shall not have occurred, (b) the date on which all Revolving Credit Commitments
have been terminated under this Interim Order and/or the DIP Documents as a
result of the occurrence of an Event of Default following the expiration of any
applicable grace and notice provision.

8. Fees. All fees paid and payable, and costs and/or expenses reimbursed or
reimbursable by the Obligors to the DIP Secured Parties, the Steering Committee
and the Disbursement Agent under the DIP Documents, and all fees paid and
payable, and costs and/or expenses reimbursed or reimbursed by the Obligors to
the Exit Arranger under the Exit Facility Engagement Letter and the Exit
Facility Fee Letter are hereby authorized, approved and to be paid. The Obligors
shall promptly pay all such fees, costs, and expenses on demand, without the
necessity of any further application with the Court for approval or payment of
such fees, costs or expenses. Professionals for the DIP Secured Parties, the
Steering Committee, the Disbursement Agent and the Exit Arranger shall not be
required to file fee applications or comply with the fee guidelines for the
Office of the United States Trustee for the District of New Jersey (the “U.S.
Trustee”); however, each professional shall provide a copy of its fee and
expense statement to the U.S. Trustee and counsel for the Creditors’ Committee,
if any, and each such party shall have ten (10) days from the date of such
notice within which to object in writing to such payment. Notwithstanding
anything to the contrary herein, the fees, costs, and expenses of the DIP
Secured Parties, the Steering Committee and the Disbursement Agent under the DIP
Documents whether incurred prior to or after the Filing Date, including, without
limitation, the Administrative Agent Fees, the Letter of Credit Fees, and the
legal fees and expenses of any Advisors, and the other fees referenced in the
DIP Loan Agreement, shall be deemed fully earned, indefeasibly paid,
non-refundable, irrevocable, and non-avoidable on the date due and

 

-33-



--------------------------------------------------------------------------------

payable pursuant to the terms of the DIP Documents and, irrespective of any
subsequent order approving or denying the Financing or any other financing
pursuant to section 364 of the Bankruptcy Code, fully entitled to all
protections of section 364(e) of the Bankruptcy Code. All unpaid fees, costs,
and expenses payable under the DIP Documents to the DIP Secured Parties, the
Steering Committee and the Disbursement Agent shall be included and constitute
part of the Secured Obligations and be secured by the DIP Liens.

9. Amendments, Consents, Waivers, and Modifications. The Obligors, with the
express written consent of the DIP Agent and, to the extent required by the DIP
Loan Agreement, the Collateral Agent, the Disbursement Agent, the Issuing Bank,
the requisite number of DIP Lenders, and the other Obligors, in each case in
compliance with Section 10.02 of the DIP Loan Agreement, may enter into any
amendments, consents, waivers, or modifications to the DIP Documents that are
not materially adverse to the Obligors without the need for further notice and
hearing or any order of this Court; provided, however, that, without the consent
of this Court on notice and a hearing, no such amendments, consents, waivers or
modifications shall (i) shorten maturity, (ii) increase commitments or the rate
of interest payable under the DIP Documents, (iii) require the payment of any
new or additional fee, or (iv) amend the Events of Default or covenants in the
DIP Documents, in each case as applicable to the Obligors, in any such case to
be materially more restrictive to the Obligors; provided, further, however, that
a copy of all amendments, consents, waivers or other modifications shall be
filed with the Court and served by the Obligors on the U.S. Trustee and the
Creditors’ Committee, if any. No consent shall be implied by any other action,
inaction, or acquiescence of any of the DIP Secured Parties.

10. Adequate Protection for the Prepetition 2012 Credit Agreement Lenders, the
Prepetition Term Loan Credit Agreement Lenders and the Prepetition Second Lien

 

-34-



--------------------------------------------------------------------------------

Noteholders. The Prepetition 2012 Credit Agreement Agent, the Prepetition Term
Loan Credit Agreement Agent and the Prepetition Second Lien Trustee, for the
benefit of themselves and secured parties under the Prepetition 2012 Credit
Documents, Prepetition Term Loan Credit Documents and the Prepetition Second
Lien Indenture Documents, respectively (collectively, the “Adequate Protection
Parties”), shall be granted as adequate protection (collectively, the “Adequate
Protection Obligations”), pursuant to sections 361, 507, 363(e), and 364(d)(1)
of the Bankruptcy Code or otherwise, in exchange for the consent of the
Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan Credit
Agreement Lenders and the Prepetition Second Lien Noteholders to the priming
effectuated by the DIP Facility, consent to the use of the Prepetition
Collateral (including Cash Collateral) and the consent to the transactions
contemplated by the DIP Facility, on account of and to the extent of any
diminution in the value (each such diminution, a “Diminution in Value”) of the
prepetition liens and security interests of such party resulting from the
imposition of the automatic stay, or the use, sale, lease, or grant by the
Obligors of the Prepetition Collateral (including, without limitation, Cash
Collateral), the priming of the prepetition liens and security interests of the
Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan Credit
Agreement Lenders and the Prepetition Second Lien Noteholders and the stay of
enforcement of any prepetition security interest arising from section 362 of the
Bankruptcy Code, or otherwise, the following; provided that in each case, the
Prepetition 2012 Credit Agreement Agent and the Prepetition 2012 Credit
Agreement Lenders shall receive the following adequate protection only until
they are repaid in accordance with the DIP Documents:

(a) Adequate Protection Liens. The Adequate Protection Parties shall be granted,
for the reasons set forth above in this paragraph 10, effective and perfected as
of the Interim Order Entry Date and without the necessity of the execution of
mortgages,

 

-35-



--------------------------------------------------------------------------------

security agreements, pledge agreements, financing statements or other
agreements, a security interest in and lien on all Collateral of the Obligors
(together, the “Adequate Protection Liens”), subject and subordinate only to
(x) the Carve-Out, (y) the DIP Liens, and (z) the Senior Liens. Except with
respect to the Carve-Out, the DIP Liens, and any valid and non-avoidable liens
as of the Filing Date that were permitted pursuant to the terms of the
Prepetition 2012 Credit Agreement and which were senior to the liens granted in
connection with the Prepetition 2012 Credit Documents and that were either
perfected as of the Filing Date or subsequently perfected pursuant to section
546(b) of the Bankruptcy Code, Adequate Protection Liens shall not, at any time,
be (i) made subject or subordinated to, or made pari passu with any other lien,
security interest or claim existing as of the Filing Date, or created under
sections 363 or 364(d) of the Bankruptcy Code or otherwise or (ii) made subject
to any lien or security interest that is avoided and preserved for the benefit
of the Obligors’ estates under section 551 of the Bankruptcy Code, but in each
case, shall be subject to the Prepetition Intercreditor Agreements.

(b) Superpriority Claim with Respect to the Prepetition Secured Obligations. The
Adequate Protection Parties shall be granted, as and to the extent provided by
section 507(b) of the Bankruptcy Code, a super-priority administrative expense
claim against the Debtors’ estates on a joint and several basis, senior to all
other super-priority claims and other administrative expense claims except the
DIP Lender Superpriority Claim and the Carve-Out (such claim, the “Prepetition
Debt Adequate Protection Claim”). The Prepetition Debt Adequate Protection Claim
shall have recourse to and be payable from all Collateral; provided that the
Prepetition Term Loan Credit Agreement Agent and the Prepetition Second Lien
Trustee shall not receive or retain any payments, property or other amounts in
respect of such superpriority claims unless and

 

-36-



--------------------------------------------------------------------------------

until the Secured Obligations and the Carve-Out have indefeasibly been paid in
cash in full. The Adequate Protection Obligations shall be for the benefit of
the secured parties under the Prepetition 2012 Credit Agreement Documents, on a
first-out senior basis, the secured parties under the Prepetition Term Loan
Credit Agreement Documents, on a senior basis, and the Prepetition Second Lien
Indenture Documents, on a junior basis, in accordance with the priorities as
among such parties as were in effect on the Filing Date in accordance with the
Prepetition Intercreditor Agreements.

(c) Interest Payments to the Prepetition 2012 Credit Agreement Lenders. In
accordance with the Prepetition 2012 Credit Agreement, the Prepetition 2012
Credit Agreement Agent, for the benefit of the Prepetition 2012 Credit Agreement
Lenders, shall receive cash payments of any interest accrued and unpaid on any
loan under the Prepetition 2012 Credit Agreement, payable in accordance with the
terms thereof, on the dates and in the manner set forth there in. Additionally,
any interest accrued and unpaid on any loan under the Prepetition 2012 Credit
Agreement prepaid pursuant to a Roll-Up Borrowing shall be deemed outstanding
under the DIP Credit Agreement, payable in accordance with the terms thereof, on
the dates and in the manner set forth therein as if such interest had been
accrued with respect to such Roll-Up Borrowing as of the beginning of the then
current Interest Period, and each DIP Lender agrees that such interest deemed
outstanding under the DIP Credit Agreement shall be in full satisfaction of the
amount that such DIP Lender, in its capacity as a Prepetition 2012 Credit
Agreement Lender, is entitled to receive as payment for such interest owed to
such DIP Lender, in its capacity as a Prepetition 2012 Credit Agreement Lender,
under the Prepetition 2012 Credit Agreement.

 

-37-



--------------------------------------------------------------------------------

(d) Reservation of Rights. Except as expressly provided herein and in the
Prepetition Intercreditor Agreements, nothing contained in this Interim Order
(including, without limitation, the authorization to use any Cash Collateral)
shall impair or modify any rights, claims or defenses available in law or equity
to the Adequate Protection Parties or the Debtors (except as otherwise expressly
provided hereunder), including with respect to any rights, claims or defenses
that may arise in the event any relief requested in the Motion is not granted.
The consent of the Adequate Protection Parties to the priming of the Prepetition
Liens by the DIP Liens (a) is limited solely to the Financing and does not
extend to any other postpetition financing the Obligors may subsequently propose
to enter into and (b) does not constitute, and shall not be construed as
constituting, an acknowledgement or stipulation by the Adequate Protection
Parties that, absent such consent, their respective interests in the Prepetition
Collateral would be adequately protected pursuant to this Interim Order. Nothing
in the Interim Order shall constitute an admission that the Adequate Protection
Parties are not entitled to payment under section 506(b) of the Bankruptcy Code.

11. Perfection of DIP Liens and Adequate Protection Liens. (a) The DIP Agent,
the Prepetition 2012 Credit Agreement Agent, the Prepetition Term Loan Credit
Agreement Agent and the Prepetition Second Lien Trustee are hereby authorized,
but not required, to file or record financing statements, trademark filings,
copyright filings, mortgages, notices of lien or similar instruments in any
jurisdiction, or take possession of or control over, or take any other action in
order to validate and perfect the liens and security interests granted to them
hereunder, in each case, without the necessity to pay any mortgage recording fee
or similar fee or tax. Whether or not the DIP Agent on behalf of the DIP Secured
Parties, the Prepetition 2012 Credit Agreement Agent on behalf of the
Prepetition 2012 Credit Agreement Lenders, the

 

-38-



--------------------------------------------------------------------------------

Prepetition Term Loan Credit Agreement Agent on behalf of the Prepetition Term
Loan Credit Agreement Lenders and the Prepetition Second Lien Trustee on behalf
of the Prepetition Second Lien Noteholders shall, in their sole discretion,
choose to file such financing statements, trademark filings, copyright filings,
mortgages, notices of lien or similar instruments, or take possession of or
control over, or otherwise confirm perfection of the liens and security
interests granted to them hereunder, such liens and security interests shall be
deemed valid, perfected, allowed, enforceable, non-avoidable, and not subject to
challenge, dispute or subordination (other than as provided in the Prepetition
Intercreditor Agreements), at the time and on the Interim Order Entry Date. The
Obligors shall, if requested, execute and deliver to the DIP Agent, the
Prepetition 2012 Credit Agreement Agent, the Prepetition Term Loan Credit
Agreement Agent, and the Prepetition Second Lien Trustee all such agreements,
financing statements, instruments and other documents as the DIP Agent, the
Prepetition 2012 Credit Agreement Agent, the Prepetition Term Loan Credit
Agreement Agent, and the Prepetition Second Lien Trustee may reasonably request
to more fully evidence, confirm, validate, perfect, preserve, and enforce the
DIP Liens and the Adequate Protection Liens, all such documents will be deemed
to have been recorded and filed as of the Filing Date.

(b) A certified copy of the Interim Order may, in the discretion of the DIP
Agent, be filed with or recorded in filing or recording offices in addition to
or in lieu of such financing statements, mortgages, notices of lien, or similar
instruments, and all filing offices are hereby directed to accept such certified
copy of this Interim Order for filing and recording.

12. Access to Collateral. Notwithstanding anything contained herein to the
contrary, and without limiting any other rights or remedies of the DIP Secured
Parties contained in this Interim Order or the DIP Documents, or otherwise
available at law or in equity, and

 

-39-



--------------------------------------------------------------------------------

subject to the terms of the DIP Documents, upon three (3) Business Days’ written
notice to the landlord, lienholder, licensor, or other third party owner of any
leased or licensed premises or intellectual property that an Event of Default
under the DIP Documents or a default by any of the Obligors of any of their
obligations under this Interim Order has occurred and is continuing, the DIP
Agent (i) may, only subject to any separate agreement by and between the
applicable landlord or licensor (the terms of which shall be reasonably
acceptable to the parties thereto), enter upon any leased or licensed premises
of any of the Obligors for the purpose of exercising any remedy with respect to
Collateral located thereon and (ii) subject to applicable law, shall be entitled
to all of the Obligors’ rights and privileges as lessee or licensee under the
applicable license and to use any and all trademarks, trade-names, copyrights,
licenses, patents or any other similar assets of the Obligors, which are owned
by or subject to a lien or license of any third party and which are used by the
Obligors in their businesses, in either the case of subparagraph (i) or (ii) of
this paragraph without interference from lienholders or licensors thereunder;
provided, however, that the DIP Agent shall pay only rent and additional rent,
fees, royalties or other obligations of the Obligors that first arise after the
DIP Agent’s written notice referenced above and that are payable during the
period of such occupancy or use by the DIP Agent, as the case may be, calculated
on a per diem basis. To the extent applicable law prohibits the forgoing access
or use of rights, the DIP Agent shall have the right to an expedited hearing on
five (5) Business Days’ notice to obtain Court authorization to obtain such
access and/or use such rights. Nothing herein shall require the Obligors or the
DIP Agent to assume or assign any lease or license under section 365(a) of the
Bankruptcy Code as a precondition to the rights afforded to the DIP Agent in
this paragraph.

 

-40-



--------------------------------------------------------------------------------

13. Automatic Stay Modified. The automatic stay provisions of section 362 of the
Bankruptcy Code hereby are vacated and modified without the need for any further
order of this Court to:

(a) whether or not an Event of Default under the DIP Documents has occurred,
(i) require all cash, checks, or other collections or proceeds from Collateral
received by any of the Obligors to be deposited in accordance with the
requirements of the DIP Documents, and to apply any amounts so deposited and
other amounts paid to or received by the DIP Secured Parties under the DIP
Documents in accordance with any requirements of the DIP Documents, and
(ii) require mandatory prepayments in accordance with the requirements of the
DIP Documents, in each case, without further order of this Court;

(b) following an Event of Default under the DIP Documents, allow the DIP Agent
to exercise any and all of their rights and remedies in accordance with the
terms of the DIP Documents, and to take all actions required or permitted by the
DIP Documents without necessity of further Court orders; provided that the DIP
Agent shall give three (3) Business Days’ prior notice to the Borrower, the U.S.
Trustee, and the Creditors’ Committee, if any, of such action; provided,
further, however, that this Interim Order shall not prejudice the rights of any
party-in-interest to oppose the exercise of the DIP Secured Parties’ remedies;
provided, further, that the only issue that may be raised by any entity in
opposition thereto shall be whether an Event of Default has in fact occurred and
is continuing; and

(c) enable the Engagement Parties (as defined in the Exit Facility Engagement
Letter) to perform under the Exit Facility Engagement Letter and Exit Facility
Fee Letter and to exercise any and all of their contractual rights thereunder.

 

-41-



--------------------------------------------------------------------------------

14. Subsequent Reversal or Modification. This Interim Order is entered pursuant
to, inter alia, section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b)
and (c), granting the DIP Secured Parties all protections afforded by section
364(e) of the Bankruptcy Code. If any or all of the provisions of this Interim
Order are hereafter reversed, modified, vacated or stayed, that action will not
affect (i) the validity of any obligation, indebtedness or liability incurred
hereunder by any of the Obligors to the DIP Secured Parties prior to the date of
receipt by the DIP Agent of written notice of the effective date of such action,
(ii) the payment of any fees required under this Interim Order or the DIP
Documents, and/or (iii) the validity and enforceability of any lien, claim,
obligation, or priority authorized or created under this Interim Order or
pursuant to the DIP Documents as of such date. Notwithstanding any such
reversal, stay, modification, or vacatur, any postpetition indebtedness,
obligation or liability incurred by any of the Obligors to any of the DIP
Secured Parties, prior to written notice being delivered to the DIP Agent of the
effective date of such action, shall be governed in all respects by the original
provisions of this Interim Order unless the Final Order has been entered, in
which case the Final Order shall govern, and the DIP Secured Parties shall be
entitled to all the rights, remedies, privileges, and benefits granted herein
and in the DIP Documents with respect to all such indebtedness, obligations or
liability.

15. Restriction on Use of Lenders’ Funds. Notwithstanding anything herein to the
contrary, no Collateral, proceeds thereof, Cash Collateral, Prepetition
Collateral, proceeds thereof, proceeds of the Financing, or any portion of the
Carve-Out may be used by any of the Obligors, the Obligors’ estates, any
Creditors’ Committee, any trustee or examiner appointed in the Chapter 11 Cases
or any chapter 7 trustee, or any other person, party or entity to, in any
jurisdiction anywhere in the world, directly or indirectly to (a) request
authorization to obtain postpetition financing (whether equity or debt) or other
financial accommodations pursuant to

 

-42-



--------------------------------------------------------------------------------

section 364(c) or (d) of the Bankruptcy Code, or otherwise, other than (i) from
the DIP Agent or (ii) if such financing is sufficient to indefeasibly pay all
Secured Obligations in full in cash and such financing is immediately so used;
(b) assert, join, commence, support, investigate, or prosecute any action for
any claim, counter-claim, action, cause of action, proceeding, application,
motion, objection, defense, or other contested matter seeking any order,
judgment, determination, or similar relief against, or adverse to the interests
of, in any capacity, the Releasees, with respect to any transaction, occurrence,
omission, or action, including, without limitation, (i) any action arising under
the Bankruptcy Code against a Releasee; (ii) any so-called “lender liability”
claims and causes of action against a Releasee; (iii) any action with respect to
the legality, enforceability, validity, extent, perfection, and priority of the
Secured Obligations, the DIP Lender Superpriority Claim, the Adequate Protection
Obligations, the Prepetition Secured Obligations, or the Prepetition Secured
Debt Documents, or the legality, enforceability, validity, extent, perfection,
and priority of the DIP Liens, the Prepetition Liens, or the Adequate Protection
Liens; (iv) any action seeking to invalidate, set aside, avoid, reduce, set off,
offset, recharacterize, subordinate (whether equitable, contractual, or
otherwise), recoup against, disallow, impair, raise any defenses, cross-claims,
or counter claims or raise any other challenges under the Bankruptcy Code or any
other applicable domestic or foreign law or regulation against or with respect
to the DIP Liens, the DIP Lender Superpriority Claim, the Prepetition Liens, the
Adequate Protection Obligations, or any other obligations under the Prepetition
Secured Debt Documents in whole or in part; (v) appeal or otherwise challenge
this Interim Order, the DIP Documents, or any of the transactions contemplated
herein or therein; and/or (vi) any action that has the effect of preventing,
hindering, or delaying (whether directly or indirectly) the DIP Secured Parties,
the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit
Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term

 

-43-



--------------------------------------------------------------------------------

Loan Credit Agreement Lenders, the Prepetition Second Lien Trustee, and the
Prepetition Second Lien Noteholders in respect of their respective liens on and
security interests in the Collateral or the Prepetition Collateral or any of
their rights, powers, or benefits hereunder or in the Prepetition Secured Debt
Documents or the DIP Documents anywhere in the world; and/or (c) pay any claim
of a prepetition creditor except as permitted under the DIP Documents; provided,
however, that subject to the Final Order, the Creditors’ Committee, if any, may
use (in accordance with the DIP Documents) up to $25,000 (the “Investigation
Fund”) to investigate the liens and claims of, and claims against, the
Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit Agreement
Lenders, the Prepetition Term Loan Credit Agreement Agent, the Prepetition Term
Loan Credit Agreement Lenders, the Prepetition Second Lien Trustee, and the
Prepetition Second Lien Noteholders in respect of the respective Prepetition
Secured Debt Documents applicable to each of the foregoing parties, but may not
use the Investigation Fund to initiate, assert, join, commence, support, or
prosecute any actions or discovery with respect thereto. The DIP Agent reserves
the right to object to, contest, or otherwise challenge any claim incurred in
connection with any activities described in subparagraph (b) of this paragraph
15 (other than as permitted in connection with the Investigation Fund in an
amount not exceeding such Investigation Fund) on the ground that such claim
should not be allowed, treated, or payable as an administrative expense claim
for purposes of section 1129(a)(9)(A) of the Bankruptcy Code.

16. Claims Stipulation Investigation Period Reservation of Rights. The
stipulations set forth in paragraph E of this Interim Order (together the
“Claims Stipulation”) shall not be binding on any person or entity, other than
the Debtors, until (i) the expiration of the sixty (60) day period from the date
of the appointment of the Creditors’ Committee, if any, for the Creditors’
Committee to investigate the accuracy of the Claims Stipulation and (ii) the

 

-44-



--------------------------------------------------------------------------------

expiration of the seventy-five (75) day period from the Filing Date for all
other parties in interest to investigate the accuracy of the Claims Stipulation
(in each case, as such date may be extended by the Requisite Lenders or by the
Court for cause shown, the “Investigation Termination Date”); provided, however,
that upon the occurrence of the effective date of the Reorganization Plan, the
investigation periods set forth herein shall automatically terminate.
Notwithstanding anything herein to the contrary, nothing contained in this
paragraph shall alter the restrictions contained in paragraph 15 hereof. Any
assertion of claims or causes of action of the Obligors or their estates against
any of the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit
Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, or the Prepetition Second Lien Noteholders must be made, on or before
the Investigation Termination Date, by (i) filing a motion to obtain standing to
pursue such an action (which motion attaches the complaint or pleading that
would initiate such action) or (ii) if standing exists, properly commencing an
adversary proceeding. If no such action or motion is filed on or before the
Investigation Termination Date, all persons and entities shall be forever barred
from bringing or taking such action and the Claims Stipulations shall be
permanently and irrevocably binding upon all persons and entities. Any Claim
Stipulation that is not expressly challenged in an adversary proceeding (or with
respect to which authority to obtain standing has not been requested as set
forth above) before the Investigation Termination Date shall remain in full
force and effect and shall permanently and irrevocably bind all entities and
persons, despite the filing of any other adversary proceeding or motion in
accordance with this paragraph. Notwithstanding anything to the contrary herein,
if prior to the Investigation Termination Date the Chapter 11 Cases are
converted to chapter 7 or if a trustee is appointed in the Chapter 11 Cases, the
Investigation Termination Date shall be extended for an additional 60 days from
the date of the conversion of

 

-45-



--------------------------------------------------------------------------------

the Chapter 11 Cases to chapter 7 or the date of the appointment of the chapter
11 trustee, as applicable. For the avoidance of doubt, in the event that it is
determined by this Court after a successful challenge, if any, in accordance
with the terms of the DIP Documents, as to the validity, perfection or
enforceability of the Prepetition Secured Debt Documents, the liens granted
thereunder or any repayment of indebtedness in respect thereof, the Court, after
notice and a hearing, reserves the right to unwind and reallocate payments
(other than payments that have been distributed to any of the lenders under the
Prepetition 2012 Credit Agreement or the Prepetition Term Loan Credit Agreement
or any of the noteholders under the Prepetition Second Lien Indenture), or any
portion thereof made to the Prepetition 2012 Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Agent or the Prepetition Second Lien
Trustee, for the benefit of themselves or the secured parties under the
Prepetition 2012 Credit Documents, Prepetition Term Loan Credit Documents or the
Prepetition Second Lien Indenture Documents, and modify any liens and claims
granted pursuant to this Interim Order.

17. Collateral Rights. Except as expressly permitted in this Interim Order or
the DIP Documents, in the event that any person or entity that holds a lien on
or security interest in Collateral of the Obligors’ estates, or Prepetition
Collateral that is junior and/or subordinate to the DIP Liens or Prepetition
Liens in such Collateral or Prepetition Collateral receives or is paid the
proceeds of such Collateral or Prepetition Collateral, or receives any other
payment with respect thereto from any other source, prior to indefeasible
payment in full in cash and the complete satisfaction of all Secured Obligations
under the DIP Documents and the Prepetition Secured Obligations under the
Prepetition Secured Debt Documents, and termination of the Revolving Credit
Commitments in accordance with the DIP Documents and the Prepetition Secured
Debt Documents, such junior or subordinate lienholder shall be deemed to have
received, and shall hold, the proceeds of any such Collateral of the Obligors’
estates, in trust for

 

-46-



--------------------------------------------------------------------------------

the DIP Lenders, and shall immediately turnover such proceeds to the DIP Agent
for application in accordance with the DIP Documents and this Interim Order.

18. Prohibition on Additional Liens. Except as provided in the DIP Documents
and/or this Interim Order, the Obligors shall be enjoined and prohibited from,
at any time during the Chapter 11 Cases until such time as the Secured
Obligations have been indefeasibly paid in full, granting liens on or security
interests in the Collateral or any portion thereof to any other entities,
pursuant to section 364(d) of the Bankruptcy Code or otherwise, which liens are
junior to, senior to, or pari passu with the DIP Liens, the Adequate Protection
Liens, and the Prepetition Liens.

19. No Waiver. This Interim Order shall not be construed in any way as a waiver
or relinquishment of any rights that any of the DIP Secured Parties, the
Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit Agreement
Lenders, the Prepetition Term Loan Credit Agreement Agent, the Prepetition Term
Loan Credit Agreement Lenders, the Prepetition Second Lien Trustee, or the
Prepetition Second Lien Noteholders may have to bring or be heard on any matter
brought before this Court.

20. Sale/Conversion/Dismissal/Plan. (a) No order providing for either the sale
of the ownership of the stock of the Obligors or their affiliates or the sale of
all or substantially all of the assets of the Obligors under section 363 of the
Bankruptcy Code shall be entered by the Court unless, in connection and
concurrently with any such event, (i) the proceeds of such sale shall be used to
satisfy, in cash the Secured Obligations in accordance with and to the extent
provided for under the DIP Documents; (ii) such sale is expressly permitted
under the DIP Documents; or (iii) the DIP Lenders, the DIP Agent, or the
required Lenders otherwise consent.

 

-47-



--------------------------------------------------------------------------------

(b) If an order dismissing or converting any of these cases under sections 305
or 1112 of the Bankruptcy Code or otherwise or an order appointing a chapter 11
trustee or an examiner with expanded powers is at any time entered, and unless
otherwise agreed to by the DIP Agent with the consent of the Required Lenders,
such order shall provide that, in each case subject to the Carve-Out, (i) the
DIP Liens, the DIP Lender Superpriority Claim, and the Adequate Protection
Obligations granted hereunder and in the DIP Documents shall continue in full
force and effect, remain binding on all parties-in-interest, and maintain their
priorities as provided in this Interim Order until all Secured Obligations and
Adequate Protection Obligations are indefeasibly paid in full in cash and
completely satisfied and the commitments under the DIP Documents are terminated
in accordance with the DIP Documents, (ii) to the extent permitted by applicable
law, this Court shall retain jurisdiction, notwithstanding such dismissal, for
purposes of enforcing the DIP Liens, the Adequate Protection Liens, the DIP
Lender Superpriority Claim, and the Adequate Protection Obligations, and
(iii) all postpetition indebtedness, obligation or liability incurred by any of
the Obligors to the DIP Secured Parties, the Prepetition 2012 Credit Agreement
Agent, the Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan
Credit Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
Prepetition Second Lien Trustee, and the Prepetition Second Lien Noteholders
prior to the date of such order, including, without limitation, the Secured
Obligations, shall be governed in all respects by the original provisions of
this Interim Order unless the Final Order has been entered, in which case the
Final Order shall govern, and the DIP Secured Parties, the Prepetition 2012
Credit Agreement Agent, the Prepetition 2012 Credit Agreement Lenders, the
Prepetition Term Loan Credit Agreement Agent, the Prepetition Term Loan Credit

 

-48-



--------------------------------------------------------------------------------

Agreement Lenders, the Prepetition Second Lien Trustee, and the Prepetition
Second Lien Noteholders shall be entitled to all the rights, remedies,
privileges, and benefits granted herein and in the DIP Documents with respect to
all such indebtedness, obligations or liability.

21. Priority of Terms. To the extent of any conflict between or among (a) the
express terms or provisions of any of the DIP Documents, the Motion, any other
order of this Court, or any other agreements, on the one hand, and (b) the terms
and provisions of this Interim Order, on the other hand, unless such term or
provision herein is phrased in terms of “as defined in” or “as more fully
described in” the DIP Documents or words of similar import, the terms and
provisions of this Interim Order shall govern.

22. No Third Party Beneficiary. Except as explicitly set forth herein, no rights
are created hereunder for the benefit of any third party, any creditor or any
direct, indirect or incidental beneficiary.

23. Rights Under Sections 363(k) and 1129(b). Subject to entry of the Final
Order, the full amount of the Secured Obligations and, subject to entry of the
Final Order, the Prepetition Secured Obligations may be used to “credit bid” for
the assets and property of the Obligors as provided for in section 363(k) of the
Bankruptcy Code, in accordance with the terms of the DIP Documents and
Prepetition Secured Debt Documents without the need for further Court order
authorizing the same and whether such sale is effectuated through section 363(k)
and/or section 1129(b) of the Bankruptcy Code or otherwise because, among other
things, the denial of such rights would result in the Prepetition Secured
Obligations not receiving the indubitable equivalent of their claims.

24. Proofs of Claim. Notwithstanding anything to the contrary contained in any
prior or subsequent order of the Court, none of the Prepetition 2012 Credit
Agreement

 

-49-



--------------------------------------------------------------------------------

Agent, the Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan
Credit Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
Prepetition Second Lien Trustee, or the Prepetition Second Lien Noteholders
shall be required to file any proof of claim with respect to any of the
Prepetition Secured Obligations or any obligations hereunder, all of which shall
be due and payable in accordance with the Prepetition Secured Debt Documents or
this Interim Order, as applicable, without the necessity of filing any such
proof of claim, and the failure to file any such proof of claim shall not affect
the validity or enforceability of any of the Prepetition Secured Debt Documents,
this Interim Order, the Prepetition Secured Obligations or any other obligations
hereunder, or prejudice or otherwise adversely affect the rights, remedies,
powers, or privileges of the Prepetition 2012 Credit Agreement Agent, the
Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan Credit
Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
Prepetition Second Lien Trustee, or the Prepetition Second Lien Noteholders
under the Prepetition Secured Debt Documents or this Interim Order; provided,
further, that, for the avoidance of doubt, the filing of any proof of claim by
the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit
Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, or the Prepetition Second Lien Noteholders shall not in any way
prejudice or otherwise adversely affect such parties’ rights, remedies, powers,
or privileges under the Prepetition Secured Debt Documents or this Interim
Order.

25. Best Efforts. If requested to do so by the DIP Agent, the Debtors shall use
their best efforts (subject to applicable law, including, without limitation,
the Debtors’ fiduciary duties thereunder) to assist and cooperate with the sale
of the Collateral.

 

-50-



--------------------------------------------------------------------------------

26. Incurrence of Indebtedness. Except as expressly provided by the DIP
Documents, the Debtors shall not incur, create, assume, or permit to exist,
directly or indirectly, any Indebtedness.

27. Exit Facilities Arrangements. The Borrower is hereby authorized to enter
into, and perform under, the Exit Facility Engagement Letter and related Exit
Facility Fee Letter in each case with J.P. Morgan Securities LLC, as Exit
Arranger, and to consummate the transactions contemplated thereby. Pursuant to
the Exit Facility Engagement Letter, the Exit Arranger will agree to continue
syndication of the Exit Facilities, and the Borrower will, among other things,
agree to indemnify the Exit Arranger and its affiliates as set forth thereunder.
The Borrower is hereby authorized to pay to the Exit Arranger (for the benefit
of the Exit Arranger) the arrangement fee and (for the benefit of the lenders
that have made commitments under the Exit Facilities) the ticking fees on the
terms set forth in the Exit Facilities Term Sheet, in each case, as set forth in
the Exit Facility Fee Letter. The Borrower is authorized to enter into agency
fee letters with the administrative agents for the first-lien revolving portion
of the Exit Facilities and the second-lien term portion of the Exit Facilities
and pay the administrative agency fees as set forth in each such letter. All of
the amounts due and payable under the Exit Facility Engagement Letter and Exit
Facility Fee Letter, including fees, expenses and other amounts due and owing
incurred by the Engagement Parties (as defined in the Exit Facility Engagement
Letter) in connection with the Transactions (as defined in the Exit Facility
Engagement Letter) and reimburseable under the Exit Facility Engagement Letter
shall be entitled (to the extent of any amounts then due and payable) to
priority as administrative expense claims under sections 503(b)(1) and 507(a)(2)
of the Bankruptcy Code, whether or not the Exit Facilities are entered into or
funded but subject to the provisions of this Interim Order.

 

-51-



--------------------------------------------------------------------------------

28. Headings. Section headings used herein are for convenience only and are not
to affect the construction of or to be taken into consideration in interpreting
this Interim Order.

29. Final Hearing Date. The Final Hearing to consider the entry of the Final
Order approving the relief sought in the Motion shall be held on April [ - ],
2013 at [ - ] a/p.m. (ET) before the Honorable [ - ] at the United States
Bankruptcy Court for the District of New Jersey, [ - ].

30. No Consent. No action, inaction or acquiescence by the DIP Secured Parties,
the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit
Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, or the Prepetition Second Lien Noteholders, including funding the
Obligors’ ongoing operations under this Interim Order, shall be deemed to be or
shall be considered as evidence of any alleged consent by the DIP Secured
Parties, the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012
Credit Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, or the Prepetition Second Lien Noteholders to a charge against the
Collateral pursuant to sections 506(c), 552(b) or 105(a) of the Bankruptcy Code.
None of the DIP Secured Parties shall (and subject to the Final Order, none of
the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit
Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, or the Prepetition Second Lien Noteholders shall) be subject in any way
whatsoever to the equitable doctrine of “marshaling” or any similar doctrine
with respect to the Collateral. Subject to entry of the Final Order, the
“equities of the case” exception of section 552(b) of the Bankruptcy Code shall
not apply to the

 

-52-



--------------------------------------------------------------------------------

Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit Agreement
Lenders, the Prepetition Term Loan Credit Agreement Agent, the Prepetition Term
Loan Credit Agreement Lenders, the Prepetition Second Lien Trustee, or the
Prepetition Second Lien Noteholders with respect to the Prepetition Secured Debt
Documents and/or the Collateral.

31. Waiver. Effective upon entry of the Final Order, no person or entity shall
be entitled, directly or indirectly, to, except as expressly provided by
paragraph 4 of this Interim Order with respect to the Carve-Out, charge or
recover from the Collateral, whether by operation of section 506(c) of
Bankruptcy Code, sections 105 or 552(b) of the Bankruptcy Code, or otherwise, or
direct the exercise of remedies or seek (whether by order of this Court or
otherwise) to marshal or otherwise control the disposition of Collateral or
Property after an Event of Default under the DIP Documents, or termination or
breach under the DIP Documents or this Interim Order.

32. Adequate Notice. The notice given by the Obligors of the Interim Hearing was
given in accordance with Bankruptcy Rules 2002 and 4001(c)(2), and the Local
Bankruptcy Rules. Under the circumstances, no further notice of the request for
the relief granted at the Interim Hearing is required. The Obligors shall
promptly mail copies of this Interim Order and notice of the Final Hearing to
(i) the Notice Parties (as defined herein); (ii) the top thirty (30) unsecured
creditors of the Debtors (on a consolidated basis); (iii) [ - ]; and (iv) any
other entity requesting notice under Bankruptcy Rule 2002 after the Interim
Order Entry Date. Any objection to the relief sought at the Final Hearing shall
be made in writing setting forth with particularity the grounds thereof, and
filed with the Court and served so as to be actually received no later than
seven (7) days prior to the Final Hearing by the following: (i) counsel to the
DIP Agent, Cadwalader, Wickersham & Taft LLP, One World Financial Center, New
York, New York 10281, Attn: John Rapisardi and Michael J. Cohen and Duane Morris
LLP, One

 

-53-



--------------------------------------------------------------------------------

Riverfront Plaza, 1037 Raymond Boulevard, Suite 1800, Newark, New Jersey
07102-5429, Attn: William S. Katchen; (iii) counsel to the Steering Committee,
Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New
York, New York 10019-6064, Attn: Andrew Rosenberg and Elizabeth McColm;
(iv) counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New
York, New York 10022, Attn: Marc Kieselstein, Leonard Klingbaum, and Nicole
Greenblatt; (v) co-counsel to the Debtors, Klehr Harrison Harvey Branzburg LLP,
457 Haddonfield Road, Suite 510, Cherry Hill, New Jersey 08002, Attn: Carol Ann
Slocum; and (vi) any counsel to the Creditors’ Committee, if one has been
appointed (collectively, the “Notice Parties”).

33. Binding Effect Successors and Assigns. The DIP Documents and the provisions
of this Interim Order, including all findings herein, shall be binding upon all
parties-in-interest in these Chapter 11 Cases, including, without limitation,
the Obligors, the DIP Secured Parties, the Prepetition 2012 Credit Agreement
Agent, the Prepetition 2012 Credit Agreement Lenders, the Prepetition Term Loan
Credit Agreement Agent, the Prepetition Term Loan Credit Agreement Lenders, the
Prepetition Second Lien Trustee, the Prepetition Second Lien Noteholders, any
Creditors’ Committee or examiner appointed in these Chapter 11 Cases, and the
Obligors, and their respective successors and assigns (including any trustee or
fiduciary hereinafter appointed as a legal representative of the Obligors or
with respect to the property of the estates of the Obligors) whether in these
Chapter 11 Cases, in any Successor Cases, or upon any dismissal of any such
chapter 11 or chapter 7 case and shall inure to the benefit of the DIP Secured
Parties, the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012
Credit Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, the Prepetition Second Lien Noteholders, and the Obligors, and their
respective successors and assigns, provided,

 

-54-



--------------------------------------------------------------------------------

however, that the consent of the DIP Secured Parties, the Prepetition 2012
Credit Agreement Agent, the Prepetition 2012 Credit Agreement Lenders, the
Prepetition Term Loan Credit Agreement Agent, the Prepetition Term Loan Credit
Agreement Lenders, the Prepetition Second Lien Trustee, and the Prepetition
Second Lien Noteholders to permit the use of Cash Collateral hereunder and the
agreement of the DIP Secured Parties to extend financing under the DIP Documents
shall terminate upon the appointment of any chapter 7 or 11 trustee, examiner
with expanded powers, or similar responsible person appointed for the estates of
the Obligors. In determining to make any loan (whether under the DIP Loan
Agreement, a promissory note, or otherwise), to permit the use of Cash
Collateral or in exercising any rights or remedies as and when permitted
pursuant to this Interim Order or the DIP Documents, the DIP Secured Parties,
the Prepetition 2012 Credit Agreement Agent, the Prepetition 2012 Credit
Agreement Lenders, the Prepetition Term Loan Credit Agreement Agent, the
Prepetition Term Loan Credit Agreement Lenders, the Prepetition Second Lien
Trustee, and the Prepetition Second Lien Noteholders shall not (i) subject to
entry of the Final Order, be deemed to be in control of the operations of the
Obligors, or (ii) owe any fiduciary duty to the Obligors, their respective
creditors, shareholders, or estates. Each stipulation, admission and agreement
contained in this Interim Order shall also be binding upon all persons and
entities under all circumstances and for all purposes.

34. Retention of Jurisdiction. This Court has and will retain jurisdiction to
enforce this Interim Order according to its terms.

 

Dated:   _[ - ], New Jersey   March     , 2013

 

-55-



--------------------------------------------------------------------------------

 

THE HONORABLE [ - ] UNITED STATES BANKRUPTCY JUDGE

 

-56-



--------------------------------------------------------------------------------

EXHIBIT M

[Form of]

CASH FLOW FORECAST

[Attached]

 

M-1



--------------------------------------------------------------------------------

Revel AC, Inc.

 

DIP Cash Flow Forecast

($, unless noted otherwise)

 

     Week (Start Date / End Date)      Week 1    Week 2    Week 3    Week 4   
Week 5    Week 6    Week 7    Week 8    Total
Period      03/25/13    04/01/13    04/08/13    04/15/13    04/22/13    04/29/13
   05/06/13    05/13/13         03/31/13    04/07/13    04/14/13    04/21/13   
04/28/13    05/05/13    05/12/13    05/19/13   

Total Gaming Deposits

                          

Total Non-Gaming Deposits

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Total Revenue / Deposits

                          

Accounts Payable Disbursements

                          

Day Club CapEx

                          

Amenities CapEx

                          

Contract Entertainment Payments

                          

Payroll (Salaries / Wages & Benefits)

                          

Marketing Expense

                          

Gross Gaming Revenue Tax

                          

Parking Fees & Other Taxes

                          

Utilities Payment / Deposits

                          

Insurance Costs

                          

Real Estate Taxes

                          

Restructuring Fees / Retainers

                          

DIP Interest

                          

2012 CA Interest Expense

                          

Other

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Total Expenses / Disbursements

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Net Cash Flow

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Cash-on-Hand

                          

Beginning Cash Balance

                          

Cash Flow Surplus / (Deficit)

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Subtotal (Before Revolving Credit Facility)

                          

Plus: Revolver/DIP Draw/(Repayment)

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Ending Cash Balance

                          

DIP Facility - Revolver (excl. LOC)

                          

Beginning DIP Balance - Revolver (excl. LOC)

                          

Plus: DIP Draw/(Repayment) - Revolver

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Ending DIP Balance - Revolver (excl. LOC)

                          

DIP Facility - Revolver (incl. LOC)

                          

Ending DIP Balance - Revolver (excl. LOC)

                          

Ending LOC Balance

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Ending DIP Balance - Revolver (incl. LOC)

                          

Letters of Credit

                          

Beginning LOC Balance

                          

Plus: LOC Draw/(Repayment)

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Ending LOC Balance

                          

Available Liquidity

                          

Total Availability (Maximum Capacity)

                          

Less: Minimum Liquidity Covenant

                          

Less: Revolver/DIP Balance (incl. LOC)

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Available Capacity

                          

Plus: Ending Cash Balance

                             

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Net Liquidity

                          